Exhibit 10.1

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT is made and entered into as of October 7,
2009 (the “Agreement”) by and among Accuride Corporation, a Delaware
corporation, and each of its subsidiaries organized in the United States
(collectively, “Accuride”), and certain of the lenders party to the Pre-Petition
Credit Agreement (as defined below) identified on the signature pages hereto
(each, a “Supporting Lender” and, collectively, the “Supporting Lenders”). 
Accuride, the Supporting Lenders and any subsequent person that becomes a party
hereto in accordance with the terms hereof are referred to herein as the
“Parties.”

 

W I T N E S S E T H:

 

WHEREAS, Accuride, Accuride Canada Inc. (collectively, the “Borrowers”), the
lenders party thereto (the “Lenders”) and Deutsche Bank Trust Company Americas
(“DBTCA”), as administrative agent (in such capacity, as successor in interest
to Citicorp USA, Inc.) (the “Administrative Agent”) are parties to that certain
Fourth Amended and Restated Credit Agreement dated as of January 31, 2005 (as
amended, supplemented or otherwise modified through the date hereof, the
“Pre-Petition Credit Agreement”);

 

WHEREAS, as of the date hereof, the Borrowers are obligated for an aggregate
principal amount of approximately $374.5 million (including approximately $18.2
million on account of letter of credit advances) and other amounts under the
Pre-Petition Credit Agreement (collectively, the “Senior Secured Obligations”);

 

WHEREAS, as a result of the then likely occurrence of certain Events of Default
under (and as defined in) the Pre-Petition Credit Agreement, Citicorp USA, Inc.,
as Administrative Agent at such time, and certain of the Lenders entered into
that certain Temporary Waiver Agreement (the “First Temporary Waiver
Agreement”), dated as of July 1, 2009, whereby the Lenders agreed to temporarily
waive the Scheduled Defaults (as defined in the First Temporary Waiver
Agreement) until the Temporary Waiver Termination Date as defined therein
(hereinafter defined as the “First Temporary Waiver Termination Date”);

 

WHEREAS, as a result of the then likely occurrence and/or continuation of
certain Events of Default (as defined in the First Temporary Waiver Agreement)
after the First Temporary Waiver Termination Date, Citicorp USA, Inc., as
Administrative Agent at such time, and certain of the Lenders entered into that
certain Second Temporary Waiver Agreement (the “Second Temporary Waiver
Agreement”), dated as of August 14, 2009, whereby the Lenders agreed to extend
the temporary waiver of the Scheduled Defaults (as defined in the Second
Temporary Waiver Agreement) and temporarily waive the Additional Default (as
defined in the Second Temporary Waiver Agreement) until the Second Temporary
Waiver Termination Date (as defined in the Second Temporary Waiver Agreement);

 

WHEREAS, as a result of the then likely occurrence of certain Events of Default
under the Pre-Petition Credit Agreement, the Administrative Agent and certain of
the Lenders entered into that certain Third Temporary Waiver Agreement (the
“Third Temporary Waiver

 

--------------------------------------------------------------------------------


 

Agreement”), dated as of September 15, 2009, whereby certain Lenders agreed to
extend the temporary waiver of the Scheduled Defaults (as defined in the Third
Temporary Waiver Agreement) and the Additional Default (as defined in the Third
Temporary Waiver Agreement) until the Third Temporary Waiver Termination Date
(as defined in the Third Temporary Waiver Agreement);

 

WHEREAS, as a result of the then likely occurrence of certain Events of Default
under the Pre-Petition Credit Agreement, the Administrative Agent and certain of
the Lenders entered into that certain Fourth Temporary Waiver Agreement, dated
as of September 30, 2009, whereby certain Lenders agreed to extend the temporary
waiver of the Scheduled Defaults (as defined in the Fourth Temporary Waiver
Agreement) and the Additional Default (as defined in the Fourth Temporary Waiver
Agreement) until the Fourth Temporary Waiver Termination Date (as defined in the
Fourth Temporary Waiver Agreement);

 

WHEREAS, as a result of the then likely occurrence of certain Events of Default
under the Pre-Petition Credit Agreement, the Administrative Agent and certain of
the Lenders entered into that certain Fifth Temporary Waiver Agreement, dated as
of October 5, 2009, whereby certain Lenders agreed to temporarily waive certain
defaults under the Pre-Petition Credit Agreement until October 8, 2009 in order
to afford the Borrowers an opportunity to propose an amendment to or
restructuring of their obligations under the Pre-Petition Credit Agreement and
the other Loan Documents (defined in the Pre-Petition Credit Agreement) that is
acceptable to the Lenders (in their sole discretion);

 

WHEREAS, Accuride expects to enter into a restructuring support agreement on the
date hereof (the “Noteholder Restructuring Support Agreement”) with certain
holders (the “Noteholders”) of its 8-1/2% Senior Subordinated Notes due 2015
(the “Notes”);

 

WHEREAS, the term sheets (the “Term Sheets”) attached as Exhibit A hereto, the
Noteholder Commitment Letter (defined below), the Noteholder Restructuring
Support Agreement, the DIP Financing Order (defined below), the DIP Credit
Agreement (defined below) and the provisions hereof (collectively, the
“Restructuring Support Documents”) set forth the basic terms of a financial and
corporate restructuring of Accuride (sometimes referred to herein as the
“Debtors”) to be achieved through a chapter 11 plan of reorganization (the
“Restructuring”);

 

WHEREAS, in accordance with and subject to the terms and conditions set forth
below and in the other Restructuring Support Documents, the Parties have agreed
to the basic terms of the Restructuring;

 

WHEREAS, Accuride intends to (i) commence voluntary cases (collectively, the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the district of
Delaware (the “Bankruptcy Court”), (ii) file and use commercially reasonable
efforts to obtain confirmation by the Bankruptcy Court of a plan of
reorganization in the Chapter 11 Case that implements the terms of the
Restructuring (such plan of reorganization, the “Chapter 11 Plan”), and
(iii) file and use commercially reasonable efforts to obtain approval by the
Bankruptcy Court of a disclosure statement and related materials for the Chapter
11 Plan (the “Disclosure Statement”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Supporting Lenders have agreed to support (i) the commencement of
the Chapter 11 Cases by the Debtors, (ii) confirmation by the Bankruptcy Court
of the Chapter 11 Plan, and (iii) approval by the Bankruptcy Court of the
Disclosure Statement, in each case on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

 

Section 1.               General.  Each of the Parties agrees and covenants
that, subject to the terms and conditions set forth in the Restructuring Support
Documents, so long as this Agreement has not been terminated:

 

(a)           it will negotiate in good faith (i) the documentation regarding
the Restructuring or otherwise contemplated by the Restructuring Support
Documents, (ii) the Chapter 11 Plan, and (iii) the other documents contemplated
hereby and thereby;

 

(b)           subject to Section 11 hereof, it will not (i) object to, delay,
impede, commence any proceeding, or take any other action to interfere, directly
or indirectly, in any material respect with the acceptance or implementation of
the Chapter 11 Plan, (ii) encourage or support any person or entity to do any of
the foregoing, (iii) in the case of the Supporting Lenders, exercise any rights
under the Pre-Petition Credit Agreement or any other Loan Document or instruct
the Administrative Agent to exercise any such rights except to the extent not
inconsistent with this Agreement, or (iv) propose, file, support, vote for,
consent to or instruct any person or entity concerning any restructuring,
workout, plan of reorganization, dissolution, winding up, or liquidation of the
Debtors, other than the Chapter 11 Plan; provided, that any Party shall be able
to enforce the terms of this Agreement and the other Restructuring Support
Documents; and

 

(c)           it will use commercially reasonable efforts to take or cause to be
taken all actions commercially reasonably necessary to confirm and consummate
the Chapter 11 Plan on the terms and subject to the conditions set forth in the
Restructuring Support Documents.

 

Section 2.               Condition to Effectiveness.

 

The effectiveness of this Agreement shall be subject to the satisfaction of the
following conditions prior to the commencement of the Chapter 11 Cases:

 

(a)           the receipt by counsel to the Administrative Agent of Accuride’s
executed counterpart signature pages to this Agreement;

 

(b)           the receipt by Accuride or its counsel of counterpart signature
pages to this Agreement duly executed and delivered by the Supporting Lenders
who hold at least fifty percent (50%) of the aggregate principal amount of the
“First Out Loan Obligations” outstanding under the Pre-Petition Credit
Agreement;

 

(c)           the receipt by the Administrative Agent or its counsel of evidence
satisfactory to the Supporting Lenders that Accuride has entered into the
Noteholder

 

3

--------------------------------------------------------------------------------


 

Restructuring Support Agreement with holders of the Notes representing at least
two-thirds of the aggregate principal face amount of the Notes; and

 

(d)              the Noteholder Restructuring Support Agreement and the letter
executed by sufficient holders of the Notes so as to subscribe to the backstop
evidencing their commitment to provide new capital to Accuride (together, with
all related term sheets, the “Noteholder Commitment Letter”) shall each be duly
executed by all applicable Noteholders and on terms and conditions reasonably
satisfactory to the Supporting Lenders, and shall be valid, enforceable and
binding in accordance with their terms.

 

For avoidance of doubt, any counterpart purported to be executed by any Lender
after the Chapter 11 Commencement Date but prior to the approval of the
Disclosure Statement by the Bankruptcy Court shall be deemed null and void for
all purposes.

 

Section 3.               Support for the Chapter 11 Plan.

 

(a)               Accuride agrees and covenants that (i) in connection with the
commencement of the Chapter 11 Cases, it shall (A) use commercially reasonable
efforts to file the Chapter 11 Plan prior to the applicable termination date set
forth in Section 6(b), (B) use commercially reasonable efforts to seek approval
of the Disclosure Statement by the Bankruptcy Court, (C) upon Bankruptcy Court
approval of the Disclosure Statement, use commercially reasonable efforts to
solicit acceptance of the Chapter 11 Plan, and (D) take all other commercially
reasonably necessary actions to support and obtain confirmation of the Chapter
11 Plan, (ii) it shall use commercially reasonable efforts to obtain an order
from the Bankruptcy Court granting adequate protection to the Lenders in the
form of, among other things, replacement liens, superpriority claims, and
continuing monthly and other payment by Accuride of the interest and fees in
respect of the Senior Secured Obligations, and the fees and expenses of Houlihan
Lokey and White & Case LLP, as the respective financial and legal advisors to
the Administrative Agent, and such foreign counsel and local counsel as the
Administrative Agent has retained or shall retain, and such other fees and
expenses as set forth in the various Restructuring Support Documents, in each
case, as provided in the draft interim order approving the DIP Financing
(defined below) and use of cash collateral (substantially and in all material
respects in the form attached hereto as Exhibit B, the “Interim DIP Order”),
which has been approved by the Administrative Agent, GE Capital, Eaton Vance and
Fifth Third (together, the “Steering Committee”), and (iii) the terms of any
financial restructuring or recapitalization of Accuride and/or any of its
subsidiaries, as set forth in any document executed by Accuride in connection
with the Restructuring, shall be consistent with the terms set forth in the
Restructuring Support Documents; in each case (i), (ii), and (iii) so long as
this Agreement has not been validly terminated in accordance with Sections 6 or
7 hereof.

 

(b)              Each of the Supporting Lenders agrees and covenants (severally
and not jointly) that it shall (i) following receipt of the Disclosure Statement
and other solicitation materials approved by the Bankruptcy Court, exercise all
votes to which it is entitled with respect to its respective Senior Secured
Obligations to accept the Chapter 11 Plan in the Chapter 11 Cases and, if any,
each separately balloted release of the other Parties included in the Chapter 11
Plan (and will not withdraw or change such votes), (ii) not object to any first
day motions to be filed by any of the Debtors in connection with the Chapter 11
Cases as set forth on Schedule I

 

4

--------------------------------------------------------------------------------


 

hereto (collectively, the “First Day Motions”), and (iii) consent to the use of
cash collateral by the Debtors in the Bankruptcy Case in accordance with (x) the
Interim DIP Order or (y) any final order approving the DIP Financing on terms
and conditions reasonably satisfactory to DBTCA, as administrative agent under
the DIP Financing (in such capacity, the “DIP Agent”), and the Steering
Committee entered by the Bankruptcy Court (each as may be amended, supplemented,
modified or replaced from time to time in accordance with the terms thereof, and
collectively, the “DIP Financing Order”), and all applicable DIP Financing
documentation, including the Senior Secured Superpriority Debtor-in-Possession
ABL Credit Agreement (as amended, restated, supplemented or otherwise modified
in accordance with the terms thereof, the “DIP Credit Agreement”) attached to
the Interim Order as Exhibit A; in each case (i), (ii) and (iii) so long as this
Agreement has not been validly terminated in accordance with Sections 6 or 7
hereof.  Each of the Supporting Lenders acknowledges that the Disclosure
Statement, the Chapter 11 Plan and any other documents contemplated thereby or
related thereto (the “Definitive Documents”; each of the Parties acknowledges
that the Restructuring Support Documents do not contain all terms and detail
that would be contained in the Definitive Documents and that such additional
terms and detail shall be subject to mutual agreement) may require amendment or
supplement in the course of acceptance and implementation of the Chapter 11
Plan, and hereby agrees that any such amendment or supplement that has been
approved in writing by the Requisite Independent Supporting Lenders (as defined
below) shall not affect such Supporting Lender’s obligations hereunder, which
obligations shall continue to apply in the same manner and to the same extent
with respect to the Definitive Documents, as the same may have been so amended
or supplemented. Notwithstanding anything to the contrary set forth herein, each
Supporting Lender shall have the right to (x) object to or oppose any proposed
Definitive Document, or amendments, modifications or supplements to any
Definitive Document, that are inconsistent with the terms and conditions of the
Restructuring Support Documents or the Restructuring, or with any other
Definitive Document to which it is a party or beneficiary or to any agreement
regarding financing of debt or equity to be provided to the Debtors or their
affiliates which is inconsistent with the Restructuring Support Documents or
(y) take any action from time to time to enforce its rights hereunder or
thereunder.

 

Section 4.               Representations and Warranties.

 

(a)               Accuride represents and warrants to each of the other Parties
that the following statements are true and correct as of the date hereof:

 

(1)           Power and Authority.  It has all requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.

 

(2)           Authorization.  The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

 

(3)           No Conflicts.  The execution, delivery, and performance by it of
this Agreement do not and shall not (i) violate any provision of its certificate
of incorporation or by-laws (or other organizational documents) or any law,
rule, or regulation applicable to it or (ii) conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a

 

5

--------------------------------------------------------------------------------


 

default under any material contractual obligation to which it is a party or
under its certificate of incorporation or by-laws (or other organizational
documents), except, with respect to any Debtor, for any contractual obligation
that would not have a material adverse effect on the business, assets, financial
condition, or results of operations of the Debtors, taken as a whole.

 

(4)           Governmental Consents.  The execution, delivery, and performance
by it of this Agreement do not and shall not require any registration or filing
with, consent or approval of, notice to, or other action to, with, or by, any
Federal, state, or other governmental authority or regulatory body, except
(i) such filings as may be necessary and/or required for disclosure by the
Securities and Exchange Commission, (ii) the filing of a premerger notification
and report form under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, including the rules and regulations promulgated thereunder,
(iii) any filings in connection with the Chapter 11 Cases, including the
approval of the Disclosure Statement and confirmation of the Chapter 11 Plan,
(iv) filings of amended certificates of incorporation or formation or other
organizational documents with applicable state authorities, and (v) other
registrations, filings, consents, approvals, notices, or other actions that are
reasonably necessary to maintain permits, licenses, qualifications, and
governmental approvals to carry on the businesses of Accuride.

 

(5)           Binding Obligation.  This Agreement is the legally valid, and
binding obligation of it, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

 

(6)           Proceedings.   No litigation or proceeding before any court,
arbitrator, or administrative or governmental body is pending against it that
would adversely affect its ability to enter into this Agreement or perform its
obligations hereunder.

 

(7)           Accuracy of Information. All information, other than financial
projections (the “Projections”), that has been made available to the Lenders by
Accuride or any of their representatives was as of the date furnished and, to
Accuride’s knowledge, is as of the date of the Agreement, when taken together as
a whole, complete and correct in all material respects and did not as of the
date furnished and, to Accuride’s knowledge, does not as of the date of this
Agreement contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in light of the circumstances under which such statements were made.  All
information, other than Projections, that is made available in the future to the
Lenders by Accuride or any of their representatives will be, as of the date such
information is furnished to the Lenders, when taken together as a whole,
complete and correct in all material respects and will not, as of such date,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in light of the
circumstances under which such statements are made.  The Projections that have
been or will be prepared and made available to the Lenders by Accuride or any of
its representatives, including but not limited to those contained in the
presentation entitled “Private Lender Supplement,” dated July 2009 (the
“July Projections”) have been or will be prepared in good faith based upon
reasonable assumptions at the time made, and Accuride did not have any knowledge
when it prepared and delivered such Projections, and does

 

6

--------------------------------------------------------------------------------


 

not have any knowledge as of the date hereof, of any fact or information that
would lead it to believe that such assumptions are incorrect or misleading in
any material respect (and will not deliver any Projections in the future with
such knowledge).  As of the date of this Agreement, the July Projections are the
most up-to-date projections being used as a base case by the management of
Accuride.

 

(b)              Each of the Supporting Lenders represents and warrants,
severally and not jointly, to each of the other Parties that the following
statements are true, correct, and complete as of the date hereof:

 

(1)           Power and Authority.  It has all requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.

 

(2)           Authorization.  The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

 

(3)           Governmental Consents.  The execution, delivery, and performance
by it of this Agreement do not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action to, with, or by, any
Federal, state, or other governmental authority or regulatory body, except
(i) such filings as may be necessary and/or required for disclosure by the
Securities and Exchange Commission and (ii) any filings in connection with the
Chapter 11 Cases, including the approval of the Disclosure Statement and
confirmation of the Chapter 11 Plan.

 

(4)           Binding Obligation.  This Agreement is the legally valid, and
binding obligation of it, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

 

(5)           Ownership.  It is (i) the sole beneficial owner of the aggregate
principal amount of the Senior Secured Obligations separately disclosed to
Accuride on a confidential basis (provided that the aggregate amount of the
holdings of all the Supporting Lenders shall not be deemed confidential), as the
case may be, and/or the investment advisor or manager for the beneficial owners
of such Senior Secured Obligations, having the power to vote and dispose of such
Senior Secured Obligations on behalf of such beneficial owners, and
(ii) entitled (for its own account or for the account of other persons claiming
through it) to all of the rights and economic benefits of such Senior Secured
Obligations.

 

(6)           Transfers.  It has made no prior assignment, sale, participation,
grant, conveyance, or other transfer of, and has not entered into any other
agreement to assign, sell, participate, grant, or otherwise transfer, in whole
or in part, any portion of its right, title, or interests in the Senior Secured
Obligations presently beneficially owned by it or managed by it as investment
advisor or manager.

 

7

--------------------------------------------------------------------------------


 

Section 5.               Covenants.  Each Supporting Lender individually (and
not jointly) covenants that, during the period commencing on the date hereof and
ending upon the effective date of the Chapter 11 Plan (the “Effective Date”) or
the earlier termination of this Agreement pursuant to the terms hereof, such
Supporting Lender shall not, directly or indirectly, sell, pledge, hypothecate,
or otherwise transfer any Senior Secured Obligations that are subject to the
terms hereof or any option, right to acquire, or voting, participation, or other
interest therein, except to a purchaser or other entity who executes and
delivers to Accuride prior to the time of settlement of such trade or transfer
an agreement in writing to be bound by all the terms of this Agreement with
respect to the relevant Senior Secured Obligations or other interests being
transferred to such purchaser (which agreement shall include the representations
and warranties set forth in Section 4(b) hereof). Any such transfer in violation
hereof shall be null and void to the fullest extent permitted by law. No selling
Supporting Lender shall have any liability under this Agreement arising from or
related to the failure of its transferee to comply with the terms of this
Agreement. This Agreement shall in no way be construed to preclude a Supporting
Lender from acquiring additional Senior Secured Obligations or other interests
in any Debtor; provided, however, that any such additional Senior Secured
Obligations and other interests in such Debtor shall automatically be deemed to
be subject to all the terms of this Agreement.

 

Section 6.               Termination by the Requisite Independent Supporting
Lenders.  This Agreement may be terminated by the Supporting Lenders who are not
also Noteholders or affiliated (including in a family of funds) or under common
management with a Noteholder (the “Independent Supporting Lenders”) and who hold
at least seventy-five percent (75%) of the aggregate principal amount of Senior
Secured Obligations held by all Independent Supporting Lenders (the “Requisite
Independent Supporting Lenders”) on the occurrence of any of the following
events (each a “Lender Termination Event”), by delivering written notice of the
occurrence of such event in accordance with Section 16 below to the other
Parties (provided that in the event of a Lender Termination Event under
subparagraph (v) of this Section 6, this Agreement shall terminate
automatically, without written notice, upon the occurrence of such Lender
Termination Event):

 

(a)               the Debtors shall not have provided the Administrative Agent
prior to the Chapter 11 Commencement Date (defined below), with evidence of the
Debtors’ corporate authority to file voluntary petitions under the Bankruptcy
Code and copy(ies) of duly approved (and not rescinded or modified) resolutions
of the Debtors’ board(s) of director approving this Agreement and the other
Restructuring Support Documents and authorizing and directing the Debtors to
comply with and carry out the terms thereof;

 

(b)               the Debtors shall not have filed petitions commencing the
Chapter 11 Cases by October 9, 2009 (the date of the filing of petitions, the
“Chapter 11 Commencement Date”);

 

(c)               Accuride shall not have obtained entry of the Interim DIP
Order approving on an interim basis post-petition debtor-in-possession financing
(“DIP Financing”) and use of cash collateral within five (5) days after the
Chapter 11 Commencement Date or obtained a final order approving DIP Financing
and use of cash collateral on such terms and conditions as are reasonably
satisfactory to the DIP Agent and the Requisite Independent Supporting Lenders,
within forty-five (45) days after the Chapter 11 Commencement Date;

 

8

--------------------------------------------------------------------------------


 

(d)              the Debtors shall not have provided the Supporting Lenders with
drafts of the Disclosure Statement and the Chapter 11 Plan by the date that is
thirty (30) days after the Chapter 11 Commencement Date;

 

(e)               the Debtors shall not have filed the Disclosure Statement and
the Chapter 11 Plan by the date that is fifty-five (55) days after the Chapter
11 Commencement Date;

 

(f)               the entry of a order by the Bankruptcy Court approving the
Disclosure Statement together with the solicitation, balloting and voting
procedures and other related relief, in form and substance acceptable to the
Requisite Independent Supporting Lenders shall not have occurred by the date
that is ninety (90) days after the Chapter 11 Commencement Date;

 

(g)              the entry by the Bankruptcy Court of a final order or orders
reasonably satisfactory to the Requisite Independent Supporting Lenders
confirming the Chapter 11 Plan pursuant to section 1129 of the Bankruptcy Code
shall not have occurred by the date that is one hundred seventy-five (175) days
after the Chapter 11 Commencement Date;

 

(h)              the effective date of the Chapter 11 Plan shall not have
occurred by the date that is one hundred ninety (190) days after the Chapter 11
Commencement Date;

 

(i)                the Chapter 11 Plan does not conform in all economic and
other material respects to the Term Sheets constituting Restructuring Support
Documents;

 

(j)                any Debtor shall have withdrawn the Chapter 11 Plan without
the consent of the Requisite Independent Supporting Lenders;

 

(k)               the terms of the Chapter 11 Plan and the exhibits and any
supplements thereto not otherwise set forth on the Term Sheets, including any
amendment or modification of any of the foregoing, shall not be in form or
substance reasonably acceptable to the Requisite Independent Supporting Lenders;

 

(l)                an order dismissing or converting the Chapter 11 Case of any
of the Debtors to a case under chapter 7 of the Bankruptcy Code is entered by
the Bankruptcy Court;

 

(m)              the Debtors’ exclusive right to file a chapter 11 plan pursuant
to section 1121 of the Bankruptcy Code shall have terminated;

 

(n)              any court of competent jurisdiction or other competent
governmental or regulatory authority issues a ruling, determination, or order
making illegal or otherwise restricting, preventing or prohibiting the
consummation of the Restructuring substantially on the terms set forth in the
Restructuring Support Documents, including an order of the Bankruptcy Court
denying confirmation of the Chapter 11 Plan, which ruling, determination or
order (i) has been in effect for 30 days and (ii) is not stayed;

 

(o)              Accuride shall have (i) materially breached its obligations
under this Agreement and such breach is not cured (to the extent curable) within
five (5) Business Days after first being aware of such breach or the giving of
written notice by the Requisite Independent Supporting Lenders to Accuride of
such breach (whichever is earlier) or (ii) filed or

 

9

--------------------------------------------------------------------------------


 

publicly announced its intention to file a chapter 11 plan that contains terms
and conditions that (A) do not provide the Lenders with the economic recovery
set forth in the Restructuring Support Documents and (B) are not otherwise
consistent with the Restructuring;

 

(p)              the entry of an order by the Bankruptcy Court appointing an
examiner with enlarged powers relating to the operation of the material part of
the business of the Debtors, taken as a whole (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code, or the entry of an order by the Bankruptcy Court appointing a
trustee under section 1104 of the Bankruptcy Code;

 

(q)              any of the Debtors shall file a motion or the Bankruptcy Court
shall enter an order approving a payment to any party (whether in cash or other
property or whether as adequate protection, settlement of a dispute, or
otherwise) that would be inconsistent with the treatment of such party under the
applicable Restructuring Support Documents;

 

(r)               the entry of an order dismissing one or more of the Debtors’
Chapter 11 Cases;

 

(s)               there shall have occurred (A) a material adverse change, based
on events occurring subsequent to the date of this Agreement, in the Debtors’
business, assets, operations, liabilities or financial condition or (B) since
the date of this Agreement, any loss of a significant portion of the business of
any of Daimler Truck North America, LLC, PACCAR, Inc., International Truck and
Engine Corporation or Volvo Truck Corporation;

 

(t)               the occurrence of a “Termination Date” under the DIP Financing
Order, the DIP Credit Agreement or the other DIP Financing documentation, and
the enforcement by the DIP Agent of any of its rights and remedies thereunder;

 

(u)              Accuride shall make a public announcement that it intends to
support or supports, or enters into an agreement to support, or files any
pleading or document with the Bankruptcy Court indicating its intention to
support or support of, a Competing Transaction (defined below), or Accuride
enters into a Competing Transaction;

 

(v)              the Noteholder Restructuring Support Agreement or the
obligations of the holders of Notes under the Noteholder Commitment Letter shall
have been terminated by any of the parties thereto for whatever reason;

 

(w)              any documentation relating to the transactions contemplated
hereby, including but not limited to pleadings and court orders, shall not be in
form and substance reasonably satisfactory to the Requisite Independent
Supporting Lenders;

 

(x)               any order required to be entered by the Bankruptcy Court under
this Section 6 on a final basis shall not become a final order within a
reasonable period of time; or

 

(y)              the Chapter 11 Plan does not receive the requisite number of
votes accepting such Plan in number and amount in the class of claims in which
the Lenders’ claims are placed.

 

10

--------------------------------------------------------------------------------


 

As used herein, “Business Day” means a day (other than a Saturday or Sunday) on
which banks are open for general business in New York City.

 

Section 7.               Termination by Accuride.

 

Upon the occurrence of either of the following events, Accuride may terminate
this Agreement (a “Company Termination Event”, and together with a Lender
Termination Event, a “Termination Event”) by giving written notice thereof to
the other Parties:

 

(a)               there shall have been a material breach of this Agreement by
at least two Independent Supporting Lenders who together hold more than
thirty-four percent (34%) of the aggregate principal amount of Senior Secured
Obligations held by all Independent Supporting Lenders; or

 

(b)              in order to enter into a Superior Transaction (as defined
below) or an agreement to support a Superior Transaction.

 

Section 8.               Effect of Termination and of Waiver of Termination
Event.  On the delivery of the written notice referred to in Sections 6 or 7 in
connection with the valid termination of this Agreement, the obligations of each
of the Parties hereunder shall thereupon terminate and be of no further force
and effect.  Prior to the delivery of such notice the Requisite Independent
Supporting Lenders may waive the occurrence of a Lender Termination Event and
Accuride may waive the occurrence of a Company Termination Event.  No such
waiver shall affect any subsequent Termination Event or impair any right
consequent thereon.  Upon termination of this Agreement, no Party (or any other
party) shall have any continuing liability or obligation to the other Parties
hereunder; provided, however, that no such termination shall relieve any Party
from liability for its breach or non-performance of its obligations hereunder
prior to the date of such termination.

 

Section 9.               Supporting Lender Direction of the Administrative
Agent.  Each Supporting Lender hereby authorizes and directs the Administrative
Agent, and the Administrative Agent hereby accepts such authorization and
direction, to (i) execute and deliver, perform all its obligations under, and
take all other actions contemplated by or permitted under the Definitive
Documents to which the Administrative Agent is a party, and (ii) take all
actions necessary to amend, waive, supplement or otherwise modify the Chapter 11
Plan and the Definitive Documents in any manner that either (x) has been
approved in writing by the Requisite Independent Supporting Lenders or (y) does
not constitute a material adverse change in respect of the treatment of the
Senior Secured Obligations or the transactions contemplated by the Chapter 11
Plan as they affect such Supporting Lender.  In connection therewith, Accuride
and each Supporting Lender agrees and acknowledges that the Administrative Agent
shall have all rights, powers and privileges granted to the Administrative Agent
in the Pre-Petition Credit Agreement and the other Loan Documents.  Accuride and
each Supporting Lender further agrees and acknowledges that with respect to any
and all actions (including, without limitation, any and all actions contemplated
hereunder) taken or not taken by the Administrative Agent under the Definitive
Documents to which the Administrative Agent is a party, the Administrative Agent
shall retain its rights to be compensated, reimbursed and indemnified pursuant
to the terms of the Pre-Petition Credit Agreement and the other Loan Documents,
including for all reasonable out-

 

11

--------------------------------------------------------------------------------


 

of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the preparation and negotiation of the Definitive
Documents to which the Administrative Agent is a party, the transactions
contemplated thereby and the actions taken by the Administrative Agent
thereunder.  Notwithstanding anything to the contrary provided in this
Agreement, the rights, powers and privileges granted to the Administrative Agent
as described in the preceding two sentences of this Section 9 shall survive the
termination of this Agreement.

 

Section 10.             Supporting Lender Consent to DIP Financing.  The
Supporting Lenders hereby consent to the Debtors obtaining DIP Financing from
certain of the Supporting Lenders contemplated by, and on the term and
conditions consistent with, or more favorable than, the DIP Financing Order or
the DIP Credit Agreement, or on such other terms and conditions reasonably
satisfactory to the Requisite Independent Supporting Lenders.  To the extent
that the Requisite Independent Supporting Lenders do not consent to the DIP
Financing, the Debtors may seek a determination by the Bankruptcy Court in the
Chapter 11 Cases with respect to the issue of reasonableness.  For the avoidance
of doubt, nothing in this Agreement may be construed as a commitment by any
Lender to provide the DIP Financing.

 

Section 11.             Competing Transactions.  From the date of this Agreement
to the Effective Date or earlier termination of this Agreement, Accuride shall
not make a public announcement that it intends to support or supports, enter
into an agreement to support, or file any pleading or document with the
Bankruptcy Court evidencing its intention to support, or otherwise knowingly
support, any transaction inconsistent with the Restructuring Support Documents,
the Restructuring or the Chapter 11 Plan, shall not file any plan that is not
the Chapter 11 Plan and shall not agree to, consent to, knowingly provide any
support to, solicit, participate in the formulation of, or vote for any
transaction or plan of reorganization other than the Chapter 11 Plan (a
“Competing Transaction”).   Notwithstanding anything to the contrary herein, or
in the Chapter 11 Plan or any other agreement among Accuride and the Lenders, at
any time prior to the date on which the Chapter 11 Plan is confirmed by the
Bankruptcy Court, if Accuride has received a bona fide written proposal for a
Competing Transaction that the special committee of the board of directors of
Accuride or, if the special committee is no longer in existence, the board of
directors of Accuride determines in good faith is or could reasonably be
expected to lead to a Superior Transaction and that the failure of the board of
directors to pursue such Competing Transaction could reasonably be expected to
result in a breach of the board of directors’ fiduciary duties under applicable
law, then Accuride may (a) furnish non-public information to, and engage in
discussions and negotiations with, the person making such proposal and its
representatives with respect to the Competing Transaction, and (b) terminate
this Agreement pursuant to Section 7(b) in order to enter into a Superior
Transaction or an agreement to support a Superior Transaction.  For purposes of
this Agreement, a “Superior Transaction” shall be a Competing Transaction that
the special committee of the board of directors of Accuride or, if the special
committee is no longer in existence, the board of directors of Accuride
determines in the good faith exercise of its fiduciary duties (x) would be in
the best interests of Accuride and its creditor constituencies and equity
holders as a whole, including, but not limited to the Lenders, and (y) would
reasonably be expected to provide a superior recovery (but, with respect to any
creditor constituent, not in excess of its claim) to each creditor constituency
and equity holders.  At all times prior to, on, or after the date of the
commencement of the Chapter 11 Cases, Accuride shall be obligated to promptly
deliver to the advisors for the Administrative Agent all

 

12

--------------------------------------------------------------------------------


 

written communications delivered to or received by Accuride or its advisors
making or materially modifying any proposals with respect to any Competing
Transaction, including, without limitation, copies of all expressions of
interest, term sheets, letters of interest, offers, proposed agreements or
otherwise, and shall periodically update (not less than once every week) the
advisors for the Supporting Lenders concerning such matters.

 

Section 12.             General Releases.  For purposes of this Section 12,
“Released Party” means each Lender (including the Administrative Agent on behalf
of the Lenders and in its capacity as an individual Lender) and each of their
respective direct or indirect subsidiaries, current and former officers and
directors, managers, members, employees, agents, representatives, financial
advisors, professionals, accountants and attorneys, and each of their
predecessors, successors, and assigns.

 

(a)           As of the confirmation date of the Chapter 11 Plan, but subject to
the occurrence of the Effective Date, for good and valuable consideration, the
adequacy of which is hereby confirmed, the Debtors and any person seeking to
exercise the rights of the Debtors’ estates, including, without limitation, any
successor to the Debtors or any estate representative appointed or selected
(including pursuant to sections 701, 702, 703 or 1123(b)(3) of the Bankruptcy
Code), shall be deemed (and the Debtors shall cause their non-Debtor
affiliates)  to unconditionally, forever release, waive, and discharge each
Released Party, from any and all Claims, obligations, suits, judgments, damages,
demands, debts, rights, causes of action, and liabilities whatsoever in
connection with or related in any way to the Debtors, the operation of the
Debtors’ business, the incurrence by the Debtors of any indebtedness or the use
of proceeds thereof, the Pre-Petition Credit Agreement, the Chapter 11 Cases,
and the Chapter 11 Plan, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity, or otherwise, that are based in
whole or part on any act, omission, transaction, event, or other occurrence
taking place on or prior to the Effective Date; provided, however, that
(i) nothing in this Section 12 shall be deemed to waive or modify in any manner
any written agreement entered into by a Released Party on or after the date of
this Agreement, or any claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action, and liabilities arising thereunder, (ii) the
foregoing shall not operate as a waiver or release from any causes of action
based on gross negligence, intentional fraud, or criminal misconduct, in each
case as determined by a final order entered by a court of competent
jurisdiction, and (iii) nothing in this Section 12 shall be deemed to waive or
release the rights of the Debtors to enforce this Agreement or its rights under
the Chapter 11 Plan and the contracts, instruments, indentures, and other
agreements or documents delivered or assumed thereunder or in connection
therewith.

 

(b)           Without limiting the generality of the foregoing, or the effect of
the DIP Financing Order, as of the Effective Date, the Debtors shall be deemed
to have waived the right to prosecute, and to have settled and released for fair
value, any avoidance or recovery actions under sections 545, 547, 548, 549, 550,
551, and 553 of the Bankruptcy Code or other applicable law that belong to the
Debtors and/or which the Debtors could have prosecuted as debtors or debtors in
possession against the Released Parties relating to distributions made on
account of principal, interest, fees or other obligations under and relating to
the claims arising under or in connection with the Pre-Petition Credit
Agreement, or fees or expense reimbursements whether brought under the
Bankruptcy Code or other applicable law.

 

13

--------------------------------------------------------------------------------


 

(c)           In the event that any Party or any of its successors or assigns
(i) consolidates with or merges into any other person or entity and is not the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties and
assets to any person or entity, then, and in each such case, proper provision
shall be made so that the successors and assigns of such Party shall assume all
of the obligations thereof set forth in this Section 12.

 

(d)           The obligations of the Debtors under this Section 12 shall not be
terminated or modified in such a manner as to adversely affect any Released
Party to whom this Section 12 applies without the consent of the affected
Released Party (it being expressly agreed that the Released Parties to whom this
Section 12 applies shall be third party beneficiaries of this Section 12).

 

(e)           For the avoidance of doubt, the Chapter 11 Plan shall include and
incorporate the foregoing release and the Debtors shall use their commercially
reasonable best efforts to obtain Bankruptcy Court approval thereof; provided,
however, that the failure of the Bankruptcy Court to approve the foregoing
release shall not affect the other provisions of this Agreement or the
Supporting Lenders’ obligations thereunder.

 

Section 13.             Amendments.  This Agreement may not be modified,
amended, or supplemented except in writing signed by Accuride and the Requisite
Independent Supporting Lenders, except that, notwithstanding anything to the
contrary set forth herein, any change to (i) the economic terms of the Chapter
11 Plan that would adversely affect the Supporting Lenders, or (ii) this
Section 13 of the Agreement, shall also require the consent of each Supporting
Lender, and if such consent is not obtained, such non-consenting Supporting
Lender shall have no further obligations whatsoever under this Agreement.

 

Section 14.             Governing Law; Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflict of laws of the State of New York.  By its execution and
delivery of this Agreement, each of the Parties hereto hereby irrevocably and
unconditionally agrees for itself that any legal action, suit, or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit, or proceeding, shall be brought in a federal court of
competent jurisdiction in the Southern District of New York.  By execution and
delivery of this Agreement, each of the Parties hereto hereby irrevocably
accepts and submits to the nonexclusive jurisdiction of such court, generally
and unconditionally, with respect to any such action, suit, or proceeding. 
Notwithstanding the foregoing consent to jurisdiction, upon the commencement of
the Chapter 11 Cases, each of the Parties hereto hereby agrees that the
Bankruptcy Court shall have exclusive jurisdiction over all matters arising out
of or in connection with this Agreement.

 

Section 15.             WAIVER OF RIGHT TO TRIAL BY JURY.  EACH OF THE PARTIES
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN ANY OF THEM ARISING OUT OF,
CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN ANY OF THEM IN CONNECTION

 

14

--------------------------------------------------------------------------------


 

WITH THIS AGREEMENT.  INSTEAD, ANY DISPUTES RESOLVED IN COURT SHALL BE RESOLVED
IN A BENCH TRIAL WITHOUT A JURY.

 

Section 16.             Notices.  All demands, notices, requests, consents, and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile,
telecopy, or if duly deposited in the mails, by certified or registered mail,
postage prepaid-return receipt requested, and shall be deemed to have been duly
given or made (i) upon delivery, if delivered personally or by courier service,
or messenger, in each case with record of receipt, (ii) upon transmission with
confirmed delivery, if sent by facsimile or telecopy, or (iii) two Business Days
after being sent by certified or registered mail, postage pre-paid, return
receipt requested, to the following addresses, or such other addresses as may be
furnished hereafter by notice in writing, to the following Parties:

 

If to Accuride to:

 

 

 

Accuride Corporation

 

77140 Office Circle

 

Evansville, IN 47715

 

Attention: Steve Martin, Esq.

 

Facsimile: (812) 962-5470

 

 

 

with a copy to:

 

 

 

Latham & Watkins LLP

 

Sears Tower, Suite 5800

 

233 South Wacker Drive

 

Chicago, IL 60606

 

Attn:

David S. Heller, Esq.

 

Bradley Faris, Esq.

Facsimile: (312) 993-9767

 

 

 

If to the Supporting Lenders, or any one Supporting Lender, at their respective
addresses on the signature pages hereto, with copies to:

 

 

White & Case LLP

 

1155 Avenue of the Americas

 

New York, NY 10036

 

Attn:

Alan Rockwell, Esq.

 

Scott Greissman, Esq.

Facsimile: (212) 354-8113

 

 

Section 17.             Entire Agreement.  This Agreement, including the
Restructuring Support Documents and each of the other exhibits and schedules
annexed hereto, constitutes the full and entire understanding and agreement
among the Parties with regard to the subject matter hereof, and supersedes all
prior negotiations, agreements and understandings , whether written or oral,
among the Parties with respect to the subject matter hereof; provided, however,
that any confidentiality agreement executed by any Supporting Lender shall
survive this Agreement and

 

15

--------------------------------------------------------------------------------


 

shall continue to be in full force and effect, in accordance with the terms
thereof, irrespective of the terms hereof; provided, further, that the Parties
shall enter into various definitive documents upon the effective date of the
Chapter 11 Plan to give effect to the transactions contemplated in this
Agreement.

 

Section 18.             Continued Banking Practices.  Notwithstanding anything
herein to the contrary, each Supporting Lender and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debtor in
possession financing, other debt financing, equity capital or other services
(including financial advisory services) to any Debtor or any affiliate of any
Debtor or any other person, including, but not limited to, any person proposing
or entering into a transaction related to or involving any Debtor or any
affiliate thereof.

 

Section 19.             Reservation of Rights.

 

(a)           Except as expressly provided in this Agreement, nothing herein is
intended to, does or shall be deemed in any manner to waiver, limit, impair or
restrict the ability of each of the Supporting Lenders to protect and preserve
its rights, remedies and interests, including, but not limited to, all of its
rights and remedies under the Pre-Petition Credit Agreement and, to the extent
applicable, any DIP Financing facility with the Debtors and any orders of the
Bankruptcy Court relating thereto, including any such rights and remedies
relating to defaults or other events that may have occurred prior to the
execution of this Agreement, any and all of its claims and causes of action
against any of the Debtors or any third parties, or its full participation in
the Chapter 11 Cases.

 

(b)           Without limiting Section 19(a) of this Agreement in any way, if
the transactions contemplated by the Restructuring Support Documents are not
consummated as provided herein or if this Agreement is otherwise terminated for
any reason, the Parties each fully reserve any and all of their respective
rights, remedies and interests under the Pre-Petition Credit Agreement, any
Definitive Document, applicable law and in equity.

 

Section 20.             Fiduciary Obligations.  Notwithstanding anything to the
contrary herein, nothing in this Agreement shall require any of the Parties or
any of their respective directors or officers (in such person’s capacity as a
director or officer) to take any action, or to refrain from taking any action,
to the extent that taking such action or refraining from taking such action
would be inconsistent with such person’s fiduciary obligations under applicable
law.

 

Section 21.             Headings.  The headings of the paragraphs and
subparagraphs of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof.

 

Section 22.             Successors and Assigns.  This Agreement is intended to
bind and inure to the benefit of the Parties and their respective permitted
successors and assigns, provided, however, that nothing contained in this
paragraph shall be deemed to permit sales, assignments, or transfers other than
in accordance with Section 5.

 

Section 23.             Specific Performance.  Each Party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause other parties to sustain damages for which such
parties would not have an adequate remedy at law for

 

16

--------------------------------------------------------------------------------


 

money damages, and therefore each Party hereto agrees that in the event of any
such breach, such other parties shall be entitled to the remedy of specific
performance of such covenants and agreements and injunctive and other equitable
relief in addition to any other remedy to which such parties may be entitled, at
law or in equity.

 

Section 24.             Several, Not Joint, Obligations.  The agreements,
representations, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.

 

Section 25.             Remedies Cumulative.  All rights, powers, and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise of any
right, power, or remedy thereof by any party shall not preclude the simultaneous
or later exercise of any other such right, power, or remedy by such party.

 

Section 26.             No Waiver.  The failure of any Party hereto to exercise
any right, power, or remedy provided under this Agreement or otherwise available
in respect hereof at law or in equity, or to insist upon compliance by any other
Party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
Party of its right to exercise any such or other right, power, or remedy or to
demand such compliance.

 

Section 27.             Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same Agreement.  Delivery of an executed signature
page of this Agreement by telecopier or email shall be as effective as delivery
of a manually executed signature page of this Agreement.

 

Section 28.             Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 29.             No Third-Party Beneficiaries.  Unless expressly stated
herein, this Agreement shall be solely for the benefit of the Parties, the
Released Parties and their respective successors and assigns, and no other
person or entity shall be a third party beneficiary hereof.

 

Section 30.             Additional Parties.  Without in any way limiting the
provisions hereof, additional Lenders may elect to become Parties by executing
and delivering to Accuride a counterpart hereof.  Such additional holder shall
become a Party to this Agreement as a Supporting Lender in accordance with the
terms of this Agreement.

 

Section 31.             No Solicitation.  This Agreement and the transactions
contemplated herein are the product of negotiations among the Parties, together
with their respective representatives.  This Agreement is not intended to be,
and each signatory to this Agreement acknowledges that this Agreement is not
(a) an offer for the issuance, purchase, sale, exchange, hypothecation, or other
transfer of securities, or the solicitation of an offer to acquire or buy
securities, for purposes of the Securities Act and the Securities Exchange Act
of 1934, or other applicable law, or (b) a solicitation of votes on the Chapter
11 Plan or any plan of reorganization for the purposes of sections 1125 and 1126
of the Bankruptcy Code.  The votes of the holders of claims against the

 

17

--------------------------------------------------------------------------------


 

Debtors will not be solicited until such holders who are entitled to vote on the
Plan have received the Disclosure Statement and related ballot, the Chapter 11
Plan, and other solicitation materials required under or otherwise in compliance
with applicable law.

 

Section 32.             Settlement Discussions.  This Agreement and the
Restructuring are part of a proposed settlement of a dispute among the Parties. 
Nothing herein shall be deemed an admission of any kind.  Pursuant to Federal
Rule of Evidence 408 and any applicable state rules of evidence, this Agreement
and all negotiations relating thereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce the terms of this Agreement.

 

Section 33.             Consideration.  It is hereby acknowledged by the Parties
hereto that, other than the agreements, covenants, representations, and
warranties set forth herein and in the Term Sheets, no consideration shall be
due or paid to the Supporting Lenders for their agreement to vote to accept the
Chapter 11 Plan in accordance with the terms and conditions of this Agreement.

 

Section 34.             Receipt of Adequate Information; Representation by
Counsel.  Each Party acknowledges that it has received adequate information to
enter into this Agreement and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of law or any legal decision that would
provide any party with a defense to the enforcement of the terms of this
Agreement against such party shall have no application and is expressly waived. 
The provisions of the Agreement shall be interpreted in a reasonable manner to
effect the intent of the Parties.

 

Section 35.             Public Announcements.  Except as required by applicable
law or regulation, or the rules of any applicable stock exchange or regulatory
body, or in filings to be made with the Bankruptcy Court, neither Accuride nor
the Supporting Lenders shall, nor shall they permit any of their respective
affiliates to, make any public announcement or otherwise communicate with any
news media in respect of this Agreement or the transactions contemplated hereby
or by the Definitive Documents without the prior consent of Accuride and counsel
to the Supporting Lenders (which consent shall not be unreasonably withheld or
delayed); provided, however, that notwithstanding the forgoing Accuride shall
issue a press release no later than 8:00 a.m. prevailing Eastern Time on
October 8, 2009, and shall promptly thereafter, file with the SEC a current
report on Form 8-K filing the press release, this Agreement, the Term Sheets and
the Noteholder Commitment Letter.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

 

ACCURIDE CORPORATION, on behalf of itself and its direct and indirect
subsidiaries listed on Schedule II hereto

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Aggregate Principal Amount of Senior Secured Obligations Beneficially Owned or
Acting as Investment Advisor or Manager for the Beneficial Owners of such Senior
Secured Obligations

 

 

 

 

$

 

 

 

 

 

[Address]

 

 

Facsimile:

 

 

Attn:

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERM SHEETS

 

A-1

--------------------------------------------------------------------------------


 

ACCURIDE CORPORATION

NON-BINDING TERM SHEET FOR PROPOSED RESTRUCTURING

 

Reference is made to those certain 8.5% Senior Subordinated Notes due 2015
(collectively, the “Old Notes”) issued by Accuride Corporation, a Delaware
corporation (“Accuride”, and together with all of its direct and indirect
subsidiaries, the “Company”).

 

For discussion purposes only, the following outline of the principal terms and
conditions of a restructuring is being submitted for consideration.  The ad hoc
committee (the “Committee”) of certain entities(1) that hold or manage the Old
Notes contemplates implementing these transactions through a pre-arranged
Chapter 11 case to be filed shortly after agreement on this Term Sheet is
reached.  This Term Sheet and all related communications shall be deemed to be
settlement negotiations and subject to Federal Rule of Evidence 408.

 

This Term Sheet replaces and supersedes all prior agreements and understandings,
both written and oral, between the Committee and the Company and their
respective advisors with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------

(1) The ad hoc committee consists of Blackrock Financial Management, Inc.,
Brigade Capital Management, LLC, Canyon Capital Advisors LLC, Principal Global
Investors LLC, Sankaty Advisors, LLC and Tinicum Incorporated.

 

A-2

--------------------------------------------------------------------------------


 

Treatment of Current Stakeholders

 

1.

 

Term Facility (the “Term Facility”) and Revolving Credit Facility (the sum of
the Canadian Revolving Facility and the US Revolving Facility, together the
“Revolving Credit Facility”) under the Credit Agreement (as amended, the “Credit
Agreement”), with Citicorp USA, Inc. as administrative agent (“Agent”)

 

(Approximately $56.07 million and $224.60 million outstanding under the
Revolving Credit Facility and the Term Facility, respectively as of
September 25, 2009)

 

The Credit Agreement shall be amended with terms and conditions, including
covenants and maturities, consistent with the terms set forth in the “Senior
Prepetition Debt Restructuring Term Sheet” (in the form approved by the
Committee as of the date hereof).

 

 

 

 

 

2.

 

Last-Out Facility (the “Sun Facility”) under the Credit Agreement (Approximately
$70 million outstanding as of September 25, 2009)

 

The Sun Facility will be repaid or redeemed from the proceeds of new financing
(see “Implementation – New Capital” below) on terms acceptable to the Company
and the Old Noteholders.

 

 

 

 

 

3.

 

Claims of the Holders (the “Old Noteholders”) of the 8.5% Senior Subordinated
Notes due 2015 (the “Old Notes”) including all related guarantee claims against
the Company

 

($275 million in principal outstanding, together with accrued interest of $15.3

 

The Old Noteholders shall receive their pro rata share of shares of common stock
issued by restructured or reorganized Accuride (the “New Common Stock”),
sufficient to result in the Old Noteholders receiving 98.0% of the aggregate
issued and outstanding New Common Stock on a fully diluted basis, except as
provided below (the “Noteholder Equity”). The Noteholder Equity shall be subject
to dilution by shares issued upon (a) the exercise of the New Warrants (as
defined below), (b) the exercise of any options to purchase New Common Stock
provided under a

 

A-3

--------------------------------------------------------------------------------


 

 

 

million as of September 25, 2009)

 

management incentive plan acceptable to the new Board of Directors (the “Old
Equity Retention”), and (c) the conversion of (A) the senior convertible notes
(the “New Notes”) described in the “Implementation – New Capital” section below
and (B) the notes representing the paid-in-kind interest on the New Notes (the
“PIK Notes”).

 

 

 

 

 

4.

 

Other Secured and Unsecured Claims

 

Unimpaired.

 

 

 

 

 

5.

 

Common Equity in Accuride (the “Old Equity”)

 

The holders of the Old Equity would receive their pro rata share of:

 

(i) 2.0% of the aggregate issued and outstanding New Common Stock on a fully
diluted basis, after giving effect to the transactions contemplated herein and
subject to further dilution by shares issued upon (a) the exercise of the New
Warrants, (b) the exercise of any options to purchase New Common Stock provided
under a management incentive plan, and (c) the conversion of the New Notes and
the PIK Notes; and

 

(ii) “New Warrants”, which would enable the holders thereof to purchase up to
15% in the aggregate of the New Common Stock on a fully diluted basis, subject
to further dilution by shares issued upon (a) the exercise of any options to
purchase New Common Stock provided under a management incentive plan and (b) the
conversion of the New Notes and the PIK Notes. The New Warrants would expire 2
years from the date of their issuance. The New Warrants would be exercisable at
a strike price that is 110% of a par recovery on the Old Notes on the effective
date of a Restructuring. The New Warrants would have other terms and conditions
that are customary for securities of this type.

 

In connection with a pre-arranged Chapter 11 case, all equity interests in
Accuride including all options, warrants and other agreements to acquire equity
interests of any kind in Accuride (including any arising under or in connection
with any employment agreement) will be cancelled. Provided that the Old Equity
class votes to accept the plan of reorganization, the holders of Old Equity
would receive New Common Stock in a

 

A-4

--------------------------------------------------------------------------------


 

 

 

 

 

percentage equal to the Old Equity Retention.

 

Implementation

 

1.

 

Restructuring Transaction

 

The Company shall restructure its capital structure (the “Restructuring”)
through a pre-arranged plan of reorganization (the “Plan”) for the Company in a
case commenced under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”),
the material terms and conditions of which will be set forth in this Term Sheet
and in the restructuring support agreement to be executed by the Committee and
the Company (as amended, supplemented or otherwise modified, the “Restructuring
Agreement”), together with the New Capital Term Sheet (as defined below), the
restructuring support agreement to be executed by the Company and certain
prepetition lenders to the Company and the Senior Prepetition Debt Restructuring
Term Sheet.

 

 

 

 

 

2.

 

Chapter 11 Case

 

The conditions to confirmation and to the effective date of the Plan shall each
be in form and substance reasonably acceptable to the Committee and the Company.
The Plan will provide that no condition may be waived, amended or deleted
without the consent of the Committee, not to be unreasonably withheld or
delayed. All documents, including without limitation, the Plan, the order
approving a disclosure statement with respect to the Plan, the confirmation
order, including any findings of fact and conclusions of law with respect
thereto, and the corporate governance and related documents for the reorganized
Company, shall each be in form and substance reasonably acceptable to the
Committee and the Company. In addition, the business plan included in the
disclosure statement with respect to the Plan shall be substantially the same
business plan as that contained in the presentations titled “Public Lenders
Presentation” and “Private Lender Supplement,” each dated July 2009, which were
provided by the Company to the Committee, with any change to be reasonably
acceptable to the Committee.

 

 

 

 

 

4.

 

Public Markets

 

The Company shall covenant that all shares of New Common Stock will upon
issuance be freely tradable under applicable securities laws, validly issued,
fully paid, and non-assessable. The Company will use its best

 

A-5

--------------------------------------------------------------------------------


 

 

 

 

 

efforts to list such shares of New Common Stock on the Over the Counter Bulletin
Board or another national exchange or quotation service.

 

 

 

 

 

5.

 

New Capital

 

The terms of the New Notes shall be set forth in a separate term sheet (the “New
Capital Term Sheet”).

 

 

 

 

 

6.

 

DIP Financing

 

The Company shall obtain debtor-in-possession financing (“DIP Financing”) in
amounts and on terms and conditions set forth in the DIP credit agreement (in
the form approved by the Committee on the date hereof).

 

 

 

 

 

7.

 

Canadian Operations

 

The Company shall maintain current business operations in Canada and obtain an
appropriate waiver/forbearance under the Credit Agreement with respect to
Accuride Canada, which shall be reasonably satisfactory to the Committee.

 

A-6

--------------------------------------------------------------------------------


 

Corporate Matters

 

1.

 

Restructuring Expenses

 

The Company will pay (i) the fees and expenses of the Committee’s counsel
(including local counsel) and financial advisor in accordance with their
respective engagement letters, and (ii) the reasonable out-of-pocket expenses of
the Committee members in connection with any travel to meetings with the
Company. The obligations of the Company to pay such fees and expenses shall not
be subject to the bankruptcy court’s approval of such fees and expenses.

 

 

 

 

 

2.

 

Documentation

 

The foregoing proposals are subject to the negotiation of definitive documents,
in form and substance acceptable to the Company and the Committee and the
members thereof.

 

 

 

 

 

3.

 

Board of Directors

 

The size and composition of the Board of Directors will be mutually agreed upon
between the Committee and Accuride.

 

 

 

 

 

4.

 

Corporate Governance

 

Certificates of incorporations, by-laws and all constituent documents shall be
in form and substance acceptable to the Committee and the Company.

 

 

 

 

 

5.

 

Releases, Exculpation Management Incentive Plan

 

Terms to be proposed by and acceptable to the Committee and the Company.

 

 

 

 

 

6.

 

Registration Rights Agreement

 

Terms to be proposed by and acceptable to the Committee and the Company.

 

A-7

--------------------------------------------------------------------------------


 

ACCURIDE CORPORATION

TERM SHEET FOR NEW CAPITAL

IN CONNECTION WITH PROPOSED RESTRUCTURING

 

Reference is made to those certain 8.5% Senior Subordinated Notes due 2015
(collectively, the “Old Notes” and the holders thereof, the “Old Noteholders”)
issued by Accuride Corporation, a Delaware corporation (“Accuride”, and together
with all of its direct and indirect subsidiaries, the “Company”).

 

For discussion purposes only, the following outline of the principal terms and
conditions of the new capital to be raised in connection with a proposed
restructuring (the “Restructuring”) is being submitted by the ad hoc committee
(the “Committee”) of certain entities(2) that hold or manage the Old Notes for
consideration by the Company.  This is the New Capital Term Sheet referred to in
the “Implementation — New Capital” section in the term sheet for the
Restructuring (the “Master Term Sheet”) being considered by the Company, the
Committee and certain other stakeholders and should be read in conjunction with
the Master Term Sheet. This New Capital Term Sheet and all related
communications shall be deemed to be settlement negotiations and subject to
Federal Rule of Evidence 408. All terms used and not defined herein shall have
the meanings ascribed to them in the Master Term Sheet.

 

This New Capital Term Sheet replaces and supersedes all prior agreements and
understandings, both written and oral, between the Committee and the Company and
their respective advisors with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------

(2) The ad hoc committee consists of Blackrock Financial Management, Inc.,
Brigade Capital Management, LLC, Canyon Capital Advisors LLC, Principal Global
Investors LLC, Sankaty Advisors, LLC and Tinicum Incorporated.

 

A-8

--------------------------------------------------------------------------------


 

Terms of New Capital

 

Issuer:

 

Accuride Corporation, a Delaware corporation.

 

 

 

Securities to be Issued:

 

Accuride will issue senior convertible notes in an aggregate principal amount of
US$140.0 million (the “Initial Notes”, and together with the PIK Notes (as
defined below), the “New Notes”), plus paid-in-kind (“PIK”) interest as set
forth below. The New Notes shall be convertible into shares of New Common Stock
as set forth below and have such other terms specified herein.

 

 

 

Use of Proceeds

 

The proceeds from the issuance and sale of the Initial Notes shall be used
(a) to repay or redeem in full the last out term loans of Sun Capital and its
affiliates (the “Sun Facility”); (b) to repay in full any debtor in possession
financing facility of Accuride and its affiliated co-debtors and to pay, or make
provision for the payment of, administrative claims; and (c) for general
corporate purposes.

 

 

 

Closing Date:

 

Upon the consummation of a plan of reorganization for the Company in form and
substance reasonably acceptable to the Backstop Providers and consistent with
the Master Term Sheet (in the form approved by the Backstop Providers as of the
date hereof), this New Capital Term Sheet and the “Senior Prepetition Debt
Restructuring Term Sheet” (in the form approved by the Backstop Providers as of
the date hereof) (the “Closing”), but no later than April 15, 2010.

 

 

 

Investors:

 

·                  The Initial Notes shall be offered to the Old Noteholders,
with each of the Old Noteholders entitled to purchase up to its pro rata share
of the Initial Notes (the purchasing Old Noteholders, collectively, the “New
Notes Investors”), that is, that each Old Noteholder as of a record date to be
determined shall be entitled to purchase up to that percentage of the Initial
Notes equal to such Old Noteholder’s percentage holdings of the Old Notes.

 

·                  The Backstop Providers listed below shall enter into
agreement(s) to subscribe, in accordance with Schedule A to the Convertible
Notes Commitment Agreement (the

 

A-9

--------------------------------------------------------------------------------


 

 

 

“Commitment Agreement”), for any portion of the Initial Notes not subscribed for
by the Old Noteholders (the “Unsubscribed New Notes”). The Backstop Providers
shall be entitled to receive backstop commitment fees as set forth in, and in
accordance with the terms of, the Commitment Agreement.

 

·                  The Backstop Providers are Blackrock Financial
Management, Inc., Brigade Capital Management, LLC, Sankaty Advisors, LLC and
Tinicum Lantern II L.L.C. Each Backstop Provider will be committed to acquire
the percentage of any Unsubscribed New Notes that is specified on Schedule A to
the Commitment Agreement.

 

 

 

Transfer:

 

Subject to applicable securities laws, the New Notes Investors and their
respective permitted transferees shall have the right to transfer freely the New
Notes or the New Common Stock received upon conversion of the New Notes (the
“Conversion Shares”) at any time.

 

 

 

Interest Rate:

 

Interest on the New Notes will be payable semi-annually, with the first six
interest payments being payable in PIK and the remaining being payable in cash,
at a rate of 7.5% per annum. To the extent interest on the New Notes is paid in
PIK, the additional notes so paid (the “PIK Notes”) shall be convertible into
New Common Stock at the same Conversion Price (as defined below) as the New
Notes.

 

 

 

Maturity Date:

 

The New Notes will mature ten (10) years from the date of Closing.

 

 

 

Ranking:

 

The New Notes will be senior unsecured debt obligations of Accuride. The New
Notes will rank pari passu in right of payment to any existing senior unsecured
debt of Accuride or any Guarantor (as defined below), and senior in right of
payment to any current or future subordinated debt of Accuride or of any
Guarantor.

 

 

 

Subsidiary Guarantees:

 

All of the direct and indirect subsidiaries of Accuride (the “Guarantors”) will
guarantee Accuride’s payment obligations with respect to the New Notes.

 

A-10

--------------------------------------------------------------------------------


 

Conversion/Dividend Participation:

 

The New Notes shall be convertible at any time at the option of the holder
thereof, in part or in whole, into New Common Stock at a conversion price (the
“Conversion Price”) that results in the Initial Notes, if converted in whole
immediately upon issuance and without giving effect to the accrual of any PIK
Interest, being convertible into the equivalent of 60.0% of all the outstanding
New Common Stock (on a fully diluted basis). The Conversion Price shall be
subject to adjustment from time to time as described in the section entitled
“Anti-Dilution Protection” below. In addition to the interest otherwise
specified herein, there shall be payable additional interest on the New Notes in
an aggregate amount equal to the amount of any dividends or distributions paid
on the New Common Stock prior to conversion (adjusted to reflect the amount of
New Common Stock into which the New Notes are then convertible), other than
in-kind dividends and distributions, which shall be distributed to the holders
of the New Notes on an as-converted basis.

 

 

 

Voting Rights:

 

The holders of the New Notes shall be entitled to exercise all the voting rights
associated with the New Common Stock on an as-converted basis.

 

 

 

Anti-Dilution Protection:

 

The New Notes shall have customary anti-dilution provisions with respect to
stock splits, combinations, issuance of shares or convertible instruments below
the greater of market price (or, if the New Common Stock is not actively traded,
fair market value) and the Conversion Price on a standard weighted average basis
and other standard anti-dilution provisions, as well as a provision that
protects the New Notes from dilution by issuance of the PIK Notes.
Notwithstanding the foregoing, anti-dilution provisions of the New Notes shall
not apply to the issuance of options and other stock incentives under a
management incentive plan approved by Accuride’s post-emergence Board of
Directors.

 

 

 

Prepayment or Redemption:

 

The New Notes shall not be prepayable at any time or redeemable prior to
maturity without the holders’ consent.

 

 

 

Put Right on Change of Control:

 

Customary change of control provisions to be agreed upon between the Company and
the New Notes Investors.

 

 

 

Make-Whole:

 

The definitive documents will provide for a make-whole upon the occurrence
of certain events to be determined.

 

A-11

--------------------------------------------------------------------------------


 

 

 

 

Affirmative/Reporting Covenants:

 

Customary affirmative and reporting covenants to be agreed upon.

 

 

 

Negative Covenants:

 

So long as any New Notes are outstanding, Accuride shall not, and shall not
permit any of its subsidiaries to, without the approval of the holders of more
than 50% of the New Notes:

 

1.                                       Purchase or redeem any capital stock of
Accuride, or pay any dividends or distributions with respect to any such capital
stock;

 

2.                                       Modify any rights, preferences or
privileges in respect of the New Common Stock;

 

3.                                       Issue any capital stock that has a
liquidation or other preference senior to the New Common Stock;

 

4.                                       Modify Accuride’s charter or bylaws in
any way that is adverse to holders of the New Notes or the New Common Stock,
including by the provision of any preferred or otherwise senior class of capital
stock to the New Common Stock;

 

5.                                       Permit or cause the voluntary
bankruptcy or winding up or dissolution of Accuride;

 

6.                                       Incur any debt (other than the debt
under the Credit Agreements outstanding as of the date of Closing), subject to
exceptions to be agreed upon between the Company and the New Notes Investors; or

 

7.                                       Take any action that breaches other
customary negative covenants to be agreed upon.

 

 

 

Financial Covenants:

 

The indenture relating to the New Notes shall not contain any financial
covenants.

 

 

 

Events of Default:

 

The indenture relating to the New Notes shall contain events of default
customary for securities of this type.

 

 

 

Registration Rights and Listing

 

Terms of registration rights agreement to be proposed by and agreed upon by the
Committee and the Company.

 

The Company agrees to use its best efforts to cause the New Notes and the
Conversion Shares to be listed on the Over the Counter Bulletin Board or another
national exchange or quotation service.

 

A-12

--------------------------------------------------------------------------------


 

Chapter 11 Case

 

The transactions contemplated in this term sheet, the Master Term Sheet and the
Senior Prepetition Debt Restructuring Term Sheet will be implemented through a
pre-arranged Chapter 11 bankruptcy plan. The terms of such Chapter 11 bankruptcy
plan and the final order approving such plan (including, if applicable, any
declaration of the effectiveness) shall be in form and substance reasonably
satisfactory to the New Notes Investors.

 

The business plan included in the disclosure statement with respect to the Plan
shall be substantially the same business plan as that contained in the
presentations titled “Public Lenders Presentation” and “Private Lender
Supplement,” each dated July 2009, which were provided by the Company to the
Committee, with any change to be reasonably acceptable to the Committee.

 

 

 

Restructuring Expenses

 

The Company will pay (i) the fees and expenses of the Committee’s counsel
(including local counsel) and financial advisor in accordance with their
respective engagement letters, and (ii) the reasonable out-of-pocket expenses of
the Committee members in connection with any travel to meetings with the
Company. The obligations of the Company to pay such fees and expenses shall not
be subject to the bankruptcy court’s approval of such fees and expenses.

 

 

 

Choice of Law

 

New York

 

A-13

--------------------------------------------------------------------------------


 

[g304571ki09i001.jpg]

 

Summary of Terms and Conditions for the Restructured
Prepetition Senior Secured Credit Facilities (collectively, the “Restructured
Facilities”)

 

Capitalized terms used herein without definition shall have the meaning given to
them in the Fourth Amended and Restated Credit Agreement, dated as of
January 31, 2005 (as amended, restated, supplemented and/or otherwise modified
through the date hereof, the “Existing Credit Agreement”), among Accuride
Corporation, a Delaware Corporation, Accuride Canada Inc., a corporation
organized under the laws of the Province of Ontario, Canada, Deutsche Bank Trust
Company Americas as the administrative agent, and the other Lenders party
thereto from time to time.

 

This term sheet is proffered in furtherance of settlement discussions, and is
entitled to the protections of Federal Rule of Evidence 408 and any other
applicable statutes or doctrines protecting the use or disclosure of
confidential information and information exchanged in the context of settlement
discussions.  This Term Sheet is for discussion purposes only and shall not be
construed as a commitment of any kind to restructure the existing Prepetition
Senior Secured Credit Facilities.  Any such restructuring shall, in any event,
be subject to final documentation in form and substance satisfactory to the
existing Lenders, which such documentation may contain terms that vary from
those set forth below, and shall be conditioned upon a Chapter 11 plan of
reorganization for the Debtors in form and substance satisfactory to the
existing Lenders.

 

The proposed terms and conditions for the Restructured Facilities assume the
following in connection with the restructuring of Accuride’s capital structure:

 

·                  $140.0 million of New Capital will be provided on a committed
basis by the Backstop Providers (as provided for in the New Capital Term Sheet),
to repay the post-petition financing facility in full, to provide liquidity to
finance working capital and general corporate purposes and to repay in cash at
par in full the principal balance of the Sun Last Out Term Advances (other than
accrued paid-in-kind interest thereon, which will be added to and form part of
the Restructured Prepetition Senior Secured Credit Facility).

 

·                  New Capital will be provided on the effective date of the
Chapter 11 plan of reorganization of the Borrower and its domestic U.S.
Subsidiaries, incorporating the provisions of (i) this term sheet, (ii) the
separate Non-Binding Term Sheet for Proposed Restructuring (attached hereto and
outlining the proposed terms of the restructuring to be completed pursuant to
such plan of reorganization), (iii) the Noteholder New Capital Term Sheet
(attached hereto and outlining the proposed terms of the New Capital to be
provided by the New Notes Investors and the Backstop Providers as described
therein), (iv) the Lender Restructuring Support Agreement among Accuride
Corporation and certain Prepetition Lenders and (v) the Noteholder Restructuring
Support Agreement among Accuride Corporation and certain Noteholders; each of
(ii), (iii), (iv) and (v) in the form agreed by the Steering Committee (the
“Plan”).

 

·                  New Capital will be in the form of unsecured convertible
notes, with interest to be paid-in-kind for the first three years and paid in
cash thereafter to maturity, and will otherwise comply with the terms included
in the New Capital Term Sheet (the “New Notes”).

 

A-14

--------------------------------------------------------------------------------


 

·                  $5.0 million (assuming net sale proceeds of at least $20.0
million) of proceeds from the sale of Fabco may be reinvested by the U.S.
Borrower.

 

·                  Existing First Out Obligations (which include the term
facility of approximately $224.6 million as of 9/25/09, and the revolving credit
facilities of approximately $56.07 million as of 9/25/09 (comprised of the
Canadian Revolving Credit Facility and the U.S. Revolving Credit Facility, and
excluding issued LC’s of approximately $18.2 million)) will continue to be
classified as indebtedness on the terms set out in this Term Sheet, with no
reduction to principal or change in currency.

 

·                  The defaulting lender Lehman revolving commitment of $24
million shall not be funded and shall be cancelled.

 

Borrower:

Accuride Corporation (the “U.S. Borrower”), Accuride Canada Inc. (the “Canadian
Borrower” and together with the U.S. Borrower, the “Borrowers”).

 

 

Guarantors/Guarantees:

Identical to those under the Existing Credit Agreement and subject to the same
guarantee limitations and restrictions required under U.S. and local law.

 

 

Lead Arranger:

Deutsche Bank Securities, Inc(3).

 

 

Administrative Agent:

Deutsche Bank Trust Company Americas (“DBTCA”)(4).

 

 

Steering Committee:

DBTCA, GE Capital, Eaton Vance and Fifth Third Bank.

 

 

Security:

Maintenance of existing first priority security interests in the Loan Parties’
assets and properties secured by the Collateral Documents and provision of new
first priority security interests in any of the Loan Parties’ assets and
properties not presently secured by the Collateral Documents, subject to
customary exceptions to avoid adverse tax consequences.

 

 

Availability:

No availability under Revolving Facility. No Swingline Facility. Provision of
new Letter of Credit facility (to replace the existing issued letters of credit)
to be discussed.

 

 

Closing Date:

The effective date of the Plan (the “Closing Date”).

 

 

Maturity:

Termination Date of both the Prepetition Revolving Facility (U.S. and Canadian)
and the Prepetition Term Facility (First-Out and Last-Out) shall be extended to
June 30, 2013.

 

--------------------------------------------------------------------------------

(3)           For a fee to be agreed.

 

(4)           For a fee to be agreed.

 

A-15

--------------------------------------------------------------------------------


 

Interest Rate:

Revolving Loans/First Out Term Loans: LIBOR +675 bps; LIBOR floor of 300 bps;
cash pay.

 

Prepetition Last Out Term Loans: To be refinanced in full with a portion of the
proceeds of the New Capital in accordance with the terms of the New Capital Term
Sheet.

 

 

Amortization/Excess Cash Flow Sweep:

Same as Existing Credit Agreement, subject to modifications, including 75% of
ECF (less amount of cash required to remain in compliance with Minimum Liquidity
covenant) to be swept annually, commencing with fiscal year 2011, first sweep
date at beginning of Q1, 2012.

 

Mandatory Prepayments:

Each Borrower shall make mandatory prepayments corresponding with those set
forth under the Existing Credit Agreement, with appropriate modifications as may
be determined by the Steering Committee, including:

 

·                  Asset Sales: 100%, subject to a $5.0 million per year
reinvestment carve-out;

 

·                  Issuance of Debt: 100% for any issuance, subject to a
(i) $20,000,000 basket carve-out for the issuance of (A) additional senior
convertible notes on terms that are identical to the New Notes or (B) other
subordinated debt; provided that (x) any such additional issuance or other
subordinated debt shall be unsecured, fully subordinated to the Existing Credit
Facility (on terms satisfactory to the Lenders) and have a later maturity than
the Existing Credit Facility and (y) interest on any such additional issuance or
other subordinated debt shall be paid-in-kind following the issuance thereof
until the New Notes become cash pay, and thereafter may also become cash pay;
and (ii) $5,000,000 general basket carve-out for new debt issuances (the
“Subordinated Debt Basket”); provided that the obligation to apply the proceeds
of any issuance of debt shall not apply to the proceeds of the New Notes or to
paid-in-kind interest on the New Notes; and

 

·                  Issuance of Equity: Existing leverage-based thresholds to be
eliminated, 100% for any issuance.

 

 

Limitation on Indebtedness:

Based on the exceptions/baskets set forth in the Existing Credit Agreement, with
appropriate modifications acceptable to the Steering Committee including:

 

·                  Prohibition on junior/subordinated indebtedness, subject

 

A-16

--------------------------------------------------------------------------------


 

 

to carve-out for Subordinated Debt Basket;

 

·                  Prohibition on indebtedness in connection with any merger or
acquisition that is a permitted investment;

 

·                  Purchase money debt and Capital Lease basket of $5,000,000;
and

 

·                  Up to $5,000,000 general basket carve-out for new debt
issuances.

 

Limitation on Liens:

Based on the exceptions/baskets as set forth in the Existing Credit Agreement,
with appropriate modifications acceptable to the Steering Committee including:

 

·                  $5,000,000 general basket.

 

 

Financial Covenants:

From and after the Closing Date:

 

(i)                                   Minimum Liquidity (calculated without
giving effect to the Commitments of any Defaulting Lender) of $25 million to be
tested monthly on the last business day of each month.

 

(ii)                                Minimum EBITDA (LTM) to be tested quarterly
at covenant levels with headroom to the base case plan presented to the Lenders
in July 2009, as set forth below.  Covenant holiday for four fiscal quarters
after the quarter in which the effective date of the Plan occurs.  Assuming
effective date occurs in April 2010, covenant holiday would apply from fiscal
quarter ending September 30, 2010 through fiscal quarter ending June 30,
2011.(5)  From and after the covenant holiday through and including fiscal
quarter ending December 31, 2011, covenant levels to be as follows (to the
extent not covered by the covenant holiday):

 

 

 

 

Q2 2011

 

$67.2 million

 

 

 

Q3 2011

 

$76.3 million

 

 

 

Q4 2011

 

$83.8 million

 

 

 

2012

 

$120.6 million

 

 

 

2013

 

$143.9 million

 

 

 

 

 

(iii)                               Equity cures (in form of new common stock or

 

--------------------------------------------------------------------------------

(5)           If exit of Chapter 11 occurs either earlier or later than April
2010, covenant holiday period to be adjusted accordingly. 

 

A-17

--------------------------------------------------------------------------------


 

 

subordinated indebtedness up to basket limit referred to under Mandatory
Prepayments) of up to $15 million in aggregate to be permitted to cure any
EBITDA covenant shortfalls.  Limitations and conditions for exercise of equity
cure to be agreed. 

 

 

Canadian Operations

The U.S. Borrower shall maintain current business operations in Canada and
obtain an appropriate waiver/forbearance under the Existing Credit Agreement
with respect to Accuride Canada Inc., which shall be reasonably satisfactory to
the Instructing Group.

 

 

Other provisions

Additional modifications may be required relating to, among others, (i) events
of default, (ii) limitations on asset sales, JVs and mergers and acquisitions,
(iii) limitations on investments, (iv) limitations on capital expenditure,
(v) limitations on restricted payments, (vi) reporting requirements and
(vii) voting and to reflect position agreed on application of Fabco sale
proceeds and terms and conditions of New Capital.  Releases and exculpations to
be reasonably acceptable to the Debtors and the Steering Committee.

 

The foregoing is intended to summarize certain terms of the Restructured
Facilities.  It is not intended to be a definitive list of all of the
requirements of the Lenders in connection with the Restructured Facilities.

 

A-18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTERIM DIP ORDER AND DIP CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:

Chapter 11

 

 

ACCURIDE CORPORATION,

Case No. 09-           (      )

et al.,(1)

 

 

Joint Administration Pending

 

Debtors.

 

 

INTERIM ORDER PURSUANT TO SECTIONS 361, 362, 363 AND 364
OF THE BANKRUPTCY CODE AND RULE 4001 OF THE FEDERAL
RULES OF BANKRUPTCY PROCEDURE (A) AUTHORIZING THE
DEBTORS TO (I) USE CASH COLLATERAL OF THE PREPETITION SECURED
PARTIES, (II) OBTAIN POST-PETITION FINANCING AND (III) PROVIDE
ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES,
AND (B) PROVIDING NOTICE AND SCHEDULING FINAL HEARING

 

Upon the motion, dated October 8, 2009 (the “Motion”), of Accuride Corporation
(“AccuCorp”) and the other above-captioned debtors and debtors-in-possession
(collectively, the “Debtors”) in the above-captioned chapter 11 cases (the
“Cases”), for the entry of an order (A) authorizing the Debtors to (I) use cash
collateral, pursuant to Section 363 of title 11 of the United States Code (as
amended, the “Bankruptcy Code”), (II) obtain postpetition financing pursuant to
Sections 361, 362 and 364 of the Bankruptcy Code and (III) provide adequate
protection to the Prepetition Secured Parties (defined below) pursuant to
Sections 361, 362 and 363 of the

 

--------------------------------------------------------------------------------

(1)                                  The Debtors in these cases, along with the
last four digits of each Debtor’s federal tax identification number, are:
Accuride Corporation, a Delaware corporation (9077); Accuride Cuyahoga
Falls, Inc., a Delaware corporation (9556); Accuride Distributing, LLC, a
Delaware limited liability company (3124); Accuride EMI, LLC, a Delaware limited
liability company (N/A); Accuride Erie L.P., a Delaware limited partnership
(4862); Accuride Henderson Limited Liability Company, a Delaware limited
liability company (8596); AKW General Partner L.L.C., a Delaware limited
liability company (4861); AOT Inc., a Delaware corporation (3088); Bostrom
Holdings, Inc., a Delaware corporation (9282); Bostrom Seating, Inc., a Delaware
corporation (7179); Bostrom Specialty Seating, Inc., a Delaware corporation
(4182); Brillion Iron Works, Inc., a Delaware corporation (6942); Erie Land
Holding, Inc., a Delaware corporation (8018); Fabco Automotive Corporation, a
Delaware corporation (9802); Gunite Corporation, a Delaware corporation (9803);
Imperial Group Holding Corp. -1, a Delaware corporation (4007); Imperial Group
Holding Corp. -2, a Delaware corporation (4009); Imperial Group, L.P., a
Delaware limited partnership (4012); JAII Management Company, a Delaware
corporation (N/A); Transportation Technologies Industries, Inc., a Delaware
corporation (2791); and Truck Components Inc., a Delaware corporation (5407). 
The mailing address for Accuride Corporation is 7140 Office Circle, Evansville,
Indiana 47715.

 

B-1

--------------------------------------------------------------------------------


 

Bankruptcy Code, and (B) scheduling interim and final hearings pursuant to
Rule 4001(b) and (c) of the Federal Rules of Bankruptcy Procedure (as amended,
the “Bankruptcy Rules”), the Debtors sought, among other things, the following
relief:

 

(i)                                     the Court’s authorization, pursuant to
Sections 363 and 364(c)(1), (2), (3) and (d)(1) of the Bankruptcy Code, for
AccuCorp, as borrower (the “DIP Borrower”), and the other Debtors as guarantors
(together with the DIP Borrower, the “DIP Loan Parties”), to enter into a senior
secured superpriority post-petition credit facility (the “DIP Facility”)
provided by Deutsche Bank Trust Company Americas (“DBTCA”), as administrative
agent and as collateral agent (in such capacities, respectively, the “DIP
Administrative Agent” and “DIP Collateral Agent,” and collectively, the “DIP
Agent”), GE Capital, as syndication agent, certain of the Prepetition Secured
Lenders (defined below), as First Out Lenders (in such capacities, the “First
Out DIP Lenders”), and certain of the Prepetition Noteholders (defined below),
as Last Out Term Lenders (in such capacities, the “Last Out DIP Lenders,” and
collectively with the First Out DIP Lenders, the “DIP Lenders”), pursuant to the
Senior Secured Superpriority Debtor-in-Possession ABL Credit Agreement attached
hereto as Exhibit A (the “DIP Credit Agreement,”(2) and together with this order
(the “Interim Order”), the Final Order (defined below), and all other Loan
Documents, including the DIP Budget (defined below), collectively, the “DIP Loan
Documents”)(3), and to obtain extensions of credit thereunder

 

--------------------------------------------------------------------------------

(2)                                  Terms used but not otherwise defined herein
shall have the meanings given to them in the DIP Credit Agreement.

 

(3)                                  As set forth more fully below and in the
DIP Credit Agreement, the Last Out DIP Lenders are DIP Lenders in respect of
$25,000,000 of Advances under the DIP Facility on a first in/last out and
substantially silent basis.  Among other things, as set forth in Section 2.20 of
the DIP Credit Agreement, the Last Out Obligations (as defined in the DIP Credit
Agreement; such obligations are referred to herein as the “Last Out DIP
Obligations”) are subordinated in right of payment to the payment in full of the
First Out Obligations (as defined in the DIP Credit Agreement; such obligations
are referred to herein as the “First Out DIP Obligations”).

 

B-2

--------------------------------------------------------------------------------


 

on a senior secured and superpriority basis, (a) during the period (the “Interim
Period”) from the date hereof through and including the earlier to occur of
(x) the date of entry of the Final Order by this Court and (y) the Termination
Date, in an aggregate principal amount not to exceed $25,000,000, and (b) upon
entry of the Final Order and thereafter until the Termination Date, in an
aggregate principal amount not to exceed $50,000,000 (or such lesser maximum
amount as set forth in the DIP Credit Agreement), in each case at any time
outstanding (all Advances, Letters of Credit and other financial accommodations
and extensions of credit under the DIP Credit Agreement and the DIP Facility,
the “DIP Extensions of Credit”);

 

(ii)                                  the Court’s authorization to use DIP
Extensions of Credit in accordance with the cash flow forecast prepared by the
Debtors and annexed hereto as Exhibit B (as updated from time to time pursuant
to the DIP Loan Documents and subject to the prior approval of the DIP Agent,
the “DIP Budget”), and as otherwise provided herein and in the other DIP Loan
Documents;

 

(iii)                               the Court’s authorization to grant to the
DIP Agent for the benefit of the DIP Lenders and the other secured parties under
the DIP Loan Documents (collectively, the “DIP Secured Parties”), in respect of
the DIP Obligations (defined below), a superpriority administrative claim
pursuant to Section 364(c)(1) of the Bankruptcy Code and first priority priming
liens on and security interests in substantially all assets and property of the
Debtors (now owned or hereafter acquired) pursuant to Sections 364(c)(2),
(c)(3) and (d)(1) of the Bankruptcy Code, in each case as and to the extent set
forth more fully below and subject to the Carve-Out (defined below);

 

B-3

--------------------------------------------------------------------------------


 

(iv)                              the Court’s authorization to use “cash
collateral” as such term is defined in Section 363 of the Bankruptcy Code (the
“Cash Collateral”) in which the Prepetition Secured Parties have an interest;

 

(v)                                 the Court’s authorization to grant, as of
the Petition Date (defined below), the Adequate Protection Superpriority Claim
(defined below) and Adequate Protection Liens (defined below), to the extent of
and as compensation for any Diminution in Value (defined below), and the payment
of fees and expenses to the Prepetition Agent (defined below) for the benefit of
the Prepetition Secured Parties, in each case, as set forth more fully below and
subject to the Carve-Out;

 

(vi)                              modification by the Court of the automatic
stay imposed by Section 362 of the Bankruptcy Code to the extent necessary to
implement and effectuate the terms and provisions of the DIP Facility, this
Interim Order and the other DIP Loan Documents;

 

(vii)                           the scheduling by the Court of a final hearing
(the “Final Hearing”) to consider entry of an order (the “Final Order”) granting
the relief requested in the Motion on a final basis and approving the form of
notice with respect to the Final Hearing and the transactions contemplated by
the Motion; and

 

(viii)                        the Court’s waiving of any applicable stay
(including under Rule 6004 of the Federal Rules of Bankruptcy Procedure) and
providing for the immediate effectiveness of this Interim Order.

 

The Court having considered the Motion, the terms of the DIP Facility and the
DIP Loan Documents, the Declaration of James Woodward, sworn to on October 8,
2009 in Support of the First Day Motions and Pursuant to Local Bankruptcy Rule
1007-2, and the evidence submitted at the hearing held before this Court on
October 9, 2009, to consider entry of this Interim Order

 

B-4

--------------------------------------------------------------------------------


 

(the “Interim Hearing”); and in accordance with Bankruptcy Rules 2002, 4001(b),
(c), and (d), and 9014 and the local rules of the Court, due and proper notice
of the Motion and the Interim Hearing having been given; and it appearing that
approval of the interim relief requested in the Motion is necessary to avoid
immediate and irreparable harm to the Debtors pending the Final Hearing and is
otherwise fair and reasonable and in the best interests of the Debtors, their
creditors and their estates, and essential for the continued operation of the
Debtors’ businesses; and, subject to the terms hereof, the Court having
determined that there is adequate protection of the Prepetition Liens (defined
below); and all objections, if any, to the entry of this Interim Order having
been withdrawn, resolved or overruled by the Court; and after due deliberation
and consideration, and for good and sufficient cause appearing therefor:

 

BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING, THE COURT HEREBY MAKES
THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:

 

A.                                   Petition Date.  On October 8, 2009 (the
“Petition Date”), the Debtors filed voluntary petitions under Chapter 11 of the
Bankruptcy Code with the United States Bankruptcy Court for the District of
Delaware (the “Court”).  The Debtors have continued in the management and
operation of their businesses and properties as debtors-in-possession pursuant
to Sections 1107(a) and 1108 of the Bankruptcy Code.  No trustee or examiner has
been appointed in the Cases.

 

B.                                     Jurisdiction and Venue.  The Court has
jurisdiction over these proceedings, pursuant to 28 U.S.C. § 1334. 
Consideration of the Motion constitutes a core proceeding under 28 U.S.C. §
157(b)(2).  Venue for the Cases and the proceedings on the Motion is proper in
this district pursuant to 28 U.S.C. §§ 1408 and 1409.

 

B-5

--------------------------------------------------------------------------------


 

C.                                     Committee Formation.  No official
committee of unsecured creditors has been appointed in the Cases (together with
any other statutory committee, a “Committee”).

 

D.                                    Notice.  Notice of the Interim Hearing and
the relief requested in the Motion has been provided by the Debtors, by
telecopy, email, overnight courier and/or hand delivery, to (a) the United
States Trustee for the District of Delaware, (b) all parties asserting a
security interest in the assets of the Debtors to the extent reasonably known to
the Debtors, (c) the Office of the United States Attorney General for the
District of Delaware; (d) the Internal Revenue Service, and (e) those creditors
holding the 30 largest unsecured claims against the Debtors’ estates (the
“Notice Parties”).  Under the circumstances, such notice of the Interim Hearing
and the relief requested in the Motion constitutes due, sufficient and
appropriate notice and complies with Section 102(1) of the Bankruptcy Code,
Bankruptcy Rules 2002 and 4001(b) and (c) and the local rules of the Court.

 

E.                                      Prepetition Secured Credit Facility;
Prepetition Indenture.

 

(i)                                     AccuCorp and Accuride Canada Inc.
(“AccuCanada”), as borrowers (respectively, the “Prepetition U.S. Borrower” and
the “Prepetition Canadian Borrower” and, together, the “Prepetition Borrowers”),
the lenders party thereto from time to time (the “Prepetition Secured Lenders”),
DBTCA, as successor administrative agent (in such capacity, and in its capacity
as successor collateral agent under the Prepetition Collateral Documents
(defined below), the “Prepetition Agent”), Citigroup Global Markets Inc. and
Lehman Brothers Inc., as joint lead arrangers and joint book-runners, Lehman
Commercial Paper Inc., as syndication agent, and UBS Securities LLC, as
documentation agent, are parties to that certain Fourth Amended and Restated
Credit Agreement, dated as of January 31, 2005 (as amended by (i) that certain
First Amendment, dated as of November 28, 2007, (ii) that certain Second

 

B-6

--------------------------------------------------------------------------------


 

Amendment, dated as of January 28, 2009, (iii) that certain Third Amendment,
dated as of August 14, 2009, and (iv) that certain Fourth Amendment and Canadian
Forbearance Agreement, dated as of October 8, 2009, and as otherwise amended,
restated, supplemented and/or modified through the Petition Date, the
“Prepetition Credit Agreement” and, together with the other Loan Documents
(defined in the Prepetition Credit Agreement), the “Prepetition Loan
Documents”).

 

(ii)                                  The Prepetition Credit Agreement provides
for (a) a term loan facility (the “Prepetition Term Facility”), (b) a U.S.
revolving credit facility, which includes a letter of credit facility and a
swingline facility (the “Prepetition U.S. Revolving Facility”), and (c) a
Canadian revolving credit facility (the “Prepetition Canadian Revolving
Facility” and, together with the Prepetition Term Facility and the Prepetition
U.S. Revolving Facility, the “Prepetition Secured Credit Facility”).  Article VI
of the Prepetition Credit Agreement provides for, among other things, an
unconditional guaranty by the Prepetition U.S. Borrower of the obligations of
the Prepetition Canadian Borrower under the Prepetition Loan Documents.  Each of
the Debtors is a party to the Prepetition Guarantee and Collateral Agreement
(defined below), which provides for, among other things, an unconditional joint
and several guaranty by such Debtor of all of the Prepetition Obligations
(defined below).

 

(iii)                               The Debtors are parties, as applicable, to
the following documents and agreements (collectively, the “Prepetition
Collateral Documents”), which provide for pledges and grants by the Debtors of
liens on and security interests in their assets and property (to the extent
described therein) as security for the repayment of the Prepetition
Obligations:  (a) that certain Amended and Restated Guarantee and Collateral
Agreement, dated as of January 31, 2005 (as amended, restated, supplemented
and/or otherwise modified through the Petition Date, the “Prepetition Guarantee
and Collateral Agreement”), made by the Debtors and certain other

 

B-7

--------------------------------------------------------------------------------


 

Grantors (defined therein) in favor of the Prepetition Agent, (b) that certain
Pledge of Shares Agreement, executed as of June 13, 2003, by and between the
Prepetition U.S. Borrower and the Prepetition Agent (as amended by that certain
Confirmation and Amendment Agreement, dated January 31, 2005, and as otherwise
amended, restated, supplemented or modified through the Petition Date), and
(c) the Mortgages and the other Collateral Documents (each defined in the
Prepetition Credit Agreement).

 

F.                                      Stipulations as to Prepetition Secured
Credit Facility.  Without limiting the rights of a Committee or any other party
in interest as and to the extent set forth in Paragraph 8 hereof, the Debtors
permanently, immediately, and irrevocably acknowledge, represent, stipulate and
agree:

 

(i)                                     Prepetition Obligations.   As of the
Petition Date, the Debtors were indebted and liable to the Prepetition Agent,
the Prepetition Secured Lenders and the other Secured Parties (defined in the
Prepetition Credit Agreement) (the “Prepetition Secured Parties”) under the
Prepetition Loan Documents without objection, defense, counterclaim or offset of
any kind, (a) in the aggregate principal amount of not less than
(I) $300,249,610.50 with respect to the Prepetition Term Facility (comprised of
the First Out Term Advances (defined in the Prepetition Credit Agreement) in the
aggregate principal amount of $224,559,153.15, the Last Out Term Advances
(defined in the Prepetition Credit Agreement) in the aggregate principal amount
of $70,065,846, and the New Term Advances (defined in the Prepetition Credit
Agreement) in the aggregate principal amount of $5,624,611.35),
(II) $34,069,786.79 with respect to the Prepetition U.S. Revolving Facility
(comprised of U.S. Revolving Credit Advances (defined in the Prepetition Credit
Agreement)), (III) $22,000,000 with respect to the Prepetition Canadian
Revolving Facility, and (IV) approximately $2,183,831 with respect to the
Debtors’

 

B-8

--------------------------------------------------------------------------------


 

obligations in respect of a Bank Hedging Agreement (defined in the Prepetition
Credit Agreement) with Deutsche Bank AG New York Branch, as counterparty, which
terminated prior to the Petition Date, plus, in each case, accrued (both before
and after the Petition Date) and unpaid interest thereon, (b) for $18,232,199
aggregate face amount of undrawn Letters of Credit (defined in the Prepetition
Credit Agreement), and (c) for fees, expenses and all other Obligations (defined
in the Prepetition Credit Agreement), including any attorneys’, accountants’,
consultants’, appraisers’ and financial and other advisors’ fees that are
chargeable or reimbursable under the Prepetition Loan Documents (clauses
(a) through (c), collectively, the “Prepetition Obligations”).  As of the
Petition Date, the value of the Prepetition Collateral (defined below) exceeds
the amount of the Prepetition Obligations.

 

(ii)                                              Enforceability, etc. of
Prepetition Obligations.  The Prepetition Loan Documents and the Prepetition
Obligations are (a) legal, valid, binding, and enforceable against each Debtor
and (b) not subject to any contest, attack, objection, recoupment, defense,
counterclaim, offset, subordination, re-characterization, avoidance or other
claim, cause of action or other challenge of any kind or nature under the
Bankruptcy Code, under applicable non-bankruptcy law or otherwise.

 

(iii)                                           Enforceability, etc. of
Prepetition Liens.  The liens and security interests (collectively, the
“Prepetition Liens”) granted by the Debtors under the Prepetition Collateral
Documents to or for the benefit of the Prepetition Secured Parties as security
for the Prepetition Obligations encumber substantially all of the Debtors’
assets and property (all such assets and property, as the same existed on or at
any time prior to the Petition Date, together with all cash and non-cash
proceeds thereof, collectively, the “Prepetition Collateral”) .  The Prepetition
Liens have been properly recorded and perfected under state law, and are legal,
valid, enforceable,

 

B-9

--------------------------------------------------------------------------------


 

non-avoidable, and not subject to contest, avoidance, attack, offset,
re-characterization, subordination or other challenge of any kind or nature
under the Bankruptcy Code, under applicable non-bankruptcy law or otherwise.  As
of the Petition Date, and without giving effect to this Interim Order, the
Debtors are not aware of any liens or security interests having priority over
the Prepetition Liens, except the Senior Third Party Liens (defined below).  The
Prepetition Liens were granted to or for the benefit of the Prepetition Secured
Parties for fair consideration and reasonably equivalent value, and were granted
contemporaneously with the making of the loans and/or commitments and other
financial accommodations secured thereby.

 

(iv)                                          Indemnity.  The Prepetition
Secured Parties and the DIP Secured Parties have acted in good faith, and
without negligence or violation of public policy or law, in respect of all
actions taken by them in connection with or related in any way to negotiating,
implementing, documenting or obtaining requisite approvals of the DIP Facility
and the use of Cash Collateral, including in respect of the granting of the DIP
Liens (defined below) and the Adequate Protection Liens, any challenges or
objections to the DIP Facility or the use of Cash Collateral, the Prepetition
Lender Restructuring Support Lockup Agreement, the other Restructuring Support
Documents (defined in the Prepetition Lender Restructuring Support Lockup
Agreement), the Noteholder Restructuring Support Lockup Agreement, and all
documents related to and all transactions contemplated by the foregoing. 
Accordingly, the Prepetition Secured Parties and the DIP Secured Parties shall
be and hereby are indemnified and held harmless by the Debtors in respect of any
claim or liability incurred in respect thereof or in any way related thereto. 
No exception or defense in contract, law or equity exists as to any obligation
set forth, as the case may be, in this paragraph F, in the Prepetition Loan
Documents or in the DIP Loan Documents, to indemnify and/or hold harmless the
Prepetition Agent, the DIP

 

B-10

--------------------------------------------------------------------------------


 

Agent, or any other Prepetition Secured Party or DIP Secured Party, as the case
may be, and any such defenses are hereby waived.

 

(v)                                             No Control.  None of the DIP
Secured Parties or the Prepetition Secured Parties are control persons or
insiders of the Debtors or any of their affiliates by virtue of any of the
actions taken with respect to, in connection with, related to, or arising from
the DIP Facility, the Prepetition Secured Credit Facility, the DIP Loan
Documents and/or the Prepetition Loan Documents.

 

(vi)                                          No Claims, Causes of Action.  As
of the date hereof, there exist no claims or causes of action against any of the
Prepetition Secured Parties or the DIP Secured Parties with respect to, in
connection with, related to, or arising from the Prepetition Loan Documents, the
DIP Loan Documents, the Prepetition Secured Credit Facility and/or the DIP
Facility that may be asserted by the Debtors or any other person or entity.

 

(vii)                                       Release. The Debtors forever and
irrevocably release, discharge, and acquit all former, current and future DIP
Secured Parties and Prepetition Secured Parties, and each of their respective
former, current and future officers, employees, directors, agents,
representatives, owners, members, partners, financial and other advisors and
consultants, legal advisors, shareholders, managers, consultants, accountants,
attorneys, affiliates, and predecessors and successors in interest
(collectively, the “Releasees”) of and from any and all claims, demands,
liabilities, responsibilities, disputes, remedies, causes of action,
indebtedness and obligations, rights, assertions, allegations, actions, suits,
controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs,
expenses, or judgments of every type, whether known, unknown, asserted,
unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,
pending or threatened including, without limitation, all legal and equitable
theories of recovery,

 

B-11

--------------------------------------------------------------------------------


 

arising under common law, statute or regulation or by contract, of every nature
and description, arising out of, in connection with, or relating to the DIP
Facility, the DIP Loan Documents, the Prepetition Secured Credit Facility, the
Prepetition Loan Documents, the Prepetition Lender Restructuring Support Lockup
Agreement, the Noteholder Restructuring Support Lockup Agreement and/or the
transactions contemplated hereunder or thereunder including, without limitation,
(x) any so-called “lender liability” or equitable subordination claims or
defenses, (y) any and all claims and causes of action arising under the
Bankruptcy Code, and (z) any and all claims and causes of action with respect to
the validity, priority, perfection or avoidability of the liens or claims of the
Prepetition Secured Parties and/or the DIP Secured Parities.

 


G.                                     IMMEDIATE NEED FOR POSTPETITION FINANCING
AND USE OF CASH COLLATERAL.  THE DEBTORS HAVE REQUESTED IMMEDIATE ENTRY OF THIS
INTERIM ORDER PURSUANT TO BANKRUPTCY RULE 4001(B)(2) AND (C)(2).  GOOD CAUSE HAS
BEEN SHOWN FOR ENTRY OF THIS INTERIM ORDER.  AN IMMEDIATE NEED EXISTS FOR THE
DEBTORS TO OBTAIN FUNDS AND LIQUIDITY IN ORDER TO CONTINUE OPERATIONS AND TO
ADMINISTER AND PRESERVE THE VALUE OF THEIR ESTATES.  THE ABILITY OF THE DEBTORS
TO FINANCE THEIR OPERATIONS, TO PRESERVE AND MAINTAIN THE VALUE OF THE DEBTORS’
ASSETS AND TO MAXIMIZE THE RETURN FOR ALL CREDITORS REQUIRES THE AVAILABILITY OF
THE DIP FACILITY AND THE USE OF CASH COLLATERAL.  IN THE ABSENCE OF THE
AVAILABILITY OF SUCH FUNDS AND LIQUIDITY IN ACCORDANCE WITH THE TERMS HEREOF,
THE CONTINUED OPERATION OF THE DEBTORS’ BUSINESSES WOULD NOT BE POSSIBLE, AND
SERIOUS AND IRREPARABLE HARM TO THE DEBTORS AND THEIR ESTATES AND CREDITORS
WOULD OCCUR.  FURTHER, THE POSSIBILITY FOR A SUCCESSFUL REORGANIZATION WOULD BE
JEOPARDIZED IN THE ABSENCE OF THE AVAILABILITY OF FUNDS IN ACCORDANCE WITH THE
TERMS OF THIS INTERIM ORDER.  THUS, THE ABILITY OF THE DEBTORS TO PRESERVE AND
MAINTAIN THE VALUE OF THEIR ASSETS AND MAXIMIZE THE RETURN FOR CREDITORS
REQUIRES THE AVAILABILITY OF WORKING CAPITAL FROM THE DIP FACILITY AND THE USE
OF CASH COLLATERAL.

 

B-12

--------------------------------------------------------------------------------


 

H.            No Credit Available on More Favorable Terms.  The Debtors have
been unable to obtain on more favorable terms and conditions than those provided
in this Interim Order (a) adequate unsecured credit allowable under Bankruptcy
Code Section 503(b)(1) as an administrative expense, (b) credit for money
borrowed with priority over any or all administrative expenses of the kind
specified in Sections 503(b) or 507(b) of the Bankruptcy Code, (c) credit for
money borrowed secured by a lien on property of the estate that is not otherwise
subject to a lien, or (d) credit for money borrowed secured by a junior lien on
property of the estate which is subject to a lien.  The Debtors are unable to
obtain credit for borrowed money without granting the DIP Liens and the DIP
Superpriority Claim (defined below) to (or for the benefit of) the DIP Secured
Parties.


 

I.              Use of Cash Collateral and Proceeds of the DIP Facility, DIP
Collateral and Prepetition Collateral.  All Cash Collateral, all proceeds of the
Prepetition Collateral and the DIP Collateral (defined below), including
proceeds realized from a sale or disposition thereof, or from payment thereon,
and all proceeds of the DIP Facility (net of any amounts used to pay fees, costs
and expenses payable under this Interim Order or the Final Order) shall be used
and/or applied in accordance with the terms and conditions of this Interim Order
and the other DIP Loan Documents, for the types of expenditures in the DIP
Budget and for no other purpose; provided, that up to $50,000 in the aggregate
of the proceeds of the DIP Facility, DIP Collateral, Prepetition Collateral or
Cash Collateral, may be used by any Committee solely to investigate the matters
covered by the Claims Stipulations (defined below). Amounts advanced by the DIP
Borrower for the general corporate purposes of any Subsidiary in accordance with
the DIP Credit Agreement shall be and are hereby subordinated to the Prepetition
Obligations and the DIP

 

B-13

--------------------------------------------------------------------------------


 

Obligations and shall be pledged as collateral security on a first priority
basis to secure the DIP Facility.

 

J.             Adequate Protection for Secured Parties.  The Prepetition Agent
has negotiated in good faith regarding the Debtors’ use of the Prepetition
Collateral (including the Cash Collateral) to fund the administration of the
Debtors’ estates and continued operation of their businesses, in accordance with
the terms hereof.  The Prepetition Secured Parties have agreed to permit the
Debtors to use the Prepetition Collateral, including the Cash Collateral, in
accordance with the terms hereof during the Interim Period subject to the terms
and conditions set forth herein, including the protections afforded parties
acting in “good faith” under Section 363(m) of the Bankruptcy Code.  The
Prepetition Secured Parties are entitled to the adequate protection as and to
the extent set forth herein pursuant to Sections 361, 362 and 363 of the
Bankruptcy Code.  Based on the Motion and on the record presented to the Court
at the Interim Hearing, the terms of the proposed adequate protection
arrangements and of the use of the Cash Collateral are fair and reasonable,
reflect the Debtors’ prudent exercise of business judgment and constitute
reasonably equivalent value and fair consideration for the Prepetition Agent’s
consent thereto; provided, that nothing in this Interim Order or the other DIP
Loan Documents shall prejudice, limit or otherwise impair the rights of the
Prepetition Agent (for the benefit of the Prepetition Secured Parties) to seek
new, different or additional adequate protection in the event of a material
change in circumstances after the date hereof.


 

K.            Section 552. Subject to the entry of a Final Order, in light of,
as applicable, the subordination of the Prepetition Liens and the Adequate
Protection Liens to the DIP Liens and the Carve-Out, and the granting of the DIP
Liens on the Prepetition Collateral, the Prepetition

 

B-14

--------------------------------------------------------------------------------


 


SECURED PARTIES ARE EACH ENTITLED TO ALL OF THE RIGHTS AND BENEFITS OF
SECTION 552(B) OF THE BANKRUPTCY CODE, AND THE “EQUITIES OF THE CASE” EXCEPTION
SHALL NOT APPLY.


 

L.             Extension of Financing.  The DIP Secured Parties have indicated a
willingness to provide financing to the Debtors in accordance with the terms
hereof.  The DIP Secured Parties are good faith financiers.  The intercreditor,
payment priority, consents, waivers and similar provisions contained in the DIP
Credit Agreement as between the First Out DIP Lenders and the Last Out DIP
Lenders were negotiated in good faith and at arm’s length among commercially
sophisticated parties, and such arrangements are an integral element of the DIP
Facility and of the basis of the DIP Secured Parties’ willingness to enter into
the DIP Facility and to make DIP Extensions of Credit, and of the Prepetition
Secured Parties’ consent to the priming of the Prepetition Liens and the use of
the Prepetition Collateral and the Cash Collateral.  The Prepetition Secured
Parties have consented to the priming of the Prepetition Liens and the use of
the Prepetition Collateral and the Cash Collateral, solely in respect of the DIP
Facility provided by the DIP Secured Parties, and not in respect of any other
postpetition financing or cash collateral facility.  Nothing in this Interim
Order or in the DIP Loan Documents shall be deemed or construed as a consent by
the Prepetition Secured Parties to any such postpetition financing or cash
collateral facility, or as an admission or evidence that any adequate protection
provided herein would be sufficient adequate protection in respect thereof.  The
DIP Secured Parties’ claims, superpriority claims, security interests and liens
and other protections granted pursuant to this Interim Order (and the Final
Order) and the DIP Facility (including the DIP Liens and DIP Superiority Claim)
will not be affected by any subsequent reversal, modification, vacatur or
amendment of this Interim Order or the Final Order or any other order, as
provided in Section 364(e) of the Bankruptcy Code.

 

B-15

--------------------------------------------------------------------------------


 

M.           Business Judgment and Good Faith Pursuant to Section 364(e).


 

(i)            The terms and conditions of the DIP Facility, and the fees paid
and to be paid thereunder, are fair, reasonable, and the best available under
the circumstances, reflect the Debtors’ exercise of prudent business judgment
consistent with their fiduciary duties, and are supported by reasonably
equivalent value and consideration;

 

(ii)           the DIP Facility was negotiated in good faith and at arm’s length
among the Debtors and the DIP Secured Parties; and

 

(iii)          the use of the proceeds to be extended under the DIP Facility
will be so extended in good faith, and for valid business purposes and uses, as
a consequence of which the DIP Secured Parties are entitled to the protection
and benefits of Section 364(e) of the Bankruptcy Code.

 

N.            Relief Essential; Best Interest.  The relief requested in the
Motion (and provided in this Interim Order) is necessary, essential and
appropriate for the continued operation of the Debtors’ businesses and the
management and preservation of the Debtors’ assets and property.  It is in the
best interest of the Debtors’ estates that the Debtors be allowed to enter into
the DIP Facility, incur the DIP Obligations and use the Cash Collateral as
contemplated herein.


 

NOW, THEREFORE, on the Motion of the Debtors and the record before this Court
with respect to the Motion, including the record made during the Interim
Hearing, and with the consent of the Debtors, the Prepetition Secured Parties
and the DIP Secured Parties, and good and sufficient cause appearing therefor,

 

IT IS ORDERED that:

 


1.             MOTION GRANTED.  THE MOTION IS GRANTED IN ACCORDANCE WITH THE
TERMS AND CONDITIONS SET FORTH IN THIS INTERIM ORDER.  ANY OBJECTIONS TO THE
MOTION WITH RESPECT TO ENTRY OF

 

B-16

--------------------------------------------------------------------------------


 


THIS INTERIM ORDER TO THE EXTENT NOT WITHDRAWN, WAIVED OR OTHERWISE RESOLVED,
AND ALL RESERVATION OF RIGHTS INCLUDED THEREIN, ARE HEREBY DENIED AND OVERRULED.


 


2.             DIP FACILITY.


 

(A)           DIP OBLIGATIONS, ETC.  THE DEBTORS ARE EXPRESSLY AND IMMEDIATELY
AUTHORIZED AND EMPOWERED TO ENTER INTO THE DIP FACILITY AND TO INCUR AND TO
PERFORM THE DIP OBLIGATIONS IN ACCORDANCE WITH AND SUBJECT TO THIS INTERIM ORDER
(AND, UPON ITS ENTRY, A FINAL ORDER) AND THE OTHER DIP LOAN DOCUMENTS, TO
EXECUTE AND/OR DELIVER ALL DIP LOAN DOCUMENTS AND ALL OTHER INSTRUMENTS,
CERTIFICATES, AGREEMENTS AND DOCUMENTS, AND TO TAKE ALL ACTIONS, WHICH MAY BE
REASONABLY REQUIRED OR OTHERWISE NECESSARY FOR THE PERFORMANCE BY THE DEBTORS
UNDER THE DIP FACILITY, INCLUDING THE CREATION AND PERFECTION OF THE DIP LIENS
DESCRIBED AND PROVIDED FOR HEREIN.  THE DEBTORS ARE HEREBY AUTHORIZED AND
DIRECTED TO PAY ALL PRINCIPAL, INTEREST, FEES AND EXPENSES, INDEMNITIES AND
OTHER AMOUNTS DESCRIBED HEREIN AND IN THE OTHER DIP LOAN DOCUMENTS AS SUCH SHALL
ACCRUE AND BECOME DUE HEREUNDER OR THEREUNDER, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND EXPENSES OF THE ATTORNEYS AND FINANCIAL AND OTHER
ADVISORS AND CONSULTANTS OF THE DIP AGENT AND THE DIP LENDERS AS AND TO THE
EXTENT PROVIDED FOR HEREIN AND IN THE OTHER DIP LOAN DOCUMENTS (COLLECTIVELY,
ALL LOANS, ADVANCES, EXTENSIONS OF CREDIT, FINANCIAL ACCOMMODATIONS, FEES,
EXPENSES AND OTHER LIABILITIES AND OBLIGATIONS (INCLUDING INDEMNITIES AND
SIMILAR OBLIGATIONS) IN RESPECT OF DIP EXTENSIONS OF CREDIT, THE DIP FACILITY
AND THE DIP LOAN DOCUMENTS, THE “DIP OBLIGATIONS”).  THE DIP OBLIGATIONS SHALL
NOT OTHERWISE BE SUBJECT TO FURTHER APPROVAL OF THIS COURT.  THE DIP LOAN
DOCUMENTS AND ALL DIP OBLIGATIONS SHALL REPRESENT, CONSTITUTE AND EVIDENCE, AS
THE CASE MAY BE, VALID AND BINDING OBLIGATIONS OF THE DEBTORS, ENFORCEABLE
AGAINST THE DEBTORS, THEIR ESTATES AND ANY SUCCESSORS THERETO IN ACCORDANCE WITH
THEIR TERMS.  THE TERM OF THE DIP FACILITY SHALL COMMENCE ON THE DATE OF ENTRY
OF THIS

 

B-17

--------------------------------------------------------------------------------


 

INTERIM ORDER AND END ON THE TERMINATION DATE, SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN AND IN THE OTHER DIP LOAN DOCUMENTS, INCLUDING THE
PROTECTIONS AFFORDED A PARTY ACTING IN GOOD FAITH UNDER SECTION 364(E) OF THE
BANKRUPTCY CODE.

 

(B)           AUTHORIZATION TO BORROW, ETC.  IN ORDER TO ENABLE THEM TO CONTINUE
TO OPERATE THEIR BUSINESSES, SUBJECT TO THE TERMS AND CONDITIONS OF THIS INTERIM
ORDER AND THE OTHER DIP LOAN DOCUMENTS, THE DIP BORROWER IS HEREBY AUTHORIZED
UNDER THE DIP FACILITY TO BORROW DURING THE INTERIM PERIOD (AND THE OTHER
DEBTORS ARE AUTHORIZED TO GUARANTEE REPAYMENT OF) UP TO AN AGGREGATE PRINCIPAL
AMOUNT OF $25,000,000.

 

(C)           CONDITIONS PRECEDENT.  THE DIP LENDERS SHALL HAVE NO OBLIGATION TO
MAKE ANY DIP EXTENSION OF CREDIT OR ANY OTHER FINANCIAL ACCOMMODATION HEREUNDER
OR UNDER THE OTHER DIP LOAN DOCUMENTS (AND THE DEBTORS SHALL NOT MAKE ANY
REQUEST THEREFOR) UNLESS ALL CONDITIONS PRECEDENT TO MAKING DIP EXTENSIONS OF
CREDIT UNDER THE DIP LOAN DOCUMENTS HAVE BEEN SATISFIED OR WAIVED IN ACCORDANCE
WITH THE TERMS OF THE DIP LOAN DOCUMENTS.

 

(D)           DIP COLLATERAL.  AS USED HEREIN, “DIP COLLATERAL” SHALL MEAN, ALL
NOW OWNED OR HEREAFTER ACQUIRED ASSETS AND PROPERTY, WHETHER REAL OR PERSONAL,
OF THE DEBTORS INCLUDING, WITHOUT LIMITATION, ALL PREPETITION COLLATERAL, ALL
ASSETS AND PROPERTY PLEDGED UNDER THE DIP LOAN DOCUMENTS, AND ALL CASH, ANY
INVESTMENT OF SUCH CASH, INVENTORY, ACCOUNTS RECEIVABLE, INCLUDING INTERCOMPANY
ACCOUNTS (AND ALL RIGHTS ASSOCIATED THEREWITH), OTHER RIGHTS TO PAYMENT WHETHER
ARISING BEFORE OR AFTER THE PETITION DATE, CONTRACTS, CONTRACT RIGHTS, CHATTEL
PAPER, GOODS, INVESTMENT PROPERTY, INVENTORY, DEPOSIT ACCOUNTS (INCLUDING THE
CASH COLLECTION, “LOCKBOX” AND “CONCENTRATION” ACCOUNTS DESCRIBED IN PARAGRAPH
14 OR OTHERWISE UNDER THE DIP LOAN DOCUMENTS), “CORE CONCENTRATION ACCOUNTS,”
“CASH COLLATERAL ACCOUNTS”, AND IN EACH CASE ALL AMOUNTS ON DEPOSIT THEREIN FROM
TIME TO TIME, EQUITY INTERESTS, SECURITIES ACCOUNTS, SECURITIES

 

B-18

--------------------------------------------------------------------------------


 

ENTITLEMENTS, SECURITIES, COMMERCIAL TORT CLAIMS, BOOKS, RECORDS, PLANTS,
EQUIPMENT, GENERAL INTANGIBLES, DOCUMENTS, INSTRUMENTS, INTERESTS IN LEASES AND
LEASEHOLDS, INTERESTS IN REAL PROPERTY, FIXTURES, PAYMENT INTANGIBLES, TAX OR
OTHER REFUNDS, INSURANCE PROCEEDS, LETTERS OF CREDIT, LETTER OF CREDIT RIGHTS,
SUPPORTING OBLIGATIONS, MACHINERY AND EQUIPMENT, PATENTS, COPYRIGHTS,
TRADEMARKS, TRADENAMES, OTHER INTELLECTUAL PROPERTY, ALL LICENSES THEREFOR, AND
ALL PROCEEDS, RENTS, PROFITS, PRODUCTS AND SUBSTITUTIONS, IF ANY, OF ANY OF THE
FOREGOING, AND INCLUDING, UPON ENTRY OF THE FINAL ORDER, ALL OF THE DEBTORS’
CLAIMS AND CAUSES OF ACTION UNDER SECTIONS 502(D), 544, 545, 547, 548, 549, 550
AND 553 OF THE BANKRUPTCY CODE, AND ANY OTHER AVOIDANCE OR SIMILAR ACTION UNDER
THE BANKRUPTCY CODE OR SIMILAR STATE LAW, AND THE PROCEEDS THEREOF, WHETHER
RECEIVED BY JUDGMENT, SETTLEMENT OR OTHERWISE (THE “AVOIDANCE ACTION
COLLATERAL”).(4)

 

(E)           DIP LIENS.  EFFECTIVE IMMEDIATELY UPON THE ENTRY OF THIS INTERIM
ORDER, AND SUBJECT TO THE CARVE-OUT, AS SET FORTH MORE FULLY IN THIS INTERIM
ORDER, THE DIP AGENT FOR THE RATABLE BENEFIT OF THE DIP SECURED PARTIES IS
HEREBY GRANTED THE FOLLOWING SECURITY INTERESTS AND LIENS, WHICH SHALL
IMMEDIATELY BE VALID, BINDING, PERFECTED, CONTINUING, ENFORCEABLE AND
NON-AVOIDABLE (ALL LIENS AND SECURITY INTERESTS GRANTED TO THE DIP AGENT FOR THE
BENEFIT OF THE DIP SECURED PARTIES PURSUANT TO THIS INTERIM ORDER, ANY FINAL
ORDER AND THE OTHER DIP LOAN DOCUMENTS, THE “DIP LIENS”):

 

(I)       pursuant to Section 364(c)(2) of the Bankruptcy Code, valid,
enforceable, perfected and non-avoidable first priority liens on and security
interests in all DIP Collateral that was not encumbered by valid, enforceable,
perfected and non-avoidable liens as of the Petition Date;

 

--------------------------------------------------------------------------------

(4)           With respect to any liens on the capital stock of the Debtors’
directly owned foreign subsidiaries to secure the DIP Obligations, such liens
shall be limited to pledges that would not result in deemed dividends to the
Debtors pursuant to Section 956 of the Internal Revenue Code.

 

B-19

--------------------------------------------------------------------------------


 

(II)      pursuant to Section 364(c)(3) of the Bankruptcy Code, valid,
enforceable, perfected and non-avoidable liens on and security interests in
(x) all DIP Collateral which is unencumbered by the Prepetition Liens but on
which a third party, i.e., not the Prepetition Secured Parties (a “Third Party
Lienholder”), had a pre-existing lien on the Petition Date and (y) all DIP
Collateral encumbered by the Prepetition Liens on which a Third Party Lienholder
had a pre-existing lien on the Petition Date that was senior to the Prepetition
Liens, in each case junior only to any such liens and security interests of
Third Party Lienholders, but solely to the extent that such liens and security
interests were in each case valid, enforceable, perfected and non-avoidable as
of the Petition Date, and were permitted by the terms of the Prepetition Loan
Documents (the “Senior Third Party Liens”); and

 

(III)    pursuant to Section 364(d) of the Bankruptcy Code, valid, enforceable,
perfected and non-avoidable liens on and security interests in all Prepetition
Collateral, which liens and security interests shall be senior to and prime the
Prepetition Liens and the liens of all Third Party Lienholders which are pari
passu with or junior and subject to the Prepetition Liens.

 

(F)            OTHER PROVISIONS RELATING TO THE DIP LIENS.  THE DIP LIENS SHALL
SECURE ALL OF THE DIP OBLIGATIONS.  THE DIP LIENS SHALL NOT, WITHOUT THE CONSENT
OF THE DIP AGENT, BE MADE SUBJECT TO, OR PARI PASSU WITH, ANY OTHER LIEN OR
SECURITY INTEREST, OTHER THAN TO THE EXTENT EXPRESSLY PROVIDED HEREIN AND TO THE
CARVE-OUT, BY ANY COURT ORDER HERETOFORE OR HEREAFTER

 

B-20

--------------------------------------------------------------------------------


 

ENTERED IN THE CASES, AND SHALL BE VALID AND ENFORCEABLE AGAINST ANY TRUSTEE
APPOINTED IN THE CASES, UPON THE CONVERSION OF ANY OF THE CASES TO A CASE UNDER
CHAPTER 7 OF THE BANKRUPTCY CODE OR IN ANY OTHER PROCEEDINGS RELATED TO ANY OF
THE FOREGOING (ANY “SUCCESSOR CASES”), AND/OR UPON THE DISMISSAL OF ANY OF THE
CASES.  IT IS UNDERSTOOD AND AGREED, AND HEREBY ORDERED, THAT, NOTWITHSTANDING
THE IMMEDIATELY PRECEDING SENTENCE OR ANYTHING ELSE TO THE CONTRARY SET FORTH IN
THIS INTERIM ORDER, IN ANY OTHER DIP LOAN DOCUMENT, OR IN ANY OTHER ORDER OF
THIS COURT ENTERED IN THE CASES, ANY AMOUNTS ADVANCED OR EXPENDED BY THE
PREPETITION SECURED PARTIES OR THE DIP SECURED PARTIES (OTHER THAN BY THE LAST
OUT DIP LENDERS OR THE LAST OUT LENDERS (AS DEFINED IN THE PREPETITION CREDIT
AGREEMENT; SUCH LENDERS ARE REFERRED TO HEREIN AS, THE “LAST OUT PREPETITION
LENDERS”)), IN THEIR SOLE AND ABSOLUTE DISCRETION AND WITHOUT REQUIRING THE
CONSENT OR APPROVAL OF ANY OTHER PARTY, AFTER THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, DIRECTLY OR INDIRECTLY, TO PROTECT,
PRESERVE, MAINTAIN, MARKET, SELL OR LIQUIDATE THE PREPETITION COLLATERAL OR DIP
COLLATERAL, INCLUDING TO FUND THE DEBTORS’ OPERATIONS DURING A BANKRUPTCY CODE
SECTION 363 SALE PROCESS, AND ANY REASONABLE PROFESSIONAL OR ADVISORY FEES AND
EXPENSES OF WHITE & CASE LLP, STIKEMAN ELLIOT LLP, HOULIHAN, LOKEY, HOWARD &
ZUKIN, ANY LOCAL OR FOREIGN COUNSEL AND OTHER ADVISORS, APPRAISERS AND/OR
LIQUIDATORS RETAINED BY THE PREPETITION AGENT OR THE DIP AGENT, SHALL BE ADDED
TO THE FIRST OUT DIP OBLIGATIONS FOR ALL PURPOSES HEREUNDER AND UNDER THE OTHER
DIP LOAN DOCUMENTS.  THE DIP LIENS AND THE ADEQUATE PROTECTION LIENS SHALL NOT
BE SUBJECT TO SECTIONS 510, 549, 550 OR 551 OF THE BANKRUPTCY CODE OR THE
“EQUITIES OF THE CASE” EXCEPTION OF SECTION 552 OF THE BANKRUPTCY CODE OR, TO
THE EXTENT PROVIDED IN THE FINAL ORDER, SECTION 506(C) OF THE BANKRUPTCY CODE.

 

(G)           SUPERPRIORITY ADMINISTRATIVE CLAIM STATUS.  THE DIP OBLIGATIONS
SHALL, PURSUANT TO SECTION 364(C)(1) OF THE BANKRUPTCY CODE, AT ALL TIMES
CONSTITUTE AN ALLOWED

 

B-21

--------------------------------------------------------------------------------


 

SUPERPRIORITY CLAIM (THE “DIP SUPERPRIORITY CLAIM”) OF THE DIP AGENT FOR THE
BENEFIT OF THE DIP SECURED PARTIES, AND BE PAYABLE FROM AND HAVE RECOURSE TO ALL
DIP COLLATERAL.  THE DIP SUPERPRIORITY CLAIM SHALL BE SUBJECT AND SUBORDINATE
ONLY TO THE CARVE-OUT; PROVIDED THAT THE LAST OUT DIP LENDERS SHALL NOT RECEIVE
OR RETAIN ANY PAYMENTS, PROPERTY, DISTRIBUTION OR OTHER AMOUNTS IN RESPECT OF
THE DIP SUPERPRIORITY CLAIM OR DIP OBLIGATIONS UNLESS AND UNTIL THE FIRST OUT
DIP OBLIGATIONS ARE PAID AND SATISFIED IN FULL AND IN CASH (INCLUDING CASH
COLLATERALIZATION OF ALL LETTERS OF CREDIT IN ACCORDANCE WITH THE DIP LOAN
DOCUMENTS).  OTHER THAN AS EXPRESSLY PROVIDED HEREIN, INCLUDING IN PARAGRAPH 11
AND WITH RESPECT TO THE CARVE-OUT, NO COSTS OR EXPENSES OF ADMINISTRATION,
INCLUDING, WITHOUT LIMITATION, PROFESSIONAL FEES ALLOWED AND PAYABLE UNDER
BANKRUPTCY CODE SECTIONS 328, 330 AND 331, OR OTHERWISE, THAT HAVE BEEN OR MAY
BE INCURRED IN THESE PROCEEDINGS OR IN ANY SUCCESSOR CASES, AND NO PRIORITY
CLAIMS ARE, OR WILL BE, SENIOR TO, PRIOR TO OR PARI PASSU WITH THE DIP LIENS,
THE DIP SUPERPRIORITY CLAIM OR ANY OF THE DIP OBLIGATIONS, OR WITH ANY OTHER
CLAIMS OF THE DIP SECURED PARTIES ARISING HEREUNDER OR UNDER THE OTHER DIP LOAN
DOCUMENTS, OR OTHERWISE IN CONNECTION WITH THE DIP FACILITY.

 


3.             AUTHORIZATION AND APPROVAL TO USE CASH COLLATERAL AND PROCEEDS OF
DIP FACILITY. SUBJECT TO THE TERMS AND CONDITIONS OF THIS INTERIM ORDER AND THE
OTHER DIP LOAN DOCUMENTS, AND TO THE ADEQUATE PROTECTION GRANTED TO OR FOR THE
BENEFIT OF THE PREPETITION SECURED PARTIES AS HEREINAFTER SET FORTH, EACH DEBTOR
IS AUTHORIZED DURING THE INTERIM PERIOD (AND NOT BEYOND) TO (A) USE THE CASH
COLLATERAL AND (B) REQUEST AND USE PROCEEDS OF THE DIP EXTENSIONS OF CREDIT, IN
EACH CASE FOR THE TYPES OF EXPENDITURES SET FORTH IN THE DIP BUDGET.  THE DIP
BUDGET MAY ONLY BE AMENDED, SUPPLEMENTED, MODIFIED, RESTATED, REPLACED, OR
EXTENDED IN ACCORDANCE WITH THE DIP LOAN DOCUMENTS AND THE PRIOR WRITTEN CONSENT
OF THE DIP AGENT.  THE LAST OUT DIP LENDERS SHALL HAVE THE CONSULTATION RIGHTS
PROVIDED FOR IN THE DIP CREDIT

 

B-22

--------------------------------------------------------------------------------


 


AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, SUBJECT ONLY TO THE
DEBTORS’ RIGHTS UNDER PARAGRAPHS 17(B) AND 17(C), THE DEBTORS’ RIGHT TO REQUEST
OR USE PROCEEDS OF DIP EXTENSIONS OF CREDIT OR TO USE CASH COLLATERAL SHALL
TERMINATE ON THE TERMINATION DATE, INCLUDING UPON WRITTEN NOTICE BEING PROVIDED
BY THE DIP AGENT TO THE DEBTORS THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  NOTHING IN THIS INTERIM ORDER SHALL AUTHORIZE THE DISPOSITION OF
ANY ASSETS OF THE DEBTORS OR THEIR ESTATES OUTSIDE THE ORDINARY COURSE OF
BUSINESS OR OTHER PROCEEDS RESULTING THEREFROM, EXCEPT AS PERMITTED HEREIN
(SUBJECT TO ANY REQUIRED COURT APPROVAL).


 


4.             ADEQUATE PROTECTION FOR PREPETITION SECURED PARTIES.  AS ADEQUATE
PROTECTION FOR THE INTERESTS OF THE PREPETITION SECURED PARTIES IN THE
PREPETITION COLLATERAL (INCLUDING CASH COLLATERAL), THE PREPETITION AGENT FOR
THE BENEFIT OF THE PREPETITION SECURED PARTIES SHALL RECEIVE ADEQUATE PROTECTION
AS FOLLOWS:


 

(A)           ADEQUATE PROTECTION LIENS.  TO THE EXTENT OF, AND IN AN AGGREGATE
AMOUNT EQUAL TO, THE DIMINUTION IN VALUE OF SUCH INTERESTS, FROM AND AFTER THE
PETITION DATE, CALCULATED IN ACCORDANCE WITH SECTION 506(A) OF THE BANKRUPTCY
CODE, RESULTING FROM, AMONG OTHER THINGS, THE USE, SALE OR LEASE BY THE DEBTORS
OF THE PREPETITION COLLATERAL (INCLUDING THE USE OF CASH COLLATERAL), THE
GRANTING OF THE DIP LIENS, THE SUBORDINATION OF THE PREPETITION LIENS THERETO
AND TO THE CARVE-OUT, OR THE IMPOSITION OR ENFORCEMENT OF THE AUTOMATIC STAY OF
SECTION 362(A) (COLLECTIVELY, “DIMINUTION IN VALUE”), THE PREPETITION SECURED
PARTIES SHALL HAVE PURSUANT TO SECTIONS 361, 363(E) AND 364(D) OF THE BANKRUPTCY
CODE, REPLACEMENT SECURITY INTERESTS IN AND LIENS UPON (THE “ADEQUATE PROTECTION
LIENS”) ALL OF THE DIP COLLATERAL, WHICH SHALL BE (I) JUNIOR AND SUBJECT TO THE
DIP LIENS AND SENIOR THIRD PARTY LIENS AND (II) SENIOR AND PRIOR TO ALL OTHER
LIENS THEREON.  THE ADEQUATE PROTECTION LIENS SHALL IN ALL CASES BE SUBJECT TO
THE CARVE-OUT.

 

B-23

--------------------------------------------------------------------------------


 

(B)           ADEQUATE PROTECTION SUPERPRIORITY CLAIMS.  TO THE EXTENT OF THE
AGGREGATE DIMINUTION IN VALUE, THE PREPETITION SECURED PARTIES SHALL HAVE,
SUBJECT TO THE PAYMENT OF THE CARVE-OUT, AN ALLOWED SUPERPRIORITY ADMINISTRATIVE
EXPENSE CLAIM (THE “ADEQUATE PROTECTION SUPERPRIORITY CLAIM”) AS PROVIDED FOR IN
SECTION 507(B) OF THE BANKRUPTCY CODE, IMMEDIATELY JUNIOR AND SUBJECT TO THE DIP
SUPERPRIORITY CLAIM, AND PAYABLE FROM AND HAVING RECOURSE TO ALL DIP COLLATERAL;
PROVIDED, THAT THE PREPETITION SECURED PARTIES SHALL NOT RECEIVE OR RETAIN ANY
PAYMENTS, PROPERTY, DISTRIBUTION OR OTHER AMOUNTS IN RESPECT OF THE ADEQUATE
PROTECTION SUPERPRIORITY CLAIM UNLESS AND UNTIL THE DIP OBLIGATIONS AND (WITHOUT
DUPLICATION) THE DIP SUPERPRIORITY CLAIM HAVE INDEFEASIBLY BEEN PAID IN FULL IN
CASH; AND PROVIDED FURTHER THAT  THE LAST OUT PREPETITION LENDERS SHALL NOT
RECEIVE OR RETAIN ANY PAYMENTS, PROPERTY OR OTHER AMOUNTS IN RESPECT OF THE
ADEQUATE PROTECTION SUPERPRIORITY CLAIM UNTIL THE FIRST OUT LOAN OBLIGATIONS (AS
DEFINED IN THE PREPETITION CREDIT AGREEMENT; SUCH OBLIGATIONS ARE REFERRED TO
HEREIN AS THE “FIRST OUT PREPETITION OBLIGATIONS”) HAVE BEEN INDEFEASIBLY REPAID
AND SATISFIED (INCLUDING THE CASH COLLATERALIZATION OF ALL PREPETITION LETTERS
OF CREDIT IN ACCORDANCE WITH THE PREPETITION LOAN DOCUMENTS) IN FULL IN CASH.

 

(C)           ADEQUATE PROTECTION PAYMENTS, ETC.

 

(I)       First Out Prepetition Lenders: The Prepetition Agent (solely on behalf
of the First Out Lenders (as defined in the Prepetition Credit Agreement; such
lenders are referred to herein as the “First Out Prepetition Lenders”) shall
receive from the Debtors (x) upon the entry of this Interim Order, immediate
cash payment of all accrued and unpaid interest on the First Out Prepetition
Obligations and all letter of credit fees owing by the Debtors under the
Prepetition Credit Agreement, in each

 

B-24

--------------------------------------------------------------------------------


 

case at the default rates provided for in the Prepetition Credit Agreement, and
all other accrued and unpaid fees and disbursements (including legal and
advisory fees and expenses) owing to the Prepetition Agent or the First Out
Prepetition Lenders under the Prepetition Credit Agreement and incurred prior to
the Petition Date, and (y) when due, all accrued but unpaid interest on the
First Out Prepetition Obligations, and all letter of credit and other fees owing
by the Debtors under the Prepetition Secured Credit Facility, at the default
rate provided for in the Prepetition Credit Agreement.

 

(II)      Last Out Prepetition Lenders:  All accrued and unpaid interest on the
Last Out Loan Obligations (as defined in the Prepetition Credit Agreement; such
obligations shall be referred to herein as “Last Out Prepetition Obligations”)
owing by the Debtors under the Prepetition Credit Agreement shall, upon the
entry of the Interim Order and, thereafter, when due, but only to the extent
permitted by applicable law, be paid in kind by capitalizing such interest in
accordance with the terms of the Prepetition Credit Agreement, effective as of
the date hereof or the applicable interest payment date, respectively.

 

(III)    Promptly upon receipt of invoices therefor, the Prepetition Agent shall
receive from the Debtors current cash payments of all reasonable professional
and advisory fees, costs and expenses of the Prepetition Agent incurred in
connection with the administration and monitoring of the Prepetition Secured
Credit Facility or the DIP Facility, including,

 

B-25

--------------------------------------------------------------------------------


 

without, limitation, the reasonable documented post-petition fees and expenses
of legal, financial and other advisory, tax, investment banking and other
professionals (including, without limitation, White & Case LLP, Stikeman Elliot
LLP, Houlihan, Lokey, Howard & Zukin and any local or foreign counsel to the
Prepetition Agent, and any replacement or addition thereto that the Prepetition
Agent deems reasonably appropriate) retained by the Prepetition Agent.

 


5.             MONITORING OF COLLATERAL.  THE PREPETITION AGENT AND THE DIP
AGENT, AND THEIR RESPECTIVE CONSULTANTS AND ADVISORS, SHALL BE GIVEN REASONABLE
ACCESS TO THE DEBTORS’ BOOKS, RECORDS, ASSETS AND PROPERTIES FOR PURPOSES OF
MONITORING THE DEBTORS’ BUSINESS AND THE VALUE OF THE DIP COLLATERAL, AND SHALL
BE PERMITTED TO CONDUCT, AT THEIR DISCRETION AND AT THE DEBTORS’ COST AND
EXPENSE, FIELD AUDITS, COLLATERAL EXAMINATIONS AND INVENTORY APPRAISALS AT
REASONABLE TIMES IN RESPECT OF THE DIP COLLATERAL.


 


6.             FINANCIAL REPORTING, ETC.  THE DEBTORS SHALL PROVIDE THE DIP
AGENT AND THE PREPETITION AGENT WITH THE MONTHLY FINANCIAL REPORTING GIVEN TO
THE UNITED STATES TRUSTEE AND ALL OF THE FINANCIAL REPORTING AS REQUIRED UNDER
AND IN ALL INSTANCES CONSISTENT WITH THE DIP LOAN DOCUMENTS AND THE PREPETITION
LOAN DOCUMENTS, INCLUDING, FOR THE AVOIDANCE OF DOUBT, ON WEDNESDAY OF EACH WEEK
A REPORT FOR THE PRIOR WEEK (ENDING AT THE CLOSE OF BUSINESS ON FRIDAY OF SUCH
PRIOR WEEK) SETTING FORTH THE RECEIPTS AND EXPENDITURES FOR SUCH PRIOR WEEK
(INCLUDING DETAILED SCHEDULES SUPPORTING THE CASH FLOW FORECAST IN EXCEL
FORMAT), AND THE AMOUNT OF VARIANCE, IF ANY, ON A LINE-ITEM BASIS FROM THE
CORRESPONDING PROJECTED AMOUNTS SET FORTH IN THE DIP BUDGET FOR SUCH WEEK (EACH
A “VARIANCE REPORT”).  EACH WEEKLY VARIANCE REPORT SHALL CONTAIN INFORMATION
RELATING TO THE IMMEDIATELY PRIOR WEEK, AS WELL AS CUMULATIVE INFORMATION

 

B-26

--------------------------------------------------------------------------------


 


FROM AND AFTER THE PETITION DATE, AND SHALL BE DELIVERED TO THE DIP AGENT AND
THE PREPETITION AGENT ALONG WITH A STATEMENT OF THE ACCOUNT BALANCES FOR ALL OF
THE DEBTORS’ BANK ACCOUNTS.  THE DEBTORS SHALL DELIVER TO COUNSEL TO THE AD HOC
COMMITTEE OF CERTAIN HOLDERS (THE “PREPETITION NOTEHOLDERS”) OF THE DEBTORS’
PREPETITION 8½% SENIOR SUBORDINATED NOTES DUE 2012 (THE “AD HOC COMMITTEE”) EACH
VARIANCE REPORT THAT IS DELIVERED TO THE DIP AGENT AND THE PREPETITION AGENT AS
SOON AS REASONABLY PRACTICABLE.


 


7.             DIP LIEN AND ADEQUATE PROTECTION REPLACEMENT LIEN PERFECTION. 
THIS INTERIM ORDER SHALL BE SUFFICIENT AND CONCLUSIVE EVIDENCE OF THE VALIDITY,
PERFECTION AND PRIORITY OF THE DIP LIENS AND THE ADEQUATE PROTECTION LIENS
WITHOUT THE NECESSITY OF FILING OR RECORDING ANY FINANCING STATEMENT, DEED OF
TRUST, MORTGAGE, OR OTHER INSTRUMENT OR DOCUMENT WHICH MAY OTHERWISE BE REQUIRED
UNDER THE LAW OF ANY JURISDICTION OR THE TAKING OF ANY OTHER ACTION TO VALIDATE
OR PERFECT THE DIP LIENS AND THE ADEQUATE PROTECTION LIENS OR TO ENTITLE THE DIP
LIENS AND THE ADEQUATE PROTECTION LIENS TO THE PRIORITIES GRANTED HEREIN. 
NOTWITHSTANDING THE FOREGOING, THE DIP AGENT AND THE PREPETITION AGENT MAY, EACH
IN THEIR SOLE DISCRETION, FILE SUCH FINANCING STATEMENTS, MORTGAGES, SECURITY
AGREEMENTS, NOTICES OF LIENS AND OTHER SIMILAR DOCUMENTS, AND ARE HEREBY GRANTED
RELIEF FROM THE AUTOMATIC STAY OF SECTION 362 OF THE BANKRUPTCY CODE IN ORDER TO
DO SO, AND ALL SUCH FINANCING STATEMENTS, MORTGAGES, SECURITY AGREEMENTS,
NOTICES AND OTHER AGREEMENTS OR DOCUMENTS SHALL BE DEEMED TO HAVE BEEN FILED OR
RECORDED AT THE TIME AND ON THE DATE OF THE COMMENCEMENT OF THE CASES.  THE
DEBTORS SHALL EXECUTE AND DELIVER TO THE DIP AGENT AND THE PREPETITION AGENT ALL
SUCH FINANCING STATEMENTS, MORTGAGES, SECURITY AGREEMENTS, NOTICES AND OTHER
DOCUMENTS AS THE DIP AGENT AND THE PREPETITION AGENT MAY REASONABLY REQUEST TO
EVIDENCE, CONFIRM, VALIDATE OR PERFECT, OR TO INSURE THE CONTEMPLATED PRIORITY
OF, THE DIP LIENS AND THE ADEQUATE PROTECTION LIENS.  THE DIP AGENT

 

B-27

--------------------------------------------------------------------------------


 


AND THE PREPETITION AGENT, IN THEIR DISCRETION, MAY FILE A PHOTOCOPY OF THIS
INTERIM ORDER AS A FINANCING STATEMENT WITH ANY RECORDING OFFICER DESIGNATED TO
FILE FINANCING STATEMENTS OR WITH ANY REGISTRY OF DEEDS OR SIMILAR OFFICE IN ANY
JURISDICTION IN WHICH ANY DEBTOR HAS REAL OR PERSONAL PROPERTY AND, IN SUCH
EVENT, THE SUBJECT FILING OR RECORDING OFFICER SHALL BE AUTHORIZED TO FILE OR
RECORD SUCH COPY OF THIS INTERIM ORDER. TO THE EXTENT THAT THE PREPETITION AGENT
IS THE SECURED PARTY UNDER ANY ACCOUNT CONTROL AGREEMENTS, LISTED AS LOSS PAYEE
UNDER ANY OF THE DEBTORS’ INSURANCE POLICIES OR IS THE SECURED PARTY UNDER ANY
PREPETITION COLLATERAL DOCUMENT, THE DIP AGENT IS ALSO DEEMED TO BE THE SECURED
PARTY UNDER SUCH ACCOUNT CONTROL AGREEMENTS, LOSS PAYEE UNDER THE DEBTORS’
INSURANCE POLICIES AND THE SECURED PARTY UNDER EACH SUCH
PREPETITION COLLATERAL DOCUMENT, AND SHALL HAVE ALL RIGHTS AND POWERS ATTENDANT
TO THAT POSITION (INCLUDING, WITHOUT LIMITATION, RIGHTS OF ENFORCEMENT) AND
SHALL ACT IN THAT CAPACITY AND DISTRIBUTE ANY PROCEEDS RECOVERED OR RECEIVED IN
ACCORDANCE WITH THE TERMS OF THIS INTERIM ORDER AND/OR THE FINAL ORDER, AS
APPLICABLE, AND THE OTHER DIP LOAN DOCUMENTS.  THE PREPETITION AGENT SHALL SERVE
AS AGENT FOR THE DIP AGENT  FOR PURPOSES OF PERFECTING THEIR RESPECTIVE SECURITY
INTERESTS AND LIENS ON ALL DIP COLLATERAL THAT IS OF A TYPE SUCH THAT PERFECTION
OF A SECURITY INTEREST THEREIN MAY BE ACCOMPLISHED ONLY BY POSSESSION OR CONTROL
BY A SECURED PARTY.


 


8.             RESERVATION OF CERTAIN THIRD PARTY RIGHTS AND BAR OF CHALLENGES
AND CLAIMS.  EXCEPT AS SET FORTH BELOW IN THE IMMEDIATELY FOLLOWING SENTENCE,
ALL OF THE FINDINGS, AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS HEREOF
(INCLUDING THE DEBTORS’ STIPULATIONS SET FORTH IN PARAGRAPH F OF THIS INTERIM
ORDER (THE “CLAIMS STIPULATIONS”)), SHALL BE IMMEDIATELY AND IRREVOCABLY BINDING
ON ALL PERSONS AND ENTITIES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
INTERIM ORDER SHALL PREJUDICE ANY RIGHTS A COMMITTEE (OR ANY OTHER PARTY WITH
STANDING TO DO SO) MAY HAVE (A) TO OBJECT TO OR CHALLENGE ANY OF THE CLAIMS
STIPULATIONS, INCLUDING IN RELATION TO (I)

 

B-28

--------------------------------------------------------------------------------


 


THE VALIDITY, EXTENT, PERFECTION OR PRIORITY OF THE PREPETITION LIENS ON THE
PREPETITION COLLATERAL, OR (II) THE VALIDITY, ALLOWABILITY, PRIORITY, STATUS OR
AMOUNT OF THE PREPETITION OBLIGATIONS, OR (B) TO BRING SUIT AGAINST ANY OF THE
PREPETITION SECURED PARTIES IN CONNECTION WITH OR RELATED TO THE MATTERS COVERED
BY THE CLAIMS STIPULATIONS; PROVIDED, THAT UNLESS ANY COMMITTEE OR SUCH OTHER
PARTY WITH STANDING TO DO SO, COMMENCES AN ADVERSARY PROCEEDING OR CONTESTED
MATTER (AS APPLICABLE) RAISING SUCH OBJECTION OR CHALLENGE, INCLUDING WITHOUT
LIMITATION ANY CLAIM AGAINST THE PREPETITION SECURED PARTIES IN THE NATURE OF A
SETOFF, COUNTERCLAIM OR DEFENSE TO THE PREPETITION OBLIGATIONS (INCLUDING BUT
NOT LIMITED TO, THOSE UNDER SECTIONS 506 (SUBJECT TO THE WAIVER OF BANKRUPTCY
CODE SECTION 506(C) CLAIMS AS MAY BE PROVIDED IN A FINAL ORDER), 544, 547, 548,
549, 550 AND/OR 552 OF THE BANKRUPTCY CODE OR BY WAY OF SUIT AGAINST ANY OF THE
PREPETITION SECURED PARTIES), BY THE DATE THAT IS SEVENTY-FIVE (75) DAYS
FOLLOWING THE EARLIER OF (X) THE DATE OF THE APPOINTMENT OF A COMMITTEE AND
(Y) THE DATE OF ENTRY OF THE FINAL ORDER (THE PERIOD DESCRIBED IN THE
IMMEDIATELY PRECEDING CLAUSE SHALL BE REFERRED TO AS THE “CHALLENGE PERIOD,” AND
THE DATE THAT IS THE NEXT CALENDAR DAY AFTER THE TERMINATION OF THE CHALLENGE
PERIOD SHALL BE REFERRED TO AS THE “CHALLENGE PERIOD TERMINATION DATE”), UPON
THE CHALLENGE PERIOD TERMINATION DATE, ANY AND ALL SUCH CHALLENGES AND
OBJECTIONS BY ANY COMMITTEE, ANY CHAPTER 11 OR CHAPTER 7 TRUSTEE APPOINTED
HEREIN OR IN ANY SUCCESSOR CASE, AND ANY OTHER PARTY IN INTEREST SHALL BE DEEMED
TO BE FOREVER WAIVED AND BARRED, AND THE PREPETITION OBLIGATIONS SHALL BE DEEMED
TO BE AN ALLOWED SECURED CLAIM WITHIN THE MEANING OF SECTIONS 502 AND 506 OF THE
BANKRUPTCY CODE FOR ALL PURPOSES IN CONNECTION WITH THE CASES, AND THE CLAIMS
STIPULATIONS SHALL BE BINDING ON ALL CREDITORS, INTEREST HOLDERS AND PARTIES IN
INTEREST.  TO THE EXTENT ANY SUCH OBJECTION OR COMPLAINT IS FILED, THE CLAIMS
STIPULATIONS SHALL NONETHELESS REMAIN BINDING AND PRECLUSIVE EXCEPT TO THE
EXTENT EXPRESSLY CHALLENGED IN SUCH OBJECTION OR COMPLAINT.

 

B-29

--------------------------------------------------------------------------------


 


9.             CARVE-OUT.  SUBJECT TO THE TERMS AND CONDITIONS CONTAINED IN THIS
PARAGRAPH 9, THE DIP LIENS, THE DIP SUPERPRIORITY CLAIM, THE PREPETITION LIENS,
THE ADEQUATE PROTECTION LIENS AND THE ADEQUATE PROTECTION SUPERPRIORITY CLAIM,
WHICH HAVE THE RELATIVE LIEN AND PAYMENT PRIORITIES AS SET FORTH HEREIN, SHALL,
IN ANY EVENT, IN ALL CASES BE SUBJECT AND SUBORDINATE TO A CARVE-OUT (THE
“CARVE-OUT”), WHICH SHALL BE COMPRISED OF THE FOLLOWING:  (I) ALL FEES REQUIRED
TO BE PAID TO THE CLERK OF THE COURT AND TO THE OFFICE OF THE UNITED STATES
TRUSTEE PURSUANT TO 28 U.S.C. § 1930(A), (II) SUBJECT IN ALL CASES TO THE
LIMITATIONS SET FORTH IN THE DIP LOAN DOCUMENTS AND TO COURT APPROVAL, THE SUM
OF (A) AND (B), WHERE (A) IS THE AGGREGATE AMOUNT OF THE DEBTORS’ PROFESSIONAL
FEES AND DISBURSEMENTS WHICH HAVE BEEN INCURRED, ACCRUED, OR INVOICED (BUT
REMAIN UNPAID) PRIOR TO THE DATE ON WHICH THE DIP AGENT PROVIDES WRITTEN NOTICE
THAT AN EVENT OF DEFAULT HAS OCCURRED AND HAS TRIGGERED THE CARVE-OUT (A “CARVE
OUT TRIGGER NOTICE”) FOR ANY PROFESSIONAL RETAINED BY AN ORDER OF THE COURT
UNDER SECTION 327 OR 328 OF THE BANKRUPTCY CODE, AND (B) IS THE AGGREGATE AMOUNT
OF FEES AND DISBURSEMENTS OF THE DEBTORS’ RETAINED PROFESSIONALS ACCRUED AFTER
DELIVERY OF THE CARVE OUT TRIGGER NOTICE, UP TO $5,500,000, AND (III) SUBJECT IN
ALL CASES TO THE LIMITATIONS SET FORTH IN THE DIP LOAN DOCUMENTS AND TO COURT
APPROVAL, THE SUM OF (C) AND (D), WHERE (C) IS THE AGGREGATE AMOUNT, OF ANY
COMMITTEE’S, IF ONE IS SO APPOINTED, PROFESSIONAL FEES AND DISBURSEMENTS WHICH
HAVE BEEN INCURRED, ACCRUED OR INVOICED (BUT REMAIN UNPAID) PRIOR TO THE RECEIPT
BY THE COMMITTEE OF A CARVE OUT TRIGGER NOTICE FOR ANY PROFESSIONAL RETAINED BY
AN ORDER OF THE COURT UNDER SECTION 1102 OF THE BANKRUPTCY CODE, AND (D) IS THE
AGGREGATE AMOUNT OF FEES AND DISBURSEMENTS OF ANY COMMITTEE’S RETAINED
PROFESSIONALS ACCRUED AFTER DELIVERY OF THE CARVE OUT TRIGGER NOTICE, UP TO
$25,000.  FOR THE AVOIDANCE OF ANY DOUBT, NO SUCCESS FEE, TRANSACTION FEE, OR
BONUS INCURRED BY THE DEBTORS’ INVESTMENT BANKER(S) OR FINANCIAL ADVISORS, OR
ANY FINANCIAL ADVISOR RETAINED BY THE

 

B-30

--------------------------------------------------------------------------------


 


COMMITTEE, SHALL BE PAID FROM THE CARVE-OUT UNLESS AND UNTIL ALL OTHER ALLOWED
HOURLY AND MONTHLY PROFESSIONAL FEES AND DISBURSEMENTS HAVE BEEN PAID IN FULL IN
CASH ON A FINAL BASIS, IN ALL CASES SUBJECT TO THE LIMITATIONS SET FORTH IN THE
DIP BUDGET.  NO PORTION OF THE CARVE-OUT, NO PROCEEDS OF THE DIP FACILITY OR DIP
EXTENSIONS OF CREDIT, AND NO PROCEEDS OF THE PREPETITION COLLATERAL, INCLUDING
ANY CASH COLLATERAL, OR ANY OTHER AMOUNTS, MAY BE USED FOR THE PAYMENT OF THE
FEES AND EXPENSES OF ANY PERSON INCURRED (I) IN CHALLENGING, OR IN RELATION TO
THE CHALLENGE OF, ANY OF THE PREPETITION SECURED PARTIES’ OR THE DIP SECURED
PARTIES’ LIENS OR CLAIMS (OR THE VALUE OF THEIR RESPECTIVE PREPETITION
COLLATERAL OR DIP COLLATERAL), OR THE INITIATION OR PROSECUTION OF ANY CLAIM OR
ACTION AGAINST ANY OF THE PREPETITION SECURED PARTIES OR DIP SECURED PARTIES,
INCLUDING ANY CLAIM UNDER CHAPTER 5 OF THE BANKRUPTCY CODE, OR ANY STATE LAW OR
FOREIGN LAW, IN RESPECT OF THE PREPETITION SECURED FACILITY OR THE DIP FACILITY,
OR IN PREVENTING, HINDERING OR DELAYING THE REALIZATION BY THE PREPETITION
SECURED PARTIES OR THE DIP SECURED PARTIES UPON ANY PREPETITION COLLATERAL OR
DIP COLLATERAL, RESPECTIVELY, OR THE ENFORCEMENT OF THEIR RESPECTIVE RIGHTS
UNDER THE PREPETITION SECURED CREDIT FACILITY, THE PREPETITION LOAN DOCUMENTS,
THE DIP FACILITY, THIS INTERIM ORDER, THE FINAL ORDER OR ANY OTHER DIP LOAN
DOCUMENT, (II) IN REQUESTING AUTHORIZATION, OR SUPPORTING ANY REQUEST FOR
AUTHORIZATION, TO OBTAIN POSTPETITION FINANCING (WHETHER EQUITY OR DEBT) OR
OTHER FINANCIAL ACCOMMODATIONS PURSUANT TO SECTION 364(C) OR (D) OF THE
BANKRUPTCY CODE, OR OTHERWISE, OTHER THAN FROM THE FIRST OUT DIP LENDERS OR
(III) IN CONNECTION WITH ANY CLAIMS OR CAUSES OF ACTIONS AGAINST THE RELEASEES,
INCLUDING FORMAL OR INFORMAL DISCOVERY PROCEEDINGS IN ANTICIPATION THEREOF,
AND/OR IN CHALLENGING ANY PREPETITION OBLIGATIONS, DIP OBLIGATIONS, PREPETITION
LIEN, ADEQUATE PROTECTION LIEN OR DIP LIEN.  NOTWITHSTANDING THE FOREGOING
LIMITATIONS, UP TO $50,000 IN THE AGGREGATE OF THE CARVE-OUT, ANY CASH
COLLATERAL OR ANY PROCEEDS OF THE DIP FACILITY OR DIP COLLATERAL MAY BE USED BY
ANY COMMITTEE PRIOR TO THE

 

B-31

--------------------------------------------------------------------------------


 


CHALLENGE PERIOD TERMINATION DATE TO INVESTIGATE THE MATTERS COVERED BY THE
CLAIMS STIPULATIONS.


 


10.           PAYMENT OF COMPENSATION.  NOTHING HEREIN SHALL BE CONSTRUED AS A
CONSENT TO THE ALLOWANCE OF ANY PROFESSIONAL FEES OR EXPENSES OF ANY OF THE
DEBTORS OR ANY COMMITTEE OR SHALL LIMIT OR OTHERWISE AFFECT THE RIGHT OF THE DIP
SECURED PARTIES AND/OR THE PREPETITION SECURED PARTIES TO OBJECT TO THE
ALLOWANCE AND PAYMENT OF ANY SUCH FEES AND EXPENSES.  SO LONG AS NO EVENT OF
DEFAULT EXISTS THAT HAS NOT BEEN WAIVED IN WRITING, THE DEBTORS SHALL BE
PERMITTED TO PAY COMPENSATION AND REIMBURSEMENT OF EXPENSES ALLOWED AND PAYABLE
UNDER SECTIONS 330 AND 331 OF THE BANKRUPTCY CODE AND IN ACCORDANCE WITH THE DIP
BUDGET, WITH THE VARIATIONS PERMITTED HEREIN, AS THE SAME MAY BE DUE AND PAYABLE
AND THE SAME SHALL NOT REDUCE THE CARVE-OUT.


 


11.           SECTION 506(C) CLAIMS.  THE DEBTORS’ RIGHTS UNDER
SECTION 506(C) OF THE BANKRUPTCY CODE ARE PRESERVED UNTIL ENTRY OF A FINAL
ORDER; THE DEBTORS HAVE AGREED TO SEEK A PROVISION IN THE FINAL ORDER, IN A FORM
ACCEPTABLE TO THE DIP AGENT, THAT WOULD WAIVE THE DEBTORS’ RIGHTS UNDER
SECTION 506(C).  NOTHING CONTAINED IN THIS INTERIM ORDER, IN THE FINAL ORDER OR
IN THE OTHER DIP LOAN DOCUMENTS SHALL BE DEEMED A CONSENT BY THE PREPETITION
SECURED PARTIES OR THE DIP SECURED PARTIES TO ANY CHARGE, LIEN, ASSESSMENT OR
CLAIM AGAINST, OR IN RESPECT OF, THE DIP COLLATERAL OR THE PREPETITION
COLLATERAL UNDER SECTION 506(C) OF THE BANKRUPTCY CODE OR OTHERWISE.


 


12.           COLLATERAL RIGHTS; LIMITATIONS IN RESPECT OF SUBSEQUENT COURT
ORDERS.  WITHOUT LIMITING ANY OTHER PROVISIONS OF THIS INTERIM ORDER, UNLESS THE
DIP AGENT AND THE PREPETITION AGENT HAVE PROVIDED THEIR PRIOR WRITTEN CONSENT,
THERE SHALL NOT BE ENTERED IN THESE PROCEEDINGS, OR IN ANY SUCCESSOR CASE, ANY
ORDER WHICH AUTHORIZES (I) THE OBTAINING OF CREDIT OR THE INCURRING OF
INDEBTEDNESS THAT IS SECURED BY A SECURITY, MORTGAGE, OR COLLATERAL INTEREST OR

 

B-32

--------------------------------------------------------------------------------


 


OTHER LIEN ON ALL OR ANY PORTION OF THE DIP COLLATERAL AND/OR ENTITLED TO
PRIORITY ADMINISTRATIVE STATUS WHICH IS SUPERIOR TO OR PARI PASSU WITH THOSE
GRANTED PURSUANT TO THIS INTERIM ORDER TO OR FOR THE BENEFIT OF THE DIP SECURED
PARTIES OR THE PREPETITION SECURED PARTIES, OR (II) THE USE OF CASH COLLATERAL
FOR ANY PURPOSE OTHER THAN AS SET FORTH IN THE DIP BUDGET.


 


13.           PROCEEDS OF SUBSEQUENT FINANCING.  WITHOUT LIMITING THE PROVISIONS
AND PROTECTIONS OF PARAGRAPH 12 ABOVE, IF AT ANY TIME PRIOR TO THE INDEFEASIBLE
REPAYMENT AND SATISFACTION IN FULL IN CASH OF ALL DIP OBLIGATIONS AND ALL
PREPETITION OBLIGATIONS (INCLUDING THE CASH COLLATERALIZATION OF ALL LETTERS OF
CREDIT AND ALL PREPETITION LETTERS OF CREDIT IN ACCORDANCE WITH THE DIP LOAN
DOCUMENTS AND THE PREPETITION LOAN DOCUMENTS, AS THE CASE MAY BE), AND THE
TERMINATION OF THE DIP SECURED PARTIES’ OBLIGATIONS TO MAKE DIP EXTENSIONS OF
CREDIT, INCLUDING SUBSEQUENT TO THE CONFIRMATION OF ANY CHAPTER 11 PLAN OR PLANS
(THE “PLAN”) WITH RESPECT TO THE DEBTORS, THE DEBTORS, THE DEBTORS’ ESTATES, ANY
TRUSTEE, ANY EXAMINER WITH ENLARGED POWERS OR ANY RESPONSIBLE OFFICER
SUBSEQUENTLY APPOINTED, SHALL OBTAIN CREDIT OR INCUR DEBT IN VIOLATION OF THIS
INTERIM ORDER OR THE OTHER DIP LOAN DOCUMENTS, THEN ALL OF THE CASH PROCEEDS
DERIVED FROM SUCH CREDIT OR DEBT AND ALL CASH COLLATERAL SHALL IMMEDIATELY BE
TURNED OVER TO THE DIP AGENT OR THE PREPETITION AGENT, AS THE CASE MAY BE, FOR
APPLICATION IN ACCORDANCE WITH PARAGRAPH 18(B) OF THIS INTERIM ORDER, THE DIP
LOAN DOCUMENTS AND THE PREPETITION LOAN DOCUMENTS, AS APPLICABLE.


 


14.           CASH MANAGEMENT.  THE DEBTORS’ CASH MANAGEMENT SYSTEM SHALL AT ALL
TIMES BE MAINTAINED (I) IN ACCORDANCE WITH THE TERMS OF THE DIP LOAN DOCUMENTS
AND ANY ORDER OF THIS COURT APPROVING THE MAINTENANCE OF THE DEBTORS’ CASH
MANAGEMENT SYSTEM, AND (II) IN A MANNER WHICH IN ANY EVENT SHALL BE REASONABLY
SATISFACTORY TO THE DIP AGENT.  WITHOUT LIMITING THE IMMEDIATELY PRECEDING
SENTENCE, BY NO LATER THAN 15 DAYS AFTER THE ENTRY OF THIS INTERIM ORDER, ALL
CASH COLLECTIONS (INCLUDING, BUT NOT LIMITED TO, PAYMENTS FROM CUSTOMERS WITH
RESPECT TO ACCOUNTS

 

B-33

--------------------------------------------------------------------------------


 


RECEIVABLE) SHALL BE DIRECTED TO LOCK-BOX DEPOSIT ACCOUNTS (“CASH COLLECTION
ACCOUNTS”) PURSUANT TO A LOCKBOX AND BLOCKED ACCOUNT ARRANGEMENTS IN FORM AND
SUBSTANCE SATISFACTORY TO THE DIP AGENT.  THE DIP AGENT SHALL BE DEEMED TO HAVE
“CONTROL” OVER SUCH ACCOUNTS FOR ALL PURPOSES OF PERFECTION UNDER THE UNIFORM
COMMERCIAL CODE. THE DEBTORS AND THE FINANCIAL INSTITUTIONS WHERE THE DEBTORS’
CASH COLLECTION ACCOUNTS ARE MAINTAINED ARE AUTHORIZED AND DIRECTED AT ANY TIME
DURING THE DOMINION PERIOD TO IMPLEMENT DAILY CASH SWEEPS FROM THE CASH
COLLECTION ACCOUNTS TO ONE OR MORE CONCENTRATION ACCOUNTS MAINTAINED AT DEUTSCHE
BANK AG NEW YORK BRANCH.  UNTIL THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL
AMOUNTS COLLECTED IN THE CASH COLLECTION ACCOUNTS MAY BE USED IN ACCORDANCE WITH
THIS INTERIM ORDER AND THE OTHER DIP LOAN DOCUMENTS; AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUBJECT ONLY TO THE DEBTORS’
RIGHTS UNDER PARAGRAPHS 17(B) AND 17(C), ALL SUCH AMOUNTS SHALL BE APPLIED IN
ACCORDANCE WITH PARAGRAPH 18(B).


 


15.           DISPOSITION OF DIP COLLATERAL.  THE DEBTORS SHALL NOT SELL,
TRANSFER, LEASE, ENCUMBER OR OTHERWISE DISPOSE OF ANY PORTION OF THE DIP
COLLATERAL, EXCEPT FOR SALES OF INVENTORY AND COLLECTION OF ACCOUNTS RECEIVABLE
IN THE ORDINARY COURSE OF BUSINESS OR, IF PERMITTED BY THE DIP LOAN DOCUMENTS,
AS APPROVED BY THE COURT TO THE EXTENT REQUIRED UNDER APPLICABLE BANKRUPTCY LAW.


 


16.           SURVIVAL OF CERTAIN PROVISIONS.  IN THE EVENT OF THE ENTRY OF ANY
ORDER CONVERTING ANY OF THESE CASES INTO A SUCCESSOR CASE, THE DIP LIENS, THE
DIP SUPERPRIORITY CLAIM, THE ADEQUATE PROTECTION LIENS AND THE ADEQUATE
PROTECTION SUPERPRIORITY CLAIM SHALL CONTINUE IN THESE PROCEEDINGS AND IN ANY
SUCCESSOR CASE, AND SUCH DIP LIENS, DIP SUPERPRIORITY CLAIM, ADEQUATE PROTECTION
LIENS AND ADEQUATE PROTECTION SUPERPRIORITY CLAIM SHALL MAINTAIN THEIR
RESPECTIVE PRIORITIES AS PROVIDED BY THIS INTERIM ORDER.

 

B-34

--------------------------------------------------------------------------------


 


17.           EVENTS OF DEFAULT; RIGHTS AND REMEDIES UPON EVENT OF DEFAULT.


 

(A)           ANY AUTOMATIC STAY OTHERWISE APPLICABLE TO THE DIP SECURED PARTIES
IS HEREBY MODIFIED SO THAT, UPON AND AFTER THE OCCURRENCE OF THE TERMINATION
DATE, THE DIP AGENT AND THE PREPETITION AGENT SHALL, SUBJECT TO SUBPARAGRAPH
(B) OF THIS PARAGRAPH 17, BE ENTITLED TO EXERCISE ALL OF THEIR RIGHTS AND
REMEDIES IN RESPECT OF THE DIP COLLATERAL AND THE PREPETITION COLLATERAL, IN
ACCORDANCE WITH THIS INTERIM ORDER, THE OTHER DIP LOAN DOCUMENTS AND/OR THE
PREPETITION LOAN DOCUMENTS, AS APPLICABLE.

 

(B)           UPON THE DELIVERY BY THE DIP AGENT OF WRITTEN NOTICE OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, IN EACH CASE GIVEN TO THE DEBTORS, COUNSEL TO
THE DEBTORS, COUNSEL FOR ANY COMMITTEE APPOINTED IN THE CASES AND THE U.S.
TRUSTEE: (I)  THE DEBTORS SHALL HAVE NO RIGHT TO REQUEST OR USE ANY PROCEEDS OF
ANY DIP EXTENSIONS OF CREDIT OR DIP COLLATERAL, OR TO USE CASH COLLATERAL, OTHER
THAN TOWARDS THE PAYMENT OF THE DIP OBLIGATIONS AS PROVIDED HEREIN AND IN THE
OTHER APPLICABLE DIP LOAN DOCUMENTS; PROVIDED, THAT, THE DEBTORS MAY, SUBJECT TO
THE LIMITATIONS SET FORTH HEREIN AND IN THE OTHER DIP LOAN DOCUMENTS, USE CASH
COLLATERAL AND, IF NECESSARY, REQUEST AND USE PROCEEDS OF ADVANCES, TO PAY FOR
PAYROLL OR OTHER EXPENDITURES INCURRED PRIOR TO THE TERMINATION DATE WHICH ARE
CRITICAL TO THE DEBTORS’ OPERATIONS AND THE PRESERVATION OF THE DIP COLLATERAL;
(II) THE DEBTORS SHALL DELIVER, OR CAUSE THE DELIVERY OF, ANY PROCEEDS OF THE
DIP EXTENSIONS OF CREDIT AND DIP COLLATERAL, AND ALL CASH COLLATERAL, TO THE DIP
AGENT, AS PROVIDED HEREIN AND IN THE DIP LOAN DOCUMENTS; AND (III) SUBJECT TO
THE PROVISIONS OF PARAGRAPH 18, THE DIP AGENT SHALL BE PERMITTED TO APPLY SUCH
PROCEEDS IN ACCORDANCE WITH THE TERMS OF THIS INTERIM ORDER.  THE DEBTORS AND
ANY COMMITTEE SHALL BE ENTITLED TO AN EMERGENCY HEARING BEFORE THIS COURT WITHIN
FIVE (5) BUSINESS DAYS AFTER THE GIVING OF WRITTEN NOTICE BY THE DIP AGENT
AND/OR THE PREPETITION AGENT OF THE OCCURRENCE OF AN EVENT OF DEFAULT; PROVIDED,
THAT THE ONLY ISSUE THAT

 

B-35

--------------------------------------------------------------------------------


 

MAY BE RAISED AT SUCH HEARING SHALL BE WHETHER AN EVENT OF DEFAULT HAS IN FACT
OCCURRED AND IS CONTINUING, AND SUCH ENTITIES HEREBY WAIVE THEIR RIGHT TO SEEK
ANY RELIEF, WHETHER UNDER SECTION 105 OF THE BANKRUPTCY CODE OR OTHERWISE, THAT
WOULD IN ANY WAY IMPAIR, LIMIT, RESTRICT OR DELAY THE RIGHTS AND REMEDIES OF THE
DIP AGENT OR THE PREPETITION AGENT UNDER THE DIP LOAN DOCUMENTS OR THE
PREPETITION LOAN DOCUMENTS.  IF THE DEBTORS OR ANY COMMITTEE DO NOT CONTEST THE
OCCURRENCE OF THE EVENT OF DEFAULT WITHIN FIVE (5) BUSINESS DAYS AFTER THE
GIVING OF NOTICE THEREOF, OR IF THE DEBTORS OR ANY COMMITTEE DO TIMELY CONTEST
THE OCCURRENCE OF AN EVENT OF DEFAULT AND THE COURT AFTER NOTICE AND A HEARING
DECLINES (OR OTHERWISE WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD FAILS) TO STAY
THE ENFORCEMENT THEREOF, THE TERMINATION DATE SHALL BE DEEMED TO HAVE OCCURRED
FOR ALL PURPOSES AND THE AUTOMATIC STAY, AS TO THE DIP AGENT AND THE PREPETITION
AGENT, SHALL AUTOMATICALLY TERMINATE IN ALL RESPECTS.  NOTHING HEREIN SHALL
PRECLUDE THE DIP AGENT OR THE PREPETITION AGENT FROM SEEKING AN ORDER FROM THE
COURT UPON WRITTEN NOTICE (ELECTRONICALLY (INCLUDING VIA FACSIMILE) IN A MANNER
THAT GENERATES A RECEIPT FOR DELIVERY, OR VIA OVERNIGHT MAIL) TO THE U.S.
TRUSTEE, COUNSEL TO THE DEBTORS AND COUNSEL TO THE COMMITTEE, IF ANY,
AUTHORIZING THE DIP AGENT AND/OR THE PREPETITION AGENT TO EXERCISE ANY
ENFORCEMENT RIGHTS OR REMEDIES WITH RESPECT TO THE DIP COLLATERAL ON LESS THAN
FIVE (5) BUSINESS DAYS’ NOTICE, OR THE DEBTORS’ RIGHT TO CONTEST SUCH RELIEF.

 

(C)           NOTWITHSTANDING ANY PROVISION OF THIS INTERIM ORDER OR THE DIP
LOAN DOCUMENTS, AND SUBJECT TO PARAGRAPH 20(B) HEREIN, UNTIL THE ENTRY OF A
FINAL ORDER, THE DEBTORS’ RIGHTS ARE PRESERVED TO SEEK (WITHOUT USING ANY
PORTION OF THE PROCEEDS OF DIP ADVANCES OR CASH COLLATERAL) APPROVAL OF ANY TYPE
OF DEBTOR-IN-POSSESSION FINANCING AND/OR NON-CONSENSUAL USE OF CASH COLLATERAL
WITHOUT THE PREPETITION SECURED PARTIES’ CONSENT, WITH AN ARMS’-LENGTH LENDER
NOT AFFILIATED WITH THE PREPETITION SECURED PARTIES OR THE PREPETITION
NOTEHOLDERS, SO LONG AS ALL DIP

 

B-36

--------------------------------------------------------------------------------


 

OBLIGATIONS ARE PAID AND SATISFIED IN FULL (INCLUDING CASH COLLATERALIZATION OF
ALL LETTERS OF CREDIT IN ACCORDANCE WITH THE DIP LOAN DOCUMENTS), AND THE DIP
SECURED PARTIES’ OBLIGATIONS UNDER THE DIP LOAN DOCUMENTS ARE TERMINATED, IN
EACH CASE PRIOR TO THE DEBTORS INCURRING SUCH ALTERNATIVE INDEBTEDNESS (EXCEPT
INDEBTEDNESS IMMEDIATELY USED TO PAY OFF THE DIP OBLIGATIONS).  ALL OF THE
PREPETITION SECURED PARTIES’ AND THE DIP SECURED PARTIES’ RIGHTS TO OPPOSE ANY
SUCH RELIEF ARE FULLY PRESERVED.

 

(D)           UPON THE OCCURRENCE OF THE TERMINATION DATE (BUT SUBJECT, ONLY IN
THE CASE OF THE OCCURRENCE OF THE TERMINATION DATE RESULTING FROM AN EVENT OF
DEFAULT, TO THE PROVISIONS OF PARAGRAPH 17(B)), THE DIP AGENT AND THE
PREPETITION AGENT ARE AUTHORIZED TO EXERCISE ALL REMEDIES AND PROCEED UNDER OR
PURSUANT TO THE APPLICABLE DIP LOAN DOCUMENTS AND THE PREPETITION LOAN
DOCUMENTS.  ALL PROCEEDS REALIZED IN CONNECTION WITH THE EXERCISE OF THE RIGHTS
AND REMEDIES OF THE DIP SECURED PARTIES AND THE PREPETITION SECURED PARTIES
SHALL BE TURNED OVER AND APPLIED IN ACCORDANCE WITH PARAGRAPH 18(B).

 

(E)           THE AUTOMATIC STAY IMPOSED UNDER BANKRUPTCY CODE SECTION 362(A) IS
HEREBY MODIFIED PURSUANT TO THE TERMS OF THE DIP LOAN DOCUMENTS AS NECESSARY TO
(I) PERMIT THE DEBTORS TO GRANT THE ADEQUATE PROTECTION LIENS AND THE DIP LIENS
AND TO INCUR ALL DIP OBLIGATIONS AND ALL LIABILITIES AND OBLIGATIONS TO THE
PREPETITION SECURED PARTIES HEREUNDER AND UNDER THE OTHER DIP LOAN DOCUMENTS, AS
THE CASE MAY BE, AND (II) AUTHORIZE THE DIP AGENT AND PREPETITION AGENT TO
RETAIN AND APPLY PAYMENTS, AND OTHERWISE ENFORCE THEIR RESPECTIVE RIGHTS AND
REMEDIES HEREUNDER.

 

(F)            NOTHING INCLUDED HEREIN SHALL PREJUDICE, IMPAIR, OR OTHERWISE
AFFECT THE PREPETITION AGENT’S OR THE DIP AGENT’S RIGHTS TO SEEK (ON BEHALF OF
THE PREPETITION SECURED PARTIES AND THE DIP SECURED PARTIES, RESPECTIVELY) ANY
OTHER OR SUPPLEMENTAL RELIEF IN RESPECT OF

 

B-37

--------------------------------------------------------------------------------


 

THE DEBTORS (INCLUDING, AS THE CASE MAY BE, OTHER OR ADDITIONAL ADEQUATE
PROTECTION) NOR THE DIP AGENT’S OR PREPETITION AGENT’S RIGHTS TO SUSPEND OR
TERMINATE THE MAKING OF DIP EXTENSIONS OF CREDIT OR USE OF CASH COLLATERAL.

 

(G)           NOTWITHSTANDING ANYTHING IN THIS INTERIM ORDER TO THE CONTRARY,
THE PREPETITION AGENT SHALL NOT BE PERMITTED TO EXERCISE ANY RIGHTS OR REMEDIES
FOR ITSELF OR THE PREPETITION SECURED PARTIES UNLESS AND UNTIL THE DIP
OBLIGATIONS ARE INDEFEASIBLY PAID AND SATISFIED IN FULL IN CASH (INCLUDING THE
CASH COLLATERALIZATION OF ALL LETTERS OF CREDIT IN ACCORDANCE WITH THE DIP LOAN
DOCUMENTS).

 


18.           APPLICATIONS OF PROCEEDS OF COLLATERAL, PAYMENTS AND COLLECTIONS.


 

(A)           AS A CONDITION TO THE DIP  EXTENSIONS OF CREDIT AND THE
AUTHORIZATION TO USE CASH COLLATERAL, EACH DEBTOR HAS AGREED THAT PROCEEDS OF
ANY DIP COLLATERAL AND PREPETITION COLLATERAL, ANY AMOUNTS HELD ON ACCOUNT OF
THE DIP COLLATERAL OR PREPETITION COLLATERAL, AND ALL PAYMENTS AND COLLECTIONS
RECEIVED BY THE DEBTORS WITH RESPECT TO ALL PROCEEDS OF DIP COLLATERAL AND
PREPETITION COLLATERAL, SHALL BE USED AND APPLIED IN ACCORDANCE WITH THE DIP
LOAN DOCUMENTS (INCLUDING REPAYMENT AND REDUCTION OF THE DIP OBLIGATIONS AND THE
APPLICATION OF PAYMENTS IN ACCORDANCE WITH THE PRIORITIES BETWEEN THE FIRST OUT
DIP LENDERS AND THE LAST OUT DIP LENDERS).

 

(B)           SUBJECT TO THE DEBTORS’ RIGHTS UNDER PARAGRAPHS 17(B) AND
17(C) AND THE FUNDING OF THE CARVE-OUT, UPON AND AFTER THE OCCURRENCE OF THE
TERMINATION DATE ALL PROCEEDS OF DIP COLLATERAL AND PREPETITION COLLATERAL,
WHENEVER RECEIVED, SHALL BE PAID AND APPLIED AS FOLLOWS:  (I) FIRST, TO
PERMANENTLY AND INDEFEASIBLY REPAY AND REDUCE THE DIP OBLIGATIONS THEN DUE AND
OWING IN ACCORDANCE WITH THE DIP LOAN DOCUMENTS (INCLUDING IN ACCORDANCE WITH
THE PAYMENT PRIORITIES PROVIDED THEREIN AS BETWEEN THE FIRST OUT DIP LENDERS AND
THE LAST OUT DIP

 

B-38

--------------------------------------------------------------------------------


 

LENDERS), UNTIL PAID AND SATISFIED IN FULL IN CASH (INCLUDING THE CASH
COLLATERALIZATION OF ALL LETTERS OF CREDIT IN ACCORDANCE WITH THE DIP LOAN
DOCUMENTS); (II) SECOND, TO PERMANENTLY AND INDEFEASIBLY REPAY AND REDUCE THE
PREPETITION OBLIGATIONS THEN DUE AND OWING IN ACCORDANCE WITH THE PREPETITION
LOAN DOCUMENTS (INCLUDING IN ACCORDANCE WITH THE PAYMENT PRIORITIES PROVIDED
THEREIN AS BETWEEN THE FIRST OUT PREPETITION LENDERS AND THE LAST OUT
PREPETITION LENDERS) UNTIL PAID AND SATISFIED IN FULL IN CASH (INCLUDING THE
CASH COLLATERALIZATION OF ALL PREPETITION LETTERS OF CREDIT IN ACCORDANCE WITH
THE PREPETITION LOAN DOCUMENTS); AND (III) THIRD, TO THE DEBTORS’ ESTATES.  FOR
AVOIDANCE OF DOUBT, NOTHING IN THIS INTERIM ORDER SHALL BE CONSTRUED TO LIMIT
THE VOLUNTARY AND MANDATORY REPAYMENT PROVISIONS SET FORTH IN THE DIP LOAN
DOCUMENTS.

 


19.           PROOFS OF CLAIM, ETC.  NONE OF THE DIP SECURED PARTIES OR THE
PREPETITION SECURED PARTIES SHALL BE REQUIRED TO FILE PROOFS OF CLAIM IN ANY OF
THE CASES OR ANY SUCCESSOR CASES FOR ANY CLAIM ALLOWED HEREIN.  NOTWITHSTANDING
ANY ORDER ENTERED BY THE COURT IN RELATION TO THE ESTABLISHMENT OF A BAR DATE IN
ANY OF THE CASES OR ANY SUCCESSOR CASES TO THE CONTRARY, THE DIP AGENT, ON
BEHALF OF ITSELF AND THE DIP SECURED PARTIES, AND THE PREPETITION AGENT, ON
BEHALF OF ITSELF AND THE PREPETITION SECURED PARTIES, RESPECTIVELY, ARE HEREBY
AUTHORIZED AND ENTITLED, IN EACH OF THEIR SOLE AND ABSOLUTE DISCRETION, BUT NOT
REQUIRED, TO FILE (AND AMEND AND/OR SUPPLEMENT, AS IT SEES FIT) A PROOF OF CLAIM
AND/OR AGGREGATE PROOFS OF CLAIM IN EACH OF THE CASES OR ANY SUCCESSOR CASES FOR
ANY CLAIM ALLOWED HEREIN; FOR AVOIDANCE OF DOUBT, ANY SUCH PROOF OF CLAIM MAY
(BUT IS NOT REQUIRED TO BE) FILED AS ONE CONSOLIDATED PROOF OF CLAIM AGAINST ALL
OF THE DEBTORS, RATHER THAN AS SEPARATE PROOFS OF CLAIM AGAINST EACH DEBTOR. 
ANY PROOF OF CLAIM FILED BY THE DIP AGENT OR THE PREPETITION AGENT SHALL BE
DEEMED TO BE IN ADDITION TO AND NOT IN LIEU OF ANY OTHER PROOF OF CLAIM THAT MAY
BE FILED BY ANY OF THE RESPECTIVE DIP SECURED PARTIES OR PREPETITION SECURED
PARTIES.  ANY ORDER ENTERED BY THE COURT IN RELATION TO THE ESTABLISHMENT OF A
BAR DATE FOR

 

B-39

--------------------------------------------------------------------------------


 


ANY CLAIM (INCLUDING WITHOUT LIMITATION ADMINISTRATIVE CLAIMS) IN ANY OF THE
CASES OR ANY SUCCESSOR CASES SHALL NOT APPLY TO THE DIP AGENT, THE OTHER DIP
SECURED PARTIES, THE PREPETITION AGENT OR THE OTHER PREPETITION SECURED PARTIES.


 


20.           OTHER RIGHTS AND OBLIGATIONS.


 

(A)           GOOD FAITH UNDER SECTION 364(E) OF THE BANKRUPTCY CODE; NO
MODIFICATION OR STAY OF THIS INTERIM ORDER.  BASED ON THE FINDINGS SET FORTH IN
THIS INTERIM ORDER AND IN ACCORDANCE WITH SECTION 364(E) OF THE BANKRUPTCY CODE,
WHICH IS APPLICABLE TO THE DIP FACILITY AS APPROVED BY THIS INTERIM ORDER, IN
THE EVENT ANY OR ALL OF THE PROVISIONS OF THIS INTERIM ORDER ARE HEREAFTER
MODIFIED, AMENDED OR VACATED BY A SUBSEQUENT ORDER OF THIS COURT OR ANY OTHER
COURT, THE DIP SECURED PARTIES ARE ENTITLED TO THE PROTECTIONS PROVIDED IN
SECTION 364(E) OF THE BANKRUPTCY CODE, AND NO SUCH APPEAL, MODIFICATION,
AMENDMENT OR VACATION SHALL AFFECT THE VALIDITY AND ENFORCEABILITY OF ANY
ADVANCES MADE HEREUNDER OR THE LIENS OR PRIORITY AUTHORIZED OR CREATED HEREBY. 
NOTWITHSTANDING ANY SUCH MODIFICATION, AMENDMENT OR VACATION, ANY CLAIM GRANTED
TO THE DIP SECURED PARTIES HEREUNDER ARISING PRIOR TO THE EFFECTIVE DATE OF SUCH
MODIFICATION, AMENDMENT OR VACATION OF ANY DIP LIENS OR OF THE DIP SUPERPRIORITY
CLAIM GRANTED TO OR FOR THE BENEFIT OF THE DIP SECURED PARTIES SHALL BE GOVERNED
IN ALL RESPECTS BY THE ORIGINAL PROVISIONS OF THIS INTERIM ORDER, AND THE DIP
SECURED PARTIES SHALL BE ENTITLED TO ALL OF THE RIGHTS, REMEDIES, PRIVILEGES AND
BENEFITS, INCLUDING THE DIP LIENS AND THE DIP SUPERPRIORITY CLAIM GRANTED
HEREIN, WITH RESPECT TO ANY SUCH CLAIM.  BECAUSE THE DIP EXTENSIONS OF CREDIT
ARE MADE IN RELIANCE ON THIS INTERIM ORDER, THE DIP OBLIGATIONS INCURRED BY THE
DEBTORS OR OWED THE DIP SECURED PARTIES PRIOR TO THE EFFECTIVE DATE OF ANY STAY,
MODIFICATION OR VACATION OF THIS INTERIM ORDER SHALL NOT, AS A RESULT OF ANY
SUBSEQUENT ORDER IN THE CASES OR IN ANY SUCCESSOR CASES, BE SUBORDINATED, LOSE
THEIR LIEN PRIORITY OR SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIM

 

B-40

--------------------------------------------------------------------------------


 

STATUS, OR BE DEPRIVED OF THE BENEFIT OF THE STATUS OF THE LIENS AND CLAIMS
GRANTED TO THE DIP SECURED PARTIES UNDER THIS INTERIM ORDER.

 

(B)           EXPENSES.  TO THE FULLEST EXTENT PROVIDED IN THE DIP LOAN
DOCUMENTS, THE DEBTORS WILL PAY ALL EXPENSES INCURRED BY THE DIP SECURED PARTIES
(INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
FOR THE DIP SECURED PARTIES, ANY OTHER LOCAL OR FOREIGN COUNSEL THAT ANY DIP
SECURED PARTY SHALL RETAIN AND ANY INTERNAL OR THIRD-PARTY APPRAISERS,
CONSULTANTS, FINANCIAL, RESTRUCTURING OR OTHER ADVISORS AND AUDITORS ADVISING
ANY SUCH COUNSEL) IN CONNECTION WITH (I) THE PREPARATION, EXECUTION, DELIVERY,
FUNDING AND ADMINISTRATION OF THE DIP LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ALL DUE DILIGENCE FEES AND EXPENSES INCURRED OR SUSTAINED IN
CONNECTION WITH THE DIP LOAN DOCUMENTS, (II) THE CASES OR ANY SUCCESSOR CASES,
OR (III) ENFORCEMENT OF ANY RIGHTS OR REMEDIES UNDER THE DIP LOAN DOCUMENTS. 
PROFESSIONALS FOR THE PREPETITION SECURED PARTIES AND THE DIP SECURED PARTIES
SHALL NOT BE REQUIRED TO COMPLY WITH THE U.S. TRUSTEE FEE GUIDELINES, BUT SHALL
PROVIDE REASONABLY DETAILED STATEMENTS (REDACTED IF NECESSARY FOR PRIVILEGED,
CONFIDENTIAL OR OTHERWISE SENSITIVE INFORMATION) TO THE OFFICE OF THE U.S.
TRUSTEE AND COUNSEL FOR ANY COMMITTEE AND THE DEBTORS.  THEREAFTER, WITHIN TEN
(10) DAYS OF PRESENTMENT OF SUCH STATEMENTS, IF NO WRITTEN OBJECTIONS TO THE
REASONABLENESS OF THE FEES AND EXPENSES CHARGED IN ANY SUCH INVOICE (OR PORTION
THEREOF) IS MADE, THE DEBTORS SHALL PAY IN CASH ALL SUCH FEES AND EXPENSES OF
THE PREPETITION AGENT, THE DIP AGENT AND THE DIP SECURED PARTIES, AND THEIR
ADVISORS AND PROFESSIONALS.  ANY OBJECTION TO THE PAYMENT OF SUCH FEES OR
EXPENSES SHALL SPECIFY IN WRITING THE AMOUNT OF THE CONTESTED FEES AND EXPENSES
AND THE DETAILED BASIS FOR SUCH OBJECTION.  TO THE EXTENT AN OBJECTION ONLY
CONTESTS A PORTION OF AN INVOICE, THE UNDISPUTED PORTION THEREOF SHALL BE
PROMPTLY PAID.  IF ANY SUCH OBJECTION TO PAYMENT OF AN INVOICE (OR ANY PORTION
THEREOF) IS NOT OTHERWISE RESOLVED BETWEEN THE DEBTORS, ANY COMMITTEE OR THE
U.S.

 

B-41

--------------------------------------------------------------------------------


 

TRUSTEE AND THE ISSUER OF THE INVOICE, EITHER PARTY MAY SUBMIT SUCH DISPUTE TO
THE COURT FOR A DETERMINATION AS TO THE REASONABLENESS OF THE RELEVANT DISPUTED
FEES AND EXPENSES SET FORTH IN THE INVOICE.  THIS COURT SHALL RESOLVE ANY
DISPUTE AS TO THE REASONABLENESS OF ANY FEES AND EXPENSES.  FOR THE AVOIDANCE OF
DOUBT, AND WITHOUT LIMITING ANY OF THE FORGOING OR ANY OTHER PROVISION OF THIS
INTERIM ORDER, THE FEES SPECIFIED IN SECTION 2.08 OF THE DIP CREDIT AGREEMENT
AND IN (I) THE ARRANGEMENT FEE AND ADMINISTRATIVE AGENT FEE LETTER, AMONG THE
DIP BORROWER, DBTCA AND DEUTSCHE BANK SECURITIES INC., (II) THE UPFRONT FEE AND
EXIT FEE LETTER, AMONG THE DIP BORROWER, THE INITIAL REVOLVING CREDIT LENDERS
AND THE INITIAL LAST OUT TERM LENDERS, (III) THE RESTRUCTURING ARRANGEMENT FEE
LETTER, BETWEEN THE DIP BORROWER AND DBTCA, AND (IV) THE ENHANCED YIELD LETTER
AGREEMENT, AMONG THE DIP BORROWER, THE INITIAL LAST OUT TERM LENDERS AND DBTCA,
ARE, IN EACH CASE, UPON ENTRY OF THIS INTERIM ORDER AND IRRESPECTIVE OF ANY
SUBSEQUENT ORDER APPROVING OR DENYING THE DIP FACILITY OR ANY OTHER FINANCING
PURSUANT TO SECTION 364 OF THE BANKRUPTCY CODE, FULLY ENTITLED TO ALL
PROTECTIONS OF SECTION 364(E) OF THE BANKRUPTCY CODE AND ARE DEEMED FULLY
EARNED, INDEFEASIBLY PAID, NON-REFUNDABLE, IRREVOCABLE, AND NON-AVOIDABLE AS OF
THE DATE OF THIS INTERIM ORDER.

 

(C)           BINDING EFFECT.  THE PROVISIONS OF THIS INTERIM ORDER SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE DIP SECURED PARTIES AND THE
PREPETITION SECURED PARTIES, THE DEBTORS, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (INCLUDING ANY TRUSTEE OR OTHER FIDUCIARY HEREINAFTER APPOINTED AS A
LEGAL REPRESENTATIVE OF THE DEBTORS OR WITH RESPECT TO THE PROPERTY OF THE
ESTATES OF THE DEBTORS) WHETHER IN THE CASES, IN ANY SUCCESSOR CASES, OR UPON
DISMISSAL OF ANY SUCH CHAPTER 11 OR CHAPTER 7 CASE.

 

(D)           NO WAIVER.  THE FAILURE OF THE DIP SECURED PARTIES OR THE
PREPETITION SECURED PARTIES TO SEEK RELIEF OR OTHERWISE EXERCISE THEIR RIGHTS
AND REMEDIES UNDER THIS INTERIM

 

B-42

--------------------------------------------------------------------------------


 

ORDER, THE OTHER DIP LOAN DOCUMENTS OR THE PREPETITION LOAN DOCUMENTS OR
OTHERWISE, AS APPLICABLE, SHALL NOT CONSTITUTE A WAIVER OF ANY OF THE DIP
SECURED PARTIES’ OR PREPETITION SECURED PARTIES’ RIGHTS HEREUNDER, THEREUNDER,
OR OTHERWISE.  NOTWITHSTANDING ANYTHING HEREIN, THE ENTRY OF THIS INTERIM ORDER
IS WITHOUT PREJUDICE TO, AND DOES NOT CONSTITUTE A WAIVER OF, EXPRESSLY OR
IMPLICITLY, OR OTHERWISE IMPAIR ANY OF THE RIGHTS, CLAIMS, PRIVILEGES,
OBJECTIONS, DEFENSES OR REMEDIES OF THE DIP SECURED PARTIES OR THE PREPETITION
SECURED PARTIES UNDER THE BANKRUPTCY CODE OR UNDER NON-BANKRUPTCY LAW AGAINST
ANY OTHER PERSON OR ENTITY IN ANY COURT, INCLUDING WITHOUT LIMITATION, THE
RIGHTS OF THE DIP AGENT AND THE PREPETITION AGENT (I) TO REQUEST CONVERSION OF
THE CASES TO CASES UNDER CHAPTER 7, DISMISSAL OF THE CASES, OR THE APPOINTMENT
OF A TRUSTEE IN THE CASES, OR (II) TO PROPOSE, SUBJECT TO THE PROVISIONS OF
SECTION 1121 OF THE BANKRUPTCY CODE, A PLAN, OR (III) TO EXERCISE ANY OF THE
RIGHTS, CLAIMS OR PRIVILEGES (WHETHER LEGAL, EQUITABLE OR OTHERWISE) ON BEHALF
OF THE DIP SECURED PARTIES OR THE PREPETITION SECURED PARTIES.

 

(E)           NO THIRD PARTY RIGHTS.  EXCEPT AS EXPLICITLY PROVIDED FOR HEREIN,
THIS INTERIM ORDER DOES NOT CREATE ANY RIGHTS FOR THE BENEFIT OF ANY THIRD
PARTY, CREDITOR, EQUITY HOLDER OR ANY DIRECT, INDIRECT, THIRD PARTY OR
INCIDENTAL BENEFICIARY.

 

(F)            INTERCREDITOR ISSUES.  NOTHING IN THIS INTERIM ORDER SHALL BE
CONSTRUED TO CONVEY ON ANY INDIVIDUAL DIP LENDER OR PREPETITION SECURED LENDER
ANY CONSENT, VOTING OR OTHER RIGHTS BEYOND THOSE (IF ANY) SET FORTH IN THE DIP
LOAN DOCUMENTS AND PREPETITION LOAN DOCUMENTS, AS APPLICABLE.  NOTHING IN THIS
INTERIM ORDER SHALL BE CONSTRUED TO IMPAIR OR OTHERWISE AFFECT ANY
INTERCREDITOR, SUBORDINATION OR SIMILAR AGREEMENT OR ARRANGEMENT IN RESPECT OF
THE FIRST OUT PREPETITION OBLIGATIONS AND THE LAST OUT PREPETITION OBLIGATIONS,
INCLUDING, WITHOUT LIMITATION, SECTION 2.17 OF THE PREPETITION CREDIT AGREEMENT,
OR IN RESPECT OF THE FIRST

 

B-43

--------------------------------------------------------------------------------


 

OUT DIP OBLIGATIONS AND LAST OUT DIP OBLIGATIONS, INCLUDING, WITHOUT LIMITATION,
SECTIONS 2.20 AND 8.01 OF THE DIP CREDIT AGREEMENT, WHICH, IN EACH CASE WERE
NEGOTIATED AT ARM’S LENGTH AMONG COMMERCIALLY SOPHISTICATED PARTIES, COMPRISE AN
INTEGRAL PART OF THE PREPETITION SECURED CREDIT FACILITY AND THE DIP FACILITY
(AND THE USE OF CASH COLLATERAL), AS THE CASE MAY BE, AND ARE ENFORCEABLE TO THE
FULLEST EXTENT PROVIDED BY SECTION 510(A) OF THE BANKRUPTCY CODE AND APPLICABLE
LAW.

 

(G)           IMPAIRMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
INTERIM ORDER, THE ADEQUATE PROTECTION SUPERPRIORITY CLAIM MAY BE IMPAIRED
PURSUANT TO A CHAPTER 11 PLAN (DEFINED IN THE PREPETITION LENDER RESTRUCTURING
SUPPORT LOCKUP AGREEMENT) CONFIRMED IN THE CASES WITH THE REQUISITE VOTE OF THE
PREPETITION SECURED LENDERS HOLDING SUCH CLAIMS THAT SATISFY THE REQUIREMENTS OF
SECTION 1126(C) OF THE BANKRUPTCY CODE SO LONG AS THE TERMINATION DATE HAS NOT
OCCURRED AND THE PREPETITION LENDER RESTRUCTURING SUPPORT LOCKUP AGREEMENT HAS
NOT TERMINATED AND IS OTHERWISE IN FULL FORCE AND EFFECT.

 

(H)           NO MARSHALING.  NEITHER THE DIP SECURED PARTIES NOR THE
PREPETITION SECURED PARTIES SHALL BE SUBJECT TO THE EQUITABLE DOCTRINE OF
“MARSHALING” OR ANY OTHER SIMILAR DOCTRINE WITH RESPECT TO ANY OF THE DIP
COLLATERAL OR THE PREPETITION COLLATERAL, AS APPLICABLE.

 

(I)            SECTION 552(B).  SUBJECT TO A FINAL ORDER, THE DIP SECURED
PARTIES AND THE PREPETITION SECURED PARTIES SHALL EACH BE ENTITLED TO ALL OF THE
RIGHTS AND BENEFITS OF SECTION 552(B) OF THE BANKRUPTCY CODE AND THE “EQUITIES
OF THE CASE” EXCEPTION UNDER SECTION 552(B) OF THE BANKRUPTCY CODE SHALL NOT
APPLY TO THE DIP SECURED PARTIES OR THE PREPETITION SECURED PARTIES WITH RESPECT
TO PROCEEDS, PRODUCT, OFFSPRING OR PROFITS OF ANY OF THE PREPETITION COLLATERAL
OR THE DIP COLLATERAL.

 

B-44

--------------------------------------------------------------------------------


 

(J)            AMENDMENT.  THE DEBTORS AND THE DIP AGENT (WITH THE CONSENT OF
THE REQUISITE DIP SECURED PARTIES AS PROVIDED IN AND CONSISTENT WITH THEIR
RESPECTIVE RIGHTS UNDER THE DIP LOAN DOCUMENTS) MAY AMEND, MODIFY, SUPPLEMENT OR
WAIVE ANY PROVISION OF THE DIP LOAN DOCUMENTS WITHOUT FURTHER NOTICE TO OR
APPROVAL OF THE COURT, UNLESS SUCH AMENDMENT, MODIFICATION, SUPPLEMENT OR WAIVER
(X) INCREASES THE INTEREST RATE (OTHER THAN AS A RESULT OF THE IMPOSITION OF THE
DEFAULT RATE) OR FEES CHARGED IN CONNECTION WITH THE DIP FACILITY, (Y) INCREASES
THE COMMITMENTS OF THE DIP LENDERS TO MAKE DIP EXTENSIONS OF CREDIT UNDER THE
DIP LOAN DOCUMENTS, OR (Z) CHANGES THE TERMINATION DATE.  ANY SUCH AMENDMENTS,
MODIFICATIONS AND SUPPLEMENTS SHALL BE FILED WITH THE COURT.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, NO WAIVER, MODIFICATION, OR AMENDMENT OF ANY OF THE
PROVISIONS HEREOF SHALL BE EFFECTIVE UNLESS SET FORTH IN WRITING, SIGNED BY, OR
ON BEHALF OF, ALL THE DEBTORS AND THE DIP AGENTS (AFTER HAVING OBTAINED THE
APPROVAL OF THE REQUISITE DIP SECURED PARTIES AS PROVIDED IN THE DIP LOAN
DOCUMENTS) AND APPROVED BY THE COURT AFTER NOTICE TO PARTIES IN INTEREST.

 

(K)           PRIORITY OF TERMS.  TO THE EXTENT OF ANY CONFLICT BETWEEN OR AMONG
(A) THE EXPRESS TERMS OR PROVISIONS OF ANY OF THE DIP LOAN DOCUMENTS, THE
MOTION, ANY OTHER ORDER OF THIS COURT, OR ANY OTHER AGREEMENTS, ON THE ONE HAND,
AND (B) THE TERMS AND PROVISIONS OF THIS INTERIM ORDER, ON THE OTHER HAND,
UNLESS SUCH TERM OR PROVISION HEREIN IS PHRASED IN TERMS OF “DEFINED IN” OR “AS
SET FORTH IN” THE DIP CREDIT AGREEMENT, THE TERMS AND PROVISIONS OF THIS INTERIM
ORDER SHALL GOVERN.

 

(L)            SURVIVAL OF INTERIM ORDER.  THE PROVISIONS OF THIS INTERIM ORDER
AND ANY ACTIONS TAKEN PURSUANT HERETO SHALL SURVIVE ENTRY OF ANY ORDER WHICH MAY
BE ENTERED (I) CONFIRMING ANY PLAN IN THE CASES, (II) CONVERTING ANY OF THE
CASES TO A CASE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE, (III) TO THE EXTENT
AUTHORIZED BY APPLICABLE LAW, DISMISSING ANY OF THE

 

B-45

--------------------------------------------------------------------------------


 

CASES, (IV) WITHDRAWING OF THE REFERENCE OF ANY OF THE CASES FROM THIS COURT OR
(V) PROVIDING FOR ABSTENTION FROM HANDLING OR RETAINING OF JURISDICTION OF ANY
OF THE CASES IN THIS COURT.  THE TERMS AND PROVISIONS OF THIS INTERIM ORDER,
INCLUDING THE DIP LIENS AND DIP SUPERPRIORITY CLAIM GRANTED PURSUANT TO THIS
INTERIM ORDER, AND ANY PROTECTIONS GRANTED TO OR FOR THE BENEFIT OF THE
PREPETITION SECURED PARTIES (INCLUDING THE ADEQUATE PROTECTION LIENS AND THE
ADEQUATE PROTECTION SUPERPRIORITY CLAIM), SHALL CONTINUE IN FULL FORCE AND
EFFECT NOTWITHSTANDING THE ENTRY OF SUCH ORDER, AND SUCH DIP LIENS AND DIP
SUPERPRIORITY CLAIM AND PROTECTIONS FOR THE PREPETITION SECURED PARTIES
(INCLUDING THE ADEQUATE PROTECTION LIENS AND THE ADEQUATE PROTECTION
SUPERPRIORITY CLAIM) SHALL MAINTAIN THEIR PRIORITY AS PROVIDED BY THIS INTERIM
ORDER, THE OTHER DIP LOAN DOCUMENTS AND THE PREPETITION LOAN DOCUMENTS (AS THE
CASE MAY BE), INCLUDING ANY INTERCREDITOR ARRANGEMENT OR AGREEMENTS IN RESPECT
THEREOF, UNTIL ALL OF THE DIP OBLIGATIONS AND THE PREPETITION OBLIGATIONS HAVE
BEEN INDEFEASIBLY PAID AND SATISFIED IN FULL IN CASH (INCLUDING THE CASH
COLLATERALIZATION OF ALL LETTERS OF CREDIT AND ALL PREPETITION LETTERS OF CREDIT
IN ACCORDANCE WITH THE DIP LOAN DOCUMENTS AND THE PREPETITION LOAN DOCUMENTS, AS
THE CASE MAY BE) AND DISCHARGED.

 

(M)          ENFORCEABILITY.  THIS INTERIM ORDER SHALL CONSTITUTE FINDINGS OF
FACT AND CONCLUSIONS OF LAW PURSUANT TO BANKRUPTCY RULE 7052 AND SHALL TAKE
EFFECT AND BE FULLY ENFORCEABLE NUNC PRO TUNC TO THE PETITION DATE IMMEDIATELY
UPON EXECUTION HEREOF.

 

(N)           NO WAIVERS OR MODIFICATION OF INTERIM ORDER.  THE DEBTORS
IRREVOCABLY WAIVE ANY RIGHT TO SEEK ANY MODIFICATION OR EXTENSION OF THIS
INTERIM ORDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE DIP AGENT AND THE
PREPETITION AGENT, AND NO SUCH CONSENT SHALL BE IMPLIED BY ANY OTHER ACTION,
INACTION OR ACQUIESCENCE OF THE DIP AGENT OR THE PREPETITION AGENT.  THIS
INTERIM ORDER MAY NOT BE MODIFIED TO ALTER THE PRIORITY OF PAYMENT AS BETWEEN
THE

 

B-46

--------------------------------------------------------------------------------


 

FIRST OUT DIP LENDERS AND THE LAST OUT DIP LENDERS, OR THE RELATIVE LIEN
PRIORITY OF THE DIP LIENS, THE PREPETITION LIENS AND THE ADEQUATE PROTECTION
LIENS.

 

(O)           WAIVER OF ANY APPLICABLE STAY.  ANY APPLICABLE STAY (INCLUDING,
WITHOUT LIMITATION, UNDER INTERIM BANKRUPTCY RULE 6004(H)) IS HEREBY WAIVED AND
SHALL NOT APPLY TO THIS INTERIM ORDER.

 


21.           FINAL HEARING.


 

(A)           THE FINAL HEARING TO CONSIDER ENTRY OF THE FINAL ORDER AND FINAL
APPROVAL OF THE DIP FACILITY IS SCHEDULED FOR [                     ], 2009, AT
[    :    ] A.M. (EST) AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE.  IF NO OBJECTIONS TO THE RELIEF SOUGHT IN THE FINAL HEARING ARE FILED
AND SERVED IN ACCORDANCE WITH THIS INTERIM ORDER, NO FINAL HEARING MAY BE HELD,
AND A SEPARATE FINAL ORDER MAY BE PRESENTED BY THE DEBTORS AND ENTERED BY THIS
COURT.

 

(B)           ON OR BEFORE OCTOBER     , 2009 THE DEBTORS SHALL SERVE, BY UNITED
STATES MAIL, FIRST-CLASS POSTAGE PREPAID, NOTICE OF THE ENTRY OF THIS INTERIM
ORDER AND OF THE FINAL HEARING (THE “FINAL HEARING NOTICE”), TOGETHER WITH
COPIES OF THIS INTERIM ORDER AND THE MOTION, ON THE NOTICE PARTIES AND TO ANY
OTHER PARTY THAT HAS FILED A REQUEST FOR NOTICES WITH THIS COURT PRIOR THERETO
AND TO ANY COMMITTEE AFTER THE SAME HAS BEEN APPOINTED, OR COMMITTEE COUNSEL, IF
THE SAME SHALL HAVE BEEN APPOINTED.  THE FINAL HEARING NOTICE SHALL STATE THAT
ANY PARTY IN INTEREST OBJECTING TO THE ENTRY OF THE PROPOSED FINAL ORDER SHALL
FILE WRITTEN OBJECTIONS WITH THE CLERK OF THE COURT NO LATER THAN OCTOBER     ,
2009 AT [    :    ] PM (EST), WHICH OBJECTIONS SHALL BE SERVED SO THAT THE SAME
ARE RECEIVED ON OR BEFORE SUCH DATE BY:  (A) COUNSEL FOR THE DEBTORS, LATHAM &
WATKINS LLP, 233 S. WACKER DRIVE, CHICAGO ILLINOIS 60606, FACSIMILE:
(312)997-9767, ATTENTION: DAVID HELLER, ESQ., AND DOUGLAS BACON, ESQ; (B) LOCAL
COUNSEL FOR THE DEBTORS, YOUNG CONAWAY STARGATT & TAYLOR, LLP, 1000 WEST STREET,
17TH FLOOR, WILMINGTON, DELAWARE

 

B-47

--------------------------------------------------------------------------------


 

19801, ATTN: KARA HAMMOND COYLE; (C) COUNSEL FOR THE DIP AGENT AND THE
PREPETITION AGENT, WHITE & CASE LLP, ATTN:  SCOTT GREISSMAN, 1155 AVENUE OF THE
AMERICAS, NEW YORK, NY 10036-2787; (D) LOCAL COUNSEL FOR THE DIP AGENT AND THE
PREPETITION AGENT, FOX ROTHSCHILD LLP, ATTN: JEFFREY M. SCHLERF, CITIZENS BANK
CENTER, 919 NORTH MARKET STREET, SUITE 1300, WILMINGTON, DELAWARE; (E) COUNSEL
TO ANY COMMITTEE; (F) THE U.S. TRUSTEE; AND (G) COUNSEL TO THE LAST OUT DIP
LENDERS, MILBANK, TWEED, HADLEY & MCCLOY LLP, 601 SOUTH FIGUEROA STREET, LOS
ANGELES, CA  90017 ATTN:  PAUL S. ARONZON.

 

(C)           RETENTION OF JURISDICTION.  THE COURT HAS AND WILL RETAIN
JURISDICTION TO ENFORCE THIS INTERIM ORDER ACCORDING TO ITS TERMS.

 

SO ORDERED by the Court October     , 2009.

 

 

 

 

 

UNITED STATES BANKRUPTCY JUDGE

 

 

 

Entered on Docket

 

B-48

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of October [            ], 2009

 

Among

 

ACCURIDE CORPORATION,
as Borrower

 

and

 

THE INITIAL REVOLVING CREDIT LENDERS, THE INITIAL LAST OUT TERM LENDERS AND
INITIAL ISSUING BANK NAMED HEREIN,
as Initial Revolving Credit Lenders, Initial Last Out Term Lenders and Initial
Issuing Bank

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Lead Bookrunner

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

6

 

 

 

SECTION 1.01. Certain Defined Terms

 

6

SECTION 1.02. Computation of Time Periods

 

49

SECTION 1.03. Accounting Terms

 

49

SECTION 1.04. Currency Equivalent

 

49

SECTION 1.05. Uniform Commercial Code

 

49

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

49

 

 

 

SECTION 2.01. Last Out Term Advances, Revolving Credit Advances and Swingline
Advances

 

49

SECTION 2.02. Making Last Out Term Advances, Revolving Credit Advances and
Swingline Advances

 

50

SECTION 2.03. Issuance of and Drawings and Reimbursements Under Letters of
Credit.

 

54

SECTION 2.04. Repayment of Advances

 

60

SECTION 2.05. Termination or Reduction of Commitments

 

60

SECTION 2.06. Prepayments

 

61

SECTION 2.07. Interest

 

62

SECTION 2.08. Fees

 

64

SECTION 2.09. Conversion of Advances

 

65

SECTION 2.10. Increased Costs, Etc

 

65

SECTION 2.11. Payments and Computations

 

67

SECTION 2.12. Taxes

 

68

SECTION 2.13. Sharing of Payments, Etc

 

72

SECTION 2.14. Use of Proceeds

 

73

SECTION 2.15. Defaulting Lenders

 

74

SECTION 2.16. Superpriority Nature of Obligations

 

77

SECTION 2.17. Bailee for Perfection

 

77

SECTION 2.18. No Discharge; Survival of Claims

 

78

SECTION 2.19. Extension of Maturity Date.

 

78

SECTION 2.20. Last Out Term Advances

 

79

 

 

 

ARTICLE III CONDITIONS OF EFFECTIVENESS AND LENDING

 

85

 

 

 

SECTION 3.01. Conditions Precedent to Initial Availability

 

85

SECTION 3.02. Conditions Precedent to Full Availability

 

90

SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance

 

90

SECTION 3.04. Determinations Under Section 3.01

 

91

 

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

91

 

 

SECTION 4.01. Representations and Warranties of the Borrower

91

 

 

ARTICLE V COVENANTS OF THE BORROWER

101

 

 

SECTION 5.01. Affirmative Covenants

101

SECTION 5.02. Negative Covenants

111

SECTION 5.03. Reporting Requirements

117

SECTION 5.04. Financial Covenants

123

 

 

ARTICLE VI EVENTS OF DEFAULT

124

 

 

SECTION 6.01. Events of Default

124

SECTION 6.02. Application of Funds

130

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

133

 

 

SECTION 7.01. Authorization and Action

133

SECTION 7.02. Administrative Agent’s Reliance, Etc

134

SECTION 7.03. DBTCA and Affiliates

135

SECTION 7.04. Lender Party Credit Decision

135

SECTION 7.05. Indemnification

135

SECTION 7.06. Successor Administrative Agent

137

SECTION 7.07. Lead Arranger; Syndication Agent

138

SECTION 7.08. Collateral Matters

138

SECTION 7.09. Delivery of Information

138

 

 

ARTICLE VIII MISCELLANEOUS

139

 

 

SECTION 8.01. Amendments, Etc

139

SECTION 8.02. Notices, Etc

142

SECTION 8.03. No Waiver; Remedies

142

SECTION 8.04. Costs, Expenses

142

SECTION 8.05. Right of Set off

144

SECTION 8.06. Binding Effect

144

SECTION 8.07. Assignments and Participations

144

SECTION 8.08. Replacements of Lenders Under Certain Circumstances

147

SECTION 8.09. Execution in Counterparts

148

SECTION 8.10. No Liability of an Issuing Bank

148

SECTION 8.11. Confidentiality

149

SECTION 8.12. Release of Collateral

149

SECTION 8.13. USA Patriot Act

150

SECTION 8.14. Jurisdiction, Etc

150

SECTION 8.15. Judgment

150

SECTION 8.16. Governing Law

151

SECTION 8.17. Waiver of Jury Trial

151

SECTION 8.18. Parties Including Trustees; Bankruptcy Court Proceedings

151

 

3

--------------------------------------------------------------------------------


 

SECTION 8.19. Prepetition Loan Documents

152

SECTION 8.20. Conflict of Terms

152

 

SCHEDULES

 

Schedule I

Commitments and Lending Offices

Schedule II

Subsidiary Guarantors

Schedule 1.01(a)

Concentration Limits

Schedule 4.01(b)

Subsidiaries

Schedule 4.01(n)

Environmental Issues

Schedule 4.01(r)

Prepetition Debt

Schedule 4.01(s)

Owned Real Property

Schedule 4.01(t)

Leased Real Property

Schedule 4.01(u)

Leases of Real Property

Schedule 4.01(v)

Intellectual Property

Schedule 5.02(a)

Existing Liens

Schedule 5.02(l)

Existing Accounts

Schedule 5.04(a)

Minimum Net Cash Flow Schedule

 

 

EXHIBITS

 

Exhibit A1

-

Form of Revolving Credit Note

Exhibit A2

-

Form of Swingline Note

Exhibit A3

-

Form of Last Out Term Note

Exhibit B

-

Form of Notice of Revolving Credit Borrowing

Exhibit C

-

Form of Notice of Swingline Borrowing

Exhibit D

-

Form of Letter of Credit Request

Exhibit E

-

Form of Assignment and Acceptance

Exhibit F

-

Form of Opinion of Latham & Watkins LLP, Borrower’s U.S. Counsel

Exhibit G

-

Form of Opinion of In-House Counsel of Accuride Corporation

Exhibit H

-

Form of Interim Borrowing Order

Exhibit I

-

Form of Guarantee and Collateral Agreement

Exhibit J

-

Form of Borrowing Base Certificate

Exhibit K

-

Form of Daily Cash Report

 

4

--------------------------------------------------------------------------------


 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
October [          ], 2009 (this “Agreement”), among ACCURIDE CORPORATION, a
Delaware corporation (the “Borrower”), the institutional lenders listed on the
signature pages hereof as the initial last out term lenders (the “Initial Last
Out Term Lenders”), the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the initial revolving credit
lenders (the “Initial Revolving Credit Lenders”), DEUTSCHE BANK TRUST COMPANY
AMERICAS (“DBTCA”), as the initial issuing bank (in such capacity, the “Initial
Issuing Bank”) and as administrative agent (in such capacity, together with any
successor appointed pursuant to Article VII, the “Administrative Agent”) for the
Lender Parties (as hereinafter defined), DEUTSCHE BANK SECURITIES INC., as lead
arranger and lead bookrunner (in such capacities, the “Lead Arranger”), and
GENERAL ELECTRIC CAPITAL CORPORATION, as syndication agent (in such capacity,
the “Syndication Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)           On October [              ], 2009 (the “Petition Date”), the
Borrower and each of its Subsidiaries organized or incorporated in the United
States (each a “U.S. Debtor” and collectively the “U.S. Debtors”) commenced
Chapter 11 Cases Nos. [              ] and [              ] as administratively
consolidated as Chapter 11 Case No. [              ] (each a “Chapter 11 Case”
and collectively, the “Chapter 11 Cases”) by filing separate voluntary petitions
for reorganization under Chapter 11 of the Bankruptcy Code, 11 U.S.C. 101 et
seq. (the “Bankruptcy Code”), with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”).  The Borrower continues to
operate its business and manage its properties as a debtor-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

 

(2)           Prior to the Petition Date, financing was provided to the Borrower
and Accuride Canada Inc., a corporation organized and existing under the law of
the Province of Ontario (“Accuride Canada”), pursuant to that certain Fourth
Amended and Restated Credit Agreement, dated as of January 31, 2005 (as amended,
modified or supplemented up to, but not including, the Closing Date, the
“Prepetition Credit Agreement”), among the Borrower, Accuride Canada, the banks,
financial institutions and other institutional lenders from time to time party
thereto (the “Prepetition Lenders”) and DBTCA, as administrative agent.

 

(3)           Pursuant to that certain Fourth Amendment and Canadian Forbearance
Agreement, dated as of October 8, 2009, among the Borrower, Accuride Canada,
DBTCA, as administrative agent, and certain Prepetition Lenders (the “Fourth
Amendment and Canadian Forbearance Agreement”), the Prepetition Lenders party
thereto agreed to forbear from exercising any rights under the Prepetition Loan
Documents (as defined below) as a result of certain defaults under the
Prepetition Credit Agreement.

 

(4)           The Borrower has requested that the Lenders (as defined below)
provide it with (i) an ABL revolving credit and letter of credit facility of up
to $25,000,000 (the “Revolving Credit Facility”) and (ii) a last out term loan
facility of $25,000,000 (the “Last Out Term

 

--------------------------------------------------------------------------------


 

Facility” and, together with the Revolving Credit Facility, the “DIP Facility”),
in each case on a Post Petition (as defined below) basis on the terms and
conditions set forth herein.

 

(5)           The Lenders are willing to provide such financing only if all of
the Obligations (as defined below) under the Loan Documents (as defined below)
and all other obligations of the U.S. Debtors (whether as borrowers or
guarantors) owing to any Lender Party under the Loan Documents (a) constitute
allowed administrative expenses in the Chapter 11 Cases with priority under
Section 364(c)(1) of the Bankruptcy Code over any and all other administrative
expenses of the kind specified or ordered pursuant to any provision of the
Bankruptcy Code, including, but not limited to, Section 105, 326, 328,
503(b) 506(c) (subject to the entry of the Final Borrowing Order), 507(a),
507(b) and 726 of the Bankruptcy Code, provided that the priority status of the
Obligations and the Collateral securing the same shall be subject to the
Carve-Out (as defined below) and other Liens permitted herein and pursuant to
the Orders (as defined below) and (b) are secured by the Collateral in which the
U.S. Debtors have an interest, in each case pursuant to the Collateral Documents
(as defined below) and/or as provided in the Orders (as defined below).

 

(6)           Subject to the terms and conditions of this Agreement and the
other Loan Documents, and subject to the terms of the Orders, the Lenders are
willing to make available to the Borrower the DIP Facility as provided for
herein.

 

NOW, THEREFORE, IT IS AGREED:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 

SECTION 1.01.Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account” means an “account” as such term is defined in Article 9 of the UCC and
any and all supporting obligations in respect thereof.

 

“Account Debtor” means each Person who is obligated on an Account.

 

“Accounts Formula Amount” means on any date of determination, (x) the product of
(i) 85% and (ii) the Value of the Loan Parties’ Eligible Accounts minus (y) the
Dilution Reserve on such date of determination.

 

“Accounts Information” has the meaning specified in Section 5.03(f).

 

“Accuride Canada” has the meaning specified in Preliminary Statement (2).

 

“Accuride Erie” means Accuride Erie LP, a Delaware limited partnership (formerly
known as AKW L.P.).

 

“Additional DIP Financing” has the meaning specified in Section 2.20(o)(iv).

 

6

--------------------------------------------------------------------------------


 

“Additional Interest” means 1.00% of the aggregate principal amount of Last Out
Term Advances outstanding as of the Extension Effective Date.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at (a) its office at 60 Wall Street, New
York, New York 10005, Reference: Accuride DIP Facility or (b) such other office
of the Administrative Agent located in the United States as may from time to
time hereafter be designated as such in a written notice delivered by the
Administrative Agent to the Borrower and each Lender.

 

“Advance” means a Last Out Term Advance, a Revolving Credit Advance, a Swingline
Advance or a Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (or, in the case of any Lender which is an investment fund, (a) the
investment advisor thereof, and (b) any other investment fund having the same
investment advisor), or is a director or officer of such Person.  For purposes
of this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Stock of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Affiliated Account Debtors” means, with respect to an Account Debtor, an
Affiliate of such Account Debtor which is also an Account Debtor.

 

“Aggregate Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all Revolving Credit Advances outstanding at such time, (b) the
aggregate principal amount of all Swingline Advances outstanding at such time
(exclusive of Swingline Advances which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Credit Advances) and (c) the aggregate amount of all Letter of Credit
Outstandings at such time (exclusive of Letter of Credit Outstandings that are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Credit Advances).

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Anti-Terrorism Laws” means:

 

(a)           the Executive Order No. 13224 of September 23, 2001, Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism (the “Executive Order”);

 

(b)           the USA Patriot Act;

 

7

--------------------------------------------------------------------------------


 

(c)           the Money Laundering Control Act of 1986, Public Law 99-570;

 

(d)           the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., and the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq., and
any Executive Order or regulation promulgated thereunder and administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury; and

 

(e)           any similar law enacted in the United States of America subsequent
to the date of this Agreement.

 

“Applicable Margin” means (i) for Advances outstanding under the Revolving
Credit Facility, (x) 5.50% per annum in the case of Base Rate Advances
(including Swingline Advances and Letter of Credit Advances made as Base Rate
Advances) and (y) 6.50% per annum in the case of Eurodollar Rate Advances, and
(ii) for Last Out Term Advances outstanding under the Last Out Term Facility,
(x) 6.50% per annum in the case of Base Rate Advances and (y) 7.50% per annum in
the case of Eurodollar Rate Advances.

 

“Applicable Percentage” means 1.00% per annum.

 

“Appraisal Report” shall mean any appraisal report reasonably satisfactory to
the Administrative Agent and prepared by independent consultants selected by the
Administrative Agent and reasonably satisfactory to the Borrower.

 

“Approved Plan” means a Reorganization Plan that meets the requirements set out
in the Restructuring Support Lockup Agreements and the Restructuring Term
Sheets.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and permitted assignee or transferee, and accepted by the
Administrative Agent, in accordance with Section 8.07 and in substantially the
form of Exhibit E hereto.

 

“Assumption Agreement” means an assumption agreement, substantially in the form
of Annex 1 to the Guarantee and Collateral Agreement.

 

“Availability Reserve” means, with respect to the Borrowing Base, as of any date
of determination, the sum (without duplication) of:

 

(a)          the Cash Management Reserve; plus

 

(b)         the Inventory Reserve; plus

 

(c)          the Rent Reserve; plus

 

(d)         the Senior Lien Reserve; plus

 

8

--------------------------------------------------------------------------------


 

such other events, conditions or contingencies (and in such amounts) in respect
of which the Administrative Agent, in its Permitted Discretion, determines
additional reserves should be established from time to time.

 

“Available LC Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time, in each
case determined (x) as if any future automatic increases in the maximum amount
available that are provided for in any such Letter of Credit had in fact
occurred at such time and (y) without regard to whether any conditions to
drawing could then be met but after giving effect to all previous drawings made
thereunder.

 

“Avoidance Actions” shall mean the U.S. Debtors’ claims and causes of action
under Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy
Code and any other avoidance actions under the Bankruptcy Code and the proceeds
thereof and property received thereby whether by judgment, settlement, or
otherwise.

 

“Back-Stop Arrangements” shall mean, collectively, the Letter of Credit
Back-Stop Arrangements and the Swingline Back-Stop Arrangements.

 

“Bankruptcy Code” has the meaning specified in Preliminary Statement (1).

 

“Bankruptcy Court” has the meaning specified in Preliminary Statement (1).

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Eurodollar Rate for a Eurodollar
Rate Advance denominated in U.S. Dollars with a one-month interest period
commencing on such day plus 1.0%. For purposes of clause (c) of this definition,
the Eurodollar Rate shall be determined using the Eurodollar Rate as otherwise
determined by the Administrative Agent in accordance with the definition of
Eurodollar Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than on the second Business Day
prior to the first day of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day; provided that the determination of the
Eurodollar Rate for the purposes of clause (c) shall disregard (A) the rounding
requirement set forth in the definition of Eurodollar Rate and (B) the last
sentence in the definition of Eurodollar Rate.  Notwithstanding the foregoing,
the Base Rate shall not be less than 3.50% per annum.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with the Administrative Agent at its office at (i) 60 Wall Street, New
York, New York 10005 or (ii) such other office of the Administrative Agent as
may from time

 

9

--------------------------------------------------------------------------------


 

to time hereafter be designated as such in a written notice delivered by the
Administrative Agent to the Borrower and each Lender.

 

“Borrowing” means a Last Out Term Borrowing, Revolving Credit Borrowing or a
Swingline Advance.

 

“Borrowing Base” means, as of any date of calculation, an amount equal to the
sum of:

 

(a)          the Accounts Formula Amount; plus

 

(b)         the Inventory Formula Amount; minus

 

(c)          the Availability Reserves; minus

 

(d)         the aggregate outstanding principal amount of the Last Out Term
Advances; minus

 

(e)          the amount of the Carve-Out pursuant to the terms of the Interim
Borrowing Order or (when entered) the Final Borrowing Order, if applicable.

 

The Administrative Agent shall have the right (but no obligation) to review such
computations in consultation with the Borrower and if, in its Permitted
Discretion, such computations have not been calculated in accordance with the
terms of this Agreement, the Administrative Agent shall have the right to
correct any such errors in such manner it shall determine in its Permitted
Discretion.

 

“Borrowing Base Certificate” means the Initial Borrowing Base Certificate and
each Bring Down Borrowing Base Certificate.

 

“Bring Down Borrowing Base Certificate” has the meaning specified in
Section 5.03(m).

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, and if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum, without
duplication, of all expenditures made, directly or indirectly (whether paid in
cash or accrued as liabilities and including in all events all amounts expended
or capitalized under Capitalized Leases, but excluding any amount representing
capitalized interest), by such Person or any of its Subsidiaries during such
period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person; provided that Capital
Expenditures shall not include (without duplication) (a) any expenditures made
in connection with the replacement, substitution, repair or restoration of any
assets

 

10

--------------------------------------------------------------------------------


 

to the extent financed (i) with insurance proceeds received by the Borrower or
any of its Subsidiaries on account of the loss of, or any damage to, the assets
being replaced, substituted for, repaired or restored or (ii) with the proceeds
of any compensation awarded to the Borrower or any of its Subsidiaries as a
result of the taking, by eminent domain or condemnation, of the assets being
replaced or substituted for or (b) any expenditures for the purchase price of
any equipment that is purchased simultaneously with the trade-in of any existing
equipment by the Borrower or any of its Subsidiaries to the extent that the
gross amount of such purchase price is reduced by any credit granted by the
seller of such equipment for the equipment being traded in.

 

“Capital Security” shall mean, with respect to any Person, (a) any share of
capital stock of or other unit of ownership interest in such Person and (b) any
security convertible into, or any option, warrant or other right to acquire, any
share of capital stock of or other unit of ownership interest in such Person.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Carve-Out” has the meaning provided in the Orders.

 

“Cash Collateral” has the meaning set forth in the Orders.

 

“Cash Collateral Account” has the meaning specified in Section 5.01(r)(iii).

 

“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States of America the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within 24 months after the date of acquisition
thereof; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within 12 months after the date
of acquisition thereof and having, at the time of the acquisition thereof, an
investment grade rating generally obtainable from either Standard & Poor’s
Ratings Services (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”);
(c) commercial paper maturing no more than 12 months from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of a least
A-1 from S&P or at least P-1 from Moody’s; (d) domestic certificates of deposit
or bankers’ acceptances maturing within 12 months after the date of acquisition
thereof and issued or accepted by any Lender or by any other commercial bank
organized under the laws of the United States or any state thereof or the
District of Columbia that has combined capital and surplus of not less than
$500,000,000; (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the types described in clauses (a) and (b) above, that
are entered into with any commercial bank meeting the requirements specified in
clause (d) above, (f) shares of investment companies that are registered under
the Investment Company Act of 1940 and that invest solely in one or more of the
types of investments referred to in clauses (a) through (e) above, and (g) in
the case of any Subsidiary which is not a U.S. Person, high

 

11

--------------------------------------------------------------------------------


 

quality, short-term liquid Investments made by such Subsidiary in the ordinary
course of managing its surplus cash position in a manner consistent with past
practices.

 

“Cash Management Agreement” shall mean any agreement to provide (i) cash
management services, including treasury, depository, overdraft, credit or debt
card, electronic funds transfer and other cash management arrangements,
(ii) commercial credit card and merchant card services, or (iii) other banking
products or services as may be requested by any Loan Party, other than Letters
of Credit.

 

“Cash Management Control Agreement” means a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and containing terms
regarding the treatment of all cash and other amounts on deposit in (or credited
to) the respective Deposit Account governed by such Cash Management Control
Agreement consistent with the requirements of Section 5.01(r).

 

“Cash Management Creditors” shall mean, collectively, Fifth Third Bank and each
Lender and/or any Affiliate thereof that has entered into one or more Secured
Cash Management Agreements, even if such Person is not or subsequently ceases to
be a Lender under this Agreement for any reason, together with such Person’s or
their Affiliate’s successors, if any, for so long as such Person or their
Affiliate (or successor thereof) participates in such Secured Cash Management
Agreement.

 

“Cash Management Obligations” means all obligations and liabilities (other than
Debt) owing by any Loan Party to the Cash Management Creditors, whether now
existing or hereafter incurred under, arising out of or in connection with any
Secured Cash Management Agreement, whether such Secured Cash Management
Agreement is now in existence or hereinafter arising.

 

“Cash Management Reserve” shall mean a reserve established by the Administrative
Agent from time to time in its Permitted Discretion in respect of the Borrower’s
liabilities (or potential liabilities) as part of its cash management system
under any Secured Cash Management Agreements such as, but not limited to,
reserves for returned items, customary charges for maintaining Deposit Accounts
and similar items, as such amounts are from time to time notified by each Cash
Management Creditor to the Administrative Agent and the Borrower.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“Change of Control” means, and shall be deemed to have occurred, if: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, excluding the Permitted Investors, shall have become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of more than 30% of the outstanding Voting Stock
of the Borrower; and/or (b) at any time Continuing Directors shall not
constitute a majority of the Board of Directors of the Borrower. For purposes of
this definition, “Continuing Director” means, as of any date of determination,
an individual (i) who is a member of the Board of Directors of the

 

12

--------------------------------------------------------------------------------


 

Borrower on the Closing Date, (ii) who, as of such date of determination, has
been a member of such Board of Directors for at least the 12 preceding months
(or, if such date of determination occurs during the period comprising the first
12 months after the Closing Date, since the Closing Date), or (iii) who is
recommended by at least a majority of the then Continuing Directors or who
receives the vote of the Permitted Investors in his or her election by the
shareholders of the Borrower.

 

“Chapter 11 Case” and “Chapter 11 Cases” respectively have the meanings
specified in Preliminary Statement (1).

 

“Closing Date” has the meaning specified in Section 3.01.

 

“Collateral” means all Prepetition and Post Petition property (whether real,
personal or mixed) of the Loan Parties, whether arising before or existing on
the Petition Date or acquired thereafter, and the proceeds of all of the
foregoing, with respect to which any security interests have been granted (or
purported to be granted) pursuant to (a) any Collateral Document, (b) this
Agreement, (c) the Interim Borrowing Order or the Final Borrowing Order, as
applicable, and/or (d) any additional Final Orders or other orders of the
Bankruptcy Court under the Chapter 11 Cases.

 

“Collateral Documents” means the Guarantee and Collateral Agreement, any Cash
Management Control Agreements and any other agreement that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Collection Bank” has the meaning specified in Section 5.01(r)(i).

 

“Commingled Inventory” means Inventory of the Borrower or any Subsidiary
Guarantor that is commingled (whether pursuant to a consignment, a toll
manufacturing agreement or otherwise) with Inventory of another Person (other
than the Borrower or another Subsidiary Guarantor organized under the same
jurisdiction of the Borrower or such Subsidiary Guarantor) at a location owned
or leased by the Borrower or a Subsidiary Guarantor to the extent that such
Inventory of the Borrower or such Subsidiary Guarantor is not readily
identifiable.

 

“Commitment” means a Last Out Term Commitment or a Revolving Credit Commitment.

 

“Confidential Information” has the meaning specified in Section 8.11(a).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Cram-down Plan” has the meaning provided in Section 6.01(a)(ix) hereof.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Core Concentration Account” has the meaning specified in Section 5.01(r)(ii).

 

13

--------------------------------------------------------------------------------


 

“Covered Disposition” shall mean (i) any Recovery Event with respect to
Collateral and (ii) any other sale, transfer, disposition or assignment of
Collateral which does not give rise to an Account.

 

“DBTCA” has the meaning specified in the recital of parties to this Agreement.

 

“Debt” of any Person means, without duplication, (a) all indebtedness,
liabilities and obligations of such Person for borrowed money, (b) all
Obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred in the
ordinary course of such Person’s business) that in accordance with GAAP would be
shown on the liability side of the balance sheet of such Person, (c) all
Obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), it being understood that if such Person has not
assumed or otherwise become liable for such Obligations, the amount of the Debt
of such Person in connection therewith shall be limited to the lesser of the
face amount of the related Obligations or the fair market value of all property
of such Person securing such Obligations, (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations, contingent or otherwise,
of such Person under acceptance, letter of credit or similar facilities issued
for the account of such Person, (g) all Obligations of such Person in respect of
Hedge Agreements, (h) all Off-Balance Sheet Liabilities of such Person, (i) all
Disqualified Capital Securities issued by such Person with the amount of Debt
represented by such Disqualified Capital Securities being equal to the greater
of its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any, (j) all Debt of
others referred to in clauses (a) through (i) above or clause (k) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss; provided that any such guaranteed Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business, and (k) all Debt referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt; provided that the amount of Debt of such Person under
clauses (j) and (k) above shall (subject to any obligation set forth therein) be
deemed to be the principal amount of the Debt guaranteed or secured thereby and,
with respect to any Lien on property of such Person as described in clause
(k) above, if such Person has not assumed or otherwise become liable for any
such Debt, the amount of the

 

14

--------------------------------------------------------------------------------


 

Debt of such Person in connection therewith shall be limited to the lesser of
the face amount of such Debt or the fair market value of all property of such
Person securing such Debt.

 

For the purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Capital Securities which do not have a fixed repurchase price shall
be calculated in accordance with the terms of such Disqualified Capital
Securities as if such Disqualified Capital Securities were purchased on any date
on which Debt shall be required to be determined pursuant to this Agreement, and
if such price is based upon, or measured by, the fair market value of such
Disqualified Capital Securities, such fair market value to be determined
reasonably and in good faith by the Board of Directors of the issuer of such
Disqualified Capital Securities. Notwithstanding the foregoing, “Debt” shall not
include trade payables and accrued liabilities incurred in the ordinary course
of business for the purchase of goods or services that are not secured by a Lien
other than a Permitted Lien or a Lien permitted under Section 5.02(a) and that
are not overdue by more than 180 days.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance (including any Mandatory Borrowing) required to be made
by such Lender Party to the Borrower pursuant to Section 2.01 or 2.02 at or
prior to such time that has not been made by such Lender Party or by the
Administrative Agent for the account of such Lender Party pursuant to
Section 2.02(g) as of such time.  In the event that a portion of a Defaulted
Advance shall be deemed made pursuant to Section 2.15(a), the remaining portion
of such Defaulted Advance shall be considered a Defaulted Advance originally
required to be made pursuant to Section 2.01 on the same date as the Defaulted
Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the
Administrative Agent pursuant to Section 2.02(g) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (b) the Swingline Bank pursuant to
Section 2.02(c) to purchase a Pro Rata Share of a participation in a Swingline
Advance made by the Swingline Bank, (c) an Issuing Bank, either (i) pursuant to
Section 2.03(d)(i) to purchase (as Participant) its Pro Rata Share in any Letter
of Credit issued by such Issuing Bank or (ii) pursuant to
Section 2.03(d)(iii) to fund (as Participant) its Pro Rata Share of any
unreimbursed Letter of Credit Advance made by such Issuing Bank pursuant to any
Letter of Credit issued by such Issuing Bank, (d) any other Lender Party
pursuant to Section 2.13 to purchase any participation in Advances owing to such
other Lender Party and (e) the Administrative Agent, the Swingline Bank or an
Issuing Bank pursuant to Section 7.05 to reimburse the Administrative Agent, the
Swingline Bank or such Issuing Bank for such Lender Party’s

 

15

--------------------------------------------------------------------------------


 

Pro Rata Share of any amount required to be paid by the Lender Parties to the
Administrative Agent, the Swingline Bank or such Issuing Bank as provided
therein.  In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.

 

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or has notified the
Administrative Agent, the Swingline Bank or any Issuing Bank that it does not
intend to comply with its obligations under Sections 2.01(a), 2.01(b),
2.01(c) or 2.03(d) in circumstances where such non-compliance would constitute a
breach of such Lender’s obligations under the respective Section, (b) has taken
any action or become the subject of any action or proceeding of a type described
in Section 6.01(f) (replacing references therein to any “Subsidiary of a Loan
Party that is not a Debtor” with references to a “Lender”) or has notified the
Administrative Agent, the Swingline Bank or any Issuing Bank of the same or
(c) has become the subject of a takeover by a Governmental Authority or shall
notify the Administrative Agent, the Swingline Bank or any Issuing Bank of the
same; provided that, for purposes of (and only for purposes of)
Section 2.03(d) and Section 2.15(e) and any documentation entered into pursuant
to the Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Defaulting Lender” shall also include, as to any Lender, at
such time (i) any Affiliate of such Lender that has “control” (within the
meaning provided in the definition of “Affiliate”) of such Lender that is deemed
to have, or has, become the subject of any action or proceeding of a type
described in Section 6.01(f) (replacing references therein to any “Subsidiary of
a Loan Party that is not a Debtor” with references to a “Lender”) or has become
the subject of a takeover by a Governmental Authority or does not meet a capital
adequacy or liquidity requirement applicable to such Affiliate as determined by
the relevant Governmental Authority, (ii) that Lender, if that Lender has
previously cured a “Defaulted Advance” or a “Defaulted Amount” under this
Agreement, unless such “Defaulted Advance” or “Defaulted Amount” has been cured
and has subsequently ceased to exist for a period of at least 90 consecutive
days prior to such time, (iii) that Lender, if it is in default with respect to
its obligations under any other credit facility to which it is a party and which
the Administrative Agent, the Swingline Bank or any Issuing Bank believes in
good faith has occurred and is continuing, and (iv) that Lender, if that Lender
has failed to make available its portion of any Advance or to fund its portion
of any unreimbursed payment with respect to a Letter of Credit pursuant to
Section 2.03(d)(iii) within one (1) Business Day of the date (x) the
Administrative Agent (in its capacity as a Lender) or (y) (A) Revolving Credit
Lenders constituting the Majority Lenders with Revolving Credit Commitments or
(B) Last Out Term Lenders constituting the Last Out Requisite Lenders with Last
Out Term Commitments, as the case may be, has or have, as applicable, funded its
or their portion thereof.

 

“Deposit Account” shall mean a demand, time, savings, passbook or like account
established by a Loan Party with a bank, savings and loan association, credit
union or like organization located in the United States or a state thereof or
the District of Columbia.

 

16

--------------------------------------------------------------------------------


 

“Dilution” shall mean, as of any date of determination, as to the Accounts owned
by the Loan Parties, a percentage, based upon the experience of the immediately
prior three (3) consecutive months, that is the result of dividing the U.S.
Dollar amount of (a) bad debt write downs, discounts, advertising allowances,
credits, volume or other rebates, returns, chargebacks, aged credits or other
dilutive items with respect to such Accounts during such period, by (b) billings
with respect to such Accounts during such period.

 

“Dilution Reserve” means, as of any date of determination, as to the Accounts
owned by the Loan Parties, an amount equal to the product of (x) the amount (if
positive), expressed as a percentage, by which Dilution of the Accounts owned by
the Loan Parties exceeds 5.00% and (y) the Value of Eligible Accounts owned by
the Loan Parties.

 

“DIP Budget” has the meaning specified in Section 5.03(e).

 

“DIP Facility” has the meaning specified in Preliminary Statement (4).

 

“DIP Forecast” means the Interim Initial DIP Forecast, the Initial DIP Forecast
and any Updated DIP Forecast delivered in accordance with the provisions of this
Agreement.

 

“Disbursement Account” shall mean each Deposit Account maintained by a Loan
Party for its general corporate purposes, including for the purpose of paying
trade payables and other operating expenses (other than a disbursement account
that is an Excluded Account).

 

“Disqualified Capital Securities” shall mean any Capital Securities which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event (other than an
event which would constitute a Change of Control), (i) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in whole or in part, on a date on or
prior to one year after the Termination Date, in each case, other than a
maturity or redemption that entitles the holder of such Capital Security to
receive common stock of the Borrower as sole consideration upon maturity or
redemption, or (ii) is convertible into or exchangeable for (whether at the
option of the issuer or the holder thereof) (a) debt securities or (b) any
Capital Securities referred to in clause (i) above, in each case at any time on
a date on or prior to one year after the Termination Date; provided that only
the portion of Capital Securities that so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Capital
Securities.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

 

“Dominion Period” shall mean any period (i) commencing on the date on which
(w) an Event of Default has occurred and is continuing or (x) any Advance (other
than a Last Out Term Advance) is outstanding and (ii) ending on the first date
thereafter on

 

17

--------------------------------------------------------------------------------


 

which (y) no Event of Default exists and (z) there have been no Advances (other
than any Last Out Term Advances) outstanding for 30 consecutive days.

 

“Effect of Bankruptcy” means, with respect to any contractual obligation,
contract or agreement to which the Borrower or any of its Subsidiaries is a
party, any default or other legal consequences arising on account of the
commencement or the filing of the Chapter 11 Cases, as applicable (including the
implementation of any stay), or the rejection of any such contractual
obligation, contract or agreement with the approval of the Bankruptcy Court if
required under applicable Law.

 

“Eligible Account” means, at any time, the Value of the Accounts originated by a
Loan Party in the ordinary course of its business, that arise out of its bona
fide sale of goods (other than promotional products) or rendition of services
substantially in accordance with the provisions of any purchase order, contract
or other document relating thereto, that comply in all material respects with
each of the representations and warranties relating to Eligible Accounts made in
the Loan Documents. The Administrative Agent shall have the right to establish,
modify or eliminate reserves against Eligible Accounts from time to time in its
Permitted Discretion including the right to modify or amend the exclusions set
forth below. Without limiting the Administrative Agent’s discretion provided
herein, Eligible Accounts shall not include any Account:

 

(a)

which is not subject to a first priority perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

 

(b)

which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties and (ii) a Lien (if
any) permitted by the Loan Documents which does not have priority over the Lien
in favor of the Administrative Agent for the benefit of the Secured Parties;

 

 

(c)

with respect to which (i) the scheduled due date is more than 90 days after the
original invoice date or, in respect of farm invoices only, 180 days after the
original invoice date (provided that the aggregate Value of Accounts with a
scheduled due date more than 90 days after the original invoice date shall not,
at any time, exceed $5,000,000), (ii) is unpaid more than 60 days after the
original due date, or (iii) which has been written off the books of the Loan
Party or otherwise designated as uncollectible;

 

 

(d)

which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under Clause
(c) above;

 

 

(e)

which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon any Loan Party’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,

 

18

--------------------------------------------------------------------------------


 

 

sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis, (vi) relates to payments of interest, or
(viii) includes any other terms by reason of which the payment by an Account
Debtor may be conditional;

 

 

(f)

for which the goods giving rise to such Account have not been shipped (or have
been shipped other than FOB (seller’s location)) and billed to the Account
Debtor or for which the services giving rise to such Account have not been
performed and billed by a Loan Party or if such Account was invoiced more than
once;

 

 

(g)

with respect to which (A) any check or other instrument of payment has been
returned uncollected for any reason or (B) any return, rejection or repossession
of any of the merchandise giving rise to such Account has occurred, but only to
the extent of the value of the check returned uncollected or the goods returned,
rejected or repossessed;

 

 

(h)

which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state, provincial or federal bankruptcy
laws, (iv) has admitted in writing its inability, or is generally unable to, pay
its debts as they become due, (v) become insolvent, (vi) ceased operation of its
business or (vii) suffered a material impairment of its financial condition;

 

 

(i)

which is owed by any Account Debtor which has sold all or a substantially all of
its assets;

 

 

(j)

which is (i) owed by an Account Debtor which is not a Governmental Authority
which (A) does not maintain its chief executive office in the U.S. or Canada
(provided that the aggregate Value of Accounts owed by an Account Debtor which
maintains its chief executive office in Canada shall not, at any time, exceed
$1,000,000) and (B) is not organized under applicable law of the U.S., Canada or
any political subdivision thereof or (ii) is designated for payment collection
in Canada or any other jurisdiction outside the U.S.;

 

 

(k)

which is owed in any currency other than U.S. Dollars or Canadian Dollars (up to
the cap limit referred to in the proviso of paragraph (j)(i)(A));

 

 

(l)

which is owed by (i) any Governmental Authority of any country other than the
U.S., or (ii) any Governmental Authority of the U.S., unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of

 

19

--------------------------------------------------------------------------------


 

 

the Administrative Agent for the benefit of the Secured Parties in such Account
have been complied with to the Administrative Agent’s satisfaction;

 

 

(m)

which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

 

 

(n)

which (A) is owed by an Account Debtor or any Affiliate of such Account Debtor
which is a creditor of any Loan Party or has disputed its obligation to pay all
or any portion of the Account or (B) is subject to any security, deposit
(including any pallet deposit), progress payment, retainage, set-off, chargeback
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent (including, without limitation, with respect to rebates,
including cash rebates) of such creditor claim or amount in dispute or to the
extent of such security, deposit (including any pallet deposit), progress
payment, retainage, set-off, chargeback or other similar advance;

 

 

(o)

which is subject to any counterclaim, deduction, defense, setoff or dispute but
only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

 

 

(p)

which is evidenced by any promissory note, chattel paper, or instrument;

 

 

(q)

which was partially paid and such Loan Party created a new receivable for the
unpaid portion of such Account;

 

 

(r)

which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve
System of the United States;

 

 

(s)

which is for goods that have been sold under a purchase order or pursuant to the
terms of a contract or other agreement or understanding (written or oral) that
indicates or purports that any Person other than such Loan Party has or has had
an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;

 

 

(t)

which was created on cash on delivery terms;

 

 

(u)

with respect to which the applicable Loan Party has made any agreement with any
Account Debtor (i) for any deduction therefrom, except for (x) volume discounts
and discounts or allowances for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto and (y) returns, rebates or credits reflected in the
calculation of the face value of each such invoice (in each case, only to the
extent of such discount, allowance, return, rebate or credit) or (ii) for any
adjustment, extension, compromise or settlement thereof, except for adjustments,
extensions, compromises and settlements made in the

 

20

--------------------------------------------------------------------------------


 

 

ordinary course of business (and not related to the creditworthiness of the
Account Debtor);

 

 

(v)

which have not been invoiced or which are not for a sum certain;

 

 

(w)

for which credit insurance has been requested and denied;

 

 

(x)

which is not payable to any Loan Party;

 

 

(y)

with respect to which the agreements evidencing such Accounts are not governed
by the laws of any state of the United States or the District of Columbia;

 

 

(z)

which represents service charges or late fees;

 

 

(aa)

of any Account Debtor (and its Affiliated Account Debtors) whose Accounts in
aggregate owing to the Loan Parties exceed 10% of the aggregate amount of all
Accounts of the Loan Parties (or, in the case of those Account Debtors
(collectively with their respective Affiliated Account Debtors) listed on
Schedule 1.01(a), the respective percentage of the aggregate amount of all
Accounts of the Loan Parties set forth opposite the names of such Account
Debtors (and their respective Affiliated Account Debtors) on Schedule 1.01(a),
provided that any such percentages set forth in such Schedule as applied to a
particular Account Debtor (and its Affiliated Account Debtors) is subject to
reduction by the Administrative Agent, in its Permitted Discretion, if the
creditworthiness of such Account Debtor (and its Affiliated Account Debtors)
materially deteriorates; provided, further that at the request of the Borrower,
and with the consent of the Supermajority Revolving Credit Lenders, the names of
additional Account Debtors (and their respective Affiliated Account Debtors) may
be added to Schedule 1.01(a) from time to time.

 

All percentage limitations set forth above shall apply on an aggregate basis as
among all Accounts whether owing to the Borrower or a Subsidiary Guarantor.  In
the event that an Account which was previously an Eligible Account ceases to be
an Eligible Account hereunder, such Loan Party shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.  In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
(A) customer deposits, (B) returns, (C) rebates, (D) discounts (which may at the
Administrative Agent’s discretion, be calculated on shortest terms), (E) claims
(including warranty claims), (F) credits or credits pending, (G) promotional
program allowances, (H) price adjustments, (I) bonding subrogation rights to the
extent not cash collateralized, (J) accrued and unpaid Taxes (including sales,
excise or other taxes) of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time and/or (K) finance charges and

 

21

--------------------------------------------------------------------------------


 

(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Loan Party to reduce the amount of such Account (such
net amount, the “Value”).

 

“Eligible Inventory” means, at any time, all of the Inventory owned by a Loan
Party reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to the Administrative Agent, that complies in all material respects
with each of the representations and warranties relating to Eligible Inventory
made in the Loan Documents.  The Administrative Agent shall have the right to
establish, modify or eliminate reserves against Eligible Inventory from time to
time in its Permitted Discretion including the right to modify or amend the
exclusions set forth below. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:

 

(a)

which is not subject to a first priority perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

 

(b)

which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties and (ii) a Permitted
Lien which does not have priority over the Lien in favor of the Administrative
Agent for the benefit of the Secured Parties;

 

 

(c)

which is, based upon the most recent Appraisal Report received by the
Administrative Agent, slow moving, obsolete, unmerchantable, defective, used,
unfit for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category, quantity and/or (without double-counting) subject to management
reservations;

 

 

(d)

which does not conform to all standards imposed by any Governmental Authority;

 

 

(e)

in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure the applicable Loan Party’s performance with respect to that Inventory);

 

 

(f)

which is not Finished Goods, Work-in-Process or Raw Materials, or which
constitutes spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;

 

22

--------------------------------------------------------------------------------


 

(g)

which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

 

 

(h)

which (i) is located with a vendor, a customer of a Loan Party or its Affiliates
or outside processor or on a property owned or leased by any of the foregoing,
(ii) is not located on premises owned, leased or rented by a Loan Party unless
in the case of leased or rented premises, either (x) a Third Party Agreement has
been delivered to the Administrative Agent or (y) a Rent Reserve reasonably
satisfactory to the Administrative Agent has been established with respect
thereto, or (iii) is stored with a bailee at a leased location, unless, either
(x) a Third Party Agreement has been delivered to the Administrative Agent, or
(y) a Rent Reserve reasonably satisfactory to the Administrative Agent has been
established with respect thereto, or (iv) is stored with a bailee or
warehouseman, unless, either (x) a Third Party Agreement has been received by
the Administrative Agent or (y) a Rent Reserve reasonably satisfactory to the
Administrative Agent has been established with respect thereto, or (v) is
located at an owned location subject to a mortgage or other security interest in
favor of a creditor other than the Administrative Agent unless a Third Party
Agreement has been delivered to the Administrative Agent;

 

 

(i)

is covered by a negotiable document of title or warehouse receipt unless all
actions have been taken to create and perfect a first priority Lien in favor of
the Administrative Agent in such document of title or warehouse receipt and the
Inventory covered thereby, including, without limitation, the delivery to the
Administrative Agent or an agent thereof of such document of title and warehouse
receipt with all necessary endorsements;

 

 

(j)

which is being processed offsite at a third party location or outside processor,
or is in-transit to or from such third party location or outside processor;

 

 

(k)

which is a discontinued product or component thereof;

 

 

(l)

which is the subject of a consignment by such Loan Party as consignor;

 

 

(m)

which contains or bears any intellectual property rights licensed to such Loan
Party unless the Administrative Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

 

 

(n)

which is not reflected in a current perpetual inventory report of such Loan
Party (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);

 

 

(o)

for which reclamation rights have been asserted by the seller;

 

23

--------------------------------------------------------------------------------


 

(p)

which consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any Loan Party or to any Affiliate of
any Loan Party;

 

 

(q)

which consists of goods that have been returned or rejected by the buyer which
are not resaleable as new;

 

 

(r)

which is subject to a down payment or security deposit;

 

 

(s)

which is not of a type held for sale in the ordinary course of any Loan Party’s
business;

 

 

(t)

which is Commingled Inventory;

 

 

(u)

which is subject to a license agreement, a private label agreement or other
similar arrangement with a third party which, in the Administrative Agent’s
determination, restricts the ability of the Administrative Agent to exercise its
rights under the Loan Documents with respect to such Inventory unless such third
party has entered into an agreement in form and substance reasonably
satisfactory to the Administrative Agent permitting the Administrative Agent to
exercise its rights with respect to such Inventory or the Administrative Agent
has otherwise agreed to allow such Inventory to be eligible in the
Administrative Agent’s Permitted Discretion;

 

 

(v)

which is not covered by casualty insurance as required by the terms of this
Agreement;

 

 

(w)

which consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;

 

 

(x)

which (A) the value of which on the Inventory is reduced by any ledger reserve
or (B) any capitalized variance to standard cost is maintained with respect
thereto, but in each case, only to the extent of such reserve or variance which
is in effect with respect thereto;

 

 

(y)

the manufacturing or distribution of which was not in material compliance with
applicable law, including the FLSA; or

 

 

(z)

which consists of core (maintenance) inventory.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, such Loan Party shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

 

“Enforcement Action” means, with respect to the Obligations, any demand for
payment or acceleration thereof, the exercise of any rights and remedies with
respect to any Collateral securing such Obligations or the commencement or
prosecution of

 

24

--------------------------------------------------------------------------------


 

enforcement of any of the rights and remedies hereunder or under any other Loan
Documents, or applicable law, including without limitation the exercise of any
rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable
jurisdiction or under the Bankruptcy Code.

 

“Enhanced Yield Letter Agreement” means the letter agreement entered into
between the Borrower and each of the Initial Last Out Term Lenders dated on or
about the date of this Agreement.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

25

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with any Loan Party would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) at which deposits
in U.S. Dollars are offered by the principal office of the Administrative Agent
in London, England to first-class banks in the London interbank market at
11:00 A.M. (London time) for U.S. Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the Eurodollar
Rate Advance of the Administrative Agent (in its capacity as a Lender) (or, if
the Administrative Agent is not a Lender with respect thereto, taking the
average principal amount of the Eurodollar Rate Advance then being made by the
various Lenders pursuant thereto) with maturities comparable to the Interest
Period applicable to such Eurodollar Rate Advance commencing two Business Days
thereafter as of 10:00 A.M. (New York City time) on the applicable Interest
Determination Date by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.  The Eurodollar Rate for any
Interest Period for each Eurodollar Rate Advance comprising part of the same
Borrowing shall be determined by the Administrative Agent, subject, however, to
the provisions of Section 2.07.  Notwithstanding the foregoing, the Eurodollar
Rate shall not be less than 2.50% per annum.

 

“Eurodollar Rate Advance” means an Advance (other than a Swingline Advance) that
bears interest as provided in Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Availability” shall mean, as of any date of determination, the remainder
of (a) the lesser of (i) the Borrowing Base at such time and (ii) the Total
Revolving Credit

 

26

--------------------------------------------------------------------------------


 

Commitment at such time minus any Specified Reserve, minus (b) the Aggregate
Exposure at such time.

 

“Excluded Accounts” shall mean (w) Disbursement Accounts established solely for
(i) payroll, (ii) tax payments, (iii) employee benefit programs or (iv) payment
of medical and dental expenses in connection with health insurance programs for
employees of the Borrower and the other Loan Parties, (x) petty cash accounts
established (or otherwise maintained) by the Loan Parties that do not have cash
balances at any time exceeding $50,000 in the aggregate for all such petty cash
accounts, (y) fiduciary accounts and (z) trust accounts; provided that in no
event shall Excluded Accounts include any Cash Collateral Accounts, Disbursement
Accounts (other than those included in (w) above), Core Concentration Accounts,
Lockbox Accounts or any other account pursuant to which a Cash Management
Control Agreement or any other account control agreement has been executed and
delivered to the Administrative Agent pursuant to this Agreement or any
Collateral Document.

 

“Executive Order” has the meaning set forth in the definition of “Anti-Terrorism
Laws.”

 

“Extended Termination Date” means, if the extension option is exercised in
accordance with Section 2.19 and the Borrower has paid the Extension Fee, the
date that is 12 months after the Closing Date.

 

“Extension Effective Date” has the meaning specified in Section 2.19.

 

“Extension Fee” means 1.00% of the sum of the Total Revolving Credit Commitment
outstanding, as of the Extension Effective Date.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letters” means the letter agreements dated as of the date of this
Agreement, by and among the Lead Arranger, the Administrative Agent, the Initial
Revolving Credit Lenders and the Borrower.

 

“Final Borrowing Order” shall mean, collectively, the order of the Bankruptcy
Court entered in the Chapter 11 Cases after a final hearing under Bankruptcy
Rule 4001(c)(2) or such other procedures as approved by the Bankruptcy Court,
which order shall be reasonably satisfactory in form and substance to the
Instructing Group and the Last Out Requisite Lenders, together with all
extensions, modifications and amendments thereto, in form and substance
reasonably satisfactory to the Instructing Group and the Last Out Requisite
Lenders, and which, among other matters but not by way of

 

27

--------------------------------------------------------------------------------


 

limitation, authorizes the U.S. Debtors to obtain credit, incur (or guaranty)
Debt, and grant Liens under (or in respect of) this Agreement and the other Loan
Documents, as the case may be, and provides for the superpriority of the
Administrative Agent’s and the Lenders’ claims hereunder and under the other
Loan Documents.

 

“Final Borrowing Order Entry Date” shall mean the date on or after the Closing
Date on which the Final Borrowing Order is entered by the Bankruptcy Court.

 

“Final Order” shall mean an order, judgment or other decree of the Bankruptcy
Court or any other court or judicial body with proper jurisdiction, as the case
may be, which is in full force and effect and which has not been reversed,
stayed, modified or amended and as to which (i) any right to appeal or seek
certiorari, review or rehearing has been waived or (ii) the time to appeal or
seek certiorari, review or rehearing has expired and as to which no appeal or
petition for certiorari, review or rehearing is pending.

 

“Finished Goods” shall mean completed goods which require no additional
processing or manufacturing to be sold to third party customers by the Loan
Parties in the ordinary course of business.

 

“First Day Orders” shall mean those orders entered by the Bankruptcy Court as a
result of motions and applications filed by the U.S. Debtors with the Bankruptcy
Court on the Petition Date, in each case in form and substance reasonably
satisfactory to, and as approved by, the Administrative Agent pursuant to
Section 3.01(m).

 

“First Out Advances” means all Advances other than the Last Out Term Advances.

 

“First Out Final Payment Date” means the first date on which the First Out
Obligations (other than Unmatured Surviving Obligations) shall have been paid in
full in cash, any outstanding Letters of Credit shall have been cash
collateralized to the satisfaction of the Administrative Agent and each Issuing
Bank and the Revolving Credit Commitments shall have been terminated in full.

 

“First Out Lender” means any Lender, other than the Last Out Term Lenders in
their capacity as such, that is owed a First Out Advance.

 

“First Out Lender Party” means any Lender Party, other than the Last Out Term
Lenders in their capacity as such.

 

“First Out Obligations” means all Obligations under the Loan Documents that are
owed by the Loan Parties to (a) the Administrative Agent or (b) any First Out
Lender Party and all Cash Management Obligations under the Secured Cash
Management Agreements that are owed by the Loan Parties to the Cash Management
Creditors.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower and its Consolidated
Subsidiaries that occurs within any Fiscal Year.

 

28

--------------------------------------------------------------------------------


 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“FLSA” means the Fair Labor Standards Act of 1938.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.01(m)(ii).

 

“Foreign Plan” has the meaning specified in Section 4.01(m)(ii).

 

“Foreign Subsidiary” means any Subsidiary of the Borrower which is a corporation
organized under the laws of any jurisdiction other than the United States or any
state thereof.

 

“Fourth Amendment and Canadian Forbearance Agreement” has the meaning specified
in Preliminary Statement (3).

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit I, as such agreement may be
amended, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodities future or option contracts for materials used in
the ordinary course of business and other similar agreements.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Individual Exposure” of any Revolving Credit Lender means, at any time, the sum
of (a) the aggregate principal amount of all Revolving Credit Advances made by
such Revolving Credit Lender and then outstanding, (b) such Revolving Credit
Lender’s Pro Rata Share in the aggregate amount of all Swingline Advances
outstanding at such

 

29

--------------------------------------------------------------------------------


 

time and (c) such Revolving Credit Lender’s Pro Rata Share in the aggregate
amount of all Letter of Credit Outstandings at such time.

 

“Initial Borrowing Base Certificate” means a certificate showing the calculation
of the Borrowing Base as of August 31, 2009, together with all attachments and
supporting documentation in form and substance reasonably satisfactory to the
Instructing Group and certified as true, correct and complete in all material
respects by a Responsible Officer of the Borrower.

 

“Initial DIP Forecast” has the meaning specified in Section 5.03(d).

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Last Out Term Lenders” has the meaning specified in the recital of
parties to this Agreement.

 

“Initial Lenders” means the Initial Last Out Term Lenders and the Initial
Revolving Credit Lenders.

 

“Initial Revolving Credit Lenders” has the meaning specified in the recital of
parties to this Agreement.

 

“Insolvency Proceeding” has the meaning specified in Section 2.20(o)(i).

 

“Instructing Group” means DBTCA, Eaton Vance Management and General Electric
Capital Corporation; provided that if any such person ceases to be a Lender
Party hereunder, such person shall cease to be, and no successor or assignee
thereof shall become, a member of the Instructing Group.

 

“Instrument” means “instrument” as such term is defined in Article 9 of the UCC.

 

“Interest Determination Date” means, with respect to any Eurodollar Rate
Advance, the second Business Day prior to the commencement of any Interest
Period relating to such Eurodollar Rate Advance.

 

“Interest Payment Date” shall mean, with respect to any Advance (subject, in the
case of any Last Out Term Advance, to Section 2.20), (a) the last day of each
Interest Period applicable to the Borrowing of which such Advance is a part,
and, in addition, the date of any continuation or Conversion of such Advance
with or to an Advance of a different Type, (b) at maturity (whether by
acceleration or otherwise), (c) after such maturity, on demand and (d) with
respect to any Revolving Credit Advance, the date of termination and
cancellation of the Revolving Credit Commitments in their entirety.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing to the Borrower, the period commencing on the date of such
Eurodollar Rate Advance, the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance or the last day of the immediately preceding
Interest Period and ending on

 

30

--------------------------------------------------------------------------------


 

the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is one (1) month thereafter;
provided that whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day.

 

“Interim Borrowing Order” means collectively, the order of the Bankruptcy Court
entered in the Chapter 11 Cases after an interim hearing, together with all
extensions, modifications and amendments thereto, in form and substance
reasonably satisfactory to the Instructing Group and the Last Out Requisite
Lenders, which, among other matters but not by way of limitation, authorizes, on
an interim basis, the Borrower and Subsidiary Guarantors to execute and perform
under the terms of this Agreement and the other Loan Documents and incur (and
guarantee) and secure the Advances, Letters of Credit and other Obligations in
connection therewith, which order shall be in form and substance satisfactory to
the Instructing Group and the Last Out Requisite Lenders, and which shall be
deemed satisfactory to each of the Instructing Group and each Last Out Term
Lender if such order is substantially in the form of Exhibit H.

 

“Interim Borrowing Order Entry Date” means [                  ].

 

“Interim Initial DIP Forecast” has the meaning specified in Section 5.03(d).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” means “inventory” as such term is defined in Article 9 of the UCC.

 

“Inventory Formula Amount” means, on any date of determination for Eligible
Inventory, the lesser of (i) 65% of the Value of the Loan Parties’ Eligible
Inventory; and (ii) 85% of the sum of the Net Orderly Liquidation Values of the
Eligible Inventory by category.

 

“Inventory Reserve” means reserves established by the Administrative Agent in
its commercially reasonable credit judgment from time to time to reflect factors
that may negatively impact the Value of Inventory of the Borrower and the
Subsidiary Guarantors, including:

 

(a)          any book reserves maintained by the Borrower in respect of Eligible
Inventory (excluding a LIFO reserve under GAAP);

 

(b)         any change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks;

 

(c)          discrepancies that arise pertaining to inventory quantities on hand
between a Loan Party’s perpetual accounting system, and physical counts of the

 

31

--------------------------------------------------------------------------------


 

inventory which will be equal to the greater of 2% or the results of the
physical inventory counts taken over the past 12 months with the variance
expressed as a percentage of Inventory;

 

(d)         discontinuance or speed of turnover;

 

(e)          designation for return to vendor

 

(f)            damage, quality or failure to meet customer specifications;

 

(g)         revaluation for deduction of capitalized favorable variances;

 

(h)         exclusion of revaluation for addition of unfavorable variances; and

 

(i)             to reflect differences between a Loan Party’s actual cost to
produce versus its selling price to third parties, determined on a product line
basis.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock or other ownership or profit
interest, warrants, rights, options, obligations or other securities of such
Person, any capital contribution to such Person or any other investment in such
Person, including, without limitation, any arrangement pursuant to which the
investor incurs Debt of the types referred to in clause (h) or (i) of the
definition of “Debt” in respect of such Person.

 

“Issuing Bank” means the Initial Issuing Bank and any other Lender reasonably
acceptable to the Administrative Agent and the Borrower that agrees to issue
Letters of Credit hereunder.  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by one or more Affiliates of such
Issuing Bank (and such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents).

 

“Last Out Obligations” means all Obligations under the Loan Documents that are
owed by the Loan Parties to the Last Out Term Lenders, in their capacity as
such.

 

“Last Out Requisite Lenders” means, at any time, Last Out Term Lenders owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Last Out Term Advances outstanding at such time and
(b) the aggregate unused Last Out Term Commitments at such time; provided,
however, that if any Last Out Term Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Last Out Requisite
Lenders at such time the aggregate principal amount of the Last Out Term
Advances owing to such Last Out Term Lender.

 

“Last Out Term Advance” has the meaning specified in Section 2.01(a).

 

“Last Out Term Borrowing” means a borrowing consisting of simultaneous Last Out
Term Advances of the same Type made by the Last Out Term Lenders.

 

32

--------------------------------------------------------------------------------


 

“Last Out Term Commitment” means, with respect to any Last Out Term Lender at
any time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Last Out Term Commitment” or, if such Lender has entered into
one or more Assignments and Acceptances, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.07(d) as
such Lender’s “Last Out Term Commitment”.

 

“Last Out Term Facility” has the meaning specified in Preliminary Statement (4).

 

“Last Out Term Lender” means any Lender that has a Last Out Term Commitment or
that is owed or holds a Last Out Term Advance.

 

“Last Out Term Note” means a promissory note of the Borrower payable to the
order of any Last Out Term Lender, in substantially the form of Exhibit A3
hereto, evidencing the indebtedness of the Borrower to such Lender resulting
from the Last Out Term Advance made by such Lender.

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (ii) such other obligations of the Borrower or
any of its Subsidiaries as are reasonably acceptable to the respective Issuing
Bank and otherwise permitted to exist pursuant to the terms of this Agreement
(other than obligations in respect of (w) Prepetition Obligations outstanding
under the Prepetition Credit Agreement, (x) the Senior Subordinated Notes,
(y) any other Debt or other obligations that are subordinated in right of
payment to the Obligations and (z) any Equity Interests).

 

“Lead Arranger” has the meaning specified in the recital of parties to this
Agreement.

 

“Leases” has the meaning specified in Section 4.01(u).

 

“Lender Party” means any Lender, the Swingline Bank and each Issuing Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07.

 

“Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance pursuant to which it became a Lender
Party, as the case may be, or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“Letter of Credit” has the meaning specified in Section 2.03(a)(i).

 

“Letter of Credit Advance” means an advance made by an Issuing Bank pursuant to
Section 2.03(e)(i).

 

33

--------------------------------------------------------------------------------


 

“Letter of Credit Back-Stop Arrangements” has the meaning specified in
Section 2.15(d).

 

“Letter of Credit Disbursement” has the meaning specified in
Section 2.03(e)(ii).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Available LC Amount of all outstanding Letters of Credit at such time and
(ii) the aggregate amount of all Letter of Credit Advances at such time.

 

“Letter of Credit Request” has the meaning specified in Section 2.03(c)(i).

 

“Letter of Credit Sub-Limit” means $5,000,000.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, any agreement to give any of the foregoing, any lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

 

“Liquidity” means, as of any date of determination, an amount equal to the sum
of (a) cash and Cash Equivalents held by (i) any Loan Party in (A) any Cash
Collateral Account or (B) any other Deposit Account in the United States subject
to a Cash Management Control Agreement or over which the Orders grant a
perfected Lien in favor of the Secured Parties or (ii) any Mexican Subsidiary,
but only up to a maximum amount of $2,500,000, plus (b) the Unused Revolving
Credit Commitments available to be drawn on such date by the Borrower, as
reduced by any amount required to satisfy the applicable conditions precedent to
any extension of credit, tested as of such date, provided that until the
condition on availability set forth in Section 3.02(b) is satisfied, the
availability block in Section 3.02(b) shall be disregarded when calculating the
amount of the Unused Revolving Credit Commitments for the purposes of
calculating Liquidity; provided further that amounts held in Excluded Accounts
or amounts pledged on a first priority basis to Persons other than the Secured
Parties or that are secured by Senior Third Party Liens shall be excluded in
calculating Liquidity.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Collateral
Documents, (iv) the Interim Borrowing Order or (when entered) the Final
Borrowing Order (v) after the execution and delivery thereof pursuant to the
terms of this Agreement, each Note and each additional Collateral Document and
(vi) each other document, instrument or agreement designated as a “Loan
Document” by the Administrative Agent and the Borrower, in each case as amended,
supplemented or otherwise modified from time to time.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Lockbox Account” shall mean each U.S. Deposit Account established at a
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.01(r)(i).

 

34

--------------------------------------------------------------------------------


 

“Majority Lenders” means (A) at any time prior to the occurrence of the First
Out Final Payment Date, Revolving Credit Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Revolving Credit Advances (other than Swingline Advances) outstanding at such
time, (b) the aggregate principal amount of the Swingline Advances outstanding
at such time, (c) the aggregate Available LC Amount of all Letters of Credit
outstanding at such time and (d) the aggregate Unused Revolving Credit
Commitments at such time; provided, however, that if any Revolving Credit Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Majority Lenders at such time (i) the aggregate principal
amount of the Revolving Credit Advances (other than Swingline Advances) owing to
such Revolving Credit Lender and outstanding at such time, (ii) such Revolving
Credit Lender’s Pro Rata Share of the aggregate principal amount of the
Swingline Advances outstanding at such time, (iii) such Revolving Credit
Lender’s Pro Rata Share of the aggregate Available LC Amount of all Letters of
Credit issued and outstanding at such time, and (iv) the Unused Revolving Credit
Commitment of such Revolving Credit Lender at such time, and (B) at any time
following the occurrence of the First Out Final Payment Date, the Last Out
Requisite Lenders.  For purposes of this definition prior to the occurrence of
the First Out Final Payment Date, the aggregate principal amount of Swingline
Advances owing to the Swingline Bank and the aggregate principal amount of
Letter of Credit Advances owing to each Issuing Bank and the Available LC Amount
of each Letter of Credit shall, in each case, be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.02(c).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, assets or liabilities of any Loan Party or any
of its Subsidiaries, (b) the rights and remedies of the Administrative Agent or
any Lender Party under any Loan Document or Related Document or (c) the ability
of any Loan Party to perform its Obligations under any Loan Document or Related
Document to which it is or is to be a party (it being understood and agreed that
a Material Adverse Effect will not be deemed to exist as a result of the filing
of the Chapter 11 Cases, or the Effects of Bankruptcy or the circumstances or
events leading up thereto).

 

“Mexican Subsidiary” means any company organized and existing under the laws of
Mexico that is a Subsidiary.

 

“Milestone Termination Date” means, for the purposes of the Fourth Amendment and
Canadian Forbearance Agreement, the earliest to occur of any of the following:

 

(A)           ANY FAILURE TO COMPLY WITH SECTION 5.01(Q);

 

(B)           ANY FAILURE TO COMPLY WITH SECTION 5.02(H);

 

(C)           ANY FAILURE TO COMPLY WITH SECTION 5.02(M);

 

35

--------------------------------------------------------------------------------


 

(D)           THE OCCURRENCE OF A DEFAULT UNDER SECTION 6.01(N); OR

 

(E)           THE OCCURRENCE OF A DEFAULT UNDER SECTION 6.01(J).

 

“Minimum Net Cash Flow Schedule” means the schedule attached hereto as Schedule
5.04(a), in form and substance satisfactory to the Instructing Group, provided
by the Borrower to the Administrative Agent on the Closing Date, as amended or
updated by the Borrower with the approval of the Instructing Group and pursuant
to Section 5.04(a).

 

“Moody’s” has the meaning specified in the definition of “Cash Equivalents” in
this Section 1.01.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Net Cash Flow” means, for any period, the sum of the line items entitled “Net
Cash Flow” for each week that is included in such period, as set forth in the
most recent Variance Report delivered to the Administrative Agent in accordance
with Section 5.03(g).

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or any Recovery Event, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration, but only as and when received)) by or
on behalf of such Person in connection with such transaction or event after
deducting therefrom only (without duplication):

 

(a)           reasonable and customary fees, commissions, expenses, issuance
costs, discounts and other costs paid by the Borrower or any of its Subsidiaries
in connection with such transaction or event;

 

(b)           the amount of taxes paid or estimated to be payable in connection
with or as a result of such transaction or event;

 

(c)           the amount of the outstanding principal amount of, premium or
penalty, if any, and interest on any Debt (other than pursuant to the
Facilities) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of any such
transaction or event;

 

(d)           the amount of any reasonable reserves established in accordance
with GAAP against any liabilities (other than taxes described in clause
(b) above) that are (i) associated with the assets that are the subject of such
transaction or event and (ii) retained by the Borrower or any of its
Subsidiaries,

 

provided, however, that in the event the amount of any estimated tax payable
described in clause (b) above exceeds the amount actually paid, or upon any
subsequent reduction in the amount of any reserve described in clause (d) above,
the Borrower or its applicable Subsidiary shall be deemed to have received Net
Cash Proceeds in an amount

 

36

--------------------------------------------------------------------------------


 

equal to such excess or reduction, at the time of payment of such taxes or on
the date of such reduction, as the case may be.

 

“Net Orderly Liquidation Value” means the “net orderly liquidation value”
determined separately for raw materials, work-in-process and finished goods
Inventory by an unaffiliated valuation company acceptable to the Administrative
Agent after performance of an inventory valuation to be done at the
Administrative Agent’s request and the Borrower’s expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designated to maximize the resale value of such Inventory on
an “as is” basis and assuming that the time required to dispose of such
Inventory is customary with respect to such Inventory and expressed as a
percentage of the net book value of such raw materials, work-in-process and
finished goods Inventory.

 

“Non-Binding Restructuring Term Sheet” means the non-binding restructuring term
sheet attached as Exhibit A to the Noteholder New Capital Commitment Agreement,
as further amended, supplemented, modified or waived from time to time.

 

“Note” means a Revolving Credit Note, a Last Out Term Note or a Swingline Note.

 

“Noteholder Restructuring Support Lockup Agreement” means the Restructuring
Support Agreement dated as of October 7, 2009 by and among the Borrower and
certain holders of the Senior Subordinated Notes, as further amended,
supplemented, modified or waived from time to time.

 

“Noteholder New Capital Commitment Agreement” means the Convertible Notes
Commitment Agreement dated as of October 7, 2009, entered into by the Borrower
and Blackrock Financial Management, Inc., Brigade Capital Management, LLC,
Canyon Capital Advisors LLC, Sankaty Advisors, LLC and Tinicum Capital Partners
II, LP, (the “Backstop Commitment Providers” pursuant to which the Backstop
Commitment Providers will underwrite, on the terms and subject to the conditions
set out therein and in the Noteholder New Capital Term Sheet, the issuance by
the Borrower of 7.5% convertible notes due 2019 in an aggregate principal amount
of $140,000,000, to be issued on the effective date of an Approved Plan, as
further amended, supplemented, modified or waived from time to time.

 

“Noteholder New Capital Term Sheet” means the new capital term sheet attached as
Exhibit A to the Noteholder New Capital Commitment Agreement, as further
amended, supplemented, modified or waived from time to time.

 

“Notice of Last Out Term Borrowing” has the meaning specified in
Section 2.02(a).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(b).

 

“Notice of Swingline Borrowing” has the meaning specified in Section 2.02(c)

 

37

--------------------------------------------------------------------------------


 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
(a) the unpaid principal of and interest on the Advances, reimbursement
obligations in respect of Swingline Advances, Letters of Credit, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
(including, without limitation, interest accruing at the then applicable rate
provided herein after the maturity of the Advances and reimbursement obligations
in respect of Swingline Advances and Letter of Credit Advances and Letters of
Credit) to the Administrative Agent or any Lender Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lender
Parties that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements) and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.

 

“OFAC” has the meaning set forth in the definition of “Anti-Terrorism Laws.”

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

 

“Orders” means the Interim Borrowing Order and the Final Borrowing Order.

 

“Original Termination Date” means the date that is nine (9) months after the
Closing Date.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Participant” has the meaning specified in Section 2.03(d)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

38

--------------------------------------------------------------------------------


 

“Permitted Discretion” means the exercise of the Administrative Agent’s good
faith judgment (from the perspective of a secured asset-based lender) in
consideration of any factor which will or is reasonably likely to (i) adversely
affect the value of any Collateral, the enforceability or priority of the Liens
thereon or the amount that the Administrative Agent and the Revolving Credit
Lenders would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation thereof, (ii) suggest that
any collateral report or financial information delivered to the Administrative
Agent or the Revolving Credit Lenders by any Person on behalf of the Borrower or
any other Loan Party is incomplete, inaccurate or misleading in any material
respect, (iii) materially increase the likelihood that the Revolving Credit
Lenders would not receive payment in full in cash for all of the Obligations or
(iv) otherwise materially adversely affect the interests of the Secured
Parties.  In exercising such judgment, the Administrative Agent may consider
such factors already included in or tested by the definition of Eligible
Accounts or Eligible Inventory, as well as any of the following:  (i) the
changes in collection history and Dilution or collectability with respect to the
Accounts; (ii) changes in demand for, pricing of, or product mix of Inventory;
(iii) changes in any concentration of risk with respect to the respective Loan
Party’s Accounts or Inventory; and (iv) any other factors that change the credit
risk of lending to the Borrower on the security of any Loan Party’s Accounts or
Inventory.  The burden of establishing lack of good faith hereunder shall be on
the Borrower.

 

“Permitted Investors” means Sun Capital Securities Group LLC, Sun Capital
Partners V, L.P. and their affiliates.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business outstanding at any time and securing indebtedness that is not overdue
for a period of more than 30 days; (c) Liens arising from judgments or decrees
in circumstances not constituting an Event of Default under Section 6.01(g);
(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business; (e) ground
leases in respect of real property on which facilities owned or leased by the
Borrower or any of its Subsidiaries are located; (f) easements, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not interfering in any material respect with the business of the
Borrower and its Subsidiaries taken as a whole; (g) any interest or title of a
lessor or secured by a lessor’s interest under any lease permitted by this
Agreement and any Liens arising from any financing statement filed in connection
with such lease; (h) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods; (i) Liens on goods the purchase price of which is financed
by a documentary letter of credit issued for the account of the Borrower or any
of its Subsidiaries; provided that such Lien secures only

 

39

--------------------------------------------------------------------------------


 

the obligations of the Borrower or such Subsidiaries in respect of such letter
of credit to the extent permitted under Section 5.02(b); and (j) leases or
subleases granted to others not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Petition Date” has the meaning specified in Preliminary Statement (1).

 

“Plan” means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments of) any
Loan Party or an ERISA Affiliate.

 

“Pledged Stock” means, at any time, any promissory notes, stock certificates or
other securities now or hereafter included in the Collateral, including all
certificates, instruments or other documents representing or evidencing any such
Collateral.

 

“Post Petition” means the time period beginning immediately upon the filing of
the Chapter 11 Cases.

 

“Prepetition” means the time period prior to the filing of the Chapter 11 Cases.

 

“Prepetition Administrative Agent” means the “Administrative Agent” as defined
in the Prepetition Credit Agreement.

 

“Prepetition Collateral” shall have the meaning set forth in the Interim
Borrowing Order or the Final Borrowing Order, as applicable.

 

“Prepetition Collateral Agent” shall have the meaning provided in
Section 2.17(a).

 

“Prepetition Collateral Documents” means the “Collateral Documents” under, and
as defined in, the Prepetition Credit Agreement, in each case as amended,
modified or supplemented through the Petition Date.

 

“Prepetition Credit Agreement” has the meaning specified in Preliminary
Statement (2).

 

“Prepetition Debt” means Debt of any Loan Party outstanding on the Petition
Date, including Debt under the Prepetition Loan Documents and the Subordinated
Debt Documents.

 

40

--------------------------------------------------------------------------------


 

“Prepetition Facilities” means each “Facility” under, and as defined in, the
Prepetition Credit Agreement, in each case as amended, modified or supplemented
through the Petition Date.

 

“Prepetition Lender Restructuring Support Lockup Agreement” means the
Restructuring Support Agreement dated as of October 7, 2009 by and among the
Borrower and certain of the Prepetition Lenders.

 

“Prepetition Lender Restructuring Term Sheet” means the term sheet setting forth
the commercial terms for a restructuring of the Prepetition Facilities to be
implemented on the effective date of an Approved Plan, attached as Exhibit A to
the Noteholder New Capital Commitment Agreement, as further amended,
supplemented, modified or waived from time to time.

 

“Prepetition Lenders” has the meaning specified in Preliminary Statement (2).

 

“Prepetition Loan Documents” means the Prepetition Credit Agreement, the Hedge
Agreements (as defined in the Prepetition Credit Agreement) and the related
guaranties, pledge agreements, security agreements, mortgages, notes and other
agreements and instruments entered into in connection with the Prepetition
Credit Agreement and such Hedge Agreements, (including the Prepetition
Collateral Documents) in each case as amended, modified or supplemented through
the Petition Date.

 

“Prepetition Obligations” means the “Obligations” as defined in the Prepetition
Credit Agreement.

 

“Prepetition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any Prepetition
Debt of any Loan Party, “critical vendor payments” or trade payables (including,
without limitation, in respect of reclamation claims) or other Prepetition
claims against any Loan Party.

 

“Prepetition Secured Parties” means the “Secured Parties” under, and as defined
in, the Prepetition Credit Agreement, in each case as amended, modified or
supplemented through the Petition Date.

 

“Prepetition Steering Committee” means the informal “Prepetition Lender Steering
Committee”, comprised of certain Prepetition Lenders previously identified to
the Borrower.

 

“Primary Obligations” shall mean (x) in the case of the Obligations that are
First Out Obligations, all principal (or Available LC Amount, as applicable) of,
premium, fees and interest on, all Advances (other than Last Out Term Advances)
and all Letter of Credit Outstandings and (y) in the case of Cash Management
Obligations, all amounts due under each Secured Cash Management Agreement that
is a Qualified Secured Cash Management Agreement (other than indemnities, fees
(including, without limitation, attorneys’ fees) and similar obligations and
liabilities),

 

41

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate which the Administrative Agent announces from time
to time as its prime lending rate, the Prime Rate to change when and as such
prime lending rate changes.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

 

“Pro Rata Share” of any amount means the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Revolving Credit
Commitment at such time and the denominator of which is the aggregate principal
amount of the Total Revolving Credit Commitment at such time; provided that if
the Pro Rate Share of any Lender is to be determined after the Total Revolving
Credit Commitment has been terminated, then the Pro Rata Share of such Lender
shall be determined immediately prior (and without giving effect) to such
termination.

 

“Qualified Secured Cash Management Agreement” shall mean each Cash Management
Agreement entered into by the Borrower or any Subsidiary Guarantor with any
Lender or any Affiliate thereof (even if such Lender subsequently ceases to be a
Lender under this Agreement for any reason) so long as such Cash Management
Agreement is designated as a Qualified Secured Cash Management Agreement
pursuant to Section 5.01(t).

 

“Raw Materials” shall mean any items or materials used or consumed in the
manufacture of goods to be sold by the Loan Parties in the ordinary course of
business.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any Loan Party or any of their respective Subsidiaries (in
each case, other than any non-Debtor Subsidiary).

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Fund” means any Person that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

 

“Rent Reserve” means a reserve established by the Administrative Agent in
respect of rent payments made by the Borrower or a Subsidiary Guarantor for each
location at which Inventory of the Borrower or a Subsidiary Guarantor is located
that is not subject to a Third Party Agreement equal to three times the monthly
gross rent or warehouse payments for each such location, as adjusted from time
to time by the Administrative Agent in its Permitted Discretion.

 

“Reorganization Plan” means a plan of reorganization in any of the Chapter 11
Cases.

 

42

--------------------------------------------------------------------------------


 

“Reportable Event” means an event described in Section 4043 of ERISA and the
regulations thereunder, as to which the PBGC has not waived the notification
requirement of Section 4043(a).

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations or awards of an
arbitrator, a court or any other governmental authority, and all governmental
authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Party” means any person listed:

 

(a)           in the Annex to the Executive Order;

 

(b)           on the “Specially Designated Nationals and Blocked Persons” list
maintained by the OFAC;

 

(c)           in any successor list to either of the foregoing; or

 

(d)           any person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order.

 

“Restructuring Support Lockup Agreements” means the Prepetition Lender
Restructuring Support Lockup Agreement and the Noteholder Restructuring Support
Lockup Agreement.

 

“Restructuring Term Sheets” means the Non-Binding Restructuring Term Sheet, the
Prepetition Lender Restructuring Term Sheet and the Noteholder New Capital Term
Sheet.

 

“Retained Advisors” means Houlihan Lokey, as advisors to the Lenders in
connection with this Agreement and their credit evaluation of the Borrower and
its Subsidiaries.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or, if such Lender has entered into one or
more Assignments and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be (x) reduced from
time to time or terminated as

 

43

--------------------------------------------------------------------------------


 

provided herein or (y) changed from time to time pursuant to the Interim
Borrowing Order or the Final Borrowing Order.

 

“Revolving Credit Facility” has the meaning specified in Preliminary Statement
(4)

 

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or that is owed or holds Revolving Credit Advances.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A1 hereto, with blanks
appropriately completed in conformity with this Agreement, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender.

 

“S&P” has the meaning specified in the definition of “Cash Equivalents” in this
Section 1.01.

 

“Secondary Obligations” shall mean all Cash Management Obligations under Secured
Cash Management Agreements that are not Qualified Secured Cash Management
Agreements.

 

“Secured Cash Management Agreement” shall mean each Cash Management Agreement
entered into by a Loan Party with any Cash Management Creditor.

 

“Secured Parties” means the Administrative Agent, the Lead Arranger, the Lender
Parties and the Cash Management Creditors.

 

“Senior Lien Reserve” means a reserve established by the Administrative Agent in
respect of the aggregate amount of liabilities secured by Liens upon Eligible
Accounts and/or Eligible Inventory that are senior to the Administrative Agent’s
Liens (but imposition of any such reserve shall not waive any Event of Default
arising therefrom).

 

“Senior Subordinated Note Indenture” means the indenture entered into by the
Borrower and certain of its Subsidiaries in connection with the issuance of the
Senior Subordinated Notes, together with all instruments and other agreements
entered into by the Borrower or such Subsidiaries in connection therewith, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 5.02(h).

 

“Senior Subordinated Notes” means the senior subordinated notes due 2015 in an
aggregate principal amount of $275,000,000 of the Borrower issued on January 31,
2005, pursuant to the Senior Subordinated Note Indenture.

 

“Senior Third Party Liens” has the meaning provided in the Orders.

 

“Specified Reserve” shall mean, as of any date of determination, the sum of
(x) all or any portion of any Availability Reserve which the Administrative
Agent in its

 

44

--------------------------------------------------------------------------------


 

Permitted Discretion elects to designate as a “Specified Reserve” plus (y) all
or any amount of the Carve-Out pursuant to the terms of the Interim Borrowing
Order or (when entered) the Final Borrowing Order, as applicable, which any
member of the Instructing Group directs the Administrative Agent to designate as
a “Specified Reserve”.

 

“Subordinated Debt” means (a) the Debt evidenced by the Senior Subordinated
Notes, (b) any other Debt of the Borrower that is expressly subordinated to the
Obligations of the Borrower under the Loan Documents in a manner no less
favorable to the Lender Parties than those applicable to the Senior Subordinated
Notes and (c) guaranty Obligations of any Subsidiary Guarantor in respect of any
such Debt referred to in the foregoing clauses (a) and (b), so long as such
guaranty Obligations are subordinated to the Obligations of such Subsidiary
Guarantor under the Loan Documents in a manner no less favorable to the Lender
Parties than those applicable to the guaranty Obligations of such Subsidiary
Guarantor in respect of the Senior Subordinated Notes.

 

“Subordinated Debt Documents” means the Senior Subordinated Note Indenture and
all other agreements, indentures and instruments pursuant to which Subordinated
Debt is issued.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantors” means each Subsidiary of the Borrower that is a U.S.
Debtor and is listed on Schedule II hereto, and each other Subsidiary of the
Borrower that shall be required to deliver an Assumption Agreement pursuant to
this Agreement.

 

“Supermajority Revolving Credit Lenders” shall mean those Revolving Credit
Lenders which are not Defaulting Lenders which would constitute the Majority
Lenders under, and as defined in, this Agreement, if the reference to “a
majority” contained therein were changed to “66.67%”.

 

“Superpriority Claim” means a claim against any Loan Party in any of the Chapter
11 Cases which is an administrative expense claim having priority over any or
all administrative expenses of the kind specified in Sections 503(b) or
507(b) of the Bankruptcy Code.

 

“Swingline Advance” has the meaning specified in Section 2.01(c).

 

“Swingline Back-Stop Arrangements” has the meaning specified in Section 2.15(f).

 

45

--------------------------------------------------------------------------------


 

“Swingline Bank” means the Administrative Agent, in its capacity as Swingline
Bank hereunder.

 

“Swingline Expiry Date” means that date which is five Business Days prior to the
Original Termination Date or, if applicable, the Extended Termination Date.

 

“Swingline Note” means a promissory note of the Borrower payable to the order of
the Swingline Bank, in substantially the form of Exhibit A2 hereto, with blanks
appropriately completed in conformity with this Agreement, evidencing the
aggregate indebtedness of the Borrower to the Swingline Bank resulting from the
Swingline Advances made by the Swingline Bank.

 

“Swingline Sub-Limit” means $5,000,000.

 

“Syndication Agent” has the meaning specified in the recital of the parties to
this Agreement.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Termination Date” means the earliest of (i) the Original Termination Date (or,
if extended in accordance with the provisions of Section 2.19, the Extended
Termination Date, (ii) the effective date of a Reorganization Plan in the
Chapter 11 Cases, as specified in any such Reorganization Plan, (iii) the date
of termination of the Revolving Credit Commitments of the Lenders and their
obligations to make Advances hereunder and the termination of the obligation of
any Issuing Bank to issue Letters of Credit hereunder and the cancellation
and/or Cash Collateralization of all outstanding Letters of Credit pursuant to
the exercise of remedies under Section 6.01 as a result of the occurrence of an
Event of Default which is continuing, (iv) the date on which neither the Interim
Borrowing Order nor the Final Borrowing Order is a Final Order, (v) the date
that is 45 days after the Interim Borrowing Order Entry Date if the Final
Borrowing Order has not been entered by the Bankruptcy Court by such date,
(vi) the date of entry of an order of the Bankruptcy Court confirming a
Reorganization Plan in the Chapter 11 Cases that has not been consented to by
the Lenders and fails to provide for the payment in full in cash of all
Obligations under this Agreement and the other Loan Documents on the effective
date of such plan, (vii) if a Reorganization Plan that has been consented to by
the Lenders or that provides for payment in full in cash of all Obligations
under this Agreement and the other Loan Documents has been confirmed by order of
the Bankruptcy Court, the earlier of the effective date of such Reorganization
Plan or the sixtieth (60th) day after the date of entry of such confirmation
order, (viii) the date of the closing of a sale, transfer or other disposition
of all or a material portion of the assets or stock of the Loan Parties pursuant
to Section 363 of the Bankruptcy Code or otherwise, (ix) the date of entry of an
order converting any of the Chapter 11 Cases to one under Chapter 7 of the

 

46

--------------------------------------------------------------------------------


 

Bankruptcy Code, (x) the date of indefeasible prepayment in full by the Borrower
of the Advances and the cancellation and/or Cash Collateralization of all
outstanding Letters of Credit and the permanent reduction of the Revolving
Credit Commitments to zero dollars ($0) in accordance with Section 2.05.

 

“Third Party Agreement” shall mean (a) an agreement, in form and substance
reasonably acceptable to the Administrative Agent, pursuant to which a landlord,
warehouseman, processor, shipper, customs broker or freight forwarder,
repairman, mechanic, consignee, bailee or other third party who stores,
processes, maintains or holds Collateral acknowledges, among other things, the
Administrative Agent’s Lien on such Collateral, the Administrative Agent’s
ability to enforce its Lien on such Collateral and the subordination of any Lien
held by such landlord, warehouseman, processor, shipper, customs broker or
freight forwarder, repairman, mechanic, consignee, bailee or other third party
on such Collateral to the Administrative Agent’s Lien thereon or (b) an
agreement, in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which a holder of a Lien on premises of the Borrower or any
Subsidiary Guarantor where Eligible Inventory is located agrees and
acknowledges, among other things, that the Administrative Agent may without
interference from such Lien holder (i) gain access to, remove and exercise its
rights against any Inventory located at such premises after an Event of Default,
and that such Lien holder may not remove or exercise any remedies against such
Inventory except as agreed, (ii) for a period of time not less than ninety (90)
days (or such shorter time period as the Administrative Agent may agree in its
sole discretion) after the Administrative Agent shall have taken possession of
such Inventory, (A) store such Inventory at such premises and (B) conduct a sale
of such Inventory at such premises and (iii) examine and make copies of books
and records of the Borrower or any Subsidiary Guarantor located at such premises
with respect to such Inventory.

 

“Total Revolving Credit Commitment” shall mean, at any time, the sum of all
Revolving Credit Commitments of the Lenders at such time. The initial amount of
the Total Revolving Credit Commitment of all Lenders is the lesser of (a) on and
after the Final Borrowing Order Entry Date, $25,000,000 (less the amount, if
any, by which the Revolving Credit Commitments have been reduced as provided
herein) or (b) such lesser amount as is set forth in the Final Borrowing Order
as then in effect, provided that to the extent the Final Borrowing Order
designates that the Total Revolving Credit Commitment of all Lenders is less
than $25,000,000 (less the amount, if any, by which the Revolving Credit
Commitments have been reduced as provided herein), each Lender’s Revolving
Credit Commitment shall be proportionately reduced and Schedule I shall be
amended (without the consent of the Loan Parties) accordingly.

 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the making of
Revolving Credit Advances and the use of the proceeds thereof and the issuance
of Letters of Credit hereunder and (b) the commencement of the Chapter 11 Cases.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

47

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
present value of the accumulated benefits under the Plan exceeds the fair market
value of the assets allocable thereto as determined in accordance with Statement
of Financial Accounting Standards No. 87 as reported in the most recent
actuarial report available for such Plan.

 

“United States” and “U.S.” each mean the United States of America.

 

“Unmatured Surviving Obligations” means Obligations which by their terms survive
termination of this Agreement or any other Loan Document, as applicable, and
which, at the relevant time, are not then due and payable.

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender and outstanding at such time, plus (ii) such Lender’s Pro Rata
Share of (A) the aggregate principal amount of all Swingline Advances made by
the Swingline Bank pursuant to Section 2.01(c) and outstanding at such time,
(B) the aggregate Available LC Amount of all Letters of Credit outstanding at
such time and (C) the aggregate principal amount of all Letter of Credit
Advances made by each Issuing Bank pursuant to Section 2.03(e) and outstanding
at such time.

 

“Updated DIP Forecast” means an update to the Initial DIP Forecast delivered
pursuant to Section 2.19(b)(vi) or Section 5.03(d).

 

“U.S. Debtor” and “U.S. Debtors” respectively have the meanings specified in
Preliminary Statement (1).

 

“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date.

 

“U.S. Person” means any Person which is organized under the laws of a
jurisdiction of the United States.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act, Title III of
Public Law 107-56 (signed into law October 26, 2001).

 

“Value” means (a) for Inventory, its value determined on the basis of the lower
of cost or market, calculated on a first-in, first out basis, and excluding any
reserves established by the Loan Parties and any portion of cost attributable to
intercompany profit

 

48

--------------------------------------------------------------------------------


 

among the Loan Parties; and (b) for an Account, the meaning set forth in the
final paragraph of the definition of “Eligible Account”.

 

“Variance Report” has the meaning specified in Section 5.03(g).

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Work-in-Process” shall mean Inventory which consists of work-in-process
including, without limitation, materials other than Raw Materials, Finished
Goods or saleable products, title to which and sole ownership of which is vested
in a Loan Party.

 

“$” or “U.S. Dollars” means the lawful currency of the United States of America.

 

SECTION 1.02.Computation of Time Periods.  In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03.Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(f) (“GAAP”).

 

SECTION 1.04.Currency Equivalent.  For purposes of construction of the terms
hereof, the equivalent in another currency of an amount in U.S. Dollars shall be
determined by using the quoted spot rate at which DBTCA’s principal office in
New York City offers to purchase such other currency with the equivalent in
dollars in New York City at 9:00 A.M. (New York City time) on the date on which
such equivalent is to be determined.

 

SECTION 1.05.Uniform Commercial Code.  Unless otherwise defined herein or in the
other Documents, terms used herein which are defined in the UCC as in effect in
the State of New York from time to time are used herein as therein defined.

 


ARTICLE II

 


AMOUNTS AND TERMS OF THE ADVANCES


AND THE LETTERS OF CREDIT


 

SECTION 2.01.Last Out Term Advances, Revolving Credit Advances and Swingline
Advances.  (a) Last Out Term Advances.  Each Last Out Term Lender severally
agrees, on the terms and conditions hereinafter set forth, to make a single term
advance (the “Last Out Term Advances”) to the Borrower on the Closing Date in
the amount of such Last Out Term Lender’s Last Out Term Commitment at such
time.  The Last Out Term Borrowing shall consist of Last Out Term Advances made
simultaneously by the Last Out Term Lenders ratably

 

49

--------------------------------------------------------------------------------


 

according to their Last Out Term Commitments.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.


 


(B)           REVOLVING CREDIT ADVANCES.  EACH REVOLVING CREDIT LENDER SEVERALLY
AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO MAKE ADVANCES
(EACH A “REVOLVING CREDIT ADVANCE”) TO THE BORROWER FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE TERMINATION DATE;
PROVIDED THAT A REVOLVING CREDIT ADVANCE SHALL NOT BE MADE (AND SHALL NOT BE
REQUIRED TO BE MADE) BY ANY REVOLVING CREDIT LENDER IN ANY INSTANCE WHERE THE
INCURRENCE THEREOF (AFTER GIVING EFFECT TO THE USE OF THE PROCEEDS THEREOF ON
THE DATE OF THE INCURRENCE THEREOF TO REPAY ANY AMOUNTS THERETOFORE OUTSTANDING
PURSUANT TO THIS AGREEMENT) WOULD CAUSE (X) THE INDIVIDUAL EXPOSURE OF SUCH
REVOLVING CREDIT LENDER TO EXCEED THE AMOUNT OF ITS REVOLVING CREDIT COMMITMENT
AT SUCH TIME OR (Y) THE AGGREGATE EXPOSURE (AFTER GIVING EFFECT TO THE USE OF
THE PROCEEDS THEREOF ON THE DATE OF THE INCURRENCE THEREOF TO REPAY ANY AMOUNTS
THERETOFORE OUTSTANDING PURSUANT TO THIS AGREEMENT) TO EXCEED (A) THE TOTAL
REVOLVING CREDIT COMMITMENT AT SUCH TIME MINUS (B) THE SPECIFIED RESERVE AT SUCH
TIME.  EACH BORROWING SHALL BE IN AN AGGREGATE AMOUNT OF $1,000,000 OR AN
INTEGRAL MULTIPLE OF $250,000 IN EXCESS THEREOF (OTHER THAN A BORROWING THE
PROCEEDS OF WHICH SHALL BE USED SOLELY TO REPAY OR PREPAY IN FULL OUTSTANDING
SWINGLINE ADVANCES OR LETTER OF CREDIT ADVANCES) AND SHALL CONSIST OF REVOLVING
CREDIT ADVANCES MADE SIMULTANEOUSLY BY THE REVOLVING CREDIT LENDERS RATABLY
ACCORDING TO THEIR REVOLVING CREDIT COMMITMENTS.  THE BORROWER MAY BORROW UNDER
THIS SECTION 2.01, PREPAY PURSUANT TO SECTION 2.06(A) AND REBORROW UNDER THIS
SECTION 2.01 IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.


 


(C)           SWINGLINE ADVANCES.  THE BORROWER MAY REQUEST THE SWINGLINE BANK
TO MAKE, AND THE SWINGLINE BANK SHALL MAKE, ON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, A REVOLVING LOAN OR REVOLVING LOANS (EACH, A “SWINGLINE
ADVANCE” AND COLLECTIVELY, THE “SWINGLINE ADVANCES”) TO THE BORROWER FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE
SWINGLINE EXPIRY DATE IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE LESSER OF (I) THE SWINGLINE SUB-LIMIT AND (II) AN AMOUNT THAT
WOULD NOT CAUSE THE AGGREGATE EXPOSURE (AFTER GIVING EFFECT TO THE USE OF THE
PROCEEDS THEREOF ON THE DATE OF THE INCURRENCE THEREOF TO REPAY ANY AMOUNTS
THERETOFORE OUTSTANDING PURSUANT TO THIS AGREEMENT) TO EXCEED (A) THE TOTAL
REVOLVING CREDIT COMMITMENT AT SUCH TIME MINUS (B) THE SPECIFIED RESERVE AT SUCH
TIME.  NO SWINGINE ADVANCE SHALL BE USED FOR THE PURPOSE OF FUNDING THE PAYMENT
OF PRINCIPAL OF ANY OTHER SWINGLINE ADVANCE.  EACH SWINGLINE ADVANCE SHALL BE IN
AN AMOUNT OF $500,000 OR AN INTEGRAL MULTIPLE OF $250,000 IN EXCESS THEREOF AND
SHALL BE MADE AS A BASE RATE ADVANCE.  WITHIN THE LIMITS OF THE SWINGLINE
SUB-LIMIT AND WITHIN THE LIMITS REFERRED TO IN CLAUSE (II) ABOVE, THE BORROWER
MAY BORROW UNDER THIS SECTION 2.01(C), REPAY PURSUANT TO SECTION 2.04(C) OR
PREPAY PURSUANT TO SECTION 2.06(A) AND REBORROW UNDER THIS SECTION 2.01(C).

 

SECTION 2.02.Making Last Out Term Advances, Revolving Credit Advances and
Swingline Advances.  (a)  Last Out Term Advances.  The Last Out Term Borrowing
shall be made on the Closing Date on notice, given not later than 12:00 P.M.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Last Out Term Borrowing consisting of Eurodollar Rate
Advances, or the first Business Day prior to the date of the proposed Borrowing
in the case of a Last Out Term Borrowing consisting of Base Rate Advances, by
the Borrower to the Administrative Agent, which shall give to each Last Out Term
Lender prompt notice thereof by telecopier or electronic mail.  Each

 

50

--------------------------------------------------------------------------------


 

such notice of a Borrowing (a “Notice of Last Out Term Borrowing”) shall be by
telephone, confirmed immediately in writing by telecopier or electronic mail in
PDF format, in substantially the form of Exhibit B hereto, specifying therein
the requested (i) Type of Advances comprising such Borrowing and (ii) aggregate
amount of such Borrowing, which shall equal the aggregate Last Out Term
Commitments of all of the Last Out Term Lenders.  Each Last Out Term Lender
shall, before 12:00 P.M. (New York City time) on the Closing Date, make
available for the account of its Lending Office to the Administrative Agent at
the Administrative Agent’s Account, in same day funds, such Last Out Term
Lender’s ratable portion of the Last Out Term Borrowing in accordance with the
respective Last Out Term Commitments of such Last Out Term Lender and the other
Last Out Term Lenders.  After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account, for onward transmission to the bank account notified to
the Administrative Agent by the Borrower from time to time into which monies are
permitted to be deposited in accordance with the provisions of this Agreement. 
Notwithstanding anything herein to the contrary, the Borrower is deemed to have
provided a Notice of Last Out Term Borrowing to the Administrative Agent in
accordance with the foregoing provisions requesting that on the Closing Date
(i) a Last Out Term Borrowing of Base Rate Advances be made by all Last Out Term
Lenders, and (ii) such Last Out Term Borrowing equal the aggregate Last Out Term
Commitments of all Last Out Term Lenders.

 


(B)           REVOLVING CREDIT ADVANCES.  EACH BORROWING SHALL BE MADE ON
NOTICE, GIVEN NOT LATER THAN 12:00 P.M. (NEW YORK CITY TIME) ON THE THIRD
BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED BORROWING IN THE CASE OF A
BORROWING CONSISTING OF EURODOLLAR RATE ADVANCES, OR THE FIRST BUSINESS DAY
PRIOR TO THE DATE OF THE PROPOSED BORROWING IN THE CASE OF A BORROWING
CONSISTING OF BASE RATE ADVANCES (BUT EXCLUDING FOR THIS PURPOSE SWINGLINE
ADVANCES AND REVOLVING CREDIT ADVANCES MADE PURSUANT TO A MANDATORY BORROWING)
BY THE BORROWER TO THE ADMINISTRATIVE AGENT, WHICH SHALL GIVE TO EACH REVOLVING
CREDIT LENDER PROMPT NOTICE THEREOF BY TELECOPIER OR ELECTRONIC MAIL.  EACH SUCH
NOTICE OF A BORROWING (A “NOTICE OF REVOLVING CREDIT BORROWING”) SHALL BE BY
TELEPHONE, CONFIRMED IMMEDIATELY IN WRITING BY TELECOPIER OR ELECTRONIC MAIL IN
PDF FORMAT, IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO, SPECIFYING THEREIN
THE REQUESTED (I) DATE OF SUCH BORROWING, (II) TYPE OF ADVANCES COMPRISING SUCH
BORROWING AND (III) AGGREGATE AMOUNT OF SUCH BORROWING.  EACH REVOLVING CREDIT
LENDER SHALL, BEFORE 12:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH
BORROWING, MAKE AVAILABLE FOR THE ACCOUNT OF ITS LENDING OFFICE TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS,
SUCH REVOLVING CREDIT LENDER’S RATABLE PORTION OF SUCH BORROWING IN ACCORDANCE
WITH THE RESPECTIVE REVOLVING CREDIT COMMITMENTS OF SUCH REVOLVING CREDIT LENDER
AND THE OTHER REVOLVING CREDIT LENDERS.  AFTER THE ADMINISTRATIVE AGENT’S
RECEIPT OF SUCH FUNDS AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET
FORTH IN ARTICLE III, THE ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS AVAILABLE TO
THE BORROWER BY CREDITING THE BORROWER’S ACCOUNT, FOR ONWARD TRANSMISSION TO THE
BANK ACCOUNT NOTIFIED TO THE ADMINISTRATIVE AGENT BY THE BORROWER FROM TIME TO
TIME INTO WHICH MONIES ARE PERMITTED TO BE DEPOSITED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT
SHALL FIRST MAKE A PORTION OF SUCH FUNDS EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT
OF ANY SWINGLINE ADVANCES MADE BY THE SWINGLINE BANK OR ANY LETTER OF CREDIT
ADVANCES MADE BY ANY ISSUING BANK AND OUTSTANDING ON THE DATE OF SUCH BORROWING,
PLUS INTEREST ACCRUED AND UNPAID THEREON TO AND AS OF SUCH DATE,

 

51

--------------------------------------------------------------------------------


 


AVAILABLE TO THE SWINGLINE BANK OR TO SUCH ISSUING BANK, AS THE CASE MAY BE, FOR
REPAYMENT OF SUCH SWINGLINE ADVANCES OR SUCH LETTER OF CREDIT ADVANCES.


 


(C)           EACH SWINGLINE ADVANCE SHALL BE MADE ON NOTICE, GIVEN NOT LATER
THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF THE PROPOSED SWINGLINE
ADVANCE, BY THE BORROWER TO THE SWINGLINE BANK AND THE ADMINISTRATIVE AGENT. 
EACH SUCH NOTICE OF A SWINGLINE ADVANCE (A “NOTICE OF SWINGLINE BORROWING”)
SHALL BE MADE BY TELEPHONE, AND CONFIRMED IMMEDIATELY IN WRITING BY TELECOPIER
OR ELECTRONIC MAIL IN PDF FORMAT, IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO,
AND SHALL SPECIFY IN EACH CASE (I) THE DATE OF SUCH SWINGLINE ADVANCE, (II) THE
AMOUNT OF SUCH SWINGLINE ADVANCE AND (III) THE MATURITY OF SUCH SWINGLINE
ADVANCE (WHICH MATURITY SHALL BE NO LATER THAN THE EARLIER OF (A) THE SEVENTH
DAY AFTER THE REQUESTED DATE OF SUCH SWINGLINE ADVANCE AND (B) THE SWINGLINE
EXPIRY DATE).  THE SWINGLINE BANK WILL MAKE THE AMOUNT THEREOF AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS. 
AFTER THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH FUNDS AND UPON FULFILLMENT OF
THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, THE ADMINISTRATIVE AGENT
WILL MAKE SUCH FUNDS AVAILABLE TO THE BORROWER BY CREDITING THE BORROWER’S
ACCOUNT, FOR ONWARD TRANSMISSION TO THE BANK ACCOUNT NOTIFIED TO THE
ADMINISTRATIVE AGENT BY THE BORROWER FROM TIME TO TIME INTO WHICH MONIES ARE
PERMITTED TO BE DEPOSITED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT. 
ON ANY BUSINESS DAY, THE SWINGLINE BANK MAY, IN ITS SOLE DISCRETION, GIVE NOTICE
TO THE REVOLVING CREDIT LENDERS, WITH A COPY OF NOTICE TO THE ADMINISTRATIVE
AGENT, THAT THE SWINGLINE BANK’S OUTSTANDING SWINGLINE ADVANCES SHALL BE FUNDED
WITH ONE OR MORE BORROWINGS OF REVOLVING CREDIT ADVANCES (PROVIDED THAT SUCH
NOTICE SHALL BE DEEMED TO HAVE BEEN AUTOMATICALLY GIVEN UPON THE OCCURRENCE OF A
DEFAULT OR AN EVENT OF DEFAULT UNDER SECTION 6.01 OR UPON THE EXERCISE OF ANY OF
THE REMEDIES PROVIDED IN THE LAST PARAGRAPH OF SECTION 6.01), IN WHICH CASE ONE
OR MORE BORROWINGS OF REVOLVING CREDIT ADVANCES CONSTITUTING BASE RATE ADVANCES
(EACH SUCH BORROWING, A “MANDATORY BORROWING”) SHALL BE MADE ON THE IMMEDIATELY
SUCCEEDING BUSINESS DAY BY ALL REVOLVING CREDIT LENDERS PRO RATA BASED ON EACH
SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE AS OF THE DATE OF SUCH DEMAND
(DETERMINED BEFORE GIVING EFFECT TO ANY TERMINATION OF THE REVOLVING CREDIT
COMMITMENTS PURSUANT TO THE LAST PARAGRAPH OF SECTION 6.01) AND THE PROCEEDS
THEREOF SHALL BE APPLIED DIRECTLY BY THE SWINGLINE BANK TO REPAY THE SWINGLINE
BANK FOR SUCH OUTSTANDING SWINGLINE ADVANCES.  EACH REVOLVING CREDIT LENDER
HEREBY IRREVOCABLY AGREES TO MAKE REVOLVING CREDIT ADVANCES UPON ONE BUSINESS
DAY’S NOTICE PURSUANT TO EACH MANDATORY BORROWING IN THE AMOUNT AND IN THE
MANNER SPECIFIED IN THE PRECEDING SENTENCE AND ON THE DATE SPECIFIED IN WRITING
BY THE SWINGLINE BANK NOTWITHSTANDING (I) THE AMOUNT OF THE MANDATORY BORROWING
MAY NOT COMPLY WITH ANY MINIMUM BORROWING AMOUNT OTHERWISE REQUIRED HEREUNDER,
(II) WHETHER ANY CONDITIONS SPECIFIED IN ARTICLE III ARE THEN SATISFIED,
(III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT THEN EXISTS, (IV) THE DATE OF
SUCH MANDATORY BORROWING, AND (V) THE AMOUNT OF THE TOTAL REVOLVING CREDIT
COMMITMENT AT SUCH TIME.  IN THE EVENT THAT ANY MANDATORY BORROWING CANNOT FOR
ANY REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE, THEN EACH REVOLVING
CREDIT LENDER HEREBY AGREES THAT IT SHALL FORTHWITH PURCHASE (AS OF THE DATE THE
MANDATORY BORROWING WOULD OTHERWISE HAVE OCCURRED, BUT ADJUSTED FOR ANY PAYMENTS
RECEIVED FROM THE BORROWER ON OR AFTER SUCH DATE AND PRIOR TO SUCH PURCHASE)
FROM THE SWINGLINE BANK, AND THE SWINGLINE BANK SHALL SELL AND ASSIGN TO EACH
SUCH OTHER REVOLVING CREDIT LENDER, SUCH PARTICIPATIONS IN THE OUTSTANDING
SWINGLINE ADVANCES AS SHALL BE NECESSARY TO CAUSE THE REVOLVING CREDIT LENDERS
TO SHARE IN SUCH SWINGLINE ADVANCES RATABLY BASED UPON THEIR RESPECTIVE PRO RATA
SHARE AS OF THE DATE OF SUCH DEMAND (DETERMINED BEFORE GIVING EFFECT TO ANY
TERMINATION OF THE REVOLVING CREDIT COMMITMENTS PURSUANT TO THE LAST PARAGRAPH
OF SECTION

 

52

--------------------------------------------------------------------------------


 


6.01), BY MAKING AVAILABLE FOR THE ACCOUNT OF ITS LENDING OFFICE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE BANK, BY DEPOSIT TO THE
ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE
PORTION OF THE PARTICIPATION IN THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH
SWINGLINE ADVANCE TO BE PURCHASED BY SUCH REVOLVING CREDIT LENDER, PROVIDED THAT
(X) ALL INTEREST PAYABLE ON THE SWINGLINE ADVANCES SHALL BE FOR THE ACCOUNT OF
THE SWINGLINE BANK UNTIL THE DATE AS OF WHICH THE RESPECTIVE PARTICIPATION IS
REQUIRED TO BE PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE PURCHASED
PARTICIPATION, SHALL BE PAYABLE TO THE PARTICIPANT FROM AND AFTER SUCH DATE AND
(Y) AT THE TIME ANY PURCHASE OF PARTICIPATIONS PURSUANT TO THIS SENTENCE IS
ACTUALLY MADE, THE PURCHASING REVOLVING CREDIT LENDER SHALL BE REQUIRED TO PAY
THE SWINGLINE BANK INTEREST ON THE PRINCIPAL AMOUNT OF PARTICIPATION PURCHASED
FOR EACH DAY FROM AND INCLUDING THE DAY UPON WHICH THE MANDATORY BORROWING WOULD
OTHERWISE HAVE OCCURRED TO BUT EXCLUDING THE DATE OF PAYMENT FOR SUCH
PARTICIPATION, AT THE OVERNIGHT FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND
AT THE INTEREST RATE OTHERWISE APPLICABLE TO REVOLVING CREDIT ADVANCES
MAINTAINED AS BASE RATE ADVANCES HEREUNDER FOR EACH DAY THEREAFTER. THE BORROWER
HEREBY AGREES TO EACH SUCH SALE AND ASSIGNMENT OF PARTICIPATIONS IN SWINGLINE
ADVANCES. EACH REVOLVING CREDIT LENDER AGREES TO PURCHASE ITS PRO RATA SHARE OF
A PARTICIPATION IN AN OUTSTANDING SWINGLINE ADVANCE ON (I) THE BUSINESS DAY ON
WHICH DEMAND THEREFOR IS MADE BY THE SWINGLINE BANK; PROVIDED THAT NOTICE OF
SUCH DEMAND IS GIVEN NOT LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON SUCH
BUSINESS DAY OR (II) THE FIRST BUSINESS DAY NEXT SUCCEEDING SUCH DEMAND IF
NOTICE OF SUCH DEMAND IS GIVEN AFTER SUCH TIME.  UPON ANY SUCH ASSIGNMENT BY THE
SWINGLINE BANK TO ANY OTHER REVOLVING CREDIT LENDER OF A PARTICIPATION IN A
SWINGLINE ADVANCE, THE SWINGLINE BANK REPRESENTS AND WARRANTS TO SUCH OTHER
REVOLVING CREDIT LENDER THAT THE SWINGLINE BANK IS THE LEGAL AND BENEFICIAL
OWNER OF SUCH PARTICIPATION BEING ASSIGNED BY IT, BUT MAKES NO OTHER
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH
PARTICIPATION IN SUCH SWINGLINE ADVANCE, THE LOAN DOCUMENTS OR ANY LOAN PARTY.


 


(D)           MANDATORY BORROWINGS SHALL BE MADE UPON THE NOTICE SPECIFIED IN
SECTION 2.02(C) ABOVE, WITH THE BORROWER IRREVOCABLY AGREEING, BY ITS INCURRENCE
OF ANY SWINGLINE ADVANCE, TO THE MAKING OF THE MANDATORY BORROWINGS AS SET FORTH
IN SECTION 2.02(C) ABOVE.


 


(E)           ANYTHING IN SUBSECTION (A) OR (B) ABOVE TO THE CONTRARY
NOTWITHSTANDING, (I) THE BORROWER MAY NOT SELECT EURODOLLAR RATE ADVANCES FOR
ANY BORROWING IF THE AGGREGATE AMOUNT OF SUCH BORROWING IS LESS THAN $1,000,000
OR IF THE OBLIGATION OF THE LENDERS TO MAKE EURODOLLAR RATE ADVANCES SHALL THEN
BE SUSPENDED PURSUANT TO SECTION 2.09 OR SECTION 2.10 AND (II) THE REVOLVING
CREDIT ADVANCES MADE ON ANY DATE MAY NOT BE OUTSTANDING ON ANY DATE AS PART OF
MORE THAN TEN SEPARATE BORROWINGS.


 


(F)            EACH NOTICE OF LAST OUT TERM BORROWING, NOTICE OF REVOLVING
CREDIT BORROWING AND NOTICE OF SWINGLINE BORROWING SHALL BE IRREVOCABLE AND
BINDING ON THE BORROWER.  IN THE CASE OF ANY BORROWING THAT THE RELATED NOTICE
OF LAST OUT TERM BORROWING OR NOTICE OF REVOLVING CREDIT BORROWING SPECIFIES IS
TO BE COMPRISED OF EURODOLLAR RATE ADVANCES, THE BORROWER SHALL INDEMNIFY EACH
LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF
ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN SUCH NOTICE OF LAST
OUT TERM BORROWING OR NOTICE OF REVOLVING CREDIT BORROWING, AS THE CASE MAY BE,
FOR SUCH BORROWING, THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III,
INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS),
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE EURODOLLAR RATE

 

53

--------------------------------------------------------------------------------


 


ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH BORROWING WHEN SUCH EURODOLLAR
RATE ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.


 


(G)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE PORTION OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH SUBSECTION (A), (B) OR (C) OF THIS SECTION 2.02 AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT
SUCH LENDER SHALL NOT HAVE SO MADE SUCH RATABLE PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY OR
PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
AND TO PAY INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE
ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF THE BORROWER, THE INTEREST RATE
APPLICABLE AT SUCH TIME UNDER SECTION 2.07 TO ADVANCES COMPRISING SUCH BORROWING
AND (II) IN THE CASE OF SUCH LENDER, THE FEDERAL FUNDS RATE.  IF SUCH LENDER
SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO
PAID SHALL CONSTITUTE SUCH LENDER’S REVOLVING CREDIT ADVANCE AS PART OF SUCH
BORROWING FOR ALL PURPOSES.


 


(H)           THE FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS ADVANCE ON THE DATE OF SUCH BORROWING, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE ADVANCE TO
BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


 

SECTION 2.03.  Issuance of and Drawings and Reimbursements Under Letters of
Credit.


 


(A)           LETTERS OF CREDIT. (B)


 

(I)            SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
THE BORROWER MAY REQUEST THAT AN ISSUING BANK ISSUE, AT ANY TIME AND FROM TIME
TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE 30TH DAY PRIOR TO THE
ORIGINAL TERMINATION DATE OR (IF APPLICABLE) THE EXTENDED TERMINATION DATE, FOR
THE ACCOUNT OF THE BORROWER AND FOR THE BENEFIT OF (X) ANY HOLDER (OR ANY
TRUSTEE, AGENT OR OTHER SIMILAR REPRESENTATIVE FOR ANY SUCH HOLDERS) OF L/C
SUPPORTABLE OBLIGATIONS, AN IRREVOCABLE STANDBY LETTER OF CREDIT, IN A FORM
CUSTOMARILY USED BY SUCH ISSUING BANK OR IN SUCH OTHER FORM AS IS REASONABLY
ACCEPTABLE TO SUCH ISSUING BANK, AND (Y) SELLERS OF GOODS TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES, AN IRREVOCABLE TRADE LETTER OF CREDIT, IN A FORM
CUSTOMARILY USED BY SUCH ISSUING BANK OR IN SUCH OTHER FORM AS HAS BEEN APPROVED
BY SUCH ISSUING BANK, IN EACH CASE OTHER THAN ANY IRREVOCABLE STANDBY LETTER OF
CREDIT OR IRREVOCABLE TRADE LETTER OF CREDIT THAT IS ISSUED IN SUBSTITUTION FOR
(WHETHER FOR RENEWAL OR EXTENSION PURPOSES) A PREPETITION LETTER OF CREDIT (EACH
SUCH LETTER OF CREDIT, A “LETTER OF CREDIT” AND, COLLECTIVELY, THE “LETTERS OF
CREDIT”).  ALL LETTERS OF CREDIT SHALL BE DENOMINATED IN U.S. DOLLARS AND SHALL
BE ISSUED ON A SIGHT BASIS ONLY.

 

(II)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH ISSUING

 

54

--------------------------------------------------------------------------------


 

BANK AGREES THAT IT WILL, AT ANY TIME AND FROM TIME TO TIME ON AND AFTER THE
CLOSING DATE AND PRIOR TO THE 30TH DAY PRIOR TO THE TERMINATION DATE, FOLLOWING
ITS RECEIPT OF THE RESPECTIVE LETTER OF CREDIT REQUEST, ISSUE FOR THE ACCOUNT OF
THE BORROWER (OR RENEW OR EXTEND), ONE OR MORE LETTERS OF CREDIT AS ARE
PERMITTED TO REMAIN OUTSTANDING HEREUNDER WITHOUT GIVING RISE TO A DEFAULT OR AN
EVENT OF DEFAULT, PROVIDED THAT NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION TO
ISSUE (OR RENEW OR EXTEND) ANY LETTER OF CREDIT OF THE TYPES DESCRIBED AND
PERMITTED ABOVE IF AT THE TIME OF SUCH ISSUANCE (OR RENEWAL OR EXTENSION):

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Bank on the date hereof, or any unreimbursed loss, cost or expense which was not
applicable or in effect with respect to such Issuing Bank as of the date hereof
and which such Issuing Bank reasonably and in good faith deems material to it;
or

 

(B)           such Issuing Bank shall have received from the Borrower, any other
Loan Party or the Majority Lenders prior to the issuance of such Letter of
Credit notice of the type described in the second sentence of
Section 2.03(c)(ii).

 


(B)           MAXIMUM LETTER OF CREDIT OUTSTANDINGS; FINAL MATURITIES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, (I) NO
LETTER OF CREDIT SHALL BE ISSUED THE AVAILABLE LC AMOUNT OF WHICH, WHEN ADDED TO
THE LETTER OF CREDIT OUTSTANDINGS (EXCLUSIVE OF LETTER OF CREDIT ADVANCES WHICH
ARE REPAID ON THE DATE OF, AND PRIOR TO THE ISSUANCE OF, THE RESPECTIVE LETTER
OF CREDIT) AT SUCH TIME WOULD EXCEED THE LESSER OF (X) THE LETTER OF CREDIT
SUB-LIMIT AT SUCH TIME AND (Y) AN AMOUNT THAT WOULD CAUSE THE AGGREGATE EXPOSURE
(AFTER GIVING EFFECT TO SUCH ISSUANCE) TO EXCEED (A) THE TOTAL REVOLVING CREDIT
COMMITMENT AT SUCH TIME MINUS (B) THE SPECIFIED RESERVE AT SUCH TIME, (II) NO
LETTER OF CREDIT SHALL BE ISSUED (OR REQUIRED TO BE ISSUED) AT ANY TIME WHEN THE
AGGREGATE EXPOSURE EXCEEDS (OR WOULD AFTER GIVING EFFECT TO SUCH ISSUANCE
EXCEED) THE BORROWING BASE AT SUCH TIME AND (III) EACH LETTER OF CREDIT (WHETHER
BEING ISSUED FOR THE FIRST TIME OR BEING RENEWED OR EXTENDED) SHALL BY ITS TERMS
TERMINATE (X) IN THE CASE OF STANDBY LETTERS OF CREDIT, ON OR BEFORE THE EARLIER
OF (A) THE DATE WHICH OCCURS 12 MONTHS AFTER THE DATE OF ISSUANCE (OR RENEWAL OR
EXTENSION) THEREOF AND (B) TEN BUSINESS DAYS PRIOR TO THE ORIGINAL TERMINATION
DATE OR, IF APPLICABLE, THE EXTENDED TERMINATION DATE AND (Y) IN THE CASE OF
TRADE LETTERS OF CREDIT, ON OR BEFORE THE EARLIER OF (A) THE DATE WHICH OCCURS
180 DAYS AFTER THE DATE OF ISSUANCE (OR RENEWAL OR EXTENSION) THEREOF AND
(B) TEN BUSINESS DAYS PRIOR TO THE ORIGINAL TERMINATION DATE OR, IF APPLICABLE,
THE EXTENDED TERMINATION DATE.

 

(c)           Letter of Credit Requests, Minimum Stated Amount.

 

55

--------------------------------------------------------------------------------


 

(I)            WHENEVER THE BORROWER DESIRES THAT A LETTER OF CREDIT BE ISSUED
FOR ITS ACCOUNT, THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AND THE
RESPECTIVE ISSUING BANK AT LEAST FIVE BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS
IS ACCEPTABLE TO SUCH ISSUING BANK) WRITTEN NOTICE THEREOF (INCLUDING BY WAY OF
TELECOPIER OR EMAIL).  EACH NOTICE SHALL BE IN THE FORM OF EXHIBIT D,
APPROPRIATELY COMPLETED (EACH, A “LETTER OF CREDIT REQUEST”).

 

(II)           THE MAKING OF EACH LETTER OF CREDIT REQUEST SHALL BE DEEMED TO BE
A REPRESENTATION AND WARRANTY BY THE BORROWER TO THE FIRST OUT LENDERS THAT SUCH
LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE
REQUIREMENTS OF, SECTION 2.03(B).  UNLESS THE RESPECTIVE ISSUING BANK HAS
RECEIVED NOTICE FROM THE BORROWER, ANY OTHER LOAN PARTY OR THE MAJORITY LENDERS
BEFORE IT ISSUES A LETTER OF CREDIT THAT ONE OR MORE OF THE CONDITIONS SPECIFIED
IN ARTICLE III ARE NOT THEN SATISFIED, OR THAT THE ISSUANCE OF SUCH LETTER OF
CREDIT WOULD VIOLATE SECTION 2.03(B), THEN SUCH ISSUING BANK SHALL, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, ISSUE THE REQUESTED LETTER OF CREDIT
FOR THE ACCOUNT OF THE BORROWER IN ACCORDANCE WITH SUCH ISSUING BANK’S USUAL AND
CUSTOMARY PRACTICES.  UPON THE ISSUANCE OF OR MODIFICATION OR AMENDMENT TO ANY
STANDBY LETTER OF CREDIT, EACH ISSUING BANK SHALL PROMPTLY NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT, IN WRITING OF SUCH ISSUANCE, MODIFICATION OR
AMENDMENT AND SUCH NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH LETTER OF
CREDIT OR THE RESPECTIVE MODIFICATION OR AMENDMENT THERETO, AS THE CASE MAY BE. 
PROMPTLY AFTER RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
PARTICIPANTS, IN WRITING, OF SUCH ISSUANCE, MODIFICATION OR AMENDMENT.  ON THE
FIRST BUSINESS DAY OF EACH WEEK, EACH ISSUING BANK SHALL FURNISH THE
ADMINISTRATIVE AGENT WITH A WRITTEN (INCLUDING VIA TELECOPIER OR EMAIL) REPORT
OF THE DAILY AGGREGATE OUTSTANDINGS OF TRADE LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK FOR THE IMMEDIATELY PRECEDING WEEK.  THE INITIAL AVAILABLE LC
AMOUNT OF EACH LETTER OF CREDIT SHALL NOT BE LESS THAN $100,000 OR SUCH LESSER
AMOUNT AS IS ACCEPTABLE TO THE RESPECTIVE ISSUING BANK.

 


(D)           LETTERS OF CREDIT PARTICIPATIONS.


 

(I)            IMMEDIATELY UPON THE ISSUANCE BY AN ISSUING BANK OF ANY LETTER OF
CREDIT, SUCH ISSUING BANK SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH
REVOLVING CREDIT LENDER, AND EACH SUCH REVOLVING CREDIT LENDER (IN ITS CAPACITY
UNDER THIS SECTION 2.03(D), A “PARTICIPANT”) SHALL BE DEEMED IRREVOCABLY AND
UNCONDITIONALLY TO HAVE PURCHASED AND RECEIVED FROM SUCH ISSUING BANK, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF
SUCH PARTICIPANT’S PRO RATA SHARE, IN SUCH LETTER OF CREDIT, EACH DRAWING OR
PAYMENT MADE THEREUNDER AND THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT
WITH RESPECT THERETO, AND ANY SECURITY THEREFOR OR GUARANTEE PERTAINING
THERETO.  UPON ANY CHANGE IN THE REVOLVING CREDIT COMMITMENTS OR PRO RATA SHARES
OF THE REVOLVING CREDIT LENDERS PURSUANT TO SECTION 8.07, IT IS HEREBY AGREED
THAT, WITH RESPECT TO ALL OUTSTANDING LETTERS OF CREDIT AND LETTER OF CREDIT
ADVANCES RELATING THERETO, THERE SHALL BE AN AUTOMATIC ADJUSTMENT TO THE
PARTICIPATIONS PURSUANT TO THIS SECTION 2.03(D) TO REFLECT THE NEW PRO RATA
SHARES OF THE ASSIGNOR AND ASSIGNEE REVOLVING CREDIT LENDER, AS THE CASE MAY BE.

 

(II)           IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, NO
ISSUING BANK SHALL HAVE ANY OBLIGATION RELATIVE TO THE OTHER REVOLVING CREDIT
LENDERS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER
SUCH LETTER OF CREDIT APPEAR TO HAVE BEEN DELIVERED AND THAT THEY APPEAR TO
SUBSTANTIALLY COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF
CREDIT.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AN ISSUING BANK UNDER OR IN

 

56

--------------------------------------------------------------------------------


 

CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT SHALL NOT CREATE FOR SUCH
ISSUING BANK ANY RESULTING LIABILITY TO THE BORROWER, ANY OTHER LOAN PARTY, ANY
REVOLVING CREDIT LENDER OR ANY OTHER PERSON UNLESS SUCH ACTION IS TAKEN OR
OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF
SUCH ISSUING BANK (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
AND NON-APPEALABLE DECISION).

 

(III)          IN THE EVENT THAT AN ISSUING BANK MAKES A LETTER OF CREDIT
ADVANCE UNDER ANY LETTER OF CREDIT ISSUED BY IT AND THE BORROWER SHALL NOT HAVE
REIMBURSED SUCH AMOUNT IN FULL TO SUCH ISSUING BANK PURSUANT TO
SECTION 2.03(E)(I), SUCH ISSUING BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT, WHICH SHALL PROMPTLY NOTIFY EACH PARTICIPANT OF SUCH FAILURE, AND EACH
PARTICIPANT SHALL PROMPTLY AND UNCONDITIONALLY PAY TO SUCH ISSUING BANK THE
AMOUNT OF SUCH PARTICIPANT’S PRO RATA SHARE OF SUCH UNREIMBURSED PAYMENT IN U.S.
DOLLARS AND IN SAME DAY FUNDS.  IF THE ADMINISTRATIVE AGENT SO NOTIFIES, PRIOR
TO 12:00 NOON (NEW YORK CITY TIME) ON ANY BUSINESS DAY, ANY PARTICIPANT REQUIRED
TO FUND A PAYMENT UNDER A LETTER OF CREDIT, SUCH PARTICIPANT SHALL MAKE
AVAILABLE TO THE RESPECTIVE ISSUING BANK IN U.S. DOLLARS SUCH PARTICIPANT’S PRO
RATA SHARE OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY IN SAME DAY
FUNDS.  IF AND TO THE EXTENT SUCH PARTICIPANT SHALL NOT HAVE SO MADE ITS PRO
RATA SHARE OF THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE RESPECTIVE ISSUING
BANK, SUCH PARTICIPANT AGREES TO PAY TO SUCH ISSUING BANK, FORTHWITH ON DEMAND,
SUCH AMOUNT, TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM SUCH DATE UNTIL
THE DATE SUCH AMOUNT IS PAID TO SUCH ISSUING BANK AT THE OVERNIGHT FEDERAL FUNDS
RATE FOR THE FIRST THREE DAYS AND AT THE INTEREST RATE APPLICABLE TO BASE RATE
ADVANCES FOR EACH DAY THEREAFTER.  THE FAILURE OF ANY PARTICIPANT TO MAKE
AVAILABLE TO AN ISSUING BANK ITS PRO RATA SHARE OF ANY PAYMENT UNDER ANY LETTER
OF CREDIT ISSUED BY SUCH ISSUING BANK SHALL NOT RELIEVE ANY OTHER PARTICIPANT OF
ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO SUCH ISSUING BANK ITS PRO RATA
SHARE OF ANY PAYMENT UNDER ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS
SPECIFIED ABOVE, BUT NO PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER PARTICIPANT TO MAKE AVAILABLE TO SUCH ISSUING BANK SUCH OTHER
PARTICIPANT’S PRO RATA SHARE OF ANY SUCH PAYMENT.

 

(IV)          WHENEVER AN ISSUING BANK RECEIVES A PAYMENT OF A REIMBURSEMENT
OBLIGATION AS TO WHICH IT HAS RECEIVED ANY PAYMENTS FROM THE PARTICIPANTS
PURSUANT TO SECTION 2.03(D)(III) ABOVE, SUCH ISSUING BANK SHALL PAY TO EACH SUCH
PARTICIPANT THAT HAS PAID ITS PRO RATA SHARE THEREOF, IN U.S. DOLLARS AND IN
SAME DAY FUNDS, AN AMOUNT EQUAL TO SUCH PARTICIPANT’S SHARE (BASED UPON THE
PROPORTIONATE AGGREGATE AMOUNT ORIGINALLY FUNDED BY SUCH PARTICIPANT TO THE
AGGREGATE AMOUNT FUNDED BY ALL PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH
REIMBURSEMENT OBLIGATION AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE
RESPECTIVE PARTICIPATIONS.

 

(V)           UPON THE REQUEST OF ANY PARTICIPANT, EACH ISSUING BANK SHALL
FURNISH TO SUCH PARTICIPANT COPIES OF ANY STANDBY LETTER OF CREDIT ISSUED BY IT
AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY SUCH PARTICIPANT.

 

(VI)          THE OBLIGATIONS OF THE PARTICIPANTS TO MAKE PAYMENTS TO EACH
ISSUING BANK WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT
SUBJECT TO ANY QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING
CIRCUMSTANCES:

 

57

--------------------------------------------------------------------------------


 

(A)                              any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                                the existence of any claim, setoff, defense
or other right which the Borrower or any of its Subsidiaries may have at any
time against a beneficiary named in a Letter of Credit, any transferee of any
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any Subsidiary of the Borrower and the
beneficiary named in any such Letter of Credit);

 

(C)                                any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents; or

 

(E)                                 the occurrence of any Default or Event of
Default.

 


(E)                                  AGREEMENT TO REPAY LETTER OF CREDIT
ADVANCES.


 

(I)                                     THE BORROWER AGREES TO REIMBURSE EACH
ISSUING BANK, BY MAKING PAYMENT TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS AT ITS LENDING OFFICE, FOR ANY PAYMENT OR DISBURSEMENT MADE BY
SUCH ISSUING BANK UNDER ANY LETTER OF CREDIT ISSUED BY IT (EACH SUCH AMOUNT, SO
PAID UNTIL REIMBURSED BY THE BORROWER, A “LETTER OF CREDIT ADVANCE”), NOT LATER
THAN ONE BUSINESS DAY FOLLOWING RECEIPT BY THE BORROWER OF NOTICE OF SUCH
PAYMENT OR DISBURSEMENT, WITH INTEREST ON THE AMOUNT SO PAID OR DISBURSED BY
SUCH ISSUING BANK, TO THE EXTENT NOT REIMBURSED PRIOR TO 12:00 NOON (NEW YORK
CITY TIME) ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT, FROM AND INCLUDING THE
DATE PAID OR DISBURSED TO BUT EXCLUDING THE DATE SUCH ISSUING BANK WAS
REIMBURSED BY THE BORROWER THEREFOR AT A RATE PER ANNUM EQUAL TO THE BASE RATE
AS IN EFFECT FROM TIME TO TIME PLUS THE APPLICABLE MARGIN AS IN EFFECT FROM TIME
TO TIME FOR BASE RATE ADVANCES; PROVIDED, HOWEVER, TO THE EXTENT SUCH AMOUNTS
ARE NOT REIMBURSED PRIOR TO 12:00 NOON (NEW YORK CITY TIME) ON THE THIRD
BUSINESS DAY FOLLOWING THE RECEIPT BY THE BORROWER OF NOTICE OF SUCH PAYMENT,
INTEREST SHALL THEREAFTER ACCRUE ON THE AMOUNTS SO PAID OR DISBURSED BY SUCH
ISSUING BANK (AND UNTIL REIMBURSED BY THE BORROWER) AT A RATE PER ANNUM EQUAL TO
THE BASE RATE AS IN EFFECT FROM TIME TO TIME PLUS THE APPLICABLE MARGIN FOR BASE
RATE ADVANCES AS IN EFFECT FROM TIME TO TIME PLUS 2.00%, WITH SUCH INTEREST TO
BE PAYABLE ON DEMAND.  EACH ISSUING BANK SHALL GIVE THE BORROWER PROMPT WRITTEN
NOTICE OF EACH LETTER OF CREDIT DISBURSEMENT (AS DEFINED BELOW) UNDER ANY LETTER
OF CREDIT ISSUED BY IT, PROVIDED THAT THE FAILURE TO GIVE ANY SUCH NOTICE SHALL
IN NO WAY AFFECT, IMPAIR OR DIMINISH THE BORROWER’S OBLIGATIONS HEREUNDER.

 

(II)                                  THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 2.03(E) TO REIMBURSE

 

58

--------------------------------------------------------------------------------


 

EACH ISSUING BANK WITH RESPECT TO DRAFTS, DEMANDS AND OTHER PRESENTATIONS FOR
PAYMENT UNDER LETTERS OF CREDIT ISSUED BY IT (EACH, A “LETTER OF CREDIT
DISBURSEMENT”) (INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER MAY HAVE OR HAVE HAD AGAINST ANY REVOLVING CREDIT LENDER (INCLUDING IN
ITS CAPACITY AS AN ISSUING BANK OR AS A PARTICIPANT), INCLUDING, WITHOUT
LIMITATION, ANY DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF
CREDIT TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY NONAPPLICATION OR
MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH LETTER OF CREDIT
DISBURSEMENT; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE OBLIGATED TO
REIMBURSE ANY ISSUING BANK FOR ANY WRONGFUL PAYMENT MADE BY SUCH ISSUING BANK
UNDER A LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF SUCH ISSUING
BANK (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION).

 


(F)                                    INCREASED COSTS.  IF AT ANY TIME AFTER
THE CLOSING DATE, THE INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW, RULE,
REGULATION, ORDER, GUIDELINE OR REQUEST OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY THE NAIC OR ANY GOVERNMENTAL AUTHORITY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY ISSUING BANK
OR ANY PARTICIPANT WITH ANY REQUEST OR DIRECTIVE BY THE NAIC OR BY ANY SUCH
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), SHALL EITHER
(I) IMPOSE, MODIFY OR MAKE APPLICABLE ANY RESERVE, DEPOSIT, CAPITAL ADEQUACY OR
SIMILAR REQUIREMENT AGAINST LETTERS OF CREDIT ISSUED BY ANY ISSUING BANK OR
PARTICIPATED IN BY ANY PARTICIPANT, OR (II) IMPOSE ON ANY ISSUING BANK OR ANY
PARTICIPANT ANY OTHER CONDITIONS RELATING, DIRECTLY OR INDIRECTLY, TO THIS
AGREEMENT OR ANY LETTER OF CREDIT; AND THE RESULT OF ANY OF THE FOREGOING IS TO
INCREASE THE COST TO ANY ISSUING BANK OR ANY PARTICIPANT OF ISSUING, MAINTAINING
OR PARTICIPATING IN ANY LETTER OF CREDIT, OR REDUCE THE AMOUNT OF ANY SUM
RECEIVED OR RECEIVABLE BY ANY ISSUING BANK OR ANY PARTICIPANT HEREUNDER OR
REDUCE THE RATE OF RETURN ON ITS CAPITAL WITH RESPECT TO LETTERS OF CREDIT
(EXCEPT FOR CHANGES IN THE RATE OF TAX ON, OR DETERMINED BY REFERENCE TO, THE
NET INCOME OR NET PROFITS OF SUCH ISSUING BANK OR SUCH PARTICIPANT PURSUANT TO
THE LAWS OF THE JURISDICTION IN WHICH IT IS ORGANIZED OR IN WHICH ITS PRINCIPAL
OFFICE OR APPLICABLE LENDING OFFICE IS LOCATED OR ANY SUBDIVISION THEREOF OR
THEREIN), THEN, UPON THE DELIVERY OF THE CERTIFICATE REFERRED TO BELOW TO THE
BORROWER BY ANY ISSUING BANK OR ANY PARTICIPANT (A COPY OF WHICH CERTIFICATE
SHALL BE SENT BY SUCH ISSUING BANK OR SUCH PARTICIPANT TO THE ADMINISTRATIVE
AGENT), THE BORROWER AGREES TO PAY TO SUCH ISSUING BANK OR SUCH PARTICIPANT SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH ISSUING BANK OR SUCH
PARTICIPANT FOR SUCH INCREASED COST OR REDUCTION IN THE AMOUNT RECEIVABLE OR
REDUCTION ON THE RATE OF RETURN ON ITS CAPITAL.  ANY ISSUING BANK OR ANY
PARTICIPANT, UPON DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE TO IT
PURSUANT TO THIS SECTION 2.03(F), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE
BORROWER, WHICH NOTICE SHALL INCLUDE A CERTIFICATE SUBMITTED TO THE BORROWER BY
SUCH ISSUING BANK OR SUCH PARTICIPANT (A COPY OF WHICH CERTIFICATE SHALL BE SENT
BY SUCH ISSUING BANK OR SUCH PARTICIPANT TO THE ADMINISTRATIVE AGENT), SETTING
FORTH IN REASONABLE DETAIL THE BASIS FOR THE CALCULATION OF SUCH ADDITIONAL
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH ISSUING BANK OR SUCH
PARTICIPANT.  THE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO THIS
SECTION 2.03 SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING
ON THE BORROWER.


 


(G)                                 CASH COLLATERALIZATION.  IF ANY LETTERS OF
CREDIT REMAIN OUTSTANDING AT ANY TIME (I) WHILE AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, (II) THAT THE AGGREGATE

 

59

--------------------------------------------------------------------------------


 


EXPOSURE EXCEEDS THE BORROWING BASE OR (III) LESS THAN THIRTY (30) BUSINESS DAYS
PRIOR TO THE ORIGINAL TERMINATION DATE OR EXTENDED TERMINATION DATE, AS
APPLICABLE, AND ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
APPLICABLE ISSUING BANKS HAVE NOT BEEN MADE FOR A “BACKSTOP LETTER OF CREDIT”
FACILITY, THEN THE BORROWER SHALL, AT EACH ISSUING BANK’S OR THE ADMINISTRATIVE
AGENT’S REQUEST, ON THE NEXT BUSINESS DAY CASH COLLATERALIZE THE AVAILABLE LC
AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT BY DEPOSITING IN THE CASH COLLATERAL
ACCOUNT AN AMOUNT IN CASH EQUAL TO 105% OF THE AVAILABLE LC AMOUNT AS OF SUCH
DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION
TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND, IF ANY LETTERS OF CREDIT REMAIN OUTSTANDING AND UNDRAWN ON THE
TERMINATION DATE AND A “BACKSTOP LETTER OF CREDIT” REASONABLY ACCEPTABLE TO EACH
ISSUING BANK SHALL NOT HAVE BEEN PROVIDED AS COLLATERAL FOR SUCH LETTERS OF
CREDIT.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL
FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL,
INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH CASH COLLATERAL ACCOUNT. 
ANY FUNDS STANDING TO THE CREDIT OF SUCH CASH COLLATERAL ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE RELEVANT ISSUING BANK FOR
LETTER OF CREDIT DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE BORROWER FOR THE AVAILABLE LC AMOUNT AT SUCH TIME. IF THE
BORROWER FAILS TO PROVIDE ANY CASH COLLATERAL AS REQUIRED HEREUNDER, THE LENDERS
MAY (AND SHALL UPON DIRECTION OF THE ADMINISTRATIVE AGENT) ADVANCE, AS REVOLVING
CREDIT ADVANCES, THE AMOUNT OF THE CASH COLLATERAL REQUIRED (WHETHER OR NOT THE
TERMINATION DATE SHALL HAVE OCCURRED OR THE CONDITIONS IN ARTICLE III ARE NOT
ARE SATISFIED).


 

SECTION 2.04.Repayment of Advances.  (a)  Last Out Term Advances.  The Borrower
shall repay to the Administrative Agent for the ratable account of the Last Out
Term Lenders the aggregate outstanding principal amount of the Last Out Term
Advances on the Termination Date provided, however, that no repayment or
prepayment of Last Out Term Advances may be made until the First Out Final
Payment Date has occurred.

 


(B)                                 REVOLVING CREDIT ADVANCES.  THE BORROWER
SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS
ON THE TERMINATION DATE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
REVOLVING CREDIT ADVANCES THEN OUTSTANDING.


 


(C)                                  SWINGLINE ADVANCES.  THE BORROWER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE BANK THE
OUTSTANDING PRINCIPAL AMOUNT OF EACH SWINGLINE ADVANCE MADE BY IT ON THE EARLIER
OF THE MATURITY DATE SPECIFIED IN THE APPLICABLE NOTICE OF SWINGLINE BORROWING
(WHICH MATURITY SHALL BE NO LATER THAN THE SEVENTH DAY AFTER THE REQUESTED DATE
OF SUCH SWINGLINE ADVANCE) AND THE TERMINATION DATE.


 

SECTION 2.05.Termination or Reduction of Commitments.  (a)  Optional.  The
Borrower may, upon at least two Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of the DIP Facility
(i) shall be in an aggregate amount of $1,000,000 or an integral multiple of
$500,000 in excess thereof and (ii) shall be made ratably among the Lenders in
accordance with their Revolving Credit Commitments with respect to such DIP
Facility.

 

60

--------------------------------------------------------------------------------


 


(B)                                 MANDATORY.  (I) THE LAST OUT TERM COMMITMENT
OF EACH LENDER SHALL TERMINATE IN ITS ENTIRETY ON THE CLOSING DATE (AFTER GIVING
EFFECT TO THE INCURRENCE OF LAST OUT TERM ADVANCES ON SUCH DATE).


 

(II)                                  THE DIP FACILITY (AND THE REVOLVING CREDIT
COMMITMENT OF EACH LENDER) SHALL TERMINATE IN ITS ENTIRETY ON THE TERMINATION
DATE.

 

SECTION 2.06.Prepayments.  (a) Optional.  The Borrower may, on same Business
Day’s notice in the case of Base Rate Advances and one Business Day’s notice in
the case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof and (y) if any
prepayment of a Eurodollar Rate Advance is made on a date other than the last
day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(c).  No Last Out Term Advances may be
prepaid in whole or in part prior to the First Out Final Payment Date.  On or
after the occurrence of the First Out Final Payment Date, Last Out Term Advances
may be prepaid in accordance with the provisions of this paragraph (a).

 


(B)                                 MANDATORY.  (I) ON ANY DAY ON WHICH
(A) (X) THE AGGREGATE EXPOSURE AT SUCH TIME EXCEEDS (I) THE TOTAL REVOLVING
CREDIT COMMITMENT AT SUCH TIME MINUS (II) THE SPECIFIED RESERVE AT SUCH TIME,
AND/OR (Y) THE AGGREGATE SWINGLINE ADVANCES OUTSTANDING AT SUCH TIME EXCEEDS THE
SWINGLINE SUB-LIMIT AND/OR (Z) THE AGGREGATE LETTER OF CREDIT OUTSTANDINGS AT
SUCH TIME EXCEEDS THE LETTER OF CREDIT SUB-LIMIT OR (B) THE AGGREGATE EXPOSURE
EXCEEDS THE BORROWING BASE AT SUCH TIME, THE BORROWER SHALL REPAY THE FIRST OUT
ADVANCES IN AN AMOUNT EQUAL TO OR GREATER THAN SUCH EXCESS (AND IF THE AMOUNT OF
SUCH EXCESS IS GREATER THAN THE THEN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
THE FIRST OUT ADVANCES AND THE LETTER OF CREDIT OUTSTANDINGS, THE BORROWER SHALL
CASH COLLATERALIZE OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH
SECTION 2.03(G) TO THE EXTENT NECESSARY) SO THAT THE AGGREGATE EXPOSURE AT SUCH
TIME NO LONGER EXCEEDS (I) THE TOTAL REVOLVING CREDIT COMMITMENT AT SUCH TIME
MINUS (II) THE SPECIFIED RESERVE AT SUCH TIME, THE AGGREGATE SWINGLINE ADVANCES
OUTSTANDING AT SUCH TIME NO LONGER EXCEED THE SWINGLINE SUB-LIMIT, THE AGGREGATE
LETTER OF CREDIT OUTSTANDINGS AT SUCH TIME NO LONGER EXCEED THE LETTER OF CREDIT
SUB-LIMIT OR THE AGGREGATE EXPOSURE NO LONGER EXCEEDS THE BORROWING BASE, AS THE
CASE MAY BE.


 

(II)                                  THE BORROWER SHALL, ON THE DATE OF RECEIPT
OF NET CASH PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES FROM (X) THE
SALE, LEASE, TRANSFER OR OTHER DISPOSITION (OTHER THAN INVENTORY SOLD IN THE
ORDINARY COURSE OF BUSINESS) OF ANY ASSETS OF THE BORROWER OR ANY LOAN PARTY OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES (IN EACH CASE, OTHER THAN ANY NON-DEBTOR
SUBSIDIARY), OR (Y) ANY RECOVERY EVENT, APPLY ALL SUCH NET CASH PROCEEDS WHICH,
IN EITHER CASE EXCEED $2,500,000 IN AGGREGATE DURING THE TERM OF THE DIP
FACILITY, TO PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES COMPRISING
PART OF THE SAME BORROWINGS EQUAL TO 100% OF THE AMOUNT BY WHICH SUCH NET CASH
PROCEEDS, WHEN AGGREGATED WITH THE AMOUNT OF ALL OTHER NET CASH PROCEEDS
PREVIOUSLY RECEIVED BY THE BORROWER OR ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE

 

61

--------------------------------------------------------------------------------


 

SUBSIDIARIES (IN EACH CASE, OTHER THAN ANY NON-DEBTOR SUBSIDIARY), EXCEED
$2,500,000 DURING THE TERM OF THE DIP FACILITY. EACH SUCH PREPAYMENT SHALL BE
APPLIED AS SET FORTH IN CLAUSE (III) BELOW.

 

(III)                               PREPAYMENTS OF ADVANCES MADE PURSUANT TO
CLAUSE (I) OF THIS SECTION 2.06(B), APPLICATIONS OF NET CASH PROCEEDS REQUIRED
TO BE MADE PURSUANT TO CLAUSE (II) OF THIS SECTION 2.06(B) AND THE APPLICATION
OF ALL COLLECTED AMOUNTS HELD IN THE CORE CONCENTRATION ACCOUNT DURING ANY
DOMINION PERIOD SHALL BE APPLIED, FIRST, (X) IF NO EVENT OF DEFAULT IS
CONTINUING, TO PREPAY LETTER OF CREDIT ADVANCES THEN OUTSTANDING UNTIL SUCH
LETTER OF CREDIT ADVANCES ARE PAID IN FULL, AND (Y) IF AN EVENT OF DEFAULT IS
CONTINUING, TO PREPAY LETTER OF CREDIT ADVANCES THEN OUTSTANDING UNTIL SUCH
LETTER OF CREDIT ADVANCES ARE PAID IN FULL AND THEN TO THE CASH COLLATERAL
ACCOUNT UNTIL THE AVAILABLE LC AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT IS
CASH COLLATERALIZED TO THE EXTENT REQUIRED PURSUANT TO SECTION 2.03(G), SECOND,
TO PREPAY SWINGLINE ADVANCES THEN OUTSTANDING UNTIL SUCH SWINGLINE ADVANCES ARE
PAID IN FULL, THIRD, RATABLY TO PREPAY REVOLVING CREDIT ADVANCES THEN
OUTSTANDING COMPRISING PART OF THE SAME BORROWINGS UNTIL ALL REVOLVING CREDIT
ADVANCES ARE PAID IN FULL, AND, FOURTH, (X) PRIOR TO THE OCCURRENCE OF THE FIRST
OUT FINAL PAYMENT DATE, UNLESS AN EVENT OF DEFAULT IS CONTINUING, TO THE
BORROWER FOR USE BY THE BORROWER IN ACCORDANCE WITH SECTION 2.14, PROVIDED THAT
THE BORROWER SHALL NOT BE PERMITTED TO TRANSFER AMOUNTS TO ANY EXCLUDED ACCOUNT
THAT IS A PETTY CASH ACCOUNT OR TO ANY OTHER EXCLUDED ACCOUNT IN AN AMOUNT WHICH
EXCEEDS THE AMOUNT REQUIRED TO FUND THE ACTIVITIES FOR WHICH FUNDS DEPOSITED IN
SUCH EXCLUDED ACCOUNT ARE APPLIED AS SET FORTH IN THE MOST RECENT DIP BUDGET
DELIVERED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 5.03(E) AND
(Y) ON OR AFTER THE OCCURRENCE OF THE FIRST OUT FINAL PAYMENT DATE, RATABLY TO
THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE LAST OUT TERM ADVANCES.

 

(IV)                              ALL PREPAYMENTS UNDER THIS SUBSECTION
(B) SHALL BE MADE TOGETHER WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT
ON THE PRINCIPAL AMOUNT PREPAID.

 

(V)                                 NOTWITHSTANDING ANY OF THE OTHER PROVISIONS
OF THIS SECTION 2.06(B), SO LONG AS NO DEFAULT UNDER SECTION 6.01(A) OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IF ANY PREPAYMENT OF EURODOLLAR
RATE ADVANCES IS REQUIRED TO BE MADE UNDER THIS SECTION 2.06(B) OTHER THAN ON
THE LAST DAY OF THE INTEREST PERIOD THEREFOR, THE BORROWER MAY, IN ITS SOLE
DISCRETION, DEPOSIT THE AMOUNT OF ANY SUCH PREPAYMENT OTHERWISE REQUIRED TO BE
MADE HEREUNDER INTO THE CASH COLLATERAL ACCOUNT OF THE BORROWER UNTIL THE LAST
DAY OF SUCH INTEREST PERIOD, AT WHICH TIME THE ADMINISTRATIVE AGENT SHALL BE
AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM THE BORROWER) TO
APPLY SUCH AMOUNT TO THE PREPAYMENT OF SUCH ADVANCES IN ACCORDANCE WITH THIS
SECTION 2.06(B).

 

SECTION 2.07.Interest.  (a)  Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owing by it to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(I)                                     BASE RATE ADVANCES.  DURING SUCH PERIODS
AS SUCH ADVANCE IS A BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO
THE SUM OF (A) THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE
MARGIN IN EFFECT FROM TIME TO TIME, PAYABLE (X) IN ARREARS MONTHLY ON THE LAST
BUSINESS DAY OF EACH MONTH DURING SUCH PERIODS AND (Y) AT MATURITY (WHETHER BY
ACCELERATION OR OTHERWISE) AND, AFTER SUCH MATURITY, ON DEMAND,

 

62

--------------------------------------------------------------------------------


 

SUBJECT, HOWEVER, TO THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION 2.07.

 

(II)                                  EURODOLLAR RATE ADVANCES.  DURING SUCH
PERIODS AS SUCH ADVANCE IS A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT
ALL TIMES DURING EACH INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (A) THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD FOR SUCH ADVANCE PLUS (B) THE
APPLICABLE MARGIN IN EFFECT ON THE FIRST DAY OF SUCH INTEREST PERIOD, PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE AND ON THE DATE SUCH EURODOLLAR RATE
ADVANCE SHALL BE CONVERTED, SUBJECT, HOWEVER, TO THE PROVISIONS OF SUBSECTION
(B) OF THIS SECTION 2.07.

 


(B)                                 DEFAULT INTEREST.  AT THE ELECTION OF THE
MAJORITY LENDERS, IN THE CASE OF AMOUNTS OWING IN RESPECT OF THE FIRST OUT
OBLIGATIONS, OR THE LAST OUT REQUISITE LENDERS, IN THE CASE OF AMOUNTS OWING IN
RESPECT OF THE LAST OUT OBLIGATIONS, UPON THE OCCURRENCE AND CONTINUATION OF AN
EVENT OF DEFAULT, TO THE EXTENT PERMITTED BY LAW, PRINCIPAL AND INTEREST IN
RESPECT OF EACH ADVANCE AND ANY OTHER AMOUNT PAYABLE HEREUNDER AND UNDER ANY
OTHER LOAN DOCUMENT SHALL, IN EACH CASE, BEAR INTEREST AT A RATE PER ANNUM EQUAL
TO THE GREATER OF (X) IN THE CASE OF PRINCIPAL AND INTEREST IN RESPECT OF AN
ADVANCE, THE RATE WHICH IS 2% IN EXCESS OF THE RATE THEN BORNE BY SUCH ADVANCES
OR LETTERS OF CREDIT AND (Y) IN ALL OTHER CASES, THE RATE WHICH IS 2% IN EXCESS
OF THE RATE OTHERWISE APPLICABLE TO BASE RATE ADVANCES FROM TIME TO TIME. 
INTEREST THAT ACCRUES UNDER THIS SECTION 2.07(B) SHALL BE PAYABLE ON DEMAND;
PROVIDED THAT PRIOR TO THE FIRST OUT FINAL PAYMENT DATE, ADDITIONAL DEFAULT
INTEREST THAT ACCRUES UNDER THIS SECTION 2.07(B) IN RESPECT OF ANY LAST OUT
OBLIGATION SHALL NOT BE PAYABLE (AND NO DEMAND THEREFOR SHALL BE MADE) IN CASH
BUT SHALL BE PAID IN KIND.


 


(C)                                  NOTICE OF INTEREST RATE.  PROMPTLY AFTER
RECEIPT OF A NOTICE OF LAST OUT TERM BORROWING PURSUANT TO SECTION 2.02(A) OR A
NOTICE OF REVOLVING CREDIT BORROWING PURSUANT TO SECTION 2.02(B), THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE TO THE BORROWER AND EACH LENDER TO WHICH
SUCH NOTICE OF LAST OUT TERM BORROWING OR NOTICE OF REVOLVING CREDIT BORROWING,
AS THE CASE MAY BE, OF THE APPLICABLE INTEREST RATE DETERMINED BY THE
ADMINISTRATIVE AGENT FOR PURPOSES OF CLAUSE (A)(I) OR (II).


 


(D)                                 INTEREST RATE DETERMINATION. UPON EACH
INTEREST DETERMINATION DATE, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE
EURODOLLAR RATE FOR EACH INTEREST PERIOD APPLICABLE TO THE RESPECTIVE EURODOLLAR
RATE ADVANCES AND SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS THEREOF. 
EACH SUCH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE
AND BINDING ON ALL PARTIES HERETO.  IF ON ANY INTEREST DETERMINATION DATE, THE
ADMINISTRATIVE AGENT DETERMINES THAT, BY REASON OF ANY CHANGES ARISING AFTER THE
DATE OF THIS AGREEMENT AFFECTING THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND
FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE INTEREST RATE ON THE
BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE, THE ADMINISTRATIVE
AGENT SHALL FORTHWITH NOTIFY THE BORROWER AND THE LENDERS THAT THE INTEREST RATE
CANNOT BE DETERMINED FOR SUCH EURODOLLAR RATE ADVANCES AND (A) EACH SUCH
EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING
INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE (OR IF SUCH ADVANCE
IS THEN A BASE RATE ADVANCE, WILL CONTINUE AS A BASE RATE ADVANCE), AND (B) THE
OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE
ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO
LONGER EXIST.

 

63

--------------------------------------------------------------------------------


 

SECTION 2.08.Fees: Last Out Yield Enhancement.  (a) Commitment Fee.  The
Borrower shall pay to the Administrative Agent for the account of each Revolving
Credit Lender having a Revolving Credit Commitment a commitment fee, from the
date hereof in the case of each Initial Revolving Credit Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Revolving Credit Lender in the case of each other Revolving Credit
Lender until the Termination Date, payable in arrears on the date of the initial
Borrowing hereunder, and thereafter monthly on the last Business Day of each
month and on the Termination Date, at the rate per annum equal to the Applicable
Percentage of the sum of the daily Unused Revolving Credit Commitment plus in
respect of each Revolving Credit Lender, other than the Swingline Bank, its Pro
Rata Share of the daily outstanding Swingline Advances during such month;
provided, however, that no commitment fee shall accrue on any of the Revolving
Credit Commitments of a Defaulting Lender so long as such Revolving Credit
Lender shall be a Defaulting Lender.

 


(B)                                 LETTER OF CREDIT FEES, ETC.  (I) THE
BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING
CREDIT LENDER A COMMISSION, PAYABLE IN ARREARS MONTHLY ON THE LAST BUSINESS DAY
OF EACH MONTH, ON THE EARLIEST TO OCCUR OF THE FULL DRAWING UNDER, EXPIRATION,
TERMINATION OR CANCELLATION OF ANY LETTER OF CREDIT AND ON THE TERMINATION DATE,
ON SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE DAILY AGGREGATE
AVAILABLE LC AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING FROM TIME TO TIME AT A
RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR RATE ADVANCES UNDER
THE DIP FACILITY THEN IN EFFECT.


 

(II)                                  THE BORROWER SHALL PAY TO EACH ISSUING
BANK, FOR ITS OWN ACCOUNT, (A) A FRONTING FEE, PAYABLE IN ARREARS MONTHLY ON THE
LAST BUSINESS DAY OF EACH MONTH, ON THE EARLIEST TO OCCUR OF THE FULL DRAWING
UNDER, EXPIRATION, TERMINATION OR CANCELLATION OF ANY SUCH LETTER OF CREDIT AND
ON THE TERMINATION DATE, ON THE DAILY AGGREGATE AVAILABLE LC AMOUNT OF ALL
LETTERS OF CREDIT OUTSTANDING FROM TIME TO TIME ISSUED BY IT AT THE RATE OF
0.25% PER ANNUM AND (B) SUCH OTHER REASONABLE AND CUSTOMARY COMMISSIONS,
TRANSFER FEES AND OTHER FEES AND CHARGES IN CONNECTION WITH THE ISSUANCE OR
ADMINISTRATION OF EACH LETTER OF CREDIT AS THE BORROWER AND SUCH ISSUING BANK
SHALL AGREE.

 


(C)                                  ADMINISTRATIVE AGENT’S FEES.  THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT SUCH FEES AS MAY FROM
TIME TO TIME BE AGREED BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT IN THE
AMOUNTS AND AT THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER (EXCEPT AS EXPRESSLY
AGREED BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT).


 


(D)                                 OTHER FEES.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LEAD ARRANGER AND THE INITIAL
REVOLVING CREDIT LENDERS ENTITLED THERETO, RESPECTIVELY, SUCH FEES AS MAY FROM
TIME TO TIME BE AGREED BETWEEN THE BORROWER AND THE LEAD ARRANGER AND THE
INITIAL REVOLVING CREDIT LENDERS IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED. 
SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY
REASON WHATSOEVER (EXCEPT AS EXPRESSLY AGREED BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT).


 


(E)                                  LAST OUT YIELD ENHANCEMENT.  THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LAST OUT TERM
LENDERS ENTITLED THERETO, YIELD

 

64

--------------------------------------------------------------------------------


 


ENHANCEMENT, IN SUCH AMOUNTS AND AT SUCH TIMES AS MAY BE SPECIFIED IN THE
ENHANCED YIELD LETTER AGREEMENT.


 

SECTION 2.09.Conversion of Advances.  (a)  Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
12:00 P.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type owed by it comprising the
same Borrowing into Advances of the other Type (other than Swingline Advances
which may not be Converted pursuant to this Section 2.09); provided, however,
that (i) any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, (ii) any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(e), (iii) no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(e) and (iv) each
Conversion of Advances comprising part of the same Borrowing under a Facility
shall be made ratably among the Lenders in accordance with their Commitments
under such Facility.  Each such notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for such Advances.  Each
notice of Conversion shall be irrevocable and binding on the Borrower.

 


(B)                                 MANDATORY.  (I) ON THE DATE ON WHICH THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF EURODOLLAR RATE ADVANCES COMPRISING ANY
BORROWING SHALL BE REDUCED, BY PAYMENT OR PREPAYMENT OR OTHERWISE, TO LESS THAN
$1,000,000, SUCH EURODOLLAR RATE ADVANCES SHALL AUTOMATICALLY CONVERT INTO BASE
RATE ADVANCES.


 

(II)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY DEFAULT UNDER SECTION 6.01(A), (X) EACH EURODOLLAR RATE
ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND (Y) THE OBLIGATION OF THE LENDERS
TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE
SUSPENDED.

 

SECTION 2.10.Increased Costs, Etc.  (a)  In the event that, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation or administration of any
applicable law or regulation after the Closing Date, (ii) the compliance with
any applicable guideline or request from the NAIC or any central bank or other
Governmental Authority (whether or not having the force of law) or (iii) any
other circumstance affecting the interbank Eurodollar market or the position of
any Lender Party in such market which leads such Lender Party to reasonably
determine that the Eurodollar Rate for any Interest Period for any Eurodollar
Rate Advance made by such Lender Party will not adequately reflect the cost to
such Lender of making, funding or maintaining such Eurodollar Rate Advance for
such Interest Period, there shall be any increase in the cost to or reduction in
the amount received or receivable by any Lender Party as a result of agreeing to
make or of making, funding or maintaining Eurodollar Rate Advances (excluding
for purposes of this Section 2.10 any such increased costs resulting from
(A) Taxes or Other Taxes (as to which Section 2.12 shall govern) and (B) changes
in the basis of taxation of overall net income or overall gross income by the

 

65

--------------------------------------------------------------------------------


 

United States or by the foreign jurisdiction or state under the laws of which
such Lender Party is organized or has its Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender Party, in its reasonable
discretion, shall determine) sufficient to compensate such Lender Party for such
increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Lending Office for any Advances affected by such event if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue; provided that such designation is
made on terms that such Lender Party and its Lending Office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of this subsection (a).  A certificate as
to the amount of such increased cost and showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender Party at
the time of demand, shall be conclusive and binding for all purposes, absent
manifest error.

 


(B)                                 IF, DUE TO EITHER (I) THE INTRODUCTION OF OR
ANY CHANGE IN OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY APPLICABLE LAW
OR REGULATION AFTER THE CLOSING DATE OR (II) THE COMPLIANCE WITH ANY APPLICABLE
GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE IN THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY LENDER PARTY OR
ANY CORPORATION CONTROLLING SUCH LENDER PARTY WHICH HAS OR WOULD HAVE THE EFFECT
OF REDUCING THE RATE OF RETURN ON SUCH LENDER PARTY’S CAPITAL OR ASSETS AS A
RESULT OF OR BASED UPON THE EXISTENCE OF SUCH LENDER PARTY’S COMMITMENTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO A LEVEL BELOW THAT WHICH SUCH LENDER PARTY
COULD HAVE ACHIEVED BUT FOR SUCH CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER PARTY’S OR ANY CORPORATION CONTROLLING SUCH LENDER PARTY’S POLICIES
WITH RESPECT TO CAPITAL ADEQUACY), THEN, UPON DEMAND BY SUCH LENDER PARTY (WITH
A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY, FROM TIME TO TIME
AS SPECIFIED BY SUCH LENDER PARTY, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE
SUCH LENDER PARTY IN THE LIGHT OF SUCH CIRCUMSTANCES, IT BEING UNDERSTOOD AND
AGREED THAT A LENDER PARTY SHALL NOT BE ENTITLED TO SUCH COMPENSATION AS A
RESULT OF SUCH LENDER PARTY’S COMPLIANCE WITH, OR PURSUANT TO ANY REQUEST OR
DIRECTIVE TO COMPLY WITH, ANY SUCH LAW, REGULATION, GUIDELINE OR REQUEST IN
EFFECT ON THE CLOSING DATE.  ANY AMOUNT PAYABLE PURSUANT TO THIS
SECTION 2.10(B) SHALL BE PAYABLE ONLY TO THE EXTENT THAT SUCH LENDER PARTY
REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO THE EXISTENCE
OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE LETTERS OF CREDIT
HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF ANY LETTERS OF CREDIT.  A
CERTIFICATE AS TO SUCH AMOUNTS AND SHOWING IN REASONABLE DETAIL THE BASIS FOR
THE CALCULATION THEREOF SUBMITTED TO THE BORROWER BY SUCH LENDER PARTY AT THE
TIME OF DEMAND SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF
ANY LAW OR REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS
LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR RATE
ADVANCES OR TO

 

66

--------------------------------------------------------------------------------


 


CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES HEREUNDER, WITH RESPECT TO
ANY EURODOLLAR RATE ADVANCE AFFECTED BY CIRCUMSTANCES DESCRIBED IN THIS
SUBSECTION (C), THE BORROWER WILL, AND WITH RESPECT TO ANY EURODOLLAR RATE
ADVANCE AFFECTED BY CIRCUMSTANCES DESCRIBED IN SUBSECTIONS (A) OR (B) ABOVE, THE
BORROWER MAY, EITHER (I) ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT EACH EURODOLLAR RATE ADVANCE AFFECTED BY SUCH CIRCUMSTANCES
INTO A BASE RATE ADVANCE OR (II) IF THE AFFECTED EURODOLLAR RATE ADVANCE IS THEN
BEING MADE PURSUANT TO A BORROWING, CANCEL SUCH BORROWING BY GIVING THE
ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF
ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY A LENDER PARTY PURSUANT TO
SUBSECTION (A) OR (B) ABOVE OR THIS SUBSECTION (C) (AS APPLICABLE); PROVIDED
THAT IF MORE THAN ONE LENDER PARTY IS AFFECTED AT ANY TIME, THEN ALL AFFECTED
LENDER PARTIES MUST BE TREATED IN THE SAME MANNER PURSUANT TO THIS
SECTION 2.10(C).  IN THE EVENT OF AN ILLEGALITY AS DESCRIBED IN THIS SUBSECTION
(C) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER THAT SUCH LENDER HAS DETERMINED THAT THE CIRCUMSTANCES
CAUSING SUCH SUSPENSION NO LONGER EXIST; PROVIDED, HOWEVER, THAT, BEFORE MAKING
ANY SUCH DEMAND, SUCH LENDER PARTY AGREES TO USE REASONABLE EFFORTS (CONSISTENT
WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR ANY ADVANCES AFFECTED BY SUCH EVENT IF THE MAKING
OF SUCH A DESIGNATION WOULD ALLOW SUCH LENDER PARTY OR ITS LENDING OFFICE TO
CONTINUE TO PERFORM ITS OBLIGATIONS TO MAKE EURODOLLAR RATE ADVANCES OR TO
CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES; PROVIDED THAT SUCH
DESIGNATION IS MADE ON TERMS THAT SUCH LENDER PARTY AND ITS LENDING OFFICE
SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, WITH THE OBJECT OF
AVOIDING THE CONSEQUENCE OF THE EVENT GIVING RISE TO THE OPERATION OF THIS
SUBSECTION.


 

SECTION 2.11.Payments and Computations.  (a)  The Borrower shall make each
payment owed by it hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 12:00 P.M. (New York City time) on the day when due in U.S. Dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds.  The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Lending Office, in each case to be applied in accordance with the terms of
this Agreement.  Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 


(B)                                 IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS
FOR APPLICATION TO THE OBLIGATIONS UNDER THE LOAN DOCUMENTS UNDER CIRCUMSTANCES
FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE ADVANCES TO WHICH, OR THE MANNER
IN WHICH, SUCH FUNDS ARE TO BE APPLIED, THE

 

67

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, ELECT TO DISTRIBUTE
SUCH FUNDS TO EACH LENDER PARTY RATABLY IN ACCORDANCE WITH SUCH LENDER PARTY’S
PROPORTIONATE SHARE OF THE PRINCIPAL AMOUNT OF ALL OUTSTANDING ADVANCES AND ALL
LETTER OF CREDIT OUTSTANDINGS, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE
OUTSTANDING ADVANCES OR OTHER OBLIGATIONS OWED TO SUCH LENDER PARTY AS THE
ADMINISTRATIVE AGENT SHALL DIRECT.


 


(C)                                  THE BORROWER HEREBY AUTHORIZES EACH LENDER
PARTY, IF AND TO THE EXTENT PAYMENT OWED TO SUCH LENDER PARTY IS NOT MADE WHEN
DUE HEREUNDER OR, IN THE CASE OF A LENDER, UNDER THE NOTE HELD BY SUCH LENDER,
TO CHARGE FROM TIME TO TIME AGAINST ANY OR ALL OF THE BORROWER’S ACCOUNTS WITH
SUCH LENDER PARTY ANY AMOUNT SO DUE.


 


(D)                                 ALL COMPUTATIONS OF INTEREST, FEES AND
COMMISSIONS SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF
360 DAYS, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST,
FEES OR COMMISSIONS ARE PAYABLE; PROVIDED THAT (I) INTEREST IN RESPECT OF WHICH
THE RATE OF INTEREST IS CALCULATED ON THE BASIS OF CLAUSE (A) OF THE DEFINITION
OF “BASE RATE” CONTAINED IN SECTION 1.01, (II) COMMITMENT FEES PAYABLE PURSUANT
TO SECTION 2.08(A) AND (III) LETTER OF CREDIT FEES PAYABLE PURSUANT TO
SECTION 2.08(B) SHALL BE CALCULATED ON THE BASIS OF A YEAR OF 365 (OR 366, AS
THE CASE MAY BE) DAYS FOR THE ACTUAL NUMBER OF DAYS ELAPSED.


 


(E)                                  WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE
NOTES SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT
SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR
COMMITMENT FEE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION
WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO
BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE
NEXT PRECEDING BUSINESS DAY.


 


(F)                                    UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS
DUE TO ANY LENDER PARTY HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT
IN FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH
PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH
SUCH LENDER PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH
LENDER PARTY.  IF AND TO THE EXTENT THE BORROWER SHALL NOT HAVE SO MADE SUCH
PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, EACH SUCH LENDER PARTY SHALL REPAY
TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH
LENDER PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE SUCH LENDER PARTY
REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 


(G)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY (INCLUDING, WITHOUT LIMITATION, SECTION 2.11(A)), THE BORROWER SHALL
PAY INTEREST ON THE LAST OUT TERM ADVANCES IN ACCORDANCE WITH SECTION 2.20(C).


 

SECTION 2.12.Taxes.  (a)  Any and all payments by the Borrower hereunder or
under the Notes shall be made in accordance with Section 2.11, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges

 

68

--------------------------------------------------------------------------------


 

or withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender Party and the Administrative Agent, (A) taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income by the state or other jurisdiction under the
laws of which such Lender Party or the Administrative Agent (as the case may be)
is organized or any political subdivision thereof and (B) any taxes imposed on
the Administrative Agent or any Lender Party as a result of a current or former
connection between the Administrative Agent or such Lender Party, as the case
may be, and the jurisdiction imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising from
the Administrative Agent or such Lender Party having executed, delivered or
performed its obligations or received any payment under, or sought enforcement
of, this Agreement) and (ii) in the case of each Lender Party, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or other jurisdiction of such Lender Party’s Lending Office or any
political subdivision thereof (all such non excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”) unless
the Borrower is required by law or the interpretation or administration thereof
to withhold or deduct Taxes.  If the Borrower shall be required by law or the
interpretation or administration thereof by the relevant taxing authority to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender Party or the Administrative Agent, (x) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12) such Lender Party or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (y) the Borrower shall make such deductions and (z) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law; provided, however, that
the Borrower shall not be required to increase any such amounts otherwise
payable to a Lender Party that is not organized under the laws of the United
States or a state thereof so long as such Lender Party fails to comply with the
requirements of subsection (e) below.

 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
PRESENT OR FUTURE STAMP, DOCUMENTARY, EXCISE, PROPERTY OR SIMILAR TAXES, CHARGES
OR LEVIES THAT ARISE FROM ANY PAYMENT MADE BY IT HEREUNDER OR UNDER THE NOTES OR
FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, PERFORMING UNDER, OR OTHERWISE
WITH RESPECT TO, THIS AGREEMENT OR THE NOTES (HEREINAFTER REFERRED TO AS “OTHER
TAXES”).


 


(C)                                  THE BORROWER SHALL INDEMNIFY EACH LENDER
PARTY AND THE ADMINISTRATIVE AGENT FOR AND HOLD IT HARMLESS AGAINST THE FULL
AMOUNT OF TAXES AND OTHER TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY KIND
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12, IMPOSED
ON OR PAID BY SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE), AND ANY LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO THAT WOULD NOT HAVE ARISEN
BUT FOR THE BORROWER’S FAILURE TO PAY ANY TAXES OR OTHER TAXES WHEN DUE TO THE
APPROPRIATE TAXING AUTHORITY OR REMIT TO THE ADMINISTRATIVE AGENT THE RECEIPTS
OR OTHER DOCUMENTARY EVIDENCE REQUIRED UNDER SUBSECTION (D) BELOW.  THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER PARTY OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.

 

69

--------------------------------------------------------------------------------


 


(D)           PROMPTLY AFTER THE DATE OF ANY PAYMENT OF TAXES, THE BORROWER
SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN
SECTION 8.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT.  IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE NOTES BY OR ON
BEHALF OF THE BORROWER THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES OR
BY OR ON BEHALF OF THE BORROWER BY A PAYOR THAT IS NOT A UNITED STATES PERSON,
IF THE BORROWER DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT THEREOF, THE
BORROWER SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO THE
ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS EXEMPT FROM
TAXES.  FOR PURPOSES OF THIS SUBSECTION (D) AND SUBSECTION (E), THE TERMS
“UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN
SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(E)           EACH LENDER PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER OR INITIAL ISSUING
BANK, AS THE CASE MAY BE, AND ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE
PURSUANT TO WHICH IT BECOMES A LENDER PARTY IN THE CASE OF EACH OTHER LENDER
PARTY, AND FROM TIME TO TIME THEREAFTER AS REQUESTED IN WRITING BY THE BORROWER
(BUT ONLY SO LONG THEREAFTER AS SUCH LENDER PARTY REMAINS LAWFULLY ABLE TO DO
SO), PROVIDE EACH OF THE ADMINISTRATIVE AGENT AND THE BORROWER WITH TWO ORIGINAL
PROPERLY COMPLETED AND DULY EXECUTED INTERNAL REVENUE SERVICE FORMS W-8BEN OR
W-8ECI OR (IN THE CASE OF A LENDER PARTY THAT HAS CERTIFIED IN WRITING TO THE
ADMINISTRATIVE AGENT THAT IT IS NOT (I) A “BANK” AS DEFINED IN
SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (II) A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE
CODE) OF THE BORROWER OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE),
INTERNAL REVENUE SERVICE FORM W-8BEN, AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER
FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH LENDER
PARTY IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING
TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR THE NOTES OR, IN THE CASE OF A
LENDER PARTY THAT HAS CERTIFIED THAT IT IS NOT A “BANK” AS DESCRIBED ABOVE,
CERTIFYING THAT SUCH LENDER PARTY IS A FOREIGN CORPORATION, PARTNERSHIP, ESTATE
OR TRUST.  EACH SUCH LENDER PARTY HEREBY AGREES, FROM TIME TO TIME AFTER THE
INITIAL DELIVERY BY SUCH LENDER PARTY OF SUCH FORMS OR CERTIFICATES, WHENEVER A
LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS SUCH FORMS OR CERTIFICATES
OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, THAT SUCH LENDER PARTY SHALL
PROMPTLY (I) DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO NEW
ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8ECI, OR (IN THE
CASE OF A LENDER PARTY THAT HAS CERTIFIED IN WRITING TO THE ADMINISTRATIVE AGENT
THAT IT IS NOT (A) A “BANK” AS DEFINED IN SECTION 881(C)(3)(A) OF THE INTERNAL
REVENUE CODE), (B) A 10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF
SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE CODE) OF THE BORROWER OR (C) A
CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER (WITHIN THE MEANING OF
SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE), AS APPROPRIATE, PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER PARTY OR (II) NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER OF ITS INABILITY TO DELIVER ANY SUCH FORMS
OR CERTIFICATES.  IF THE FORMS PROVIDED BY A LENDER PARTY AT THE TIME SUCH
LENDER PARTY FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED STATES
INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE
SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PARTY
PROVIDES THE APPROPRIATE FORM CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON
WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORM; PROVIDED, HOWEVER, THAT, IF AT THE DATE OF
THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER PARTY BECOMES A PARTY
TO THIS

 

70

--------------------------------------------------------------------------------


 


AGREEMENT, THE LENDER PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER SUBSECTION
(A) IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT
SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO
WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE
INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH
RESPECT TO THE LENDER PARTY ASSIGNEE ON SUCH DATE.  IF ANY FORM OR DOCUMENT
REFERRED TO IN THIS SUBSECTION (E) REQUIRES THE DISCLOSURE OF INFORMATION, OTHER
THAN INFORMATION NECESSARY TO COMPUTE THE TAX PAYABLE AND INFORMATION REQUIRED
ON THE DATE HEREOF BY INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI OR THE
RELATED CERTIFICATE DESCRIBED ABOVE, THAT THE LENDER PARTY REASONABLY CONSIDERS
TO BE CONFIDENTIAL, THE LENDER PARTY SHALL GIVE NOTICE THEREOF TO THE BORROWER
AND SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL
INFORMATION.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH EITHER (I) A LENDER PARTY
HAS FAILED TO PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR
OTHER DOCUMENT DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF SUCH FAILURE IS
DUE TO A CHANGE IN LAW OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR
OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED OR IF SUCH FORM OTHERWISE
IS NOT REQUIRED UNDER SUBSECTION (E) ABOVE) OR (II) ANY REPRESENTATION OR
CERTIFICATION MADE BY A LENDER PARTY PURSUANT TO SUBSECTION (E) OR (F) ABOVE IS
INCORRECT IN ANY MATERIAL RESPECT AT THE TIME A PAYMENT HEREUNDER IS MADE (OTHER
THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR REGULATION HAVING EFFECT AFTER
THE DATE OF SUCH REPRESENTATION OR CERTIFICATION WHEN MADE), SUCH LENDER PARTY
SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER SUBSECTION (A) OR (C) WITH
RESPECT TO TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE OR
INCORRECTNESS, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT SHOULD A LENDER PARTY
BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM, CERTIFICATE OR
OTHER DOCUMENT REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS SUCH
LENDER PARTY SHALL REASONABLY REQUEST TO ASSIST SUCH LENDER PARTY TO RECOVER
SUCH TAXES.


 


(G)           ANY LENDER PARTY CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SECTION 2.12 AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS LENDING OFFICE OR DESIGNATE A DIFFERENT LENDING OFFICE IF
THE MAKING OF SUCH A CHANGE OR DESIGNATION WOULD AVOID THE NEED FOR, OR REDUCE
THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT MAY THEREAFTER ACCRUE; PROVIDED
THAT SUCH CHANGE OR DESIGNATION IS MADE ON TERMS THAT SUCH LENDER PARTY AND ITS
LENDING OFFICE SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, WITH THE
OBJECT OF AVOIDING THE CONSEQUENCE OF THE EVENT GIVING RISE TO THE OPERATION OF
SUBSECTION (A) OR (C) ABOVE; PROVIDED FURTHER THAT NOTHING IN THIS SUBSECTION
(G) SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER OR THE
RIGHTS OF ANY LENDER PARTY PURSUANT TO THIS SECTION 2.12.


 


(H)           IF THE BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS
EXISTS FOR CONTESTING ANY TAXES FOR WHICH INDEMNIFICATION HAS BEEN DEMANDED
HEREUNDER, THE RELEVANT LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS APPLICABLE,
SHALL COOPERATE WITH THE BORROWER IN CHALLENGING SUCH TAXES AT THE BORROWER’S
EXPENSE IF SO REQUESTED BY THE BORROWER.  IF ANY LENDER PARTY OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, RECEIVES A REFUND OF A TAX FOR WHICH A
PAYMENT HAS BEEN MADE BY THE BORROWER PURSUANT TO THIS SECTION, WHICH REFUND IN
THE GOOD FAITH JUDGMENT OF SUCH LENDER PARTY OR ADMINISTRATIVE AGENT, AS THE
CASE MAY BE, IS ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE BORROWER, THEN THE
LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL REIMBURSE
THE BORROWER FOR SUCH AMOUNT AS THE LENDER PARTY OR THE

 

71

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES TO BE THE PROPORTION OF THE
REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE
POSITION THAN IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN REQUIRED.  IF A
LENDER PARTY OR THE ADMINISTRATIVE AGENT IS REQUIRED TO RETURN ALL OR A PORTION
OF ANY REFUND FOR WHICH REIMBURSEMENT WAS MADE UNDER THE PRECEDING SENTENCE TO
THE AUTHORITY THAT GRANTED SUCH REFUND, THE BORROWER SHALL PAY OVER TO SUCH
LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, THE PORTION OF
SUCH REIMBURSEMENT AS WILL LEAVE SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT,
AS THE CASE MAY BE, IN NO BETTER OR WORSE POSITION THAN IF NO SUCH REIMBURSEMENT
HAD BEEN MADE.  A LENDER PARTY OR THE ADMINISTRATIVE AGENT SHALL CLAIM ANY
REFUND THAT IT DETERMINES IN GOOD FAITH IS AVAILABLE TO IT, UNLESS IT CONCLUDES
IN ITS REASONABLE DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH
A CLAIM; PROVIDED, HOWEVER, THAT EACH LENDER PARTY AND THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN REFUSING TO CLAIM ANY SUCH REFUND, UNLESS, IF IT SO
REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION AGAINST ANY EXPENSE
THAT MAY BE INCURRED BY IT IN CONNECTION THEREWITH.  NOTHING HEREIN CONTAINED
SHALL INTERFERE WITH THE RIGHT OF A LENDER OR THE ADMINISTRATIVE AGENT TO
ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT NOR OBLIGE ANY LENDER
OR THE ADMINISTRATIVE AGENT TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX
AFFAIRS OR ANY COMPUTATIONS IN RESPECT THEREOF OR REQUIRE ANY LENDER OR THE
ADMINISTRATIVE AGENT TO DO ANYTHING THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT
FROM ANY OTHER RELIEFS, REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE ENTITLED.

 

(I)            EACH LENDER PARTY REPRESENTS AND AGREES THAT, ON THE DATE HEREOF
AND AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, IT IS NOT AND WILL NOT BE A
CONDUIT ENTITY PARTICIPATING IN A CONDUIT FINANCING ARRANGEMENT (AS DEFINED
UNITED STATES TREASURY REGULATIONS SECTION 1.881-3) WITH RESPECT TO THE
BORROWINGS HEREUNDER (OTHER THAN A CONDUIT FINANCING ARRANGEMENT IN WHICH THE
BORROWER, OR AN AFFILIATE THEREOF, IS A FINANCING ENTITY) UNLESS THE BORROWER
HAS CONSENTED TO SUCH ARRANGEMENT PRIOR THERETO.

 

SECTION 2.13.Sharing of Payments, Etc.  (a)  Subject to the priority of payments
specifically set forth herein or in any other Loan Document and subject to the
provisions of Sections 2.15, 2.20 and 8.07(f)(vi) hereof, if any Lender Party
shall obtain at any time any payment (whether voluntary, involuntary, through
the exercise of any right of set off, or otherwise) (a) on account of
Obligations due and payable to such Lender Party hereunder and under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lender
Parties hereunder and under the Loan Documents at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Loan Documents at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lender
Parties hereunder and under the Loan Documents at such time obtained by all of
the Lender Parties at such time, such Lender Party shall forthwith purchase from
the other Lender Parties such participations in the Obligations due and payable
or owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter

 

72

--------------------------------------------------------------------------------


 

recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered.  The
Borrower agrees that any Lender Party so purchasing a participation from another
Lender Party pursuant to this Section 2.13 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender Party were the direct
creditor of the Borrower in the amount of such participation.  Notwithstanding
anything herein to the contrary, the foregoing provisions of this Section 2.13
shall be subject to the provisions of Section 2.20.

 

SECTION 2.14.Use of Proceeds.  The proceeds of the Last Out Term Advances,
Revolving Credit Advances, Swingline Advances and issuances of Letters of Credit
shall be available and the Borrower agrees that it shall use the proceeds of
such Advances and request the issuance of Letters of Credit):

 

(a)           for working capital requirements and general corporate purposes
relating to the Borrower’s and each Loan Party’s operations and the Borrower’s
non-Debtor Subsidiaries’ operations (and in the case of issuance of Letters of
Credit, other than to replace, or in substitution for, Prepetition letters of
credit issued under the Prepetition Credit Agreement, and otherwise in
accordance with the requirements of Section 2.03);

 


(B)           FOR PAYMENTS OF THE FEES AND EXPENSES OF THE LOAN PARTIES’
PROFESSIONALS AND ADVISORS AS MORE FULLY DESCRIBED IN SECTION 8.04(A); AND


 

(c)           for payments of the fees and expenses of the professionals of any
official committee appointed in the Chapter 11 Cases,

 

in each case as provided for and in a manner materially consistent with the most
recent DIP Budget received by the Administrative Agent (it being acknowledged
that compliance with line item amounts included in each DIP Budget shall be
tested under Section 5.04 only) and in a manner consistent with the terms and
conditions set forth in the Interim Borrowing Order or (when entered) the Final
Borrowing Order, as applicable; provided that no portion of any Advance or any
Letter of Credit shall be used, directly or indirectly, (i) to make any payment
or prepayment that is prohibited under this Agreement, including any Prepetition
Payment to the extent prohibited hereunder, (ii) to pay any fees or similar
amounts to any Person who has proposed or may propose to purchase assets of or
interests in the Borrower or any other Loan Party or who otherwise has proposed
or may propose to invest in the Borrower or any other Loan Party (including
so-called “topping fees”, “exit fees” and similar amounts), it being understood
that payment of any such amounts from the proceeds of any such asset purchase or
investment shall not be deemed a breach of this clause (ii), (iii) to make any
distribution under a Reorganization Plan in any Chapter 11 Case, (iv) to finance
in any way any adversary action, suit, arbitration, proceeds, application,
motion or other litigation of any type relating to or in

 

73

--------------------------------------------------------------------------------


 

connection with the Prepetition Credit Agreement or any of the other Prepetition
Loan Documents or instruments entered into in connection therewith, including,
without limitation, any challenges to the obligations under the Prepetition
Credit Agreement or the validity, perfection, priority or enforceability of any
Lien securing such claims or any payment thereunder, (v) to finance in any way
any action, suit, arbitration, proceeding, application, motion or other
litigation of any type adverse to the interests of the Administrative Agent and
the Lenders or their rights and remedies under this Agreement, the Loan
Documents, the Interim Borrowing Order or the Final Borrowing Order, (vi) to
make any payment in settlement of any claim, action or proceeding, before any
court, arbitrator or other governmental body, (vii) to pay any liabilities
arising on termination of any Reorganization Plan, (viii) to reduce, terminate,
or otherwise be applied to any Prepetition Debt of the Borrower or any other
Loan Party, other than payment of the Obligations under the Prepetition Credit
Agreement to the extent provided for in the Interim Borrowing Order or (when
entered) the Final Borrowing Order or as the Bankruptcy Court may otherwise
approve or (ix) to purchase or carry any Margin Stock, directly or indirectly,
or to extend credit for the purpose of purchasing or carrying any such Margin
Stock for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any Margin Stock or for any other
purpose which might cause any of Extensions of Credit under this Agreement to be
considered a “purpose credit” within the meaning of Regulation T, U or X or
otherwise violate any of the Regulations of the Board.

 

The Administrative Agent (A) may assume that the Loan Parties will comply with
the DIP Budget, subject to the terms and conditions set forth herein, (B) shall
have no duty to monitor such compliance and (C) shall not be obligated to pay
(directly or indirectly from the Collateral) any unpaid expenses incurred or
authorized to be incurred pursuant to any DIP Budget.  The line items in the DIP
Budget for payment of interest, expenses and other amounts to the Lenders are
estimates only, and the Loan Parties remain obligated to pay any and all
Obligations in accordance with the terms of the Loan Documents.  Nothing in any
DIP Budget (including any estimates of a loan balance in excess of borrowing
base restrictions) shall constitute an amendment or other modification of this
Agreement or other lending limits set forth herein.

 

SECTION 2.15.Defaulting Lenders.  (a)  In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, so long as no
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted
Advance.  In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrower shall
constitute for all purposes of this Agreement and the other Loan Documents an
Advance by such Defaulting Lender made on the date pursuant to which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01.  Such Advance shall be a Base Rate Advance and shall be
considered, for all purposes of this Agreement, to comprise part of the
Borrowing in connection with which such Defaulted Advance was originally
required to have

 

74

--------------------------------------------------------------------------------


 

been made pursuant to Section 2.01, even if the other Advances comprising such
Borrowing shall be Eurodollar Rate Advances on the date such Revolving Credit
Advance is deemed to be made pursuant to this subsection (a).  The Borrower
shall notify the Administrative Agent at any time the Borrower exercises its
right of set-off pursuant to this subsection (a) and shall set forth in such
notice (A) the name of the Defaulting Lender and the Defaulted Advance required
to be made by such Defaulting Lender and (B) the amount set off and otherwise
applied in respect of such Defaulted Advance pursuant to this subsection (a). 
Any portion of such payment otherwise required to be made by the Borrower to or
for the account of such Defaulting Lender which is paid by the Borrower, after
giving effect to the amount set off and otherwise applied by the Borrower
pursuant to this subsection (a), shall be applied by the Administrative Agent as
specified in subsection (b) or (c) of this Section 2.15.

 


(B)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL OWE A DEFAULTED AMOUNT TO
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER LENDER PARTIES AND (III) THE
BORROWER SHALL MAKE ANY PAYMENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN THE
ADMINISTRATIVE AGENT MAY, ON ITS BEHALF OR ON BEHALF OF SUCH OTHER LENDER
PARTIES AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY AT SUCH
TIME THE AMOUNT SO PAID BY THE BORROWER TO OR FOR THE ACCOUNT OF SUCH DEFAULTING
LENDER TO THE PAYMENT OF EACH SUCH DEFAULTED AMOUNT TO THE EXTENT REQUIRED TO
PAY SUCH DEFAULTED AMOUNT.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL SO
APPLY ANY SUCH AMOUNT TO THE PAYMENT OF ANY SUCH DEFAULTED AMOUNT ON ANY DATE,
THE AMOUNT SO APPLIED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PAYMENT, TO SUCH EXTENT,
OF SUCH DEFAULTED AMOUNT ON SUCH DATE.  ANY SUCH AMOUNT SO APPLIED BY THE
ADMINISTRATIVE AGENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT OR
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO SUCH OTHER LENDER PARTIES, RATABLY IN
ACCORDANCE WITH THE RESPECTIVE PORTIONS OF SUCH DEFAULTED AMOUNTS PAYABLE AT
SUCH TIME TO THE ADMINISTRATIVE AGENT AND SUCH OTHER LENDER PARTIES AND, IF THE
AMOUNT OF SUCH PAYMENT MADE BY THE BORROWER SHALL AT SUCH TIME BE INSUFFICIENT
TO PAY ALL SUCH DEFAULTED AMOUNTS OWING BY EACH SUCH DEFAULTING LENDER AT SUCH
TIME TO THE ADMINISTRATIVE AGENT AND THE OTHER LENDER PARTIES, IN THE FOLLOWING
ORDER OF PRIORITY:


 

(A)          first, to the Administrative Agent for any such Defaulted Amount
then owing by each such Defaulting Lender to the Administrative Agent; and

 

(B)           second, to any other Lender Parties for any such Defaulted Amounts
then owing by each such Defaulting Lender to such other Lender Parties, ratably
in accordance with such respective Defaulted Amounts then owing to such other
Lender Parties.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 


(C)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A DEFAULTED
ADVANCE OR A

 

75

--------------------------------------------------------------------------------


 


DEFAULTED AMOUNT AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER PARTY SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY AMOUNT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING LENDER,
THEN THE BORROWER OR SUCH OTHER LENDER PARTY SHALL PAY SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT TO BE HELD BY THE ADMINISTRATIVE AGENT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN ESCROW OR THE ADMINISTRATIVE AGENT SHALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLD IN ESCROW SUCH AMOUNT
OTHERWISE HELD BY IT.  ANY FUNDS HELD BY THE ADMINISTRATIVE AGENT IN ESCROW
UNDER THIS SUBSECTION (C) SHALL BE DEPOSITED BY THE ADMINISTRATIVE AGENT IN AN
ACCOUNT WITH DBTCA, IN THE NAME AND UNDER THE CONTROL OF THE ADMINISTRATIVE
AGENT, BUT SUBJECT TO THE PROVISIONS OF THIS SUBSECTION (C).  THE TERMS
APPLICABLE TO SUCH ACCOUNT, INCLUDING THE RATE OF INTEREST PAYABLE WITH RESPECT
TO THE CREDIT BALANCE OF SUCH ACCOUNT FROM TIME TO TIME, SHALL BE DBTCA’S
STANDARD TERMS APPLICABLE TO ESCROW ACCOUNTS MAINTAINED WITH IT.  ANY INTEREST
CREDITED TO SUCH ACCOUNT FROM TIME TO TIME SHALL BE HELD BY THE ADMINISTRATIVE
AGENT IN ESCROW UNDER, AND APPLIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME
IN ACCORDANCE WITH THE PROVISIONS OF, THIS SUBSECTION (C).  THE ADMINISTRATIVE
AGENT SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY ALL FUNDS
SO HELD IN ESCROW FROM TIME TO TIME TO THE EXTENT NECESSARY TO MAKE ANY ADVANCES
REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER AND TO PAY ANY AMOUNT PAYABLE BY
SUCH DEFAULTING LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY, AS AND WHEN SUCH ADVANCES OR
AMOUNTS ARE REQUIRED TO BE MADE OR PAID AND, IF THE AMOUNT SO HELD IN ESCROW
SHALL AT ANY TIME BE INSUFFICIENT TO MAKE AND PAY ALL SUCH ADVANCES AND AMOUNTS
REQUIRED TO BE MADE OR PAID AT SUCH TIME, IN THE FOLLOWING ORDER OF PRIORITY:


 

(A)          first, to the Administrative Agent for any amount then due and
payable by such Defaulting Lender to the Administrative Agent hereunder;

 

(B)           second, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and

 

(C)           third, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to the Commitment of such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IN THE EVENT THAT ANY REVOLVING CREDIT LENDER IS A DEFAULTING LENDER,
NO ISSUING BANK SHALL BE REQUIRED TO ISSUE, RENEW, EXTEND OR AMEND ANY LETTER OF
CREDIT, UNLESS SUCH ISSUING BANK HAS ENTERED INTO ARRANGEMENTS SATISFACTORY TO
IT AND THE BORROWER TO ELIMINATE SUCH ISSUING BANK’S RISK WITH RESPECT TO EACH
DEFAULTING LENDER’S PARTICIPATION IN LETTERS OF CREDIT ISSUED BY SUCH ISSUING
BANK (WHICH ARRANGEMENTS ARE HEREBY CONSENTED TO BY THE LENDERS), INCLUDING BY
CASH COLLATERALIZING EACH DEFAULTING LENDER’S PRO RATA SHARE OF THE LETTER OF
CREDIT OUTSTANDINGS WITH

 

76

--------------------------------------------------------------------------------


 


RESPECT TO SUCH LETTERS OF CREDIT (SUCH ARRANGEMENTS, THE “LETTER OF CREDIT
BACK-STOP ARRANGEMENTS”).


 


(E)           IF ANY REVOLVING CREDIT LENDER BECOMES A DEFAULTING LENDER AT ANY
TIME THAT ANY LETTER OF CREDIT ISSUED BY ANY ISSUING BANK IS OUTSTANDING, THE
BORROWER SHALL ENTER INTO THE APPLICABLE LETTER OF CREDIT BACK-STOP ARRANGEMENTS
WITH SUCH ISSUING BANK NO LATER THAN 10 BUSINESS DAYS AFTER THE DATE SUCH
REVOLVING CREDIT LENDER BECOMES A DEFAULTING LENDER.


 


(F)            NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN
SECTION 2.01(C), (I) THE SWINGLINE BANK SHALL NOT BE OBLIGATED TO MAKE ANY
SWINGLINE ADVANCES AT A TIME WHEN ANY REVOLVING CREDIT LENDER IS A DEFAULTING
LENDER UNLESS THE SWINGLINE BANK HAS ENTERED INTO ARRANGEMENTS SATISFACTORY TO
IT AND THE BORROWER TO ELIMINATE THE SWINGLINE BANK’S RISK WITH RESPECT TO EACH
DEFAULTING LENDER’S PARTICIPATION IN SUCH SWINGLINE ADVANCES, INCLUDING BY CASH
COLLATERALIZING SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE OUTSTANDING
SWINGLINE ADVANCES (SUCH ARRANGEMENTS, THE “SWINGLINE BACK-STOP ARRANGEMENTS”),
AND (II) THE SWINGLINE BANK SHALL NOT MAKE ANY SWINGLINE ADVANCE AFTER IT HAS
RECEIVED WRITTEN NOTICE FROM THE BORROWER, ANY OTHER LOAN PARTY OR THE MAJORITY
LENDERS STATING THAT A DEFAULT OR AN EVENT OF DEFAULT EXISTS AND IS CONTINUING
UNTIL SUCH TIME AS THE SWINGLINE BANK SHALL HAVE RECEIVED WRITTEN NOTICE (A) OF
RESCISSION OF ALL SUCH NOTICES FROM THE PARTY OR PARTIES ORIGINALLY DELIVERING
SUCH NOTICE OR NOTICES OR (B) OF THE WAIVER OF SUCH DEFAULT OR AN EVENT OF
DEFAULT BY THE MAJORITY LENDERS.


 


(G)           THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS
SECTION 2.15 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT THE BORROWER MAY
HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED ADVANCE AND
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY MAY HAVE AGAINST SUCH
DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED AMOUNT.


 

SECTION 2.16.Superpriority Nature of Obligations.  All Obligations under the
Loan Documents shall constitute allowed administrative expense claims in the
Chapter 11 Cases against the Loan Parties with priority under
Section 364(c)(1) of the Bankruptcy Code over any and all other administrative
expenses of the kind specified or ordered pursuant to any provision of the
Bankruptcy Code, including, but not limited to, Sections 105, 326, 328, 503(b),
506(c), 507(a), 507(b) and 726 of the Bankruptcy Code; provided that, the
priority status of the Obligations and the Liens securing the same shall be
subject to the Carve-Out and provided further that the respective priority of
the First Out Obligations and the Last Out Obligations shall be as set forth in
Section 2.20 and Section 6.02.

 

SECTION 2.17.Bailee for Perfection.  (a) The Administrative Agent agrees to
acquire and acknowledges that it holds the Collateral in its possession or
control (or in the possession or control of its agents or bailees) on behalf of
itself and the collateral agent under the Prepetition Collateral Documents and
its respective assignees (the “Prepetition Collateral Agent”) solely for the
purpose of perfecting the security interest granted under the Loan Documents and
the Prepetition Loan Documents, subject to the terms and conditions of this
Section 2.17.

 


(B)           UNTIL THE PAYMENT IN FULL IN CASH OF ALL OBLIGATIONS, TERMINATION
OR CASH COLLATERALIZATION OF ALL LETTERS OF CREDIT ISSUED HEREUNDER AND THE
TERMINATION OF THE REVOLVING

 

77

--------------------------------------------------------------------------------


 


CREDIT COMMITMENTS HEREUNDER HAS OCCURRED, THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO DEAL WITH THE COLLATERAL IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS AS IF THE LIENS OF THE PREPETITION COLLATERAL AGENT UNDER THE
PREPETITION COLLATERAL DOCUMENTS DID NOT EXIST, BUT SUBJECT ALWAYS TO THE TERMS
OF THE ORDERS, AS APPLICABLE.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
THE SECURED PARTIES OR THE PREPETITION COLLATERAL AGENT TO ASSURE THAT THE
COLLATERAL IS GENUINE OR OWNED BY ANY OF THE LOAN PARTIES OR TO PRESERVE THE
RIGHTS OR BENEFITS OF ANY PERSON EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 2.17.  THE DUTIES OR RESPONSIBILITIES OF THE ADMINISTRATIVE AGENT UNDER
THIS SECTION 2.17 SHALL BE LIMITED SOLELY TO HOLDING THE COLLATERAL AS BAILEE IN
ACCORDANCE WITH THIS SECTION 2.17.


 


(D)           THE ADMINISTRATIVE AGENT ACTING PURSUANT TO THIS SECTION 2.17
SHALL NOT HAVE BY REASON OF THE COLLATERAL DOCUMENTS, THE PREPETITION COLLATERAL
DOCUMENTS, THIS AGREEMENT OR ANY OTHER DOCUMENT A FIDUCIARY RELATIONSHIP IN
RESPECT OF THE SECURED PARTIES, THE PREPETITION COLLATERAL AGENT OR THE
PREPETITION SECURED PARTIES.


 

SECTION 2.18.No Discharge; Survival of Claims.  The Borrower, on behalf of
itself and its Subsidiaries, agrees that (a) the Obligations hereunder shall not
be discharged by the entry of an order confirming a plan of reorganization in
any Chapter 11 Case (and the Borrower, on behalf of itself and its Subsidiaries,
pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waive any such
discharge) and (b) the superpriority administrative claim granted to the
Administrative Agent and the Lenders pursuant to the Interim Borrowing Order
(and the Final Borrowing Order when applicable) and described therein and the
Liens granted to the Administrative Agent pursuant to the Interim Borrowing
Order (and the Final Borrowing Order when applicable) and described therein
shall not be affected in any manner by the entry of an order confirming a plan
of reorganization in any Chapter 11 Case.

 

SECTION 2.19.Extension of Maturity Date.


 

(a)           Request for Extension.  The Borrower may request, by notice given
to the Administrative Agent (who shall promptly notify the Lenders) (the
“Extension Request”) on a date that is not earlier than forty five (45) days and
not later than fifteen (15) days prior to the Original Termination Date that the
Original Termination Date be extended to the date which is 90 days after the
Original Termination Date, or if such date is not a Business Day on the next
preceding Business Day.

 

(b)           Conditions to Effectiveness of Extension.  The Original
Termination Date shall be automatically extended to the Extended Termination
Date on the first day (the “Extension Effective Date”) that each of the
following conditions is satisfied:

 

(I)            NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF RECEIPT OF THE EXTENSION REQUEST BY THE ADMINISTRATIVE
AGENT OR ON THE EXTENSION EFFECTIVE DATE AFTER GIVING EFFECT THERETO;

 

(II)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF RECEIPT
OF THE EXTENSION REQUEST BY THE ADMINISTRATIVE AGENT AND AS OF THE EXTENSION
EFFECTIVE DATE AFTER GIVING EFFECT THERETO, AS

 

78

--------------------------------------------------------------------------------


 

THOUGH MADE ON AND AS OF SUCH DATE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY
IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC
DATE);

 

(III)          THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT,
PRIOR TO DELIVERING THE EXTENSION REQUEST, AN UPDATE OF THE DIP BUDGET THROUGH
[          ], 2010(1) IN FORM AND SCOPE REASONABLY SATISFACTORY TO THE
INSTRUCTING GROUP;

 

(IV)          THE BORROWER SHALL HAVE FILED, PRIOR TO DELIVERING THE EXTENSION
REQUEST, A DRAFT REORGANIZATION PLAN AND RELATED DISCLOSURE STATEMENT, IN EACH
CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INSTRUCTING GROUP;

 

(V)           THE MOST RECENT APPRAISAL REPORT AND FIELD EXAMINATION AND AUDIT
REPORT DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT ARE DATED NO
EARLIER THAN THE DATE WHICH IS TWO (2) MONTHS PRIOR TO THE ORIGINAL TERMINATION
DATE;

 

(VI)          THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN
UPDATED DIP FORECAST IN FORM AND SUBSTANCE SATISFACTORY TO THE INSTRUCTING GROUP
WHICH SHALL INCLUDE EACH WEEK BEGINNING ON OR PRIOR TO THE EXTENDED TERMINATION
DATE TO THE EXTENT THAT ANY SUCH WEEK IS NOT INCLUDED IN THE MOST RECENT DIP
FORECAST PROVIDED TO THE ADMINISTRATIVE AGENT; AND

 

(VII)         THE BORROWER SHALL HAVE PAID (X) THE EXTENSION FEE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH FIRST OUT LENDER AND (Y) THE
ADDITIONAL INTEREST TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LAST OUT
TERM LENDER.

 

SECTION 2.20. Last Out Term Advances. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in order to reflect the
first-in, last-out nature of the Last Out Term Advances, the following
provisions shall apply at all times:

 


(A)           GENERAL.  SUBJECT TO THE TERMS OF THE ORDERS AND THE PROVISIONS OF
THIS SECTION 2.20, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE FIRST OUT LENDER
PARTIES, SHALL HAVE THE RIGHT TO APPLY PAYMENTS OF ANY KIND FROM ANY SOURCE,
INCLUDING THE PROCEEDS OF ANY COLLATERAL, TO THE PAYMENT OF THE FIRST OUT
OBLIGATIONS UNTIL THE FIRST OUT FINAL PAYMENT DATE HAS OCCURRED, IN ANY MANNER
IN THE ADMINISTRATIVE AGENT’S SOLE AND UNFETTERED DISCRETION BEFORE MAKING ANY
PAYMENT OR OTHER DISTRIBUTION OR PROVIDING ANY OTHER CONSIDERATION WHATSOEVER TO
THE LAST OUT TERM LENDERS.


 


(B)           PRINCIPAL PAYMENTS.  NO PAYMENT OR OTHER DISTRIBUTION OR
CONSIDERATION SHALL BE APPLIED TO THE PRINCIPAL BALANCE OF THE LAST OUT TERM
ADVANCES (WHETHER AS SCHEDULED AMORTIZATION, MANDATORY PREPAYMENTS, OPTIONAL
PREPAYMENTS OR OTHERWISE) UNTIL THE OCCURRENCE OF THE FIRST OUT FINAL PAYMENT
DATE. FOLLOWING THE OCCURRENCE OF THE FIRST OUT FINAL PAYMENT DATE, THE
PRINCIPAL AMOUNT OF THE LAST OUT TERM ADVANCES MAY BE PREPAID OR SHALL BE REPAID
IN ACCORDANCE WITH SECTION 2.06.


 


(C)           INTEREST AND OTHER PAYMENTS. THE BORROWER SHALL PAY INTEREST ON
EACH LAST OUT TERM ADVANCE OF EACH LAST OUT TERM LENDER ON THE DATE ON WHICH
SUCH INTEREST IS DUE IN

 

--------------------------------------------------------------------------------

(1) Insert Extended Termination Date in Execution Copy.

 

79

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SECTION 2.07(A) IN CASH.  ANY DEFAULT INTEREST IN RESPECT OF THE
LAST OUT OBLIGATIONS SHALL BE PAID IN ACCORDANCE WITH SECTION 2.07(B).


 


(D)                                 FEES, COSTS AND EXPENSES. THE BORROWER SHALL
PAY ANY ENHANCED YIELD, FEES, COSTS OR EXPENSES INCURRED BY ANY LAST OUT TERM
LENDER AS PROVIDED FOR IN THIS AGREEMENT (INCLUDING PURSUANT TO 2.02(F),
2.08(D), 2.10, 2.19(B) AND SECTION 8.04) OR THE ENHANCED YIELD LETTER AGREEMENT
ON THE DATE REQUIRED HEREUNDER OR THREUNDER.


 


(E)                                  GROSS-UP PAYMENTS. THE BORROWER SHALL PAY
ANY GROSS-UP AMOUNT PAYABLE TO ANY LAST OUT TERM LENDER PURSUANT TO
SECTION 2.12(A) ON THE DATE REQUIRED THEREUNDER.


 


(F)                                    TURNOVER.  UNTIL THE OCCURRENCE OF THE
FIRST OUT FINAL PAYMENT DATE, ANY PAYMENT OR OTHER DISTRIBUTION OR CONSIDERATION
OR COLLATERAL PROCEEDS THAT MAY BE RECEIVED BY ANY LAST OUT TERM LENDER IN ITS
CAPACITY AS A LAST OUT TERM LENDER (PROVIDED THAT THIS SHALL NOT APPLY TO ANY
PAYMENT OR OTHER DISTRIBUTION OR CONSIDERATION OR PROCEEDS RECEIVED BY A LAST
OUT TERM LENDER OWING TO IT IN ANY OTHER OR DIFFERENT CAPACITY PURSUANT TO ANY
REORGANIZATION PLAN OR AS AUTHORIZED BY THE BANKRUPTCY COURT) IN VIOLATION OF
THIS AGREEMENT AND ANY DISTRIBUTION IN THE CHAPTER 11 CASES SHALL BE SEGREGATED
AND HELD IN TRUST AND PROMPTLY PAID OVER TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE FIRST OUT LENDER PARTIES, IN THE SAME FORM AS RECEIVED, WITH ANY
NECESSARY ENDORSEMENTS, AND EACH LAST OUT TERM LENDER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO MAKE ANY SUCH ENDORSEMENTS (WHICH AUTHORIZATION, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE).


 


(G)                                 LIENS.  NO LAST OUT TERM LENDER SHALL OBJECT
TO OR CONTEST, OR SUPPORT ANY OTHER PERSON IN CONTESTING OR OBJECTING TO, IN ANY
PROCEEDING BEFORE THE BANKRUPTCY COURT, THE VALIDITY, EXTENT, PERFECTION,
PRIORITY OR ENFORCEABILITY OF ANY SECURITY INTEREST IN THE COLLATERAL OR
PURSUANT TO ANY ORDER. NOTWITHSTANDING ANY FAILURE BY THE ADMINISTRATIVE AGENT
OR ANY OTHER SECURED PARTY TO PERFECT ITS SECURITY INTERESTS IN THE COLLATERAL
OR ANY AVOIDANCE, INVALIDATION OR SUBORDINATION BY ANY THIRD PARTY OR COURT OF
COMPETENT JURISDICTION OF THE SECURITY INTERESTS IN THE COLLATERAL, THE PRIORITY
AND RIGHTS AS BETWEEN THE FIRST OUT LENDER PARTIES AND THE LAST OUT TERM LENDERS
WITH RESPECT TO ANY PROCEEDS OF THE COLLATERAL SHALL BE AS SET FORTH IN THIS
AGREEMENT.


 


(H)                                 EXCLUSIVE ADMINISTRATION OF FIRST OUT
OBLIGATIONS.  THIS AGREEMENT SHALL NOT BE CONSTRUED TO CREATE A FIDUCIARY
RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT AND THE FIRST OUT LENDER PARTIES,
ON THE ONE HAND, AND ANY LAST OUT TERM LENDER, ON THE OTHER HAND.  EACH LAST OUT
TERM LENDER ACKNOWLEDGES AND AGREES THAT THE ADMINISTRATIVE AGENT’S ACTIONS
UNDER THIS AGREEMENT ARE STRICTLY ADMINISTRATIVE AND ANY REPAYMENT OF PRINCIPAL
OR INTEREST OR OTHER AMOUNT TO ANY LAST OUT TERM LENDER IS SOLELY DEPENDENT UPON
THE BORROWER.  EXCEPT FOR WILLFUL MISCONDUCT OR ACTUAL FRAUD (AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION), EACH
LAST OUT TERM LENDER EXONERATES THE FIRST OUT LENDER PARTIES AND THE
ADMINISTRATIVE AGENT OF AND FROM ANY OBLIGATION OR LIABILITY, EXPRESS OR
IMPLIED, FOR ANY LOSS, DEPRECIATION OF OR FAILURE TO REALIZE UPON THE ADVANCES
OR ANY OTHER OBLIGATIONS, OR ANY COLLATERAL SECURING THE ADVANCES OR ANY OTHER
OBLIGATIONS, OR FOR FAILURE TO COLLECT OR RECEIVE PAYMENTS OF ANY SUMS OWING
FROM THE BORROWER OR FOR ANY MISTAKE, OMISSION, OR ERROR OF JUDGMENT IN PASSING
UPON OR ACCEPTING THE ADVANCES OR ANY OTHER OBLIGATIONS, THE COLLATERAL, IF ANY,
ANY LOAN DOCUMENTS, OR IN THE MAKING OF ANY ADVANCES OF MONIES OR EXTENSIONS OF
CREDIT TO THE BORROWER, OR IN MAKING ANY EXAMINATIONS, AUDITS OR REVIEWS OF THE
AFFAIRS OF THE BORROWER OR

 

80

--------------------------------------------------------------------------------


 


THE COLLATERAL, OR IN GRANTING TO THE BORROWER EXTENSIONS OF TIME FOR PAYMENT OF
THE ADVANCES OR ANY OTHER OBLIGATIONS (OTHER THAN ANY LAST OUT TERM ADVANCES OR
ANY LAST OUT OBLIGATIONS IN VIOLATION OF THE TERMS OF THIS AGREEMENT, WITHOUT
THE CONSENT OF THE LAST OUT TERM LENDERS OR LAST OUT REQUISITE LENDERS AS
REQUIRED PURSUANT TO THIS AGREEMENT) OR IN ADMINISTERING OR MONITORING THE
COLLATERAL FOR THE ADVANCES OR ANY OTHER OBLIGATIONS.  MOREOVER, THE
ADMINISTRATIVE AGENT DOES NOT ASSUME AND DOES NOT HAVE ANY OBLIGATION OR
LIABILITY AND UNDERTAKES NO GUARANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
EXISTING OR FUTURE FINANCIAL WORTH OR RESPONSIBILITY OF THE BORROWER, OR OF ANY
OF THE ACCOUNT DEBTORS OF THE BORROWER, WITH RESPECT TO THE GENUINENESS OR VALUE
OF THE COLLATERAL OR WITH RESPECT TO THE PAYMENT OR THE COLLECTABILITY OF THE
ADVANCES OR ANY OTHER OBLIGATIONS.


 


(I)                                     EXCLUSIVE ENFORCEMENT. UNTIL THE FIRST
OUT FINAL PAYMENT DATE HAS OCCURRED, THE ADMINISTRATIVE AGENT AND THE FIRST OUT
LENDERS SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO TAKE AND CONTINUE ANY
ENFORCEMENT ACTION WITH RESPECT TO THE COLLATERAL, WITHOUT ANY CONSENT OF ANY
LAST OUT TERM LENDER INCLUDING, WITHOUT LIMITATION, THE RIGHT TO AMEND ANY OF
THE LOAN DOCUMENTS (SUBJECT TO THE PROVISIONS OF SECTION 8.01(D), (E) AND (F)),
TO AMEND, MODIFY, WAIVE TERMINATE, OR RELEASE ANY OF THE FIRST OUT OBLIGATIONS
OF THE BORROWER OR TO RELEASE ANY COLLATERAL SECURING THE OBLIGATIONS. NO LAST
OUT TERM LENDER WILL EXERCISE OR SEEK TO EXERCISE ANY RIGHTS OR REMEDIES
(INCLUDING SET-OFF) WITH RESPECT TO ANY COLLATERAL (INCLUDING, WITHOUT
LIMITATION, THE EXERCISE OF ANY RIGHT UNDER ANY LOCKBOX AGREEMENT, ACCOUNT
CONTROL AGREEMENT, LANDLORD WAIVER OR BAILEE’S LETTER OR SIMILAR AGREEMENT OR
ARRANGEMENT TO WHICH SUCH LAST OUT TERM LENDER IS A PARTY) OR INSTITUTE OR
COMMENCE, OR JOIN WITH ANY PERSON IN COMMENCING, ANY ACTION OR PROCEEDING WITH
RESPECT TO SUCH RIGHTS OR REMEDIES (INCLUDING ANY ACTION OF FORECLOSURE,
ENFORCEMENT, COLLECTION OR EXECUTION), AND WILL NOT CONTEST, PROTEST OR OBJECT
TO ANY FORECLOSURE PROCEEDING OR ACTION BROUGHT BY THE ADMINISTRATIVE AGENT OR
ANY OTHER FIRST OUT LENDER PARTY OR ANY OTHER EXERCISE BY THE ADMINISTRATIVE
AGENT OR ANY OTHER FIRST OUT LENDER PARTY, OF ANY RIGHTS AND REMEDIES RELATING
TO THE COLLATERAL UNDER THE LOAN DOCUMENTS OR OTHERWISE, OR OBJECT TO THE
FORBEARANCE BY THE ADMINISTRATIVE AGENT OR ANY OTHER FIRST OUT LENDER PARTY FROM
BRINGING OR PURSUING ANY FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER EXERCISE
OF ANY RIGHTS OR REMEDIES RELATING TO THE COLLATERAL. UNTIL THE FIRST OUT FINAL
PAYMENT DATE, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT AND THE FIRST OUT LENDERS MAY TAKE AND
CONTINUE ANY ENFORCEMENT ACTION WITH RESPECT TO THE FIRST OUT OBLIGATIONS AND
THE COLLATERAL IN SUCH ORDER AND MANNER AS THEY MAY DETERMINE IN THEIR SOLE AND
ABSOLUTE DISCRETION. THE ADMINISTRATIVE AGENT AND THE FIRST OUT LENDER PARTIES
AGREE TO USE THEIR REASONABLE COMMERCIAL EFFORTS TO CONSULT WITH THE LAST OUT
TERM LENDERS PRIOR TO TAKING ANY ENFORCEMENT ACTION WITH RESPECT TO THE
COLLATERAL OR EXERCISING ANY OTHER RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS;
PROVIDED THAT THE ADMINISTRATIVE AGENT OR ANY FIRST OUT LENDER PARTY SHALL BE
ENTITLED TO TAKE ENFORCEMENT ACTION OR EXERCISE OTHER RIGHTS OR REMEDIES PRIOR
TO ANY SUCH CONSULTATION IF, IN THEIR REASONABLE OPINION, IT IS NECESSARY TO ACT
URGENTLY TO PROTECT OR PRESERVE ANY OBLIGATION OR ANY COLLATERAL, AND SUCH
ENFORCEMENT ACTION OR EXERCISE OF OTHER RIGHTS OR REMEDIES SHALL NOT BE
INVALIDATED OR SUBJECT TO CHALLENGE BY ANY LAST OUT TERM LENDER AS A RESULT OF
ANY FAILURE TO CONSULT PRIOR TO TAKING ENFORCEMENT ACTION OR EXERCISING SUCH
OTHER RIGHTS OR REMEDIES.


 


(J)                                     DISGORGEMENT.  IF ANY FIRST OUT LENDER
PARTY IS REQUIRED TO DISGORGE ANY AMOUNTS IT HAS RECEIVED ON ACCOUNT OF THE
FIRST OUT OBLIGATIONS AND PAY ANY SUCH AMOUNT OVER TO ANY LAST OUT TERM LENDER,
THE LAST OUT TERM LENDERS SHALL IMMEDIATELY REIMBURSE SUCH FIRST

 

81

--------------------------------------------------------------------------------


 


OUT LENDER PARTY FOR THE AMOUNT THAT SUCH FIRST OUT LENDER PARTY WAS REQUIRED TO
DISGORGE, LIMITED TO THE AMOUNT OF DISTRIBUTIONS RECEIVED BY THE LAST OUT TERM
LENDERS ON ACCOUNT OF THEIR LAST OUT TERM ADVANCES THROUGH THE DATE OF SUCH
DISGORGEMENT.  ONCE THE LAST OUT TERM ADVANCES ARE FUNDED BY THE LAST OUT TERM
LENDERS, OTHER THAN THE PAYMENT OF INTEREST PURSUANT TO SECTION 2.20(C), THE
PAYMENT OF ANY ENHANCED YIELD, FEES, COSTS AND EXPENSES PURSUANT TO
SECTION 2.20(D) AND THE PAYMENT OF ANY GROSS-UP AMOUNT BY THE BORROWER TO ANY
LAST OUT TERM LENDER PURSUANT TO SECTION 2.20(E), NO MONIES OR OTHER
CONSIDERATION SHALL BE PAID TO, OR RECEIVED BY, ANY LAST OUT TERM LENDER IN
RESPECT OF THE LAST OUT TERM ADVANCES, UNTIL THE FIRST OUT FINAL PAYMENT DATE.


 


(K)                                  JUDGMENT CREDITORS. IN THE EVENT THAT ANY
LAST OUT TERM LENDER BECOMES A JUDGMENT LIEN CREDITOR IN RESPECT OF ANY
COLLATERAL AS A RESULT OF ITS ENFORCEMENT (IN VIOLATION OF THIS AGREEMENT) OF
ITS RIGHTS AS AN UNSECURED CREDITOR, SUCH JUDGMENT LIEN SHALL BE SUBJECT TO THE
TERMS OF THIS AGREEMENT FOR ALL PURPOSES (INCLUDING IN RELATION TO THE FIRST OUT
OBLIGATIONS) TO THE SAME EXTENT AS THE LAST OUT OBLIGATIONS ARE SUBJECT TO THE
TERMS OF THIS AGREEMENT.


 


(L)                                     ASSET SALES. IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, AND THE FIRST OUT LENDERS HAVE COMMENCED THE
EXERCISE OF REMEDIES AS A RESULT OF SUCH EVENT OF DEFAULT, THE FIRST OUT LENDERS
SHALL HAVE THE RIGHT TO CONTROL ANY CONSENT TO AN ASSET SALE OR OTHER
DISPOSITION, IN EACH CASE, MADE IN CONNECTION WITH SUCH REMEDIES EXERCISE, THAT
IS NOT CURRENTLY PERMITTED HEREUNDER, AND THE LAST OUT TERM LENDERS SHALL BE
DEEMED TO HAVE CONSENTED TO ANY SUCH ASSET SALE OR OTHER DISPOSITION THAT HAS
BEEN CONSENTED TO BY THE MAJORITY LENDERS.


 


(M)                               VOTING RIGHTS. THE LAST OUT TERM LENDERS SHALL
BE DEEMED TO HAVE CONSENTED TO ANY ACCELERATION OF THE OBLIGATIONS HEREUNDER
THAT IS CONSENTED TO OR REQUESTED BY THE MAJORITY LENDERS.


 


(N)                                 LENDER MEETINGS AND INFORMATION. THE FIRST
OUT LENDERS SHALL HAVE THE RIGHT TO EXCLUDE THE LAST OUT TERM LENDERS FROM ANY
MEETING OF FIRST OUT LENDERS FOR ANY REASON. IN ADDITION, THE ADMINISTRATIVE
AGENT SHALL HAVE NO OBLIGATION TO PROVIDE THE LAST OUT TERM LENDERS ANY
INFORMATION DISTRIBUTED WITH RESPECT TO ANY SUCH MEETING.


 


(O)                                 AGREEMENTS REGARDING CHAPTER 11 CASES.


 

(I)                                     IN CONNECTION WITH (I) THE CHAPTER 11
CASES, (II) ANY SUBSEQUENT OR SUCCESSOR CASE COMMENCED OR CONTINUED UNDER THE
BANKRUPTCY CODE WITH RESPECT TO THE BORROWER, (III) ANY OTHER FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAW AFFECTING CREDITORS’
RIGHTS OR ANY OTHER OR SIMILAR PROCEEDINGS SEEKING ANY STAY, REORGANIZATION,
ARRANGEMENT, COMPOSITION OR READJUSTMENT OF THE OBLIGATIONS AND INDEBTEDNESS OF
THE BORROWER, (IV) ANY OTHER PROCEEDING SEEKING THE APPOINTMENT OF ANY TRUSTEE,
RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER INSOLVENCY OFFICIAL WITH SIMILAR POWERS
WITH RESPECT TO THE BORROWER OR ANY OF ITS ASSETS, (V) ANY OTHER PROCEEDING FOR
LIQUIDATION, DISSOLUTION OR OTHER WINDING UP OF THE BUSINESS OF THE BORROWER OR
(VI) ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ANY MARSHALLING OF ASSETS OF
THE BORROWER (ANY OF THE EVENTS REFERRED TO IN PRECEDING CLAUSES (I) THROUGH
(V), AN “INSOLVENCY PROCEEDING”), THE AGREEMENTS CONTAINED IN THIS AGREEMENT ARE
AND SHALL REMAIN IN FULL FORCE AND EFFECT AND ENFORCEABLE PURSUANT TO THEIR
TERMS.  NO PAYMENT OR OTHER REALIZATION OR RECOVERY OF ANY

 

82

--------------------------------------------------------------------------------


 

AMOUNTS OR OTHER CONSIDERATION ON ACCOUNT OF THE LAST OUT TERM ADVANCES SHALL BE
RECEIVED OR RETAINED BY ANY OF THE LAST OUT TERM LENDERS UNLESS AND UNTIL THE
FIRST OUT FINAL PAYMENT DATE HAS OCCURRED DURING THE PENDENCY OF ANY INSOLVENCY
PROCEEDING, REGARDLESS OF WHETHER SUCH INTEREST, FEES, ENHANCED YIELD, COSTS AND
EXPENSES ARE ALLOWED OR ALLOWABLE BY THE BANKRUPTCY COURT OR ANY OTHER
BANKRUPTCY COURT, OTHER THAN THE PAYMENT OF INTEREST PURSUANT TO
SECTION 2.20(C), THE PAYMENT OF ANY FEES, COSTS AND EXPENSES PURSUANT TO
SECTION 2.20(D) AND THE PAYMENT OF ANY GROSS-UP AMOUNT BY THE BORROWER TO ANY
LAST OUT TERM LENDER PURSUANT TO SECTION 2.20(E).

 

(II)                                  NO LAST OUT TERM LENDER SHALL CONTEST,
CHALLENGE, OR OBJECT TO ANY CLAIM BY THE ADMINISTRATIVE AGENT, ANY FIRST OUT
LENDER OR ANY FIRST OUT LENDER PARTY AGAINST THE BORROWER (INCLUDING ANY CLAIM
UNDER 11 U.S.C. § 506(B)) OR THE EXTENT, VALIDITY, PERFECTION, OR PRIORITY OF
THE LIENS HELD BY THE ADMINISTRATIVE AGENT, ANY FIRST OUT LENDER AND/OR ANY
OTHER FIRST OUT LENDER PARTY AS SECURITY FOR THE ADVANCES OR OTHER OBLIGATIONS.

 

(III)                               UNTIL THE FIRST OUT FINAL PAYMENT DATE,
AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE LAST OUT TERM
LENDERS AGREE THAT THE ADMINISTRATIVE AGENT MAY CONSENT TO THE SALE OR
FORECLOSURE OR DISPOSITION OF ANY OR ALL OF THE COLLATERAL (INCLUDING ANY
COLLATERAL SUBJECT TO THE ADEQUATE PROTECTION LIENS OF THE ADMINISTRATIVE AGENT)
IN THE CHAPTER 11 CASE OR ANY OTHER INSOLVENCY PROCEEDING, WHETHER SUCH SALE OR
DISPOSITION IS TO BE MADE PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE,
PURSUANT TO A PLAN OF REORGANIZATION OR OTHERWISE, AND THE LAST OUT TERM LENDERS
SHALL BE DEEMED TO HAVE CONSENTED TO ANY SUCH SALE OR DISPOSITION AND ALL OF THE
TERMS APPLICABLE THERETO; PROVIDED THAT, THE ADMINISTRATIVE AGENT AGREES TO USE
ITS REASONABLE COMMERCIAL EFFORTS TO GIVE THE LAST OUT TERM LENDERS PRIOR
WRITTEN NOTICE OF ANY SUCH SALE, FORECLOSURE OR DISPOSITION (OTHER THAN IN
CONNECTION WITH A SALE, FORECLOSURE OR DISPOSITION MADE IN THE ORDINARY COURSE
OF BUSINESS AND NOT OTHERWISE PROHIBITED BY THE TERMS OF THE LOAN DOCUMENTS) BUT
THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT ANY ACTION TAKEN WITHOUT SUCH
NOTICE HAVING BEEN GIVEN.

 

(IV)                              IF, IN ANY INSOLVENCY PROCEEDING, THE
ADMINISTRATIVE AGENT DESIRES TO PERMIT USE OF ANY COLLATERAL (INCLUDING ANY CASH
COLLATERAL (AS DEFINED IN SECTION 363(A) OF THE BANKRUPTCY CODE)), OR PERMIT OR
PROVIDE ADDITIONAL FINANCING UNDER EITHER SECTION 363 OR 364 OF THE BANKRUPTCY
CODE (AN “ADDITIONAL DIP FINANCING”), THEN, SO LONG AS THE TERMS OF THE
ADDITIONAL DIP FINANCING ARE PERMITTED BY THE ORDERS, THE LAST OUT TERM LENDERS
AGREE THAT NO OBJECTION SHALL BE RAISED BY ANY OF THE LAST OUT TERM LENDERS TO
SUCH ADDITIONAL DIP FINANCING OR USE OF COLLATERAL, INCLUDING ANY OBJECTION
BASED ON LACK OF ADEQUATE PROTECTION.

 

(V)                                 UNTIL THE FIRST OUT FINAL PAYMENT DATE, NO
LAST OUT TERM LENDER SHALL (I) SEEK RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER
STAY IN ANY INSOLVENCY PROCEEDING IN RESPECT OF THE COLLATERAL, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR (II) OPPOSE ANY REQUEST BY
THE ADMINISTRATIVE AGENT TO SEEK RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER
STAY IN ANY INSOLVENCY PROCEEDING IN RESPECT OF THE COLLATERAL.

 

(VI)                              IN THE CHAPTER 11 CASE OR ANY OTHER INSOLVENCY
PROCEEDING, NO LAST OUT TERM LENDER SHALL OBJECT TO ANY ADEQUATE PROTECTION
SOUGHT BY THE ADMINISTRATIVE AGENT,

 

83

--------------------------------------------------------------------------------


 

THE FIRST OUT LENDERS AND THE OTHER FIRST OUT LENDER PARTIES.

 

(VII)                           THE LAST OUT TERM LENDERS AGREE THAT, UNTIL THE
FIRST OUT FINAL PAYMENT DATE, NO LAST OUT TERM LENDER SHALL BE ENTITLED TO
BENEFIT FROM ANY AVOIDANCE ACTION AFFECTING OR OTHERWISE RELATED TO ANY
DISTRIBUTION OR ALLOCATION MADE IN RESPECT OF ANY OF THE OBLIGATIONS, WHETHER BY
PREFERENCE OR OTHERWISE, IT BEING UNDERSTOOD AND AGREED THAT THE BENEFIT OF SUCH
AVOIDANCE ACTION OTHERWISE ALLOCABLE TO THEM SHALL INSTEAD BE ALLOCATED AND
TURNED OVER FOR APPLICATION TO THE FIRST OUT OBLIGATIONS UNTIL THE FIRST OUT
FINAL PAYMENT DATE HAS OCCURRED.

 

(VIII)                        EACH LAST OUT TERM LENDER HEREBY WAIVES ANY CLAIM
SUCH LAST OUT TERM LENDER MAY HAVE AGAINST THE ADMINISTRATIVE AGENT ARISING OUT
OF THE ELECTION OF THE ADMINISTRATIVE AGENT FOR THE APPLICATION OF
SECTION 1111(B)(2) OF THE BANKRUPTCY CODE AND AGREES TO MAKE NO ELECTION UNDER
SECTION 1111(B)(2) OF THE BANKRUPTCY CODE IN RESPECT OF ITS INTEREST IN THE
COLLATERAL WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT.

 

(IX)                                THE LAST OUT TERM LENDERS AGREE THAT EACH OF
THEM SHALL TAKE SUCH FURTHER ACTION AND SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND INSTRUMENTS (IN RECORDABLE FORM, IF REQUESTED) AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EFFECTUATE THE PROVISIONS OF THIS
SECTION 2.20(O).

 


(P)                                 NO RESTRICTION ON RIGHTS.  NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO LIMIT OR RESTRICT THE ADMINISTRATIVE AGENT, THE
FIRST OUT LENDERS OR THE OTHER FIRST OUT LENDER PARTIES FROM IN ANY WAY
EXERCISING ANY RIGHTS OR REMEDIES ARISING UNDER THE LOAN DOCUMENTS, OR ANY
DOCUMENTS OR AGREEMENTS EXECUTED BY THE BORROWER OR PROVIDED FOR UNDER
APPLICABLE LAW, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT.  NO LAST OUT TERM LENDER SHALL HAVE ANY DIRECT CLAIM AGAINST THE
BORROWER OR ANY LOAN PARTY OR ANY RIGHT TO ENFORCE ANY OF THE TERMS OF THE LOAN
DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, EXERCISING ANY RIGHTS OR REMEDIES
ARISING UNDER THE ORDERS OR ANY DOCUMENTS OR AGREEMENTS EXECUTED BY THE BORROWER
OR PROVIDED FOR UNDER APPLICABLE LAW, UNLESS AND UNTIL THE FIRST OUT FINAL
PAYMENT DATE HAS OCCURRED, OTHER THAN (I) THE ENFORCEMENT BY ANY LAST OUT TERM
LENDER OF ANY RIGHT OF ACTION OR CLAIM AGAINST THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER PARTY IN RELATION TO THE ENFORCEMENT OF ANY LAST OUT TERM LENDER’S
RIGHTS HEREUNDER, (II) THE ENFORCEMENT OF ANY PROVISION OF SECTION 3.01 IN
RESPECT OF WHICH THE LAST OUT TERM LENDERS HAVE AN APPROVAL RIGHT UNDER
SECTION 8.01(D)(II) OR SECTION 8.01(F)(II), OR (III) THE PROVISIONS OF
SECTION 8.01(D), (E) OR (F).  UNTIL SUCH TIME, ALL RIGHTS, REMEDIES, AND
PRIVILEGES WITH RESPECT TO THE ADVANCES AND THE OTHER OBLIGATIONS MAY BE
EXERCISED ONLY BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE FIRST OUT LENDERS
AND THE OTHER FIRST OUT LENDER PARTIES AND WITHOUT ANY REQUIREMENT OF CONSENT OR
APPROVAL OF THE LAST OUT TERM LENDERS.


 


(Q)                                 SET-OFF BY LAST OUT TERM LENDERS.  UNTIL THE
FIRST OUT FINAL PAYMENT DATE, NO LAST OUT TERM LENDER SHALL SET OFF OR RECOUP
ANY AMOUNTS OWING TO IT BY THE BORROWER ON ACCOUNT OF SUCH LAST OUT TERM
LENDER’S MAKING OF ITS LAST OUT TERM ADVANCES AGAINST ANY AMOUNTS OWING BY SUCH
LAST OUT TERM LENDER TO THE BORROWER.


 


(R)                                    ASSIGNMENT. THE LAST OUT TERM LENDERS MAY
ASSIGN THE LAST OUT TERM ADVANCES IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.07, PROVIDED THAT (I) LAST OUT TERM

 

84

--------------------------------------------------------------------------------


 


ADVANCES SHALL CONTINUE TO BE LAST OUT TERM ADVANCES AND (II) THE ASSIGNEE OF
SUCH ADVANCES SHALL BE BOUND TO THE TERMS OF THIS AGREEMENT, INCLUDING THIS
SECTION 2.20.

 

(s)                                  Reliance, Etc. The provisions of this
Section 2.20 constitute a “subordination agreement” for purposes of
Section 510(a) of the Bankruptcy Code.

 


ARTICLE III


 


CONDITIONS OF EFFECTIVENESS AND LENDING


 

SECTION 3.01.Conditions Precedent to Initial Availability.  The obligation of
each Lender to make an Advance, the obligation of the Swingline Bank to make a
Swingline Advance and the obligation of the Initial Issuing Bank to issue one or
more Letters of Credit is subject to the satisfaction or waiver of the following
conditions precedent before or concurrently with, and this Agreement shall
become effective on and as of, the date (the “Closing Date”) when the following
conditions shall have been satisfied:

 

(A)                                  DIP CREDIT AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED THIS AGREEMENT, EXECUTED AND DELIVERED BY THE
BORROWER, EACH INITIAL LENDER, THE SWINGLINE BANK, THE INITIAL ISSUING BANK, THE
ADMINISTRATIVE AGENT AND THE LEAD ARRANGER.

 

(B)                                 FOURTH AMENDMENT AND CANADIAN FORBEARANCE
AGREEMENT.  THE INSTRUCTING GROUP AND THE LAST OUT REQUISITE TERM LENDERS SHALL
BE SATISFIED WITH THE TERMS OF THE FOURTH AMENDMENT AND CANADIAN FORBEARANCE
AGREEMENT AND IT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE BORROWER,
ACCURIDE CANADA, EACH OTHER LOAN PARTY, EACH OF THE PREPETITION LENDERS REQUIRED
TO BE PARTY THERETO AND THE PREPETITION ADMINISTRATIVE AGENT.

 

(C)                                  LEGAL STRUCTURE AND CONSTITUTIONAL
DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED WITH THE
CORPORATE AND LEGAL STRUCTURE OF EACH LOAN PARTY, INCLUDING THE TERMS AND
CONDITIONS OF THE CHARTER, BYLAWS AND EACH CLASS OF CAPITAL STOCK OF EACH LOAN
PARTY AND OF EACH AGREEMENT OR INSTRUMENT RELATING TO SUCH STRUCTURE.

 

(D)                                 NO MATERIAL ADVERSE EFFECT.  SINCE
DECEMBER 31, 2008, NOTHING SHALL HAVE OCCURRED (AND NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER SHALL HAVE BECOME AWARE OF ANY FACTS OR CONDITIONS NOT
PREVIOUSLY KNOWN) WHICH THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS OR THE
LAST OUT REQUISITE LENDERS SHALL DETERMINE HAS HAD, OR WOULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT.

 

(E)                                  NO LITIGATION.  THERE SHALL EXIST NO
ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING (OTHER THAN THE CHAPTER 11
CASES) AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES PENDING OR THREATENED
BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT (I) WOULD REASONABLY BE
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT (OTHER THAN AS A RESULT OF THE EFFECTS
OF BANKRUPTCY) OR (II) PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENTS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

85

--------------------------------------------------------------------------------


 

(F)                                    CONSENTS AND APPROVALS.  ALL GOVERNMENTAL
AND THIRD PARTY CONSENTS AND APPROVALS NECESSARY IN CONNECTION WITH THE
TRANSACTIONS AND THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY
SHALL HAVE BEEN OBTAINED (WITHOUT THE IMPOSITION OF ANY CONDITIONS THAT ARE NOT
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) AND SHALL REMAIN IN EFFECT;
ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN
BY ANY COMPETENT AUTHORITY; AND NO LAW OR REGULATION SHALL BE APPLICABLE IN THE
REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT THAT RESTRAINS, PREVENTS OR
IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTIONS AND THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY.

 

(G)                                 PAYMENT OF FEES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED, FOR ITS OWN ACCOUNT AND FOR THE ACCOUNT OF THE INITIAL
REVOLVING CREDIT LENDERS, THE FEES OWING UNDER THE FEE LETTERS.

 

(H)                                 PAYMENT OF ENHANCED YIELD.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, FOR THE ACCOUNT OF THE LAST OUT TERM
LENDERS, THE AMOUNTS IN RESPECT OF ENHANCED YIELD OWING UNDER THE ENHANCED YIELD
LETTER AGREEMENT.

 

(I)                                     PAYMENT OF COSTS AND EXPENSES.  THE
LENDERS, THE ADMINISTRATIVE AGENT, HOULIHAN LOKEY, WHITE & CASE LLP, SPECIAL NEW
YORK COUNSEL, FOX ROTHSCHILD DELAWARE COUNSEL AND STIKEMAN ELLIOTT LLP, CANADIAN
COUNSEL AS LEGAL ADVISORS TO THE ADMINISTRATIVE AGENT, FINN DIXON & HERLING LLP,
AS COUNSEL TO GENERAL ELECTRIC CAPITAL CORPORATION, NIXON PEABODY LLP, AS
COUNSEL TO EATON VANCE MANAGEMENT, AND MILBANK, TWEED, HADLEY & MCCLOY LLP, AS
SPECIAL NEW YORK COUNSEL TO THE LAST OUT TERM LENDERS, SHALL EACH HAVE RECEIVED
ALL REASONABLE AND DOCUMENTED COSTS AND EXPENSES (INCLUDING FEES FOR
PROFESSIONAL SERVICES INCURRED OR RENDERED, AS THE CASE MAY BE, BY ANY OF THEM)
REQUIRED TO BE PAID, AND FOR WHICH INVOICES HAVE BEEN PRESENTED, ON OR BEFORE
THE CLOSING DATE.

 

(J)                                     CORPORATE DOCUMENTS; OFFICER’S
CERTIFICATES; COPIES OF DOCUMENTS; ETC.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ON OR BEFORE THE CLOSING DATE THE FOLLOWING, EACH DATED SUCH DAY
(UNLESS OTHERWISE SPECIFIED), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT (UNLESS OTHERWISE SPECIFIED) AND (EXCEPT FOR THE NOTES)
IN SUFFICIENT COPIES FOR EACH LENDER PARTY:

 

(i)                                     A Note payable to the order of the
Swingline Bank or each Lender that has requested the same.

 

(ii)                                  Certified copies of the resolutions of the
Board of Directors of the Borrower and each other Loan Party approving each Loan
Document to which it is or is to be a party and the transactions contemplated
thereby, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the Transactions, this Agreement, the Notes and each other Loan Document.

 

(iii)                               A copy of a certificate of the Secretary of
State of the jurisdiction of its incorporation or formation, listing the charter
(or other formation document)

 

86

--------------------------------------------------------------------------------


 

of the Borrower and each other Loan Party and each amendment thereto on file in
his office and certifying that (A) such amendments are the only amendments to
the Borrower’s or such other Loan Party’s charter (or other formation document)
on file in his office, (B) the Borrower and each such other Loan Party have paid
all franchise taxes to the date of such certificate and (C) the Borrower and
each other Loan Party are duly incorporated or formed and in good standing under
the laws of the State of the jurisdiction of its incorporation or formation, it
being acknowledged that the certificates previously received by the
Administrative Agent from the Borrower and each Subsidiary Guarantor are
satisfactory to the Administrative Agent.

 

(iv)                              A certificate of the Borrower and each other
Loan Party, signed on behalf of the Borrower and such other Loan Party by its
President or a Vice President and its Secretary or any Assistant Secretary (or
in the case of Accuride Erie by a duly authorized officer of the sole member of
its general partner), dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the absence of any amendments to the charter (or other formation document)
of the Borrower or such other Loan Party since the date of the certificate
referred to in Section 3.01(i)(iii), (B) the absence of any amendments to the
bylaws (or other organizational document) of the Borrower and such other Loan
Party previously delivered to the Administrative Agent and as in effect on the
Closing Date, (C) the absence of any proceeding for the dissolution or
liquidation of the Borrower or such other Loan Party, (D) the truth and accuracy
of the representations and warranties contained in the Loan Documents in all
material respects as though made on and as of the Closing Date and (E) the
absence of any event occurring and continuing, or resulting from the initial
Borrowing, that constitutes a Default.

 

(v)                                 A certificate of the Secretary or an
Assistant Secretary of the Borrower and each other Loan Party certifying the
names and true signatures of the officers of the Borrower and such other Loan
Party authorized to sign this Agreement, the Notes and each other Loan Document
to which they are or are to be parties and the other documents to be delivered
hereunder and thereunder.

 

(vi)                              The Guarantee and Collateral Agreement, duly
executed by the Borrower and each other Debtor, together with:

 

(A)                              certificates representing 100% of the issued
and outstanding capital stock, limited liability company interests, partnership
interests or other ownership or profit interest owned by the Loan Parties,
accompanied by undated stock powers executed in blank; provided that, subject to
the terms of the Interim Borrowing Order or (when entered) the Final Borrowing
Order, no more than 66% of the issued and outstanding stock of any first-tier
Foreign Subsidiaries of the Borrower or any other Debtors shall be required to
be pledged, it being acknowledged that delivery of the foregoing items to the
Administrative Agent in its capacity

 

87

--------------------------------------------------------------------------------


 

as Prepetition Administrative Agent pursuant to the Prepetition Credit Agreement
satisfies such requirement,

 

(B)                                copies of proper financing statements
thereto, to be duly filed on or before the Closing Date under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Guarantee and Collateral Agreement,
covering the Collateral described therein, and

 

(C)                                evidence that all other action that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect and protect the first priority liens and security interests created
under any of the Collateral Documents (including, without limitation, any action
so deemed necessary or desirable as a result of changes in the names or
corporate structure of any of the Borrower’s subsidiaries) has been taken and
remains in full force and effect,.

 

(vii)                           Financial Statements.  True and correct copies
of the historical financial statements referred to in Section 4.01(f).

 

(viii)                        Interim Initial DIP Forecast.  The Interim Initial
DIP Forecast in form and substance reasonably satisfactory to the Instructing
Group and the Last Out Requisite Lenders and otherwise complying with the
requirements of Section 5.03(d).

 

(ix)                                Accounts Information.  A report in the form
of Exhibit K attached hereto of the cash and Cash Equivalent balances held by
the Borrower and each Subsidiary Guarantor and the Excess Availability as of the
close of on the immediately preceding Business Day.

 

(x)                                   Legal Opinions.  Favorable opinions of
(i) Latham and Watkins LLP, U.S. counsel for the Borrower, in substantially the
form of Exhibit F hereto and as to such other matters as any Lender Party
through the Administrative Agent may reasonably request; and (ii) internal
counsel for the Borrower and the other Debtors, substantially in the form of
Exhibit G.

 

(xi)                                Borrowing Base Certificate.  The Initial
Borrowing Base Certificate in form and substance satisfactory to the
Administrative Agent.

 

(xii)                             Borrowing Base Appraisal and Collateral
Examination.  (i) An Appraisal Report in respect of the Inventory of the
Borrower and the Subsidiary Guarantors in a form satisfactory to the
Administrative Agent, and (ii) a field examination and auditor report in respect
of the Accounts and Inventory of the Borrower in a form satisfactory to the
Administrative Agent, it being understood that the Hilco Appraisal Report dated
August 31, 2009 and the KPMG field examination and audit report dated August 14,
2009 are satisfactory.

 

88

--------------------------------------------------------------------------------


 

(K)                                  INSURANCE. THE ADMINISTRATIVE AGENT SHALL
BE SATISFIED WITH THE INSURANCE COVERAGE IN EFFECT ON THE CLOSING DATE
PERTAINING TO THE ASSETS OF THE BORROWER AND EACH OTHER LOAN PARTY.

 

(L)                                     KNOW YOUR CUSTOMER DOCUMENTATION.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, BY THE DATE WHICH IS THREE DAYS PRIOR
TO THE CLOSING DATE, ALL DOCUMENTATION AND OTHER INFORMATION MUTUALLY AGREED TO
BE REQUIRED BY REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND
ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT,
INCLUDING THE INFORMATION DESCRIBED IN SECTION 8.13.

 

(M)                               INTERIM BORROWING ORDER.  THE INTERIM
BORROWING ORDER SHALL HAVE BEEN ENTERED BY THE BANKRUPTCY COURT ON OR PRIOR TO
5:00 P.M. (NEW YORK CITY TIME) NO LATER THAN THE FIFTH (5TH) BUSINESS DAY AFTER
THE PETITION DATE.

 

(N)                                 FIRST DAY ORDERS AND PAYMENTS.  ALL FIRST
DAY ORDERS ENTERED BY THE BANKRUPTCY COURT AND ALL RELATED PLEADINGS SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INSTRUCTING GROUP AND THE LAST
OUT REQUISITE LENDERS AND ALL ADEQUATE PROTECTION PAYMENTS AND CRITICAL VENDOR
PAYMENTS SHALL BE IN ACCORDANCE WITH THE INITIAL DIP FORECAST.

 

(O)                                 NOTEHOLDER RESTRUCTURING SUPPORT LOCKUP
AGREEMENT.  EVIDENCE THAT (I) THE DEBTORS HAVE ENTERED INTO A BINDING NOTEHOLDER
RESTRUCTURING SUPPORT LOCKUP AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE INSTRUCTING GROUP AND THE LAST OUT REQUISITE LENDERS,
APPROVING THE TERMS OF AN APPROVED PLAN AND (II) THE DEBTORS HAVE OBTAINED
ACCEPTANCES IN RESPECT OF THE APPROVED PLAN FROM, AND THE NOTEHOLDER
RESTRUCTURING SUPPORT LOCKUP AGREEMENT HAS BEEN EXECUTED BY, (A) THE DEBTORS AND
(B) THE MEMBERS OF THE “AD-HOC COMMITTEE OF HOLDERS OF SENIOR SUBORDINATED
NOTES” HOLDING AT LEAST 66.67% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE SENIOR
SUBORDINATED NOTES(2).

 

(P)                                 NEW CAPITAL.  THE INSTRUCTING GROUP AND THE
LAST OUT REQUISITE LENDERS SHALL BE SATISFIED WITH (I) THE TERMS AND AMOUNT OF
THE 7.5% CONVERTIBLE NOTES DUE 2019 TO BE ISSUED PURSUANT TO THE TERMS OF THE
NEW CAPITAL COMMITMENT AGREEMENT AND (II) THE FORM OF THE NEW CAPITAL COMMITMENT
AGREEMENT (INCLUDING THE PROVISION OF LEGAL OPINIONS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE INSTRUCTING GROUP AND THE LAST OUT REQUISITE
LENDERS RELATING TO THE NEW CAPITAL COMMITMENT AGREEMENT AND THE CAPACITY AND
AUTHORITY OF THE BACKSTOP COMMITMENT PROVIDERS PARTY THERETO TO ENTER INTO THE
NEW CAPITAL COMMITMENT AGREEMENT AND TO PERFORM THEIR OBLIGATIONS THEREUNDER).

 

(Q)                                 PREPETITION LENDER RESTRUCTURING SUPPORT
LOCKUP AGREEMENT.  EVIDENCE THAT (I) THE DEBTORS HAVE ENTERED INTO A BINDING
PREPETITION LENDER RESTRUCTURING SUPPORT LOCKUP AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE INSTRUCTING GROUP AND THE LAST OUT REQUISITE
LENDERS, APPROVING THE TERMS OF AN APPROVED PLAN AND (II) THE DEBTORS HAVE
OBTAINED ACCEPTANCES IN RESPECT OF THE APPROVED PLAN FROM, AND THE

 

--------------------------------------------------------------------------------

(2) Level of lock-up support required to be agreed.

 

89

--------------------------------------------------------------------------------


 

PREPETITION LENDER RESTRUCTURING SUPPORT LOCKUP AGREEMENT HAS BEEN EXECUTED BY,
(A) THE DEBTORS, (B) THE MEMBERS OF THE PREPETITION STEERING COMMITTEE AND
(C) CERTAIN OTHER PREPETITION LENDERS HOLDING AT LEAST 50% OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE PREPETITION FIRST OUT LOAN OBLIGATIONS.

 

(R)                                    RESTRUCTURING TERM SHEETS.  THE DEBTORS,
THE MEMBERS OF THE “AD-HOC COMMITTEE OF HOLDERS OF SENIOR SUBORDINATED NOTES”
AND THE MEMBERS OF THE PREPETITION STEERING COMMITTEE SHALL HAVE AGREED THE FORM
AND CONTENT OF THE RESTRUCTURING TERM SHEETS, WHICH SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE INSTRUCTING GROUP AND THE LAST OUT
REQUISITE LENDERS.

 

SECTION 3.02.Conditions Precedent to Full Availability.  The obligation of each
Revolving Credit Lender to make Revolving Credit Advances, the obligation of the
Swingline Bank to make Swingline Advances and the obligation of each Issuing
Bank to issue Letters of Credit: (a) on or after the Interim Borrowing Order
Entry Date or (when entered) the Final Borrowing Order Entry Date, are subject
to the Borrower having received in cash the proceeds of Last Out Term Advances
in an aggregate principal amount equal to $25,000,000 on the Closing Date and
(b) notwithstanding satisfaction of the foregoing condition, until delivery of
an updated KPMG field examination and audit report in form and substance
satisfactory to the Instructing Group, there shall be no availability under the
Total Revolving Credit Commitment until such condition is satisfied.

 

SECTION 3.03.Conditions Precedent to Each Borrowing and Issuance.  The
obligation of each Lender to make an Advance (other than a Letter of Credit
Advance made by an Issuing Bank pursuant to Section 2.03(e)(i)) on the occasion
of each Borrowing, the obligation of the Swingline Bank to make a Swingline
Advance and the obligation of each Issuing Bank to issue Letters of Credit or
renew or extend a Letter of Credit and the right of the Borrower to request a
Swingline Advance, shall be subject to the further conditions precedent that on
the date of such Borrowing or issuance or renewal or extension of a Letter of
Credit:

 

(A)                                  NOTICE OF LAST OUT TERM BORROWING; NOTICE
OF REVOLVING CREDIT BORROWING; NOTICE OF SWINGLINE BORROWING; LETTER OF CREDIT
REQUEST.  THE FOLLOWING STATEMENTS SHALL BE TRUE IN ALL MATERIAL RESPECTS (AND
EACH OF THE GIVING OF THE APPLICABLE NOTICE OF LAST OUT TERM BORROWING, NOTICE
OF REVOLVING CREDIT BORROWING, NOTICE OF SWINGLINE BORROWING OR LETTER OF CREDIT
REQUEST AND THE ACCEPTANCE BY THE BORROWER OF THE PROCEEDS OF SUCH BORROWING OR
THE ISSUANCE OF SUCH LETTER OF CREDIT OR THE RENEWAL OR EXTENSION OF SUCH LETTER
OF CREDIT SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT
BOTH ON THE DATE OF SUCH NOTICE AND ON THE DATE OF SUCH BORROWING OR ISSUANCE OR
RENEWAL SUCH STATEMENTS ARE TRUE):

 

(i)                                     the representations and warranties
contained in each Loan Document are correct in all material respects on and as
of such date, before and after giving effect to such Borrowing or issuance or
renewal and to the application of the proceeds therefrom, as though made on and
as of such date, other than any such representations or warranties that, by
their terms, refer to a specific date other than the date of such Borrowing or
issuance or renewal, in which case, as of such specific date; and

 

90

--------------------------------------------------------------------------------


 

(ii)                                  no event has occurred and is continuing,
or would result from such Borrowing or issuance or renewal or from the
application of the proceeds therefrom, that constitutes a Default.

 

(B)                                 ORDERS.  THE INTERIM BORROWING ORDER AND/OR
THE FINAL BORROWING ORDER SHALL BE IN FULL FORCE AND EFFECT AND SHALL NOT HAVE
BEEN STAYED, REVERSED, AMENDED, MODIFIED OR VACATED WITHOUT THE CONSENT OF THE
INSTRUCTING GROUP.

 

(C)                                  ANTI-CASH HOARDING CONDITION.  AT THE TIME
OF EACH REVOLVING CREDIT BORROWING (BUT NOT THE TIME OF EACH ISSUANCE OR RENEWAL
OR EXTENSION), AND ALSO AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF
CASH AND CASH EQUIVALENTS (EXCLUDING CASH AND CASH EQUIVALENTS HELD IN EXCLUDED
ACCOUNTS) OWNED OR HELD BY THE BORROWER AND ITS SUBSIDIARIES (AS REFLECTED IN
THE BOOKS AND RECORDS OF THE BORROWER AND ITS SUBSIDIARIES AND DETERMINED AFTER
GIVING PRO FORMA EFFECT TO THE MAKING OF EACH SUCH REVOLVING CREDIT ADVANCE AND
THE APPLICATION OF THE PROCEEDS FROM SUCH REVOLVING CREDIT ADVANCE (TO THE
EXTENT THAT SUCH PROCEEDS ARE ACTUALLY UTILIZED BY THE BORROWER AND/OR ANY OF
ITS SUBSIDIARIES)) SHALL NOT EXCEED $10,000,000.

 

(D)                                 DELIVERY OF BORROWING BASE CERTIFICATE.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE MOST RECENT BORROWING BASE
CERTIFICATE, AS REQUIRED UNDER SECTION 5.03(M), EXCEPT THAT THE INITIAL
BORROWING BASE CERTIFICATE SHALL BE DELIVERED NO LATER THAN THE CLOSING DATE.

 

(E)                                  COMPLIANCE WITH BORROWING BASE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, IT SHALL BE A
CONDITION PRECEDENT TO EACH BORROWING, OR ISSUANCE OR RENEWAL OF A LETTER OF
CREDIT, THAT AFTER GIVING EFFECT THERETO (AND THE USE OF THE PROCEEDS THEREOF)
THE AGGREGATE EXPOSURE WOULD NOT EXCEED THE BORROWING BASE AT SUCH TIME.

 

SECTION 3.04.Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties, in each case
upon (a) such Lender Party’s release of its signature page to this Agreement
from escrow (which release may be made by written email confirmation or
telephone call from such Lender Party or through any counsel designated for such
Lender Party) and (b) the entry of the Interim Borrowing Order by the Bankruptcy
Court.


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01.Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(A)                                  LOAN PARTIES - DUE ORGANIZATION AND
FORMATION; GOOD STANDING; CORPORATE, COMPANY AND PARTNERSHIP POWER AND
AUTHORITY; CAPITAL STOCK.  EACH LOAN

 

91

--------------------------------------------------------------------------------


 

PARTY (I) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED IS THE RESULT OF THE STATUS OF THE RELEVANT ENTITY AS A
DEBTOR-IN-POSSESSION IN THE CHAPTER 11 CASES, (II) IS DULY QUALIFIED AND IN GOOD
STANDING AS A FOREIGN ENTITY IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR
LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO SO
QUALIFY OR BE LICENSED, EXCEPT (X) WHERE THE FAILURE TO BE SO QUALIFIED OR IN
GOOD STANDING HAS NOT HAD OR WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT AND (Y) WHERE THE FAILURE TO BE SO QUALIFIED IS THE RESULT OF THE
STATUS OF THE RELEVANT ENTITY AS A DEBTOR-IN-POSSESSION IN THE CHAPTER 11 CASES
AND (III) HAS ALL REQUISITE POWER AND AUTHORITY (INCLUDING, WITHOUT LIMITATION,
ALL MATERIAL GOVERNMENTAL LICENSES, PERMITS AND OTHER APPROVALS) TO OWN OR LEASE
AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS
PROPOSED TO BE CONDUCTED.  ALL OF THE OUTSTANDING CAPITAL STOCK OF THE BORROWER
HAS BEEN VALIDLY ISSUED AND IS FULLY PAID AND NON ASSESSABLE AS OF THE CLOSING
DATE.

 

(B)                                 LOAN PARTIES’ SUBSIDIARIES - DUE
ORGANIZATION AND FORMATION; GOOD STANDING; CORPORATE, LIMITED LIABILITY COMPANY
OR PARTNERSHIP AUTHORIZATION AND AUTHORITY; CAPITAL STOCK, MEMBERSHIP INTERESTS,
PARTNERSHIP INTERESTS.  SET FORTH ON SCHEDULE 4.01(B) HERETO IS A COMPLETE AND
ACCURATE LIST OF ALL SUBSIDIARIES OF EACH LOAN PARTY AS OF THE DATE OF SUCH
SCHEDULE, SHOWING AS OF THE DATE HEREOF (AS TO EACH SUCH SUBSIDIARY) THE
JURISDICTION OF ITS INCORPORATION OR FORMATION, THE NUMBER OF LIMITED LIABILITY
COMPANY MEMBERSHIP INTERESTS OR PARTNERSHIP INTERESTS OR SHARES OF EACH CLASS OF
CAPITAL STOCK AUTHORIZED, AND THE NUMBER OUTSTANDING, ON THE DATE HEREOF AND THE
PERCENTAGE OF THE OUTSTANDING LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS,
PARTNERSHIP INTERESTS AND SHARES OF EACH SUCH CLASS OWNED (DIRECTLY OR
INDIRECTLY) BY SUCH LOAN PARTY AND THE NUMBER OF LIMITED LIABILITY COMPANY
MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS OR SHARES COVERED BY ALL OUTSTANDING
OPTIONS, WARRANTS, RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR RIGHTS AT THE
DATE HEREOF.  ALL OF THE OUTSTANDING CAPITAL STOCK, LIMITED LIABILITY COMPANY
MEMBERSHIP INTERESTS AND PARTNERSHIP INTERESTS OF ALL OF SUCH SUBSIDIARIES HAVE
BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON ASSESSABLE AND ARE OWNED BY SUCH
LOAN PARTY OR ONE OR MORE OF ITS SUBSIDIARIES FREE AND CLEAR OF ALL LIENS,
EXCEPT (I) THE CARVE-OUT, (II) THE SENIOR THIRD PARTY LIENS AND (III) ANY OTHER
LIENS PERMITTED UNDER SECTION 5.02(A).  EACH SUCH SUBSIDIARY (I) IS A
CORPORATION, LIMITED LIABILITY COMPANY OR PARTNERSHIP (AS APPLICABLE) DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR FORMATION, EXCEPT WHERE THE FAILURE TO BE
SO QUALIFIED IS THE RESULT OF THE STATUS OF THE RELEVANT ENTITY AS A
DEBTOR-IN-POSSESSION IN THE CHAPTER 11 CASES, (II) IS DULY QUALIFIED AND IN GOOD
STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH OTHER JURISDICTION IN
WHICH IT OWNS OR LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS
REQUIRES IT TO SO QUALIFY OR BE LICENSED, EXCEPT (X) WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING HAS NOT HAD OR WOULD NOT REASONABLY BE LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT AND (Y) WHERE THE FAILURE TO BE SO QUALIFIED IS
THE RESULT OF THE STATUS OF THE RELEVANT ENTITY AS A DEBTOR-IN-POSSESSION IN THE
CHAPTER 11 CASES AND (III) HAS ALL REQUISITE CORPORATE, LIMITED LIABILITY
COMPANY OR PARTNERSHIP (AS APPLICABLE) POWER AND AUTHORITY (INCLUDING, WITHOUT
LIMITATION, ALL GOVERNMENTAL LICENSES, PERMITS AND OTHER APPROVALS) TO OWN OR
LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED
AND AS PROPOSED TO BE CONDUCTED.

 

92

--------------------------------------------------------------------------------


 

(C)                                  DUE AUTHORIZATION OF LOAN DOCUMENTS;
NON-CONTRAVENTION, ETC.  SUBJECT IN EACH CASE TO THE ENTRY BY THE BANKRUPTCY
COURT OF THE INTERIM BORROWING ORDER (OR THE FINAL BORROWING ORDER WHEN
APPLICABLE), THE EXECUTION, DELIVERY AND PERFORMANCE OF EACH LOAN DOCUMENT AND
EACH RELATED DOCUMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE,
LIMITED LIABILITY COMPANY OR PARTNERSHIP (AS APPLICABLE) ACTION ON THE PART OF
EACH LOAN PARTY THAT IS A PARTY THERETO, AND DO NOT (I) CONTRAVENE SUCH LOAN
PARTY’S CHARTER OR BYLAWS, PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY
AGREEMENT, AS THE CASE MAY BE, OR ANY OF ITS OTHER CONSTITUTIVE DOCUMENTS,
(II) UPON ENTRY BY THE BANKRUPTCY COURT OF THE INTERIM BORROWING ORDER (OR THE
FINAL BORROWING ORDER WHEN APPLICABLE), VIOLATE ANY APPLICABLE PROVISION OF ANY
MATERIAL LAW (INCLUDING, WITHOUT LIMITATION, THE SECURITIES EXCHANGE ACT OF 1934
AND THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS CHAPTER OF THE ORGANIZED
CRIME CONTROL ACT OF 1970), RULE, REGULATION (INCLUDING, WITHOUT LIMITATION,
REGULATION X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), ORDER,
WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD APPLICABLE TO THE
BORROWER OR TO ITS SUBSIDIARIES, EXCEPT TO THE EXTENT THAT SUCH VIOLATIONS ARE
PERMITTED UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, (III) EXCEPT FOR THE EFFECT
OF BANKRUPTCY, RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY LOAN
AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST OR OTHER FINANCIAL INSTRUMENT, OR
ANY MATERIAL CONTRACT OR AGREEMENT, BINDING ON OR AFFECTING ANY LOAN PARTY, ANY
OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES, EXCEPT TO THE EXTENT THAT SUCH
BREACHES OR DEFAULTS ARE PERMITTED UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OR
(IV) EXCEPT FOR THE LIENS CREATED UNDER THE LOAN DOCUMENTS, THE ORDERS AND LIENS
PERMITTED UNDER SECTION 5.02(A), RESULT IN OR REQUIRE THE CREATION OR IMPOSITION
OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTIES OF ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES.

 

(D)                                 GOVERNMENTAL AND THIRD PARTY APPROVALS.  NO
AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD PARTY IS
REQUIRED FOR (I) THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR PERFORMANCE
BY ANY LOAN PARTY OF ANY LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY AND
(II) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS,
EXCEPT, IN EACH CASE, FOR (X) THOSE THAT HAVE ALREADY BEEN OBTAINED AND ARE IN
FULL FORCE AND EFFECT, (Y) FILINGS NECESSARY TO PERFECT LIENS CREATED UNDER THE
LOAN DOCUMENTS WITHIN THE APPLICABLE STATUTORY LIMITS AND (Z) ENTRY BY THE
BANKRUPTCY COURT OF THE INTERIM BORROWING ORDER (OR THE FINAL BORROWING ORDER
WHEN APPLICABLE) OR AS OTHERWISE REQUIRED BY THE BANKRUPTCY CODE AND APPLICABLE
STATE AND FEDERAL BANKRUPTCY RULES.

 

(E)                                  DUE EXECUTION AND DELIVERY; BINDING
OBLIGATION.  UPON ENTRY BY THE BANKRUPTCY COURT OF THE INTERIM BORROWING ORDER
(OR THE FINAL BORROWING ORDER WHEN APPLICABLE), EACH OF THE LOAN DOCUMENTS HAS
BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY THERETO AND IS THE LEGAL,
VALID AND BINDING OBLIGATION OF EACH LOAN PARTY THERETO, ENFORCEABLE AGAINST
SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS AND THE TERMS OF THE INTERIM
BORROWING ORDER (OR THE FINAL BORROWING ORDER WHEN APPLICABLE).

 

(F)                                    HISTORICAL FINANCIAL STATEMENTS.  (A) THE
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT
DECEMBER 31, 2008, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL

 

93

--------------------------------------------------------------------------------


 

YEAR THEN ENDED, ACCOMPANIED BY AN OPINION OF DELOITTE & TOUCHE LLP, INDEPENDENT
PUBLIC ACCOUNTANTS, (B) THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT JUNE 30, 2009, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME AND CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR THE SIX MONTHS
THEN ENDED, DULY CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, AND
(C) THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT
AUGUST 31, 2009, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW
OF THE BORROWER AND ITS SUBSIDIARIES FOR THE TWELVE MONTHS THEN ENDED (OR, IN
THE CASE OF SUCH CASH FLOW STATEMENT, THE EIGHT MONTHS THEN ENDED), DULY
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, COPIES OF WHICH HAVE
BEEN FURNISHED TO EACH LENDER PARTY, FAIRLY PRESENT IN ALL MATERIAL RESPECTS,
SUBJECT, IN THE CASE OF (X) SAID BALANCE SHEET AS AT JUNE 30, 2009, AND SAID
STATEMENTS OF INCOME AND CASH FLOW FOR THE SIX MONTHS THEN ENDED AND (Y) SAID
BALANCE SHEET AS AT AUGUST 31, 2009, AND SAID STATEMENTS OF INCOME AND CASH FLOW
FOR THE TWELVE (OR, AS APPLICABLE, EIGHT) MONTHS THEN ENDED, TO YEAR-END AUDIT
ADJUSTMENTS, THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES AS AT SUCH DATES AND THE CONSOLIDATED RESULTS OF THE OPERATIONS OF
THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIODS ENDED ON SUCH DATES, ALL IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS (UNLESS OTHERWISE EXPRESSLY NOTED THEREIN), AND SINCE DECEMBER 31, 2008,
THERE HAS BEEN NO MATERIAL ADVERSE EFFECT (OTHER THAN THE TRANSACTIONS).

 

(G)                                 FORECASTS.  THE CONSOLIDATED FORECASTED
BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOWS STATEMENTS OF THE BORROWER AND
ITS SUBSIDIARIES DELIVERED TO THE LENDER PARTIES PRIOR TO THE CLOSING DATE WERE
PREPARED IN GOOD FAITH ON THE BASIS OF THE ESTIMATES AND ASSUMPTIONS STATED
THEREIN, WHICH ESTIMATES AND ASSUMPTIONS WERE BELIEVED TO BE REASONABLE AND FAIR
IN THE LIGHT OF CONDITIONS EXISTING AT THE TIME MADE, IT BEING UNDERSTOOD BY THE
LENDER PARTIES THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS
FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH
PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.

 

(H)                                 DIP FORECAST. THE LOAN PARTIES HAVE
DISCLOSED ANY MATERIAL ASSUMPTIONS WITH RESPECT TO THE PROJECTIONS INCLUDED IN
THE DIP FORECAST AND AFFIRM THAT EACH SUCH PROJECTION WAS PREPARED IN GOOD FAITH
ON THE BASIS OF THE ESTIMATES AND ASSUMPTIONS THAT WERE BELIEVED TO BE
REASONABLE AND FAIR IN THE LIGHT OF CONDITIONS AND CIRCUMSTANCES EXISTING AT THE
TIME MADE, IT BEING UNDERSTOOD BY THE LENDER PARTIES THAT SUCH PROJECTIONS AS TO
FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE
PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS.

 

(I)                                     DIP BUDGET.  THE LOAN PARTIES HAVE
DISCLOSED ANY MATERIAL ASSUMPTIONS WITH RESPECT TO THE PROJECTIONS INCLUDED IN
THE DIP BUDGET AND AFFIRM THAT EACH SUCH PROJECTION WAS PREPARED IN GOOD FAITH
ON THE BASIS OF THE ESTIMATES AND ASSUMPTIONS THAT WERE BELIEVED TO BE
REASONABLE AND FAIR IN THE LIGHT OF CONDITIONS AND CIRCUMSTANCES EXISTING AT THE
TIME MADE, IT BEING UNDERSTOOD BY THE LENDER PARTIES THAT SUCH PROJECTIONS AS TO
FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE
PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS.

 

94

--------------------------------------------------------------------------------


 

(J)                                     OTHER INFORMATION.  NO INFORMATION,
EXHIBIT OR REPORT FURNISHED BY ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY
LENDER PARTY IN WRITING IN CONNECTION WITH THE NEGOTIATION OF THE LOAN DOCUMENTS
OR PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS CONTAINED ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS MADE HEREIN AND THEREIN, TAKEN AS A WHOLE, NOT MISLEADING AT SUCH
TIME IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE, IT BEING
UNDERSTOOD THAT FOR PURPOSES OF THIS SECTION 4.01(J), SUCH FACTUAL INFORMATION
DOES NOT INCLUDE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION.

 

(K)                                  LITIGATION, ETC.  EXCEPT FOR THE CHAPTER 11
CASES, THERE IS NO ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING
AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY ENVIRONMENTAL
ACTION, PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED BEFORE ANY
COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT (I) COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT OR (II) PURPORTS TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY NOTE OR ANY OTHER LOAN
DOCUMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(L)                                     COMPLIANCE WITH MARGIN REGULATIONS. 
(I) THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY ADVANCE
OR ANY LETTER OF CREDIT DISBURSEMENT WILL BE USED TO PURCHASE OR CARRY ANY
MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK.

 

(II)                                  FOLLOWING APPLICATION OF THE PROCEEDS OF
EACH ADVANCE OR DRAWING UNDER EACH LETTER OF CREDIT DISBURSEMENT, NOT MORE THAN
25 PERCENT OF THE VALUE OF THE ASSETS (EITHER OF THE BORROWER ONLY OR OF THE
BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS) SUBJECT TO THE PROVISIONS
OF SECTION 5.02(A) OR 5.02(D) OR SUBJECT TO ANY RESTRICTION CONTAINED IN ANY
AGREEMENT OR INSTRUMENT BETWEEN THE BORROWER AND ANY LENDER PARTY OR ANY
AFFILIATE OF ANY LENDER PARTY RELATING TO DEBT AND WITHIN THE SCOPE OF
SECTION 6.01(E) WILL BE MARGIN STOCK.

 

(M)                               EMPLOYEE BENEFIT PLANS AND ERISA RELATED
MATTERS.  (I) EXCEPT AS OTHERWISE MAY OCCUR AS A RESULT OF THE EFFECTS OF
BANKRUPTCY, EACH PLAN IS IN COMPLIANCE WITH ERISA, THE INTERNAL REVENUE CODE AND
ANY APPLICABLE REQUIREMENT OF LAW; NO REPORTABLE EVENT HAS OCCURRED (OR IS
REASONABLY LIKELY TO OCCUR) WITH RESPECT TO ANY PLAN; NO PLAN IS INSOLVENT OR IN
REORGANIZATION (OR IS REASONABLY LIKELY TO BE INSOLVENT OR IN REORGANIZATION),
AND NO WRITTEN NOTICE OF ANY SUCH INSOLVENCY OR REORGANIZATION HAS BEEN GIVEN TO
THE BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE; EACH PLAN WHICH IS SUBJECT
TO SECTION 412 OF THE INTERNAL REVENUE CODE OR SECTION 302 OF ERISA SATISFIES
THE MINIMUM FUNDING STANDARD, WITHIN THE MEANING OF SUCH SECTIONS OF THE
INTERNAL REVENUE CODE OR ERISA, OR HAS NOT APPLIED FOR OR RECEIVED A WAIVER OF
THE MINIMUM FUNDING STANDARD OR AN EXTENSION OF ANY AMORTIZATION PERIOD, WITHIN
THE MEANING OF SECTION 412 OF THE INTERNAL REVENUE CODE OR SECTION 303 OR 304 OF
ERISA; NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED (OR IS
REASONABLY EXPECTED TO INCUR) ANY LIABILITY TO OR ON ACCOUNT OF A PLAN PURSUANT
TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 OR 4212
OF ERISA OR SECTION 436(F), 4971 OR 4975 OF THE INTERNAL REVENUE CODE OR HAS
BEEN NOTIFIED IN WRITING THAT IT WILL INCUR ANY LIABILITY UNDER ANY OF

 

95

--------------------------------------------------------------------------------


 

THE FOREGOING SECTIONS WITH RESPECT TO ANY PLAN; NO PROCEEDINGS HAVE BEEN
INSTITUTED (OR ARE REASONABLY LIKELY TO BE INSTITUTED) TO TERMINATE OR TO
REORGANIZE ANY PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, AND NO
WRITTEN NOTICE OF ANY SUCH PROCEEDINGS HAS BEEN GIVEN TO ANY LOAN PARTY OR ANY
ERISA AFFILIATE; AND NO LIEN IMPOSED UNDER THE INTERNAL REVENUE CODE OR ERISA ON
THE ASSETS OF ANY LOAN PARTY OR ANY ERISA AFFILIATE EXISTS ON ACCOUNT OF ANY
PLAN (OR IS REASONABLY LIKELY TO EXIST) NOR HAS ANY LOAN PARTY OR ANY ERISA
AFFILIATE BEEN NOTIFIED IN WRITING THAT SUCH A LIEN WILL BE IMPOSED ON THE
ASSETS OF ANY LOAN PARTY OR ANY ERISA AFFILIATE ON ACCOUNT OF ANY PLAN, EXCEPT
TO THE EXTENT THAT A BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND
WARRANTIES IN THIS SECTION 4.01(M)(I) WOULD NOT RESULT, INDIVIDUALLY OR IN THE
AGGREGATE, IN AN AMOUNT OF LIABILITY THAT WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.  NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN
UNFUNDED CURRENT LIABILITY THAT WOULD, INDIVIDUALLY OR WHEN TAKEN TOGETHER WITH
ANY OTHER LIABILITIES REFERENCED IN THIS SECTION 4.01(M)(I), BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  WITH RESPECT TO PLANS THAT ARE
MULTIEMPLOYER PLANS (AS DEFINED IN SECTION 3(37) OF ERISA), THE REPRESENTATIONS
AND WARRANTIES IN THIS SECTION 4.01(M)(I), OTHER THAN ANY MADE WITH RESPECT TO
(A) LIABILITY UNDER SECTION 4201 OR 4204 OF ERISA OR (B) LIABILITY FOR
TERMINATION OR REORGANIZATION OF SUCH PLANS UNDER ERISA, ARE MADE TO THE BEST
KNOWLEDGE OF THE BORROWER.

 

(II)                                  WITH RESPECT TO EACH SCHEME OR ARRANGEMENT
MANDATED BY A GOVERNMENT OTHER THAN THE UNITED STATES (A “FOREIGN GOVERNMENT
SCHEME OR ARRANGEMENT”) AND WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN
MAINTAINED OR CONTRIBUTED TO BY ANY SUBSIDIARY OF ANY LOAN PARTY THAT IS NOT
SUBJECT TO UNITED STATES LAW (A “FOREIGN PLAN”), EXCEPT AS IN THE AGGREGATE
COULD NOT REASONABLY BE EXPECTED TO HAVE MATERIAL ADVERSE EFFECT:

 

(A)                              Any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or if applicable, accrued, in accordance
with normal accounting practices.

 

(B)                                The fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance or the book reserve established for any Foreign Plan, together
with any accrued contributions, is sufficient to procure or provide for the
accrued benefit obligations, as of the date hereof, with respect to all current
and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to determine employer
contributions to such Foreign Plan.

 

(C)                                Each Foreign Plan required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities.

 

(N)                                 ENVIRONMENTAL MATTERS.  (I) OTHER THAN
INSTANCES OF NON-COMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT:  (A) THE BORROWER AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND ALL ENVIRONMENTAL PERMITS IN ALL
JURISDICTIONS IN WHICH THE BORROWER AND EACH OF ITS SUBSIDIARIES ARE CURRENTLY
DOING BUSINESS (INCLUDING, WITHOUT LIMITATION HAVING OBTAINED

 

96

--------------------------------------------------------------------------------


 

ALL MATERIAL ENVIRONMENTAL PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS); AND
(B) THE BORROWER WILL COMPLY AND CAUSE EACH OF THEIR SUBSIDIARIES TO COMPLY WITH
ALL SUCH ENVIRONMENTAL LAWS (INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL
PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS).

 

(II)                                  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAS TREATED, STORED, TRANSPORTED OR DISPOSED OF HAZARDOUS MATERIALS
AT OR FROM ANY CURRENTLY OR FORMERLY OWNED REAL ESTATE OR FACILITY RELATING TO
ITS BUSINESS IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

(III)                               EXCEPT FOR NON-COMPLIANCE THAT COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT AND EXCEPT AS
DISCLOSED IN SCHEDULE 4.01(N), ALL PAST NON-COMPLIANCE WITH ENVIRONMENTAL LAWS
AND ENVIRONMENTAL PERMITS HAS BEEN RESOLVED WITHOUT ONGOING OBLIGATIONS OR
COSTS, AND NO CIRCUMSTANCES EXIST THAT COULD (A) FORM THE BASIS OF AN
ENVIRONMENTAL ACTION AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF
THE REAL PROPERTIES THAT COULD HAVE A MATERIAL ADVERSE EFFECT OR (B) CAUSE ANY
SUCH PROPERTY RESPECTIVELY OWNED BY ANY OF THEM TO BE SUBJECT TO ANY
RESTRICTIONS ON OWNERSHIP, OCCUPANCY, CURRENT USE OR TRANSFERABILITY UNDER ANY
ENVIRONMENTAL LAW.

 

(IV)                              EXCEPT AS DISCLOSED IN SCHEDULE 4.01(N), NONE
OF THE REAL PROPERTIES CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE NPL OR ANY
ANALOGOUS FOREIGN, STATE OR LOCAL LIST OR, TO THE KNOWLEDGE OF ANY LOAN PARTY,
IS ADJACENT TO ANY SUCH REAL PROPERTY.

 

(V)                                 EXCEPT AS DISCLOSED IN SCHEDULE 4.01(N) AND
FOR EVENTS OR CONDITIONS THAT COULD NOT REASONABLY BE EXPECTED TO RESULT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL LIABILITY TO ANY LOAN PARTY,
(A) NEITHER ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF
ANY LOAN PARTY, ANY OTHER PERSON HAS OWNED OR OPERATED ANY UNDERGROUND OR
ABOVEGROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS
OR LAGOONS IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED, STORED
OR DISPOSED ON ANY REAL PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF ITS KNOWLEDGE, ON ANY REAL
PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, (B) THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY
REAL PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, (C) THERE ARE NO WETLANDS OR ANY AREAS SUBJECT TO ANY LEGAL
REQUIREMENT OR RESTRICTION IN ANY WAY RELATED TO WETLANDS (INCLUDING, WITHOUT
LIMITATION, REQUIREMENTS OR RESTRICTIONS RELATED TO BUFFER OR TRANSITION AREAS
OR OPEN WATERS) AT OR AFFECTING ANY REAL PROPERTY CURRENTLY OWNED OR OPERATED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, AND (D) NEITHER ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF ANY LOAN PARTY, ANY OTHER PERSON
HAS RELEASED OR DISCHARGED HAZARDOUS MATERIALS ON ANY REAL PROPERTY CURRENTLY OR
FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

 

(VI)                              EXCEPT AS DISCLOSED IN SCHEDULE 4.01(N) AND
FOR INVESTIGATIONS, ASSESSMENTS OR ACTIONS THAT COULD NOT REASONABLY BE EXPECTED
TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL LIABILITY TO
ANY LOAN PARTY, NEITHER ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NOR, TO THE
KNOWLEDGE OF ANY LOAN PARTY, ANY OTHER PARTY, IS

 

97

--------------------------------------------------------------------------------


 

UNDERTAKING, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE
PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE ACTION RELATING
TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF MATERIAL
QUANTITIES OR CONCENTRATIONS OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR
OPERATION, EITHER VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL OR
REGULATORY AUTHORITY OR THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND ALL
HAZARDOUS MATERIALS GENERATED, USED, TREATED, HANDLED OR STORED AT, OR
TRANSPORTED TO OR FROM, ANY REAL PROPERTY CURRENTLY OR FORMERLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES HAVE BEEN DISPOSED OF IN A
MANNER NOT REASONABLY EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES.

 

(O)                                 SECURITIES LAWS.  NEITHER ANY LOAN PARTY NOR
ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY,” OR AN “AFFILIATED PERSON”
OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY,” AS
SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 

(P)                                 TAXES.  EACH OF THE BORROWER AND EACH OTHER
SUBSIDIARY HAS TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS
REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED
TO HAVE BEEN PAID BY IT, EXCEPT (I) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND FOR WHICH SUCH PERSON HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES IN CONFORMITY WITH GAAP, (II) TAXES ARISING ON OR BEFORE THE
PETITION DATE TO THE EXTENT TO THAT SUCH TAXES ARE NOT REQUIRED TO BE PAID AS A
CONSEQUENCE OF THE CHAPTER 11 CASES, OR (III) TO THE EXTENT THAT THE FAILURE TO
DO SO WOULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  AS OF THE DATE HEREOF, THE BORROWER IS NOT A PARTY TO
ANY TAX SHARING OR SIMILAR ARRANGEMENT WITH ANY SUBSIDIARY GUARANTOR OR ANY
AFFILIATES OF A SUBSIDIARY GUARANTOR.

 

(Q)                                 LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (I) THERE
ARE NO STRIKES OR OTHER LABOR DISPUTES AGAINST THE BORROWER OR ANY OTHER
SUBSIDIARY PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED IN WRITING;
(II) HOURS WORKED BY AND PAYMENT MADE TO EMPLOYEES OF THE BORROWER OR ANY OTHER
SUBSIDIARY HAVE NOT BEEN IN VIOLATION OF THE FLSA OR ANY OTHER EQUIVALENT AND
APPLICABLE LAW DEALING WITH SUCH MATTERS; AND (III) ALL PAYMENTS DUE FROM THE
BORROWER OR ANY OTHER SUBSIDIARY ON ACCOUNT OF EMPLOYEE HEALTH AND WELFARE
INSURANCE HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE RELEVANT
PERSON.

 

(R)                                    PREPETITION DEBT.  SET FORTH ON SCHEDULE
4.01(R) HERETO IS A COMPLETE AND ACCURATE LIST OF ALL PREPETITION DEBT, SHOWING
AS OF THE DATE OF SUCH SCHEDULE THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, AND
SUCH PRINCIPAL AMOUNT HAS NOT BEEN INCREASED FROM THAT AMOUNT SHOWN ON SUCH
SCHEDULE.

 

(s)                                  Owned Real Property.  Set forth on Schedule
4.01(s) hereto is a complete and accurate list as of the Closing Date of all
real property owned by the Borrower or any of its Subsidiaries, showing as of
the Closing Date the street address, county or other relevant jurisdiction,
state and record owner thereof.  The Borrower or such Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of

 

98

--------------------------------------------------------------------------------


 

all Liens, other than Permitted Liens and Liens created under the Loan
Documents.  To the best of the Borrower’s knowledge, except as set forth on
Schedule 4.01(s), all of the improvements located on the properties listed on
Schedule 4.01(s) lie entirely within the boundaries of such properties and none
of such improvements violate any minimum setback requirements, other dimensional
regulations or restrictions of record.

 

(t)                                    Leased Real Property.  Set forth on
Schedule 4.01(t) hereto is a complete and accurate list as of the Closing Date
of all leases of real property under which the Borrower or any of its
Subsidiaries is the lessee, showing as of the Closing Date the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof.  Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

 

(u)                                 Leases of Real Property.  Set forth on
Schedule 4.01(u) hereto is a complete and accurate list as of the Closing Date
of all leases (the “Leases”) of real property under which the Borrower or any of
its Subsidiaries is the landlord, showing as of the Closing Date the street
address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof.  Each such lease is the legal,
valid and binding obligation of the lessee thereof, enforceable in accordance
with its terms.]

 

(V)                                 INTELLECTUAL PROPERTY.  SET FORTH ON PART A
OF SCHEDULE 4.01(V) HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE CLOSING
DATE OF ALL UNITED STATES REGISTERED PATENTS, TRADEMARKS, TRADE NAMES, SERVICE
MARKS AND COPYRIGHTS, AND ALL APPLICATIONS THEREFOR AND LICENSES THEREOF, OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, SHOWING AS OF THE CLOSING DATE THE
JURISDICTION IN WHICH REGISTERED AND THE REGISTRATION NUMBERS.  SET FORTH ON
PART B OF SCHEDULE 4.01(V) HERETO IS A LIST, WHICH IS COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS, AS OF THE CLOSING DATE OF ALL OTHER REGISTERED PATENTS,
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS, AND ALL APPLICATIONS
THEREFOR AND LICENSES THEREOF, OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
SHOWING AS OF THE CLOSING DATE THE JURISDICTION IN WHICH REGISTERED AND THE
REGISTRATION NUMBERS.

 

(W)                               COLLATERAL DOCUMENTS.  UPON ENTRY BY THE
BANKRUPTCY COURT OF THE INTERIM BORROWING ORDER (OR THE FINAL BORROWING ORDER,
WHEN APPLICABLE), THE INTERIM BORROWING ORDER (OR THE FINAL BORROWING ORDER WHEN
APPLICABLE) WILL BE EFFECTIVE TO CREATE IN FAVOR OF THE SECURED PARTIES A LEGAL,
VALID, ENFORCEABLE AND FULLY PERFECTED SECURITY INTEREST IN THE COLLATERAL OF
THE U.S. DEBTORS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON,
EXCEPT (I) THE CARVE-OUT, (II) THE SENIOR THIRD PARTY LIENS AND (III) ANY OTHER
LIENS PERMITTED BY SECTION 5.02(A). SUBJECT TO THE INTERIM BORROWING ORDER AND
THE ENTRY BY THE BANKRUPTCY COURT OF THE FINAL BORROWING ORDER, EACH COLLATERAL
DOCUMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST
IN THE COLLATERAL DESCRIBED THEREIN AND, SUBJECT TO THE MAKING OF ALL
APPROPRIATE FILINGS, RECORDINGS, ENDORSEMENTS, NOTARIZATIONS, STAMPINGS,
REGISTRATIONS AND/OR NOTIFICATIONS REQUIRED UNDER APPLICABLE LAW, SHALL
CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN (TO THE EXTENT
INTENDED TO BE CREATED THEREBY), ALL RIGHT TITLE AND INTEREST OF THE GRANTS
UNDER THE APPLICABLE COLLATERAL DOCUMENTS IN SUCH COLLATERAL WITH THE PRIORITY
REQUIRED BY THE COLLATERAL DOCUMENTS AND THE ORDERS.

 

99

--------------------------------------------------------------------------------


 

(x)                                   Anti-Terrorism Laws.  To the best
knowledge of the Loan Parties, no such Loan Party nor any Subsidiary thereof:
(i) is, or is controlled by or is acting on behalf of, a Restricted Party;
(ii) has received funds or other property from a Restricted Party; or (iii) is
in breach of or is the subject of any action or investigation under any
Anti-Terrorism Law.

 

(y)                                 Borrowing Base Calculation.  The calculation
by the Borrower of the Borrowing Base and the valuation thereunder is complete
and accurate.

 

(z)                                   Accounts.  The Administrative Agent may
rely, in determining which Accounts are Eligible Accounts, on all statements and
representations made by the Loan Parties with respect thereto.  The Borrower
hereby warrants, with respect to each Account at the time it is shown as an
Eligible Account in a Borrowing Base Certificate, that such Account is an
Eligible Account.

 

(aa)                            Inventory.  The Administrative Agent may rely,
in determining which Inventory is Eligible Inventory, on all statements and
representations made by the Loan Parties with respect thereto.  The Borrower
hereby warrants, with respect to any Inventory at the time it is shown as being
Eligible Inventory in a Borrowing Base Certificate, that such Inventory is
Eligible Inventory.

 

(bb)                          Material Contracts.  No default has occurred under
any material contract entered into by any of the Loan Parties after the Interim
Borrowing Order Entry Date or entered into prior to the Interim Borrowing Order
Entry Date and, in the case of the U.S. Debtors only, assumed (other than in
respect of the Prepetition Credit Agreement and the Senior Subordinated Note
Indenture) or will occur as a result of the Effects of Bankruptcy, if such
default, either individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

(cc)                            Chapter 11 Cases.  The Chapter 11 Cases were
commenced on the Petition Date in accordance with applicable law and proper
notice thereof and of the hearing for the approval of the Interim Borrowing
Order (or Final Borrowing Order, as applicable) has been given as identified in
the “Certificate of Service” filed with the Bankruptcy Court.

 

(dd)                          Orders.  On the Closing Date, the Interim
Borrowing Order (or the Final Borrowing Order, as applicable) shall have been
entered.  The Interim Borrowing Order or (when entered) the Final Borrowing
Order shall be in full force and effect and shall not have been stayed,
reversed, amended, modified or vacated without the consent of the Instructing
Group.

 

(ee)                            Enforcement of Remedies.  Upon the maturity
(whether by acceleration or otherwise) of any of the Obligations and/or Cash
Management Obligations of the Loan Parties hereunder and under the other Loan
Documents and the Secured Cash Management Agreements, the Administrative Agent,
the Swingline Bank, each Issuing Bank, the Lenders and the Cash Management
Creditors shall be entitled to immediate payment of such Obligations or Cash
Management Obligations, as applicable, and to

 

100

--------------------------------------------------------------------------------


 

enforce the remedies provided for hereunder and under the other Loan Documents,
without further application to or order by the Bankruptcy Court.

 

ARTICLE V

COVENANTS OF THE BORROWER

 

SECTION 5.01.Affirmative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a)                                  Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA, and the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970, except
such as may be contested in good faith or as to which a bona fide dispute may
exist and except to the extent that noncompliance therewith could not reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all material taxes, assessments and governmental charges
or levies imposed upon it or upon its property prior to the date on which
material penalties attach thereto, and (ii) all lawful material claims that, if
unpaid, might by law become a material Lien upon the property of the Borrower or
its Subsidiaries not otherwise expressly permitted under this Agreement;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to pay or discharge any such tax, assessment, charge or claim
(x) that is being contested in good faith and by proper proceedings and as to
which appropriate reserves (in the good faith judgment of its management) are
being maintained in accordance with GAAP or (y) to the extent the non-payment
would not result in a Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (at the time the relevant coverage
is placed or renewed) in such amounts and covering such risks as is usually
carried by companies engaged in the same or similar businesses and owning
similar properties in the same general areas in which the Borrower or such
Subsidiary operates.

 

(d)                                 Preservation of Corporate, Limited Liability
Company and Partnership Existence, Etc.  Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its existence, legal structure,
legal name, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve any right, permit, license, approval, privilege or franchise if the
Board of Directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case

 

101

--------------------------------------------------------------------------------


 

may be, and that the loss thereof is not disadvantageous in any material respect
to the Borrower, such Subsidiary or the Lender Parties.

 

(e)                                  Conduct of Business.  From and after the
Closing Date, engage, and cause its Subsidiaries (taken as a whole) to engage,
primarily in (i) the vehicle component business and any activity or business
incidental, directly related or similar thereto, or any other lines of business
carried on by the Borrower and its Subsidiaries on the Closing Date or utilizing
the Borrower’s or Subsidiaries’ manufacturing capabilities on the Closing Date
and (ii) other businesses or activities that constitute a reasonable extension,
development or expansion thereof or that are ancillary or reasonably related
thereto.

 

(f)                                    Visitation and Inspection Rights.  At any
reasonable time and from time to time, upon reasonable notice and during normal
business hours, permit any authorized representatives designated by the Retained
Advisors, the Administrative Agent or the Majority Lenders to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties, plants and facilities of, the Borrower and any of its Subsidiaries,
and to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants; provided that the Borrower may, if it so chooses,
be present at or participate in any such discussion.  Provide, and cause each of
its Subsidiaries to provide, to the Retained Advisors, the Administrative Agent
and the Majority Lenders reasonable access to information (including historical
information and including information as to strategic planning, cash and
liquidity management, operational and restructuring activities) and personnel,
including, without limitation, regularly scheduled meetings with senior
management and outside financial advisors to the Borrower and its Subsidiaries.
After the Closing Date, if requested by the Administrative Agent, on Thursday
(or the immediately succeeding Business Day if Thursday is not a Business Day)
of each week (or, if agreed to by the Administrative Agent, every second week) ,
and on such other dates requested by the Administrative Agent on providing the
Borrower with two (2) Business Days’ prior written notice, the Borrower shall
provide the Administrative Agent and its advisors with an update (via a meeting
or conference call with the Borrower’s senior management and/or its advisors) on
the weekly financial information provided to the Board of Directors, the ongoing
financial performance, operations and liquidity of the Borrower and its
Subsidiaries and the progress toward a proposal for an amendment to or
restructuring of the Obligations under the Prepetition Credit Agreement and the
Senior Subordinated Notes.

 

(g)                                 Appraisals and Field Exams.  Permit, and
cause each of its Subsidiaries to permit, employees and designated
representatives of the Retained Advisors or the Administrative Agent, in each
case at the Loan Parties’ expense at reasonable times and (except during the
continuance of an Event of Default) upon reasonable notice, to conduct
appraisals of Inventory and field exams, in each case, at such times as the
Administrative Agent reasonably deems necessary or appropriate (it being
acknowledged that a single field exam, appraisal or inspection may entail visits
to multiple locations of books, records and assets of the Loan Parties);
provided that (x) prior to the Original Termination Date, the Administrative
Agent shall not request that more than two appraisals of Inventory and two field
exams be conducted and (y) during the period from

 

102

--------------------------------------------------------------------------------


 

and after the Extension Effective Date to the Extended Termination Date, the
Administrative Agent shall not request that more than one appraisal of Inventory
and one field exam be conducted; provided further that the foregoing
limitations  shall not apply at any time while an Event of Default is
continuing.  In connection with any such appraisal or field exam, such employees
and designated representatives of the Retained Advisors and the Administrative
Agent  shall be permitted (i) to visit and inspect, in consultation with
officers of the Borrower or such Subsidiary (other than during an Event of
Default, in which case, no such consultation shall be required) any properties
or facilities of the Borrower or such Subsidiary, (ii) to examine the books of
account of the Borrower or such Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants (provided that an officer
of the Borrower and its Subsidiaries may attend such discussions with such
accountants) and (iii) to verify Eligible Accounts and/or Eligible Inventory
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or contract). The Retained Advisors and the Administrative Agent
shall have no duty to the Borrower or any of its Subsidiaries to make any
inspection, or to share any results of any inspection, appraisal or report with
the Borrower or any of its Subsidiaries.  The Borrower and each of its
Subsidiaries acknowledge that all inspections, appraisals and reports are
prepared by the Retained Advisors and the Administrative Agent for the benefit
of the Lenders and for their purposes, and neither the Borrower nor any of its
Subsidiaries shall be entitled to rely upon them.

 

(h)                                 Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

 

(i)                                     Maintenance of Properties, Etc. 
Maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, all of its properties that are used or useful in the conduct of its
business (including intellectual property) in good working order and condition,
ordinary wear and tear excepted, in each case consistent with past practice, and
will from time to time make or cause to be made all appropriate repairs,
renewals and replacements thereof, except where the failure to do so would not
reasonably be likely to have a Material Adverse Effect.

 

(j)                                     Transactions with Affiliates.  Conduct,
and cause each of its Subsidiaries to conduct, all transactions otherwise
permitted under the Loan Documents with any of their Affiliates on terms that
are fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arm’s length transaction with a Person not
an Affiliate, other than (i) transactions between or among the Loan Parties and
any Subsidiaries of the Borrower; (ii) reasonable and customary fees paid to
members of the Borrower’s board of directors; (iii) the transactions permitted
by Section 5.02(f); and (iv) transactions otherwise expressly permitted
hereunder.

 

103

--------------------------------------------------------------------------------


 

(k)                                  Covenant to Guarantee Obligations and to
Give Security. When (i) any new Subsidiary of the Borrower is formed, acquired
or designated by the Borrower or any of its Subsidiaries, or (ii) the
acquisition of any property, real or personal, by any Loan Party is made, and
such property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then, in each case
at the expense of the Borrower:

 

(A)                              within 20 days after such formation,
acquisition or designation, in the case of a new Subsidiary that is a Domestic
Subsidiary of the Borrower or any of its Subsidiaries, cause each such
Subsidiary to duly execute and deliver to the Administrative Agent an Assumption
Agreement under which such Subsidiary becomes a Subsidiary Guarantor and a
Grantor (as defined in the Guarantee and Collateral Agreement); provided that no
Subsidiary which is not wholly-owned (directly or indirectly) by the Borrower
and the organizational documents or agreements with other shareholders of which
prohibit the execution, delivery or performance of any such assumption agreement
shall be required to execute, deliver or perform such assumption agreement if,
after using its reasonable efforts, the Borrower has failed to obtain any
necessary consents or approvals for the issuance of such assumption agreement,

 

(B)                                within 20 days after such formation,
acquisition or designation in the case of a wholly-owned Subsidiary which is a
first-tier Subsidiary of (x) the Borrower or (y) any other Subsidiary that is a
Domestic Subsidiary, cause the Borrower (or other relevant Subsidiary), to
pledge the stock or other equity interests of each such Subsidiary and to duly
execute and deliver such amendments to the Guarantee and Collateral Agreement or
such other documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in 100% of the issued and outstanding stock or other equity
interests of such Subsidiary owned by such Loan Party, together with delivery to
the Administrative Agent of certificates representing such pledged stock or
other equity interests accompanied by undated stock powers or other appropriate
powers or assignments executed in blank; provided that, in the case of a
first-tier Subsidiary which is a Foreign Subsidiary, subject to the terms of the
Interim Borrowing Order or (when entered) the Final Borrowing Order, the
Borrower (or other relevant Subsidiary) shall not be required to pledge more
than 66% of the issued and outstanding stock or other equity interests of such
Subsidiary, and provided further that the stock of any Subsidiary which is not
wholly-owned (directly or indirectly) will be owned by a wholly-owned Subsidiary
of the Borrower whose stock or other equity interests have been pledged in
accordance with the Loan Documents,

 

(C)                                within 20 days after such request, formation
or acquisition, furnish to the Administrative Agent all necessary information
with respect to such Subsidiary and its Subsidiaries which may be required to
update the applicable Schedules to this Agreement and to the Collateral
Documents, respectively,

 

104

--------------------------------------------------------------------------------


 

(D)                               within 30 days after such request, formation
or acquisition, in the case of a new Subsidiary that is a Domestic Subsidiary of
the Borrower or any of its Subsidiaries, duly execute and deliver, and cause
each such Subsidiary, and cause each direct and indirect parent of such
Subsidiary to duly execute and deliver to the Administrative Agent pledges,
proper financing statements, assignments, assumption agreements and other
security agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the Loan Parties under the Loan Documents and constituting Liens
on all such properties; provided that no Subsidiary which is not wholly-owned
(directly or indirectly) by the Borrower and the organizational documents or
agreements with other shareholders of which prohibit the execution, delivery or
performance of any such pledges, proper financing statements, assignments,
assumption agreements and other security agreements shall be required to
execute, deliver or perform such pledges, proper financing statements,
assignments, assumption agreements and other security agreements if, after using
its reasonable efforts, the Borrower has failed to obtain any necessary consents
or approvals for the execution, delivery or performance of such pledges, proper
financing statements, assignments, assumption agreements and other security
agreements,

 

(E)                                 within 30 days after such request, formation
or acquisition, duly execute and deliver, and cause each such Subsidiary, and
cause each direct and indirect parent of such Subsidiary (other than any
non-Debtor Subsidiary) to take whatever action (including, without limitation,
the recording of mortgages (if required), the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, assumption agreements and other security agreements
delivered pursuant to this Section 5.01(k), enforceable against all third
parties in accordance with their terms,

 

(F)                                 at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, mortgages, pledges, assignments, security agreements and
assumption agreements, and

 

(G)                                within 60 days after such request, deliver to
the Administrative Agent a signed copy of a favorable opinion, addressed to the
Administrative Agent, of counsel for the Borrower reasonably acceptable to the
Administrative Agent as to the matters contained in this Section 5.01(k), as to
such guarantees and security agreements being legal, valid and binding
obligations of each of the Borrower and their respective Subsidiaries
enforceable in accordance with their

 

105

--------------------------------------------------------------------------------


 

terms and as to such other matters as the Administrative Agent may reasonably
request.

 

(l)                                     Compliance with Environmental Laws. 
Comply, and cause each of its Subsidiaries and all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
and cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(m)                               Preparation of Environmental Reports.  At the
request of the Administrative Agent from time to time, provide to the Lender
Parties within 60 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of its or its Subsidiaries’
properties described in such request, prepared by an environmental consulting
firm acceptable to the Administrative Agent, indicating the presence or absence
of Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant at the time of such
request, to the Administrative Agent, the Lender Parties, such firm and any
agents or representatives thereof an irrevocable non exclusive license, subject
to the rights of tenants, to enter onto its or their respective properties to
undertake such an assessment.

 

(n)                                 Retention of Advisors to the Debtors.  The
Loan Parties shall continue to retain Zolfo Cooper as restructuring advisors
and/or other financial consultants and advisors reasonably acceptable to the
Administrative Agent and the Majority Lenders.

 

(o)                                 Financial Advisor.  The Administrative
Agent, on behalf of the Lenders, shall have the right to retain or appoint or to
cause its counsel to retain or appoint for its benefit a restructuring or
financial advisor to assist with the audit, examination or monitoring of
Collateral or to conduct any liquidation analysis, in each case which the
Administrative Agent in its discretion determines is necessary or advisable and
the Borrower shall be liable for all reasonable and documented costs and
expenses incurred by the Administrative Agent with respect to such restructuring
or financial advisor.  In connection with such retention, the Borrower shall pay
the fees of such restructuring or financial advisor promptly upon being invoiced
therefor and shall use its commercially

 

106

--------------------------------------------------------------------------------


 

reasonable efforts to cooperate, and to cause its own advisors and its
Subsidiaries to cooperate with such restructuring or other financial advisor in
the performance of its duties as an advisor in accordance any applicable
engagement agreement relating to the appointment and scope of work of such
restructuring or financial advisor.

 

(p)                                 Know Your Customer Requests.  If:

 

(i)                                     a Change in Law after the Effective
Date;

 

(ii)                                  any change in the status of a Loan Party
or the composition of the shareholders of a Loan Party after the Effective Date;
or

 

(iii)                               a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer,

 

obliges the Administrative Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, promptly upon the request of the
Administrative Agent, in its capacity as a Lender or on behalf of any Lender, to
the Company supply, or procure the supply of, such documentation and other
evidence as is reasonably requested in good faith by the Administrative Agent
(for itself or on behalf of any Lender, or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Loan Documents.

 

(q)                                 Certain Milestones.  Within the time periods
set forth below, perform each action with respect to the Cases of the Debtors
set forth below:

 

(A)                              by the date which is 30 days after the Petition
Date, deliver to the Lenders a draft Approved Plan and disclosure statement;

 

(B)                                by the date which is 55 days after the
Petition Date, file an Approved Plan and disclosure statement with the
Bankruptcy Court;

 

(C)                                by the date which is 90 days after the
Petition Date, obtain approval by the Bankruptcy Court of the disclosure
statement, together with the solicitation, balloting and voting procedures and
other related relief, related to such Approved Plan

 

(D)                               by the date which is 175 days after the
Petition Date, obtain confirmation of such Approved Plan by the Bankruptcy Court
pursuant to section 1129 of the Bankruptcy Code;

 

107

--------------------------------------------------------------------------------


 

(E)                                 by the date which is 190 days after the
Petition Date, cause the effective date of the Approved Plan to occur; and

 

(F)                                 by the earlier to occur of (i) the Original
Termination Date or (if applicable) the Extended Termination Date and (ii) the
date which is 210 days after the Petition Date, consummation of the Approved
Plan.

 

(r)                                    Restricted Accounts.  At all times after
the date which is 20 days after the Closing Date, with respect to the Loan
Parties only, cause to be maintained a system of Deposit Accounts complying with
each of the requirements set forth below:

 

(i)                                     Lockbox Accounts.  Each Loan Party shall
instruct all Account Debtors of such Loan Party to remit all payments to the
applicable “P.O. Boxes” or “Lockbox Addresses” of the Administrative Agent and
certain financial institutions selected by the Borrower and reasonably
acceptable to the Administrative Agent (each, a “Collection Bank”) with respect
to all Accounts of such Account Debtor, which remittances shall be collected by
the applicable Collection Bank and deposited in the applicable Lockbox Account
(each of which shall be under the “control” (as defined in Section 9-104 of the
UCC) of the Administrative Agent).  All amounts received by any Loan Party and
any Collection Bank in respect of any Account shall upon receipt be deposited
into a Lockbox Account or directly into the Core Concentration Account.  Each
Loan Party shall, along with the Administrative Agent and each of the Collection
Banks that maintain one or more Lockbox Accounts and those banks in which any
other Deposit Accounts (other than any Excluded Account) are maintained, enter
into on or prior to the Closing Date or within 20 days thereof (or if any new
Lockbox Accounts or Deposit Accounts are opened after such date, on the date on
which such new Lockbox Accounts or Deposit Accounts are opened) separate Cash
Management Control Agreements, in each case, to be in form and substance
reasonably satisfactory to the Administrative Agent, it being agreed and
acknowledged that the control agreements delivered to the Administrative Agent
pursuant to the Prepetition Credit Agreement constitute Cash Management Control
Agreements under this Agreement and are satisfactory to the Administrative Agent
for all purposes under this Agreement. Each Lockbox Account shall be a “zero”
balance account. Each Collection Bank will be instructed to transfer all credit
balances in each Lockbox Account to the Core Concentration Account not later
than the close of business on each Business Day unless such amounts are
otherwise (A) required to be applied pursuant to Section 2.06(b)(i) or (B) so
long as no Dominion Period then exists, required to be retained in any Lockbox
Account to satisfy the payment of outstanding obligations owing in respect of
checks or similar obligations issued by any Loan Party, provided that the
aggregate amount retained in all such Lockbox Accounts pursuant to this clause
(B) shall not exceed that amount (as reasonably determined by the Borrower) to
cover the aggregate amounts of all such outstanding obligations, and no other
withdrawals shall be permitted except for withdrawals authorized in writing by
the Administrative Agent for ordinary course recalls or credits relating to the
Accounts or as set forth in any Cash Management Control

 

108

--------------------------------------------------------------------------------


 

Agreement entered into by the Administrative Agent with respect to such Lockbox
Account. Such instructions will be irrevocable without the prior written consent
of the Administrative Agent.

 

(ii)                                  Core Concentration Account.  The Borrower
will maintain a Deposit Account with DBTCA or a financial institution reasonably
acceptable to the Administrative Agent in the name of the Borrower (the “Core
Concentration Account”), which shall be under the “control” (as defined in
Section 9-104 of the UCC) of the Administrative Agent.  No amounts shall be
deposited in the Core Concentration Account except as expressly contemplated by
Section 5.01(r)(i), Section 5.01(r)(iv) and Section 5.01(s).  During any
Dominion Period, the Cash Management Control Agreement relating to the Core
Concentration Account shall provide that all collected amounts held in the Core
Concentration Account shall be sent by ACH or wire transfer no less frequently
than once per Business Day to an account maintained by the Administrative Agent
for application pursuant to the instructions of the Administrative Agent towards
repayment of First Out Advances or Last Out Advances, as applicable, or towards
satisfaction of the First Out Obligations (but not to cash collateralize Letters
of Credit unless an Event of Default is continuing) or Last Out Obligations, as
applicable, in all cases subject to and as required under
Section 2.06(b)(iii) and, so long as no Event of Default shall then be
continuing, any balance remaining after such application shall be released to
the Borrower subject to and in accordance with Section 2.06(b)(iii). Each Loan
Party agrees that it will not cause any proceeds of the Core Concentration
Account to be otherwise redirected.

 

(iii)                               Cash Collateral Account.  The Borrower and
the Subsidiary Guarantors will, within fifteen (15) Business Days of the Closing
Date, establish one or more Deposit Accounts with DBTCA (which shall be interest
bearing accounts at market rates) (each a “Cash Collateral Account” and
collectively the “Cash Collateral Accounts”), under the “control” (as defined in
Section 9-104 of the UCC) of the Administrative Agent, into which (A) all cash
received constituting payments in respect of Collateral (other than Accounts)
received after the exercise of remedies under this Agreement or any other Loan
Document or the taking of any Enforcement Action shall be deposited by the
Borrower and (B) amounts shall be deposited by the Borrower as required pursuant
to Section 2.03(g).

 

(iv)                              Other Accounts.  All amounts received in cash
from any other source that do not constitute payments in respect of Accounts of
any Loan Parties or payments in respect of other Collateral, shall upon receipt
be deposited into a Lockbox Account, directly into a Core Concentration Account
or, to the extent permitted hereunder in the case of amounts not constituting
payments in respect of Accounts of any Loan Parties or payments in respect of
other Collateral, an Excluded Account or a Disbursement Account.

 

(v)                                 At any time when there is no Dominion
Period, the Borrower and its Subsidiaries shall be permitted to withdraw amounts
from any Deposit

 

109

--------------------------------------------------------------------------------


 

Account (including any Lockbox Account or any Core Concentration Account) in
accordance with the terms of any applicable Cash Management Control Agreement. 
During a Dominion Period, upon payment of all outstanding First Out Advances and
so long as no Event of Default is continuing, with respect to each Deposit
Account other than any Lockbox Accounts or any Core Concentration Account, the
operation of which are governed by Section 5.01(r)(i) and (ii) above
respectively, the Borrower and its Subsidiaries may withdraw and apply any
amount standing to the credit of any such Deposit Account in accordance with the
terms of any applicable Cash Management Control Agreement and apply such amount
in accordance with the terms of this Agreement, provided that the Borrower shall
not be permitted to transfer amounts to any Excluded Account that is a petty
cash account or to any other Excluded Account in an amount which exceeds the
amount required to fund the activities for which funds deposited in such
Excluded Account are applied as set forth in the most recent DIP Budget
delivered to the Administrative Agent in accordance with Section 5.03(e).

 

(s)                                  Covered Dispositions.  Cause all Net Cash
Proceeds received by any Loan Party in respect of any Covered Disposition in
cash or Cash Equivalents to be deposited directly upon receipt in a Lockbox
Account or the Core Concentration Account.

 

(t)                                    Qualified Secured Cash Management
Agreements.  At any time prior to or after any Loan Party shall enter into any
Secured Cash Management Agreement, the applicable Loan Party and the Lender (or
Affiliate thereof) party thereto shall, if it wishes that the Cash Management
Obligations owed under the respective Secured Cash Management Agreement be
treated as a Primary Obligation with respect to the priority of payment of
proceeds of the Collateral in accordance with the waterfall provisions set forth
in Section 6.02, notify the Administrative Agent in writing (to be acknowledged
by the Administrative Agent) that such Secured Cash Management Agreement is to
be a qualified Secured Cash Management Agreement (a “Qualified Secured Cash
Management Agreement”). Until such time as the applicable Loan Party and Lender
(or Affiliate thereof) delivers (and the Administrative Agent acknowledges) such
notice as described above, such Secured Cash Management Agreement shall not
constitute a Qualified Secured Cash Management Agreement.  The parties hereto
understand and agree that the provisions of this Section 5.01(t) are made for
the benefit of the Lenders and their Affiliates which become parties to
Qualified Secured Cash Management Agreements, and agree that any amendments or
modifications to the provisions of this Section 5.01(t) shall not be effective
with respect to any Qualified Secured Cash Management Agreement entered into
prior to the date of respective amendment or modification of this
Section 5.01(t) (without the written consent of the relevant parties thereto). 
Notwithstanding any such designation of a Secured Cash Management Agreement as a
Qualified Secured Cash Management Agreement, no provider or holder of any such
Qualified Secured Cash Management Agreement shall have any voting or approval
rights hereunder (or be deemed a Lender) solely by virtue of its status as the
provider of such agreements or the Cash Management Obligations owing thereunder,
nor shall their consent be required (other than in their capacities as a Lender
to the extent applicable) for any matter hereunder or under any of the other
Loan Documents,

 

110

--------------------------------------------------------------------------------


 

including without limitation, as to any matter relating to the Collateral or the
release of Collateral or guarantors.  The Administrative Agent accepts no
responsibility and shall have no liability for the calculation of the exposure
owing by the Loan Parties under any such Qualified Secured Cash Management
Agreement or the amount of any Cash Management Reserve, and shall be entitled in
all cases to rely on the applicable Lender (or Affiliate thereof) and the
applicable Loan Party party to such agreement for the calculation thereof.  Such
Lender (or Affiliate thereof) and the applicable Loan Party party to any such
agreement each agrees to provide the Administrative Agent with the calculations
of all such exposures and reserves, if any, at such times as the Administrative
Agent shall reasonably request, and in any event, not less than monthly (unless
other agreed to by the Administrative Agent).

 

SECTION 5.02.Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will not, at any time:

 

(a)                                  Liens, Etc.  Create, incur, assume or
suffer to exist, or permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Lien on or with respect to any of its properties of any
character (including, without limitation, accounts) whether now owned or
hereafter acquired, except:

 

(i)                                     Liens created under the Loan Documents
and/or the Interim Borrowing Order or the Final Borrowing Order, as applicable;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens existing on the date hereof and
described on Schedule 5.02(a) hereto (including pursuant to the Prepetition Loan
Documents);

 

(iv)                              (A) purchase money Liens upon or in real
property or equipment acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such property or equipment or to secure Debt incurred solely for the purpose of
financing the acquisition, construction or improvement of any such property or
equipment to be subject to such Liens, or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount and (B) Liens to secure Debt incurred within 270 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets;
provided, however, that no such Lien shall extend to or cover any property other
than the property or equipment being acquired, constructed or improved, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further, however, that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) shall not exceed the aggregate
amount permitted under Section 5.02(b)(v) at any time

 

111

--------------------------------------------------------------------------------


 

outstanding and that any such Debt shall not otherwise be prohibited by the
terms of the Loan Documents;

 

(v)                                 Liens arising in connection with Capitalized
Leases permitted under Section 5.02(b)(v); provided that no such Lien shall
extend to or cover any Collateral or assets other than the assets subject to
such Capitalized Leases;

 

(vi)                              the replacement, extension or renewal of any
Lien permitted hereunder upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby;

 

(vii)                           Liens in respect of the (i) Prepetition Loan
Documents as adequate protection granted pursuant to the Interim Borrowing Order
or Final Borrowing Order, as applicable, which Liens are junior to the Liens
contemplated hereby in favor of the Secured Parties, it being understood that
the Interim Borrowing Order or the Final Borrowing Order, as applicable,
provides that the holder of such junior Liens shall not be permitted to take any
action to enforce their rights with respect to such junior Liens so long as any
of the Obligations or Letters of Credit shall remain outstanding or any
Revolving Credit Commitment shall be in effect; and

 

(viii)                        Liens incurred by Accuride Canada in an amount not
to exceed $500,000.

 

Notwithstanding the foregoing, Liens permitted in clauses (ii) through (viii) of
this Section 5.02(a) shall at all times be junior and subordinate to the Liens
securing the Obligations under the Loan Documents and the Orders, other than the
Carve-Out and the Senior Third Party Liens.

 

(b)                                 Debt.  Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Debt other than:

 

(i)                                     Prepetition Debt outstanding on the
Petition Date and set forth in Schedule 4.01(r) (including, without limitation,
the Indebtedness under the Prepetition Loan Documents and the Senior
Subordinated Notes) without giving effect to any extensions, renewals and
replacements of any such Debt;

 

(ii)                                  Debt under the Loan Documents;

 

(iii)                               Debt in respect of Hedge Agreements incurred
in the ordinary course of business and providing protection to the Borrower and
its Subsidiaries against fluctuations in currency values or commodity prices in
connection with the Borrower’s or any of its Subsidiaries’ operations, in either
case; provided that such Hedge Agreements are bona fide hedging activities and
are not entered into for speculative purposes;

 

112

--------------------------------------------------------------------------------


 

(iv)                              (A) Debt owed by any Loan Party to any other
Loan Party, (B) Debt owed to any non-Debtor Subsidiary by any Loan Party and
(C) Debt owed by any non-Debtor Subsidiary to any Loan Party in an amount not
exceeding the amount of any Investment made pursuant to, and permitted under,
Section 5.02(e)(vi), provided that, (x) to the extent that the Administrative
Agent requires that an intercompany loan is evidenced by a promissory note, such
promissory note shall be in form and substance satisfactory to the
Administrative Agent, (y) each intercompany loan owed by a Loan Party to a
non-Debtor Subsidiary shall be subject to subordination provisions in form and
substance satisfactory to the Administrative Agent to be contained in the
respective intercompany note, subordinating the obligations of such Loan Party
thereunder to the Obligations of such Loan Party under this Agreement and the
other Loan Documents and (z) each intercompany loan owed to a Loan Party shall
be pledged by that Loan Party as security under the Collateral Documents and
will be subject to a perfected Lien granted in favor of the Administrative Agent
and the Lenders pursuant to the Orders;

 

(v)                                 Debt secured by Liens permitted by
Section 5.02(a)(iv) and Capitalized Leases arising after the Closing Date not to
exceed an aggregate principal amount equal to $2,500,000 at any time
outstanding;

 

(vi)                              endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(vii)                           Debt consisting of guaranty Obligations in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of the Borrower and its Subsidiaries;

 

(viii)                        Debt in respect of any bankers’ acceptance, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

 

(ix)                                Debt incurred by Accuride Canada and any
Mexican Subsidiary arising after the Closing Date in an aggregate amount not to
exceed $2,000,000; and

 

(C)                                  MERGERS, ETC.  MERGE INTO OR CONSOLIDATE
WITH ANY PERSON OR PERMIT ANY PERSON TO MERGE INTO IT, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO, EXCEPT THAT:

 

(i)                                     any Loan Party (other than the Borrower)
may merge into any other Loan Party (other than the Borrower), and any
non-Debtor Subsidiary of the Borrower may merge into or consolidate with any
other non-Debtor Subsidiary of the Borrower; provided that, in the case of any
such merger or consolidation involving a Loan Party, the Person formed by such
merger or consolidation shall be a Loan Party and in the case of any such merger
or consolidation involving a non-Debtor Subsidiary, the Person formed by such
merger or consolidation shall be a wholly-owned Subsidiary of the Borrower, and

 

113

--------------------------------------------------------------------------------


 

(ii)                                  any Subsidiary of the Borrower may merge
into or consolidate with the Borrower; provided that that such Subsidiary shall
have no Debt, other than Debt permitted to be incurred by the Borrower under
Section 5.02(b), and provided further the Borrower shall be the surviving entity
in any such merger or consolidation.

 

(D)                                 SALES, ETC., OF ASSETS.  SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF, OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF, ANY ASSETS, OR GRANT ANY OPTION OR
OTHER RIGHT TO PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY ASSETS, EXCEPT:

 

(i)                                     sales, transfers or other dispositions
of used or surplus equipment, vehicles, inventory or other assets in the
ordinary course of its business;

 

(ii)                                  sales or contributions of equipment or
other personal property to Subsidiaries or other joint ventures; provided that
the aggregate fair market value of the assets so sold or contributed to any
Foreign Subsidiary, non-Debtor Subsidiary or such other joint ventures by the
Borrower or any Subsidiary Guarantor (determined, in each case, at the time of
such sale or contribution) does not exceed $2,000,000 during the term of this
Agreement;

 

(iii)                               sales, transfers or other dispositions of
assets by any Loan Party, Accuride Canada or any Mexican Subsidiary in an
aggregate amount not to exceed $2,000,000; and

 

(iv)                              sales, transfers, leases and other
dispositions authorized pursuant to a confirmed Reorganization Plan or an order
of the Bankruptcy Court after notice and hearing.

 

(E)                                  INVESTMENTS IN OTHER PERSONS.  MAKE OR
HOLD, OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY
PERSON OTHER THAN:

 

(i)                                     Investments existing on the Petition
Date and described on Schedule 4.01(b);

 

(ii)                                  Investments by the Borrower and its
Subsidiaries in Cash Equivalents;

 

(iii)                               Investments by the Borrower in Hedge
Agreements permitted under Section 5.02(b)(iii);

 

(iv)                              Investments consisting of intercompany Debt
permitted under Section 5.02(b)(iv);

 

(v)                                 Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

 

114

--------------------------------------------------------------------------------


 

(vi)                              Investments in Accuride Canada or any Mexican
Subsidiary (A) that existed on the Petition Date and as described on Part 1 of
Schedule 4.01(b) and (B) additional Investments in Accuride Canada or any
Mexican Subsidiary after the Petition Date; provided that (A) any such
Investments in Accuride Canada or any Mexican Subsidiary as permitted by this
clause (vi) after the Closing Date shall not exceed $2,000,000 in the aggregate
at any time outstanding plus the aggregate fair market value of assets
contributed to Accuride Canada or any Mexican Subsidiary as permitted by
Section 5.02(d)(ii);

 

(vii)                           Investments to the extent that payment for such
Investment is made solely with capital stock of the Borrower;

 

(viii)                        loans and advances to employees of Accuride Canada
in the ordinary course of business as presently conducted in an aggregate amount
not to exceed $250,000 at any time outstanding; and

 

(ix)                                Investments made by Accuride Canada in an
amount not to exceed $500,000.

 

(F)                                    DIVIDENDS, ETC.  IN THE CASE ONLY OF THE
BORROWER, DECLARE OR PAY ANY DIVIDENDS, PURCHASE, REDEEM, RETIRE, DEFEASE OR
OTHERWISE ACQUIRE FOR VALUE ANY OF ITS CAPITAL STOCK OR ANY WARRANTS, RIGHTS OR
OPTIONS TO ACQUIRE SUCH CAPITAL STOCK, NOW OR HEREAFTER OUTSTANDING, RETURN ANY
CAPITAL TO ITS STOCKHOLDERS AS SUCH, MAKE ANY DISTRIBUTION OF ASSETS, CAPITAL
STOCK, WARRANTS, RIGHTS, OPTIONS, OBLIGATIONS OR SECURITIES TO ITS STOCKHOLDERS
AS SUCH, OR PERMIT ANY OF ITS SUBSIDIARIES TO PURCHASE, REDEEM, RETIRE, DEFEASE
OR OTHERWISE ACQUIRE FOR VALUE ANY CAPITAL STOCK OF THE BORROWER OR ANY
WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE SUCH CAPITAL STOCK OR TO ISSUE OR SELL
ANY SUCH CAPITAL STOCK OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE SUCH
CAPITAL STOCK, EXCEPT THAT, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF ANY ACTION) THE BORROWER MAY REPURCHASE SHARES OF ITS
CAPITAL STOCK (AND/OR OPTIONS OR WARRANTS IN RESPECT THEREOF) HELD BY ITS
OFFICERS, DIRECTORS AND EMPLOYEES, SO LONG AS SUCH REPURCHASE IS PURSUANT TO,
AND IN ACCORDANCE WITH THE TERMS OF, MANAGEMENT AND/OR EMPLOYEE STOCK PLANS,
STOCK SUBSCRIPTION AGREEMENTS ON SHAREHOLDER AGREEMENTS AND IN THE AMOUNTS
PROVIDED FOR IN THE DIP BUDGET.

 

(G)                                 PREPAYMENTS, ETC., OF DEBT.  PREPAY, REDEEM,
PURCHASE, DEFEASE OR OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF
IN ANY MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF,
ANY PREPETITION DEBT (OTHER THAN CERTAIN “CRITICAL VENDOR” AND OTHER FIRST DAY
ORDER PAYMENTS THAT ARE APPROVED BY THE BANKRUPTCY COURT IN AN AMOUNT NOT
EXCEEDING THE PROJECTED AMOUNT OF SUCH PAYMENTS SET FORTH IN THE MOST RECENT DIP
BUDGET DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 5.03(E)) OR SUBORDINATED DEBT, OTHER THAN ANY PREPAYMENT OF (X) DEBT
OWED BY ANY LOAN PARTY TO ANY OTHER LOAN PARTY OR (Y) DEBT OWED BY ANY
NON-DEBTOR SUBSIDIARY TO ANY LOAN PARTY.

 

(H)                                 AMENDMENT, ETC. OF DOCUMENTS.  AMEND OR
OTHERWISE CHANGE, OR CONSENT TO ANY AMENDMENT OR CHANGE OF, ANY OF THE TERMS OF
ANY PREPETITION LOAN DOCUMENT,

 

115

--------------------------------------------------------------------------------


 

SUBORDINATED DEBT DOCUMENT, RESTRUCTURING SUPPORT AGREEMENT OR RESTRUCTURING
TERM SHEET IN A MANNER THAT WOULD BE ADVERSE TO THE LENDER PARTIES IN ANY
MATERIAL RESPECT OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING.

 

(I)                                     PARTNERSHIPS, ETC.  BECOME A GENERAL
PARTNER IN ANY GENERAL OR LIMITED PARTNERSHIP OR JOINT VENTURE WHICH IS NOT A
LIMITED LIABILITY ENTITY, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, OTHER THAN
ANY SUBSIDIARY THE SOLE ASSETS OF WHICH CONSIST OF ITS INTEREST IN SUCH
PARTNERSHIP OR JOINT VENTURE.

 

(J)                                     NEGATIVE PLEDGE.  ENTER INTO OR SUFFER
TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST,
ANY AGREEMENT PROHIBITING OR CONDITIONING THE CREATION OR ASSUMPTION OF ANY LIEN
UPON ANY OF ITS PROPERTY OR ASSETS OTHER THAN (I) IN FAVOR OF THE SECURED
PARTIES OR (II) IN CONNECTION WITH ANY PREPETITION DEBT, OR (III) CUSTOMARY
RESTRICTIONS IN THE SENIOR SUBORDINATED NOTE INDENTURE REQUIRING EQUAL AND
RATABLE LIENS IF OTHER SUBORDINATED DEBT IS SECURED.

 

(K)                                  NEW COLLATERAL LOCATIONS.  THE BORROWER
SHALL NOT, AND SHALL NOT PERMIT ANY LOAN PARTY WITH ASSETS IN THE BORROWING BASE
TO, OPEN OR ESTABLISH ANY NEW LOCATION UNLESS SUCH PERSON PROVIDES THE
ADMINISTRATIVE AGENT WITH TEN (10) DAYS PRIOR WRITTEN NOTICE OF ANY SUCH NEW
LOCATION.

 

(L)                                     NO ADDITIONAL DEPOSIT ACCOUNTS, ETC. 
WITH RESPECT TO THE LOAN PARTIES, OPEN, MAINTAIN OR OTHERWISE HAVE, ANY
CHECKING, SAVINGS, DEPOSIT, SECURITIES OR OTHER ACCOUNTS AT ANY BANK OR OTHER
FINANCIAL INSTITUTION WHERE CASH OR CASH EQUIVALENTS ARE OR MAY BE DEPOSITED OR
MAINTAINED WITH ANY PERSON, OTHER THAN (A) THE CORE CONCENTRATION ACCOUNTS SET
FORTH ON PART A OF SCHEDULE 5.02(L), (B) THE LOCKBOX ACCOUNTS SET FORTH ON
PART B OF SCHEDULE 5.02(L), (C) THE DISBURSEMENT ACCOUNTS SET FORTH ON PART C OF
SCHEDULE 5.02(L) AND (D) THE EXCLUDED ACCOUNTS SET FORTH ON PART D OF SCHEDULE
5.02(L); PROVIDED THAT THE BORROWER OR ANY OTHER LOAN PARTY MAY OPEN A NEW CORE
CONCENTRATION ACCOUNT, LOCKBOX ACCOUNT, DISBURSEMENT ACCOUNT, EXCLUDED ACCOUNTS
OR OTHER DEPOSIT ACCOUNTS NOT SET FORTH IN SUCH SCHEDULE 5.02(L), SO LONG AS
(A) PRIOR TO OPENING ANY SUCH ACCOUNT (OTHER THAN EXCLUDED ACCOUNTS) (I) THE
ADMINISTRATIVE AGENT HAS CONSENTED IN WRITING TO SUCH OPENING (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) AND THE BORROWER SHALL, AND SHALL
PROCURE THAT EACH OTHER LOAN PARTY WILL, GIVE THE ADMINISTRATIVE AGENT AT LEAST
TEN (10) DAYS’ PRIOR NOTICE OF ANY SUCH ACCOUNT TO BE OPENED, (II) THE BORROWER
HAS DELIVERED AN UPDATED SCHEDULE 5.02(L) TO THE ADMINISTRATIVE AGENT LISTING
SUCH NEW ACCOUNT AND (III) THE FINANCIAL INSTITUTION WITH WHICH SUCH ACCOUNT IS
OPENED, TOGETHER WITH THE BORROWER OR THE OTHER LOAN PARTY THAT HAS OPENED SUCH
ACCOUNT AND THE ADMINISTRATIVE AGENT, HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT A CASH MANAGEMENT CONTROL AGREEMENT REASONABLY ACCEPTABLE
TO THE ADMINISTRATIVE AGENT AND (B) IN RESPECT OF ANY ACCOUNT THAT IS AN
EXCLUDED ACCOUNT, THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT IT HAS
OPENED SUCH EXCLUDED ACCOUNT.

 

(M)                               PLEADINGS IN THE CHAPTER 11 CASES.  FILE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO FILE, ANY MOTION, APPLICATION, OBJECTION,
PLAN, RESPONSE, ADVERSARY COMPLAINT OR SIMILAR PLEADING IN THE CHAPTER 11 CASES
THAT IS INCONSISTENT WITH THE TERMS OF THE RESTRUCTURING SUPPORT LOCKUP
AGREEMENTS OR MIGHT OTHERWISE ADVERSELY AFFECT THE RIGHT OR ABILITY OF

 

116

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES TO RECEIVE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS.

 

(N)                                 CARVE-OUT.  (A) PERMIT, OR PERMIT ANY OF ITS
SUBSIDIARIES TO PERMIT, ANY PORTION OF THE CARVE-OUT, ANY CASH COLLATERAL OR ANY
PROCEEDS OF THE ADVANCES TO BE USED FOR THE PAYMENT OF THE FEES AND EXPENSES OF
ANY PERSON INCURRED IN CHALLENGING, OR IN RELATION TO THE CHALLENGE OF, (I) ANY
OF THE LENDERS’ LIENS OR CLAIMS, OR THE INITIATION OR PROSECUTION OF ANY CLAIM
OR ACTION AGAINST ANY LENDER, INCLUDING ANY CLAIM UNDER CHAPTER 5 OF THE
BANKRUPTCY CODE, IN RESPECT OF ANY OF THE PREPETITION DEBT AND (II) ANY CLAIMS
OR CAUSES OF ACTIONS UNDER THE PREPETITION DEBT AGAINST THE LENDERS, THEIR
RESPECTIVE ADVISORS, AGENTS AND SUB-AGENTS, INCLUDING FORMAL DISCOVERY
PROCEEDINGS IN ANTICIPATION THEREOF, AND/OR CHALLENGING ANY LIEN OF THE LENDERS
UNDER THE PREPETITION DEBT, OR PERMIT MORE THAN THE APPLICABLE PORTION OF THE
CARVE-OUT SET FORTH IN THE INTERIM BORROWING ORDER AND/OR THE FINAL BORROWING
ORDER, ANY CASH COLLATERAL OR PROCEEDS OF THE ADVANCES TO BE USED BY ANY
COMMITTEE OR ANY REPRESENTATIVE OF THE ESTATE TO INVESTIGATE CLAIMS AND/OR LIENS
OF THE LENDERS UNDER THE PREPETITION DEBT OR (B) PERMIT, OR PERMIT ANY OF ITS
SUBSIDIARIES TO PERMIT, THE CARVE-OUT, IF AND TO THE EXTENT INVOKED PURSUANT TO
THE ORDERS, TO BE ALLOCATED OTHER THAN ON AN EQUAL AND RATABLE BASIS AGAINST THE
PREPETITION COLLATERAL.

 

(O)                                 RETURN OF INVENTORY.  ENTER INTO, OR PERMIT
ANY OF ITS SUBSIDIARIES TO ENTER INTO, ANY AGREEMENT TO RETURN ANY OF ITS
INVENTORY TO ANY OF ITS CREDITORS FOR APPLICATION AGAINST ANY PREPETITION DEBT,
PREPETITION TRADE PAYABLES OR OTHER PREPETITION CLAIMS UNDER SECTION 546(H) OF
THE BANKRUPTCY CODE.

 

(P)                                 CRITICAL VENDOR AND OTHER PAYMENTS.  MAKE,
OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE, (I) ANY PREPETITION “CRITICAL VENDOR”
PAYMENTS OR OTHER PAYMENTS ON ACCOUNT OF ANY CREDITOR’S PREPETITION UNSECURED
CLAIMS, (II) PAYMENTS ON ACCOUNT OF CLAIMS OR EXPENSES ARISING UNDER SECTION
503(B)(9) OF THE BANKRUPTCY CODE, (III) PAYMENTS IN RESPECT OF A RECLAMATION
PROGRAM OR (IV) PAYMENTS UNDER ANY MANAGEMENT INCENTIVE PLAN OR ON ACCOUNT OF
CLAIMS OR EXPENSES ARISING UNDER SECTION 503(C) OF THE BANKRUPTCY CODE, EXCEPT
IN EACH CASE IN AMOUNTS AND ON TERMS AND CONDITIONS THAT (X) ARE APPROVED BY
ORDER OF THE BANKRUPTCY COURT AND (Y) ARE EXPRESSLY PERMITTED BY THE DIP BUDGET.

 

SECTION 5.03.Reporting Requirements.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower will furnish to the Lender Parties:

 

(A)                                  ANNUAL FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, A
CONSOLIDATED BALANCE SHEET OF (I) THE BORROWER AND ITS SUBSIDIARIES AND (II) IF
THE BORROWER HAS ANY SUBSIDIARIES, THE BORROWER AND ITS SUBSIDIARIES, IN EACH
CASE AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME AND CASH FLOW FOR SUCH FISCAL YEAR SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR,
ACCOMPANIED BY AN OPINION, WHICH SHALL BE UNQUALIFIED AS TO THE SCOPE OF THE
AUDIT, OF DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED STANDING ACCEPTABLE

 

117

--------------------------------------------------------------------------------


 

TO THE MAJORITY LENDERS, TOGETHER WITH (A) MANAGEMENT’S DISCUSSION AND ANALYSIS
OF THE IMPORTANT OPERATIONAL AND FINANCIAL DEVELOPMENTS DURING SUCH FISCAL YEAR
AND (B) A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER STATING
THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT HAS OCCURRED AND
IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE ACTION THAT THE
BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO.

 

(B)                                 QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR, A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES AND, IF THE BORROWER HAS ANY SUBSIDIARIES, THE BORROWER AND ITS
SUBSIDIARIES, IN EACH CASE AS OF THE END OF SUCH FISCAL QUARTER AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW FOR THE PERIOD COMMENCING AT THE
END OF THE PREVIOUS FISCAL QUARTER AND ENDING WITH THE END OF SUCH FISCAL
QUARTER AND FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND
ENDING WITH THE END OF SUCH FISCAL QUARTER, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD OF THE
PRECEDING FISCAL YEAR IN REASONABLE DETAIL AND DULY CERTIFIED (SUBJECT TO YEAR
END AUDIT ADJUSTMENTS) BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER AS HAVING
BEEN PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) A CERTIFICATE OF SAID
OFFICER STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT
HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE
ACTION THAT THE BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO AND
(II) MANAGEMENT’S DISCUSSION AND ANALYSIS OF THE IMPORTANT OPERATIONAL AND
FINANCIAL DEVELOPMENTS DURING SUCH QUARTERLY ACCOUNTING PERIOD.

 

(C)                                  MONTHLY FINANCIALS. AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF EACH CALENDAR MONTH (COMMENCING
WITH THE THIRD FISCAL QUARTER OF THE 2009 FISCAL YEAR AND EXCLUDING THE LAST
CALENDAR MONTH IN ANY FISCAL QUARTER), A CONSOLIDATED MANAGEMENT INTERNALLY
GENERATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF
SUCH MONTH AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW FOR
THE PERIOD COMMENCING AT THE END OF THE PREVIOUS MONTH AND ENDING WITH THE END
OF SUCH MONTH, SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR
THE CORRESPONDING PERIOD OF THE PRECEDING FISCAL YEAR.

 

(D)                                 DIP FORECAST.  FURNISH TO THE ADMINISTRATIVE
AGENT FOR PROMPT FURTHER DISTRIBUTION TO EACH LENDER (I) (X) ON THE CLOSING DATE
A FORECAST STATEMENT (THE “INTERIM DIP FORECAST”), IN FORM AND SUBSTANCE
SATISFACTORY TO THE INSTRUCTING GROUP AND THE LAST OUT REQUISITE LENDERS, OF
RECEIPTS AND DISBURSEMENTS FOR EACH WEEK FROM THE CLOSING DATE THROUGH
NOVEMBER 30, 2009, AND FOR EACH MONTH FROM DECEMBER 2009 TO JUNE 2010, OF THE
BORROWER AND ITS SUBSIDIARIES, BROKEN DOWN BY WEEK OR MONTH, AS APPLICABLE, AND
(Y) NOT LATER THAN THE TWO WEEK ANNIVERSARY OF THE CLOSING DATE, AND USING THE
SAME METHODOLOGY USED TO CALCULATE WEEKLY INFORMATION CONTAINED IN THE INTERIM
DIP FORECAST AS THAT USED FOR THE INTERIM DIP FORECAST, A FORECAST STATEMENT
(THE “INITIAL DIP FORECAST”), IN FORM AND SUBSTANCE SATISFACTORY TO THE
INSTRUCTING GROUP AND THE LAST OUT REQUISITE LENDERS, OF RECEIPTS AND
DISBURSEMENTS BROKEN DOWN FOR EACH WEEK FROM THE CLOSING DATE THOUGH JUNE 30,
2009 (INCLUDING A WEEKLY BREAKDOWN FOR EACH MONTH FROM DECEMBER 2009 TO
JUNE 2010, PROVIDED THAT NO CHANGE SHALL BE MADE IN RESPECT OF EACH WEEKLY BREAK
DOWN PREVIOUSLY INCLUDED IN THE INTERIM DIP FORECAST), OF THE BORROWER

 

118

--------------------------------------------------------------------------------


 

AND ITS SUBSIDIARIES, BROKEN DOWN BY WEEK, AND IN THE CASE OF EITHER (X) OR (Y),
INCLUDING, IN THE CASE OF THE INTERIM DIP FORECAST WEEKLY AND MONTHLY, AND IN
THE CASE OF THE INITIAL DIP FORECAST WEEKLY PROJECTED CAPITAL EXPENDITURES FOR
SUCH PERIOD, ANTICIPATED USES OF THE DIP FACILITY FOR SUCH PERIOD AND THE
PROJECTED BORROWING BASE CALCULATION FOR SUCH PERIOD, AND WHICH SHALL PROVIDE,
AMONG OTHER THINGS, FOR THE PAYMENT OF THE FEES AND EXPENSES RELATING TO THE DIP
FACILITY, ORDINARY COURSE ADMINISTRATIVE EXPENSES, BANKRUPTCY-RELATED EXPENSES
AND WORKING CAPITAL AND OTHER GENERAL CORPORATE NEEDS, AND (II) IF THE EFFECTIVE
DATE OF THE REORGANIZATION PLAN HAS NOT OCCURRED BY THE DATE WHICH IS SIX MONTHS
AFTER THE CLOSING DATE, AN UPDATE OF THE INITIAL DIP FORECAST, IN FORM AND
SUBSTANCE SATISFACTORY TO THE INSTRUCTING GROUP AND THE LAST OUT REQUISITE
LENDERS, WHICH INCLUDES AN UPDATED FORECAST STATEMENT FOR EACH WEEK COMMENCING
FROM AND INCLUDING SUCH DATE AND ENDING ON OR BEFORE THE ORIGINAL TERMINATION
DATE OR, IF APPLICABLE, THE EXTENDED TERMINATION DATE.

 

(E)                                  DIP BUDGET.  FURNISH TO THE ADMINISTRATIVE
AGENT FOR PROMPT FURTHER DISTRIBUTION TO EACH LENDER, AT THE END OF EACH WEEK
AFTER THE INTERIM BORROWING ORDER ENTRY DATE, A BUDGET (THE “DIP BUDGET”) IN
FORM AND SUBSTANCE SATISFACTORY TO THE INSTRUCTING GROUP, A 13-WEEK STATEMENT OF
RECEIPTS AND DISBURSEMENTS FOR THE NEXT 13 WEEKS OF THE BORROWER AND ITS
SUBSIDIARIES, BROKEN DOWN BY WEEK, INCLUDING WEEKLY PROJECTED CAPITAL
EXPENDITURES FOR SUCH PERIOD, ANTICIPATED WEEKLY USES OF THE DIP FACILITY FOR
SUCH PERIOD AND THE PROJECTED BORROWING BASE CALCULATION FOR EACH WEEK INCLUDED
IN SUCH PERIOD, AND WHICH SHALL PROVIDE, AMONG OTHER THINGS, FOR THE PAYMENT OF
THE FEES AND EXPENSES RELATING TO THE DIP FACILITY, ORDINARY COURSE
ADMINISTRATIVE EXPENSES, BANKRUPTCY-RELATED EXPENSES AND WORKING CAPITAL AND
OTHER GENERAL CORPORATE NEEDS (EACH A “DIP BUDGET”).

 

(F)                                    ACCOUNTS INFORMATION.  FURNISH TO THE
ADMINISTRATIVE AGENT AT THE TIMES SPECIFIED BELOW, FOR PROMPT FURTHER
DISTRIBUTION TO EACH LENDER, THE FOLLOWING INFORMATION (THE “ACCOUNTS
INFORMATION”):

 

(i)                                     at any time upon the Administrative
Agent’s request, on the date of occurrence of any Event of Default and,
thereafter, on the fifteenth day of each month while such Event of Default is
continuing, summary accounts payable and accounts receivable aging reports
(including the names and, if reasonably requested from time to time by Agent,
addresses of all account debtors, and with such accounts receivable and accounts
payable divided into such time intervals as Agent may reasonably request) of the
Borrower and any Subsidiary of the Borrower, and

 

(ii)                                  (x) at any time when the Aggregate
Exposure is less than $5,000,000, on the last Business Day of each week and
(y) at any time when the Aggregate Exposure equals or exceeds $5,000,000, each
Business day thereafter, a report in the form of Exhibit K attached hereto to
the Administrative Agent of the cash and Cash Equivalents balances held by the
Borrower and each Subsidiary Guarantor and the Excess Availability as of the
close of business on the immediately preceding Business Day, including detail of
the roll-forward of accounts receivable through the previous Business Day.

 

119

--------------------------------------------------------------------------------


 

(G)                                 VARIANCE REPORT.  ON OCTOBER 14, 2009, AND
ON EACH WEDNESDAY THEREAFTER, FURNISH TO THE ADMINISTRATIVE AGENT FOR PROMPT
FURTHER DISTRIBUTION TO EACH LENDER A VARIANCE REPORT (THE “VARIANCE REPORT”)
SETTING FORTH ACTUAL CASH RECEIPTS AND DISBURSEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES FOR THE PRIOR WEEK ENDING ON THE PREVIOUS FRIDAY AND SETTING FORTH
ALL THE VARIANCES, ON A LINE-ITEM BASIS, FROM THE AMOUNT SET FORTH FOR SUCH WEEK
IN (I) THE MOST RECENT DIP FORECAST AND (II) THE MOST RECENT DIP BUDGET
DELIVERED BY THE BORROWER; EACH SUCH REPORT SHALL INCLUDE EXPLANATIONS FOR ALL
MATERIAL VARIANCES AND SHALL BE CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER.

 

(H)                                 ERISA.  PROMPTLY AFTER ANY LOAN PARTY OR ANY
ERISA AFFILIATE OBTAINS KNOWLEDGE, OR HAS REASON TO KNOW, OF THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS THAT INDIVIDUALLY OR IN THE AGGREGATE (INCLUDING IN
THE AGGREGATE SUCH EVENTS PREVIOUSLY DISCLOSED OR EXEMPT FROM DISCLOSURE
HEREUNDER, TO THE EXTENT THE LIABILITY THEREFOR REMAINS OUTSTANDING), WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE BORROWER SETTING FORTH DETAILS AS TO SUCH OCCURRENCE
AND THE ACTION, IF ANY, THAT ANY LOAN PARTY OR ANY ERISA AFFILIATE IS REQUIRED
OR PROPOSES TO TAKE, TOGETHER WITH ANY NOTICES (REQUIRED, PROPOSED OR OTHERWISE)
GIVEN TO OR FILED WITH OR BY OR RECEIVED BY ANY LOAN PARTY, ANY ERISA AFFILIATE,
THE PBGC, A PLAN PARTICIPANT (OTHER THAN NOTICES RELATING TO AN INDIVIDUAL
PARTICIPANT’S BENEFITS) OR THE PLAN ADMINISTRATOR WITH RESPECT THERETO:  THAT A
REPORTABLE EVENT HAS OCCURRED; THAT A PLAN HAS FAILED TO SATISFY THE MINIMUM
FUNDING STANDARD, WITHIN THE MEANING OF SECTION 412 OF THE INTERNAL REVENUE CODE
OR SECTION 302 OF ERISA, OR AN APPLICATION HAS BEEN OR IS TO BE MADE TO THE
SECRETARY OF THE TREASURY FOR A WAIVER OR MODIFICATION OF THE MINIMUM FUNDING
STANDARD (INCLUDING ANY REQUIRED INSTALLMENT PAYMENTS) OR AN EXTENSION OF ANY
AMORTIZATION PERIOD UNDER SECTION 412 OF THE INTERNAL REVENUE CODE WITH RESPECT
TO A PLAN; THAT A PLAN HAVING AN UNFUNDED CURRENT LIABILITY HAS BEEN OR IS TO BE
TERMINATED, REORGANIZED, PARTITIONED OR DECLARED INSOLVENT UNDER TITLE IV OF
ERISA (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF); THAT A PLAN HAS AN
UNFUNDED CURRENT LIABILITY THAT HAS OR IS REASONABLY EXPECTED TO RESULT IN A
LIEN UNDER ERISA OR THE INTERNAL REVENUE CODE; THAT PROCEEDINGS ARE REASONABLY
EXPECTED TO BE OR HAVE BEEN INSTITUTED TO TERMINATE A PLAN HAVING AN UNFUNDED
CURRENT LIABILITY (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF); THAT A
PROCEEDING HAS BEEN INSTITUTED AGAINST ANY LOAN PARTY OR ANY ERISA AFFILIATE
PURSUANT TO SECTION 515 OF ERISA TO COLLECT A DELINQUENT CONTRIBUTION TO A PLAN;
THAT THE PBGC HAS NOTIFIED ANY LOAN PARTY OR ANY ERISA AFFILIATE OF ITS
INTENTION TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN; THAT ANY LOAN PARTY OR
ANY ERISA AFFILIATE HAS FAILED TO MAKE A REQUIRED INSTALLMENT OR OTHER PAYMENT
PURSUANT TO SECTION 412 OF THE INTERNAL REVENUE CODE WITH RESPECT TO A PLAN; OR
THAT ANY LOAN PARTY OR ANY ERISA AFFILIATE HAS INCURRED OR IS REASONABLY
EXPECTED TO INCUR (OR HAS BEEN NOTIFIED IN WRITING THAT IT WILL INCUR) ANY
LIABILITY (INCLUDING ANY CONTINGENT OR SECONDARY LIABILITY) TO OR ON ACCOUNT OF
A PLAN PURSUANT TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069,
4201, 4204 OR 4212 OF ERISA OR SECTION 436(F), 4971 OR 4975 OR THE INTERNAL
REVENUE CODE.

 

(I)                                     ENVIRONMENTAL CONDITIONS.  PROMPTLY
AFTER OBTAINING KNOWLEDGE OF ANY ONE OR MORE OF THE FOLLOWING ENVIRONMENTAL
MATTERS, UNLESS SUCH ENVIRONMENTAL MATTERS WOULD NOT, INDIVIDUALLY OR WHEN
AGGREGATED WITH ALL OTHER SUCH MATTERS, BE REASONABLY EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT:

 

120

--------------------------------------------------------------------------------


 

(i)                                     notice of any pending or threatened
Environmental Action against the Borrower or any of its Subsidiaries or any Real
Estate (as defined below);

 

(ii)                                  notice of any condition or occurrence on
any Real Estate that (x) results in noncompliance by the Borrower or any of its
Subsidiaries with any applicable Environmental Law or (y) could reasonably be
anticipated to form the basis of an Environmental Action against the Borrower or
any of its Subsidiaries or any Real Estate;

 

(iii)                               notice of any condition or occurrence on any
Real Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              notice of the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto.  The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

(J)                                     DEFAULT OR LITIGATION NOTICE.  PROMPTLY
UPON ANY RESPONSIBLE OFFICER OF THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OBTAINING KNOWLEDGE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY
EVENT THAT CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT, WHICH NOTICE SHALL
SPECIFY THE NATURE THEREOF, THE PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO, AND (II) ANY LITIGATION OR
GOVERNMENTAL PROCEEDING PENDING AGAINST THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

(K)                                  AMENDMENT OF DOCUMENTS.  PROMPTLY AFTER THE
SAME SHALL BECOME EFFECTIVE, COPIES OF ANY AMENDMENT OR SUPPLEMENT TO, OR OTHER
MODIFICATION OF, ANY PREPETITION LOAN DOCUMENT OR SUBORDINATED DEBT DOCUMENT.

 

(L)                                     SECURITIES REPORTS/OTHER INFORMATION. 
PROMPTLY AFTER THE SENDING OR FILING THEREOF, COPIES OF ALL PROXY STATEMENTS,
FINANCIAL STATEMENTS AND REPORTS THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
SENDS TO ITS STOCKHOLDERS, AND COPIES OF ALL REGULAR, PERIODIC AND SPECIAL
REPORTS, AND ALL REGISTRATION STATEMENTS, THAT ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY
GOVERNMENTAL AUTHORITY THAT MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL
SECURITIES EXCHANGE (IN EACH CASE TO THE EXTENT NOT THERETOFORE DELIVERED TO THE
LENDER PARTIES PURSUANT TO THIS AGREEMENT), AND WITH REASONABLE PROMPTNESS SUCH
OTHER INFORMATION (FINANCIAL OR OTHERWISE) AS THE ADMINISTRATIVE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF ANY LENDER PARTY MAY REASONABLY REQUEST IN WRITING
FROM TIME TO TIME.

 

(M)                               BORROWING BASE CERTIFICATE.  (I) ON THE
CLOSING DATE, THE INITIAL BORROWING BASE CERTIFICATE, (II) WITHIN TWO WEEKS OF
DELIVERY OF THE INITIAL BORROWING

 

121

--------------------------------------------------------------------------------


 

BASE CERTIFICATE, A CERTIFICATE UPDATING THE INITIAL BORROWING BASE CERTIFICATE
USING THE SAME METHODOLOGY USED TO PREPARE THE INITIAL BORROWING BASE
CERTIFICATE, AND (III) THEREAFTER (A) FROM AND AFTER THE INTERIM BORROWING ORDER
ENTRY DATE, BY 9.00 A.M. (NEW YORK CITY TIME) ON THE FOLLOWING THURSDAY AFTER
THE LAST BUSINESS DAY OF EVERY SECOND CALENDAR WEEK, COMMENCING ON OCTOBER 30,
2009 (OR MORE FREQUENTLY AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST (AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AS FREQUENTLY AS THE
ADMINISTRATIVE AGENT MAY REQUEST) OR AS THE BORROWER MAY ELECT), (B) AT ANY TIME
WHEN THE AGGREGATE EXPOSURE EXCEEDS $5,000,000, BY 9.00 A.M. (NEW YORK CITY
TIME) ON THE FOLLOWING THURSDAY AFTER THE LAST BUSINESS DAY OF EVERY WEEK
THEREAFTER (OR MORE FREQUENTLY AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST (AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AS FREQUENTLY AS THE
ADMINISTRATIVE AGENT MAY REQUEST) OR AS THE BORROWER MAY ELECT), (C) NO LATER
THAN THE FIFTEENTH DAY AFTER THE END OF EACH FISCAL MONTH AND (D) AFTER THE DATE
ON WHICH ANY COLLATERAL INCLUDED IN THE BORROWING BASE WITH A VALUE IN EXCESS OF
$2,500,000 IS SOLD OR DISPOSED OF IN ANY NON-ORDINARY COURSE OF BUSINESS SALE OR
DISPOSITION TO ANY PERSON OTHER THAN A LOAN PARTY, IN EACH CASE A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT J SETTING FORTH THE BORROWING BASE (WITH
SUPPORTING CALCULATIONS) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, APPROPRIATELY COMPLETED (WITH SUCH MODIFICATIONS AS TO
FORMAT AND PRESENTATION AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT UPON FIVE (5) BUSINESS DAYS’ NOTICE) TOGETHER WITH ALL ATTACHMENTS AND
SUPPORTING DOCUMENTATION AS CONTEMPLATED THEREBY AND CERTIFIED AS TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS BY A RESPONSIBLE OFFICER OF THE BORROWER
(EACH, A “BRING DOWN BORROWING BASE CERTIFICATE”).  THE BORROWING BASE
CERTIFICATES SHALL BE PREPARED (1) AS OF AUGUST 31, 2009, IN THE CASE OF THE
INITIAL BORROWING BASE CERTIFICATE, (2) IN THE CASE OF THE CERTIFICATE TO BE
DELIVERED WITHIN TWO WEEKS OF THE INITIAL BORROWING BASE CERTIFICATE, AS OF
SEPTEMBER 30, 3009, (3) IN THE CASE OF THE BRING DOWN BORROWING BASE CERTIFICATE
TO BE DELIVERED EVERY TWO WEEKS OR EVERY WEEK, AS OF THE LAST BUSINESS DAY OF
THE PRECEDING WEEK (OR, IN THE CASE OF ANY VOLUNTARY DELIVERY OF A BRING DOWN
BORROWING BASE CERTIFICATE AT THE ELECTION OF THE ADMINISTRATIVE AGENT, A
SUBSEQUENT DATE), (4) IN THE CASE OF THE BRING DOWN BORROWING BASE CERTIFICATE
TO BE DELIVERED MONTHLY, AS OF THE LAST BUSINESS DAY OF THE PRECEDING MONTH, AND
(5) IN THE CASE OF ANY BRING DOWN BORROWING BASE CERTIFICATE TO BE DELIVERED
AFTER ANY NON-ORDINARY COURSE OF BUSINESS SALE OR DISPOSAL OF COLLATERAL
INCLUDED IN THE BORROWING BASE IN EXCESS OF $2,500,000, AS OF THE LAST BUSINESS
DAY OF THE PRECEDING WEEK PRIOR TO THE WEEK IN WHICH SUCH SALE OR DISPOSAL IS
COMPLETED.  EACH SUCH BORROWING BASE CERTIFICATE SHALL INCLUDE SUCH OTHER
SUPPORTING INFORMATION AS MAY BE REASONABLY REQUESTED FROM TIME TO TIME BY THE
ADMINISTRATIVE AGENT INCLUDING INFORMATION CONCERNING THE AMOUNT, COMPOSITION
AND MANNER OF CALCULATION OF THE BORROWING BASE.  NOTWITHSTANDING THE FOREGOING,
IF, WITH RESPECT TO ANY MONTH END BORROWING BASE CERTIFICATE DELIVERY
REQUIREMENT SET FORTH IN CLAUSE (C) ABOVE, THE BORROWER PREVIOUSLY DELIVERED (OR
IS SCHEDULED TO DELIVER) A BORROWING BASE CERTIFICATE WITHIN FIVE (5) BUSINESS
DAYS BEFORE OR AFTER SUCH MONTH END PURSUANT TO ANOTHER PROVISION OF THIS
SECTION 5.03(M), THE BORROWER SHALL NOT HAVE TO DELIVER SUCH MONTHLY BORROWING
BASE CERTIFICATE UNDER CLAUSE (C) ABOVE.

 

(N)                                 CHAPTER 11 CASE FILINGS.  AS SOON AS
PRACTICABLE IN ADVANCE OF FILING WITH THE BANKRUPTCY COURT OR DELIVERING TO THE
OFFICIAL CREDITORS’ COMMITTEE APPOINTED IN THE CHAPTER 11 CASES OR TO THE UNITED
STATES TRUSTEE FOR THE CHAPTER 11 CASES, AS THE CASE

 

122

--------------------------------------------------------------------------------


 

MAY BE, THE FINAL BORROWING ORDER (WHICH MUST BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT), ALL PLEADINGS, MOTIONS, APPLICATIONS,
JUDICIAL INFORMATION, FINANCIAL INFORMATION AND OTHER DOCUMENTS AND, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ANY AND ALL INFORMATION AND
DEVELOPMENTS IN CONNECTION WITH ANY PROPOSED ASSET SALE, INCLUDING, WITHOUT
LIMITATION, ANY LETTERS OF INTENT, COMMITMENT LETTERS OR ENGAGEMENT LETTERS
RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND ANY OTHER EVENT OR
CONDITION WHICH IS REASONABLY LIKELY TO HAVE A MATERIAL EFFECT ON PARENT OR ANY
OF ITS SUBSIDIARIES OR THE CHAPTER 11 CASES, INCLUDING, WITHOUT LIMITATION, THE
PROGRESS OF ANY DISCLOSURE STATEMENT OR ANY PROPOSED REORGANIZATION PLAN.

 

(O)                                 INFORMATION UNDER OTHER DOCUMENTATION. 
SIMULTANEOUSLY WITH DELIVERY TO THE PREPETITION SECURED PARTIES, EACH NOTICE,
REPORT OR OTHER INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO THE TERMS OF
THE PREPETITION LOAN DOCUMENTS (OTHER THAN ROUTINE ADMINISTRATIVE NOTICES AND
CORRESPONDENCE UNRELATED TO ANY FAILURE BY ANY DEBTOR TO PERFORM THEREUNDER) TO
THE EXTENT NOT OTHERWISE REQUIRED TO BE DELIVERED HEREUNDER.

 

(P)                                 ADDITIONAL INFORMATION.  PROMPTLY FOLLOWING
ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS
AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE ADMINISTRATIVE AGENT (ON
BEHALF OF ITSELF OR ANY LENDER) MAY REASONABLY REQUEST.

 

SECTION 5.04.Financial Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will not:

 

(A)                                  MINIMUM CUMULATIVE NET CASH FLOW.  PERMIT,
FOR ANY PERIOD SET FORTH IN THE MINIMUM NET CASH FLOW SCHEDULE, CUMULATIVE NET
CASH FLOW FOR THE BORROWER AND ITS SUBSIDIARIES FOR SUCH PERIOD TO BE LESS THAN
THE AMOUNT SET FORTH OPPOSITE SUCH PERIOD IN THE MINIMUM NET CASH FLOW SCHEDULE.

 

The Borrower shall deliver (i) the Minimum Net Cash Flow Schedule on the Closing
Date, setting forth for each week from the Closing Date through November 30,
2009, and for each month from December 2009 to June 2010, the Minimum Cumulative
Net Cash Flow for such period and (ii) an amended Minimum Net Cash Flow Schedule
on or prior to the two week anniversary of the Closing Date, in form and
substance satisfactory to the Instructing Group, setting forth for each week
from the Closing Date through June 30, 2010 (including for each week included in
the months of December 2009 to June 2010, provided that no change shall be made
in respect of each week previously included in the form of Minimum Net Cash Flow
Schedule delivered on the Closing Date for each week included in October 2009
and November 2009), the Minimum Cumulative Net Cash Flow for such period.

 

(B)                                 MINIMUM LIQUIDITY.  DIRECTLY OR INDIRECTLY,
PERMIT AS OF THE CLOSE OF BUSINESS ON ANY BUSINESS DAY, LIQUIDITY TO BE LESS
THAN $25,000,000; PROVIDED THAT LIQUIDITY SHALL BE CALCULATED WITHOUT GIVING
EFFECT TO THE UNUTILIZED AMOUNT OF COMMITMENTS OF ANY DEFAULTING LENDER. THE
BORROWER SHALL, ON EACH BUSINESS DAY,

 

123

--------------------------------------------------------------------------------


 

DELIVER TO THE ADMINISTRATIVE AGENT A REPORT SETTING FORTH THE LIQUIDITY AT THE
END OF THE PREVIOUS BUSINESS DAY.

 

(C)                                  RECEIPTS AND DISBURSEMENTS VARIANCE. 
PERMIT FOR EACH 4-WEEK PERIOD, COMMENCING WITH THE 4-WEEK PERIOD ENDING ON
FRIDAY, NOVEMBER 6, 2009, (EACH SUCH 4-WEEK PERIOD, A “VARIANCE PERIOD”):

 

(i)                                     the sum of the line items comprising
“Total Operating Disbursements” as set forth in the most recent DIP Forecast for
such Variance Period to exceed, on a percentage deviation basis, the budgeted
amount of “Total Operating Disbursements” set forth in the most recent DIP
Forecast for such Variance Period, by more than 125%; and

 

(ii)                                  the aggregate amount of the sum of the
line items comprising “Total Receipts” as set forth in the most recent DIP
Forecast for such Variance Period to be less, on a percentage deviation basis,
than 75% of the budgeted amount of “Total Receipts” set forth in the most recent
DIP Forecast for such Variance Period;

 

provided that to the extent the Borrower delays the payment of any operating
disbursement set forth for any Variance Period for any reason (other than
through the exercise of good faith business judgment: (w) as a result of more
favorable negotiated terms; (x) to defer disbursements that do not materially
and adversely affect any material trade creditor relationship, (y) to dispute
such payment or (z) to preserve, enhance or avoid diminution in value of, any
Collateral without materially and adversely affect any material trade creditor
relationship), such operating disbursement shall be deemed to have been paid in
the Variance Period  projected therefor in the most recent DIP Forecast for the
purposes of determining compliance with this Section 5.04(d).

 

(D)                                 FAS 159.  NOTWITHSTANDING ANY OTHER
PROVISION CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE USED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL
BE CONSTRUED, AND ALL COMPUTATIONS OF AMOUNTS AND RATIOS REFERRED TO HEREIN OR
IN ANY OTHER LOAN DOCUMENT SHALL BE MADE AT ALL TIMES HEREAFTER, WITHOUT GIVING
EFFECT TO ANY ELECTION UNDER STATEMENT OF FINANCIAL ACCOUNTING STANDARDS 159 (OR
ANY OTHER FINANCIAL ACCOUNTING STANDARD HAVING A SIMILAR RESULT OR EFFECT) TO
VALUE ANY INDEBTEDNESS OR OTHER LIABILITIES OF ANY LOAN PARTY OR ANY SUBSIDIARY
OF ANY LOAN PARTY AT “FAIR VALUE”, AS DEFINED THEREIN.

 


ARTICLE VI


 


EVENTS OF DEFAULT


 

SECTION 6.01.Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(A)                                  NON-PAYMENT. THE BORROWER SHALL (I) FAIL TO
PAY ANY PRINCIPAL OF ANY ADVANCE OWING BY IT WHEN THE SAME SHALL BECOME DUE AND
PAYABLE OR (II) FAIL TO PAY ANY

 

124

--------------------------------------------------------------------------------


 

INTEREST ON ANY ADVANCE OWING BY IT, OR ANY FEES PAYABLE PURSUANT TO
SECTION 2.08, OR ANY OTHER AMOUNTS OWING BY IT UNDER ANY LOAN DOCUMENT, IN EACH
CASE WITHIN THREE DAYS AFTER THE DUE DATE THEREOF; OR

 

(B)                                 REPRESENTATIONS AND WARRANTIES. ANY
REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY IN ANY LOAN DOCUMENT OR ANY
CERTIFICATE DELIVERED OR REQUIRED TO BE DELIVERED PURSUANT THERETO SHALL PROVE
TO HAVE BEEN UNTRUE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR
DEEMED MADE; OR

 

(C)                                  SPECIFIC COVENANTS. THE BORROWER SHALL
DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR
AGREEMENT REQUIRED TO BE PERFORMED OR OBSERVED BY IT CONTAINED IN SECTION 2.14,
2.20, 5.01(J), 5.01(K), 5.01(N), 5.01(Q), 5.02, 5.03(A), 5.03(B), 5.03(C),
5.03(D), 5.03(E), 5.03(F), 5.03(G), 5.03(J), 5.03(M) OR 5.04; OR

 

(D)                                 OTHER DEFAULTS. ANY LOAN PARTY SHALL DEFAULT
IN THE DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY OTHER TERM, COVENANT OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED
IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER WRITTEN NOTICE THEREOF
SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY; OR

 

(E)                                  CROSS-DEFAULT. ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES SHALL FAIL TO PAY ANY PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY
OTHER AMOUNT PAYABLE IN RESPECT OF ANY DEBT INCURRED ON OR AFTER THE INTERIM
BORROWING ORDER ENTRY DATE (OTHER THAN THE OBLIGATIONS) THAT IS OUTSTANDING IN A
PRINCIPAL AMOUNT OF AT LEAST $2,500,000 (OR ITS EQUIVALENT IN ANOTHER CURRENCY)
EITHER INDIVIDUALLY OR IN THE AGGREGATE (BUT EXCLUDING DEBT OUTSTANDING
HEREUNDER) OF SUCH LOAN PARTY OR SUCH SUBSIDIARY (AS THE CASE MAY BE), WHEN THE
SAME BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR
INSTRUMENT RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL OCCUR OR CONDITION
SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH DEBT AND
SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH
AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO
ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH DEBT OR
OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH DEBT TO
MATURE; OR ANY SUCH DEBT SHALL BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO
BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT
OR REDEMPTION), PURCHASED OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM, PURCHASE
OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE MADE OTHER THAN IN CONNECTION WITH
A SALE OF ASSETS PERMITTED BY SECTION 5.02(D), IN EACH CASE PRIOR TO THE STATED
MATURITY THEREOF; OR

 

(F)                                    BANKRUPTCY, ETC. ANY SUBSIDIARY OF A LOAN
PARTY THAT IS NOT A DEBTOR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY SUBSIDIARY OF
A LOAN PARTY THAT IS NOT A DEBTOR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR
SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, OR OTHER SIMILAR

 

125

--------------------------------------------------------------------------------


 

OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE CASE OF
ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT) THAT IS
BEING DILIGENTLY CONTESTED BY IT IN GOOD FAITH, EITHER SUCH PROCEEDING SHALL
REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 45 DAYS OR ANY OF THE ACTIONS
SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE ENTRY OF AN ORDER
FOR RELIEF AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR
OTHER SIMILAR OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY) SHALL
OCCUR; OR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY CORPORATE
ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS SUBSECTION (F);
OR

 

(G)                                 JUDGMENTS. ONE OR MORE POST PETITION
JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE BORROWER OR ANY OF THE
SUBSIDIARIES INVOLVING A LIABILITY OF $5,000,000 OR MORE IN THE AGGREGATE FOR
ALL SUCH JUDGMENTS AND DECREES FOR THE BORROWER AND ITS SUBSIDIARIES (TO THE
EXTENT NOT PAID OR FULLY COVERED BY INSURANCE PROVIDED BY A CARRIER NOT
DISPUTING COVERAGE) AND ANY SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN
SATISFIED, VACATED, DISCHARGED OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS
FROM THE ENTRY THEREOF; OR

 

(H)                                 INVALIDITY OF LOAN DOCUMENTS. ANY PROVISION
OF ANY LOAN DOCUMENT AFTER DELIVERY THEREOF PURSUANT TO SECTION 3.01 OR
5.01(K) HEREOF SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON OR
ENFORCEABLE AGAINST ANY LOAN PARTY TO IT, OR ANY SUCH LOAN PARTY SHALL SO STATE
IN WRITING OR ANY OF THE LOAN PARTIES SHALL SO ASSERT IN ANY PLEADING FILED IN
ANY COURT; OR

 

(I)                                     COLLATERAL DOCUMENTS. ANY COLLATERAL
DOCUMENT AFTER DELIVERY THEREOF PURSUANT TO SECTION 3.01 OR 5.01(K) HEREOF SHALL
FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE A
VALID AND PERFECTED FIRST PRIORITY LIEN ON AND SECURITY INTEREST IN THE
COLLATERAL PURPORTED TO BE COVERED THEREBY; OR

 

(J)                                     NOTEHOLDER RESTRUCTURING SUPPORT LOCKUP
AGREEMENT. THE NOTEHOLDER RESTRUCTURING SUPPORT LOCKUP AGREEMENT (OR ANY
MATERIAL PROVISION THEREOF) SHALL FOR ANY REASON (I) BE REPUDIATED BY, CEASE TO
BE VALID AND BINDING ON OR BE HELD TO BE UNENFORCEABLE AGAINST, ANY PARTY TO IT,
OR ANY PARTY TO IT SHALL SO STATE IN WRITING OR SO ASSERT IN ANY PLEADING FILED
IN ANY COURT OR PROCEEDING OR (II) BE TERMINATED, WHETHER AS A RESULT OF
ILLEGALITY, THE OCCURRENCE OF AN EVENT OF DEFAULT THEREUNDER, BY OPERATION OF
LAW, BY THE EXERCISE BY ANY PARTY OF ANY TERMINATION RIGHT THEREUNDER OR FOR ANY
OTHER REASON; OR

 

(K)                                  NEW CAPITAL COMMITMENT AGREEMENT.  THE NEW
CAPITAL COMMITMENT AGREEMENT (OR ANY MATERIAL PROVISION THEREOF) SHALL FOR ANY
REASON (I) BE REPUDIATED BY, CEASE TO BE VALID AND BINDING ON OR BE HELD TO BE
UNENFORCEABLE AGAINST, ANY BACKSTOP COMMITMENT PROVIDER PARTY TO IT, OR ANY
PARTY TO IT SHALL SO STATE IN WRITING OR SO ASSERT IN ANY PLEADING FILED IN ANY
COURT OR PROCEEDING OR (II) BE TERMINATED, WHETHER AS A RESULT OF ILLEGALITY,
THE OCCURRENCE OF AN EVENT OF DEFAULT THEREUNDER, BY OPERATION OF LAW, BY THE
EXERCISE BY ANY PARTY OF ANY TERMINATION RIGHT THEREUNDER OR FOR ANY OTHER
REASON; OR

 

(L)                                     CHANGE OF CONTROL. ANY CHANGE OF CONTROL
SHALL OCCUR; OR

 

126

--------------------------------------------------------------------------------


 

(M)                               ERISA. (I) ANY PLAN SHALL FAIL TO SATISFY THE
MINIMUM FUNDING STANDARD REQUIRED FOR ANY PLAN YEAR OR PART THEREOF OR A WAIVER
OF SUCH STANDARD OR EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR GRANTED
UNDER SECTION 412 OF THE INTERNAL REVENUE CODE; ANY PLAN IS OR SHALL HAVE BEEN
TERMINATED OR IS THE SUBJECT OF TERMINATION PROCEEDINGS UNDER ERISA (INCLUDING
THE GIVING OF WRITTEN NOTICE THEREOF); AN EVENT SHALL HAVE OCCURRED OR A
CONDITION SHALL EXIST IN EITHER CASE ENTITLING THE PBGC TO TERMINATE ANY PLAN OR
TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN (INCLUDING THE GIVING OF WRITTEN
NOTICE THEREOF); ANY PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING STANDARD; OR
ANY LOAN PARTY OR ANY ERISA AFFILIATE HAS INCURRED OR IS LIKELY TO INCUR A
LIABILITY TO OR ON ACCOUNT OF A PLAN UNDER SECTION 409, 502(I), 502(1), 515,
4062, 4063, 4064, 4069, 4201, 4204 OR 4212 OF ERISA OR SECTION 436(F), 4971 OR
4975 OF THE INTERNAL REVENUE CODE (INCLUDING THE GIVING OF WRITTEN NOTICE
THEREOF), (II) THERE COULD RESULT FROM ANY EVENT OR EVENTS SET FORTH IN CLAUSE
(I) OF THIS SECTION 6.01(M) THE IMPOSITION OF A LIEN, THE GRANTING OF A SECURITY
INTEREST, OR A LIABILITY, OR THE REASONABLE LIKELIHOOD OF INCURRING A LIEN,
SECURITY INTEREST OR LIABILITY, AND (III) SUCH LIEN, SECURITY INTEREST OR
LIABILITY WILL OR WOULD BE REASONABLY LIKELY TO RESULT IN A LIABILITY OF ANY
LOAN PARTY OR ANY ERISA AFFILIATE TO BE PARI PASSU WITH OR SENIOR TO THE CLAIMS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS AGAINST THE LOAN PARTIES HEREUNDER;
OR

 

(N)                                 CHAPTER 11 CASES. THE OCCURRENCE OF ANY OF
THE FOLLOWING:

 

(i)                                     Dismissal or conversion of Chapter 11
Cases. the Chapter 11 Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or the Borrower or any of its Subsidiaries
shall file a motion or other pleading seeking the dismissal of any of the
Chapter 11 Cases under Section 1112 of the Bankruptcy Code or otherwise; a
trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code, a responsible
officer or an examiner with enlarged powers relating to the operation of the
business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code shall be appointed
in the Chapter 11 Cases; or

 

(ii)                                  Superpriority Claim. an application shall
be filed by the Borrower or any of its Subsidiaries for the approval of any
other Superpriority Claim in any of the Chapter 11 Cases that is pari passu with
or senior to the claims of the Administrative Agent and the Lenders against the
Loan Parties hereunder, or there shall arise or be granted any such pari passu
or senior Superpriority Claim, in each case except for (i) the Carve-Out and
(ii) the Senior Third Party Liens; or

 

(iii)                               Relief from Automatic Stay. the Bankruptcy
Court shall enter an order or orders granting relief from the automatic stay
applicable under Section 362 of the Bankruptcy Code to the holder or holders of
any security interest to permit foreclosure (or the granting of a deed in lieu
of foreclosure or the like) on any assets of any of the Loan Parties that have a
fair market value in excess of $1,000,000 individually or $2,500,000 in the
aggregate; or

 

(iv)                              Validity of Orders. the Interim Borrowing
Order shall cease to be in full force and effect and the Final Borrowing Order
shall not have been entered

 

127

--------------------------------------------------------------------------------


 

or deemed to have been entered prior to such cessation, or the entry of the
Final Borrowing Order shall not have occurred within 45 days after the Petition
Date or the Final Borrowing Order shall cease to be in full force and effect, or
the Borrower’s authority to borrow funds or use cash collateral hereunder or
under the Interim Borrowing Order and Final Borrowing Order, as applicable,
shall have otherwise terminated; or

 

(v)                                 Compliance with terms of Orders. the
Borrower or any of its Subsidiaries shall fail to comply with any of the terms
of the Interim Borrowing Order or the Final Borrowing Order, as applicable; or

 

(vi)                              Modification of Orders. an order of the
Bankruptcy Court shall be entered reversing, amending, supplementing, replacing,
staying for a period in excess of 10 days, vacating or otherwise modifying the
Interim Borrowing Order or the Final Borrowing Order, as applicable, without the
prior written consent of the Administrative Agent and the Majority Lenders; or

 

(vii)                           Abstention by Bankruptcy Court. the Bankruptcy
Court shall abstain from hearing any Chapter 11 Case, or the Borrower or any of
its Subsidiaries shall so move or support any motion brought by any third party
seeking such relief; or

 

(viii)                        New Credit. the filing of any motion to obtain
credit from any Person other than the Administrative Agent and the Lenders,
unless in connection therewith all the Obligations shall first be paid
indefeasibly in full in cash (including the cash collateralization of Letters of
Credit in accordance with the terms hereof); or

 

(ix)                                Cram-down Plan. the Borrower or any of the
Subsidiaries shall file any Reorganization Plan that is inconsistent with the
terms of the Restructuring Support Lockup Agreements and/or which otherwise
fails to provide for the payment in full in cash of all the Obligations upon the
effective date thereof (such plan, a “Cram-down Plan”), the Borrower or any of
its Subsidiaries shall fail to timely object to any Cram-down Plan filed by any
other party-in-interest in the Chapter 11 Cases, or the Bankruptcy Court shall
approve a disclosure statement in respect of any Cram-down Plan; or

 

(x)                                   Prepetition Payments. except as permitted
by and subject to the  terms of the Final Borrowing Order, the Borrower or any
of its Subsidiaries shall make any Prepetition Payment other than Prepetition
Payments authorized by the Bankruptcy Court in respect of: (i) accrued payroll
and related expenses and employee benefits as of the Petition Date, (ii) the
satisfaction and termination of the Prepetition Debt, (iii) First Day Orders and
approved critical vendor payments not in excess of $22,000,000 in the aggregate
and (iv) any other payments set forth in the DIP Budget; or

 

128

--------------------------------------------------------------------------------


 

(xi)                                Avoidance Actions. the Borrower or any of
its Subsidiaries shall seek to, or shall support (in any such case by way of,
inter alia, any motion or other pleading filed with the Bankruptcy Court or any
other writing to another party-in-interest executed by or on behalf of the
Borrower or any of its Subsidiaries) any other Person’s motion relating to any
Avoidance Action or to otherwise, disallow or subordinate in whole or in part
the Administrative Agent’s or any Lender’s claim in respect of the Prepetition
Debt or the Obligations or to otherwise challenge the validity, enforceability,
perfection or priority of the Liens in favor of the Administrative Agent or any
Lender or the Prepetition Administrative Agent or any Prepetition Lender
(including, without limitation, the Liens securing the Prepetition Debt owed to
the Prepetition Administrative Agent, the Prepetition Collateral Agent or such
Prepetition Lender); or

 

(xii)                             Support Actions. the Borrower or any of its
Subsidiaries shall file any pleading seeking, or otherwise consenting to, or
shall support or acquiesce in any other Person’s motion as to, any of the
matters set forth in clauses (i) – (xi) above or (xiii) below or fail to timely
object to any such pleading filed by any third party; or

 

(xiii)                          Pleadings. the Bankruptcy Court shall grant a
motion with respect to any pleading set forth in clause (xii) above;

 

(xiv)                         Last Out Term Advances. any payment, distribution
or other consideration in respect of the Last Out Term Advances is made prior to
the First Out Final Payment Date (other than payments of interest pursuant to
Section 2.20(c), payments of fees, enhanced yield, costs and expenses pursuant
to Section 2.20(d) or the payment of any gross-up amount by the Borrower to any
Last Out Term Lender pursuant to Section 2.20(e));

 

(xv)                            Termination of Exclusive Right to File.  the
Borrower’s or any of its Subsidiary’s exclusive right to file a chapter 11 plan
pursuant to Section 1121 of the Bankruptcy Code shall have terminated;

 

(xvi)                         Material Adverse Effect. any non-monetary judgment
or order with respect to a Post Petition event shall be rendered against the
Borrower or any of its Subsidiaries that does or could reasonably be expected
to, either individually or in the aggregate, have a Material Adverse Effect, and
there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(O)                                 MATERIAL IMPAIRMENT.  THE BORROWER OR ANY
SUBSIDIARY SHALL FILE A MOTION, PLEADING OR PROCEEDING WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL IMPAIRMENT OF THE RIGHTS OR INTERESTS OF THE
LENDERS OR A DETERMINATION BY A COURT WITH RESPECT TO A MOTION, PLEADING OR
PROCEEDING BROUGHT BY ANOTHER PARTY WHICH RESULTS IN SUCH A MATERIAL IMPAIRMENT,

 

129

--------------------------------------------------------------------------------


 

then, and in any such event, without limiting the rights and remedies available
to any Lender under the Interim Borrowing Order or (when entered) the Final
Borrowing Order or applicable law, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower (with a copy to
counsel for the Official Creditors’ Committee appointed in the Chapter 11 Cases
and to the United States Trustee for the District of Delaware), take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against any Loan Party, in each case
without further order of or application to the Bankruptcy Court (provided that
with respect to the enforcement of Liens or other remedies with respect to the
Collateral under clause (v) below, the Administrative Agent shall provide the
Borrower (with a copy to counsel for the Official Creditors’ Committee in the
Chapter 11 Cases and to the United States Trustee for the District of Delaware)
with five (5) Business Days’ written notice prior to taking the action
contemplated thereby; in any hearing after the giving of the aforementioned
notice, the only issue that may be raised by any party in opposition thereto
being whether, in fact, an Event of Default has occurred and is continuing):
(i) declare the obligation of each Lender to make Advances (other than Letter of
Credit Advances by an Issuing Bank pursuant to Section 2.03(e)(i)), the
obligations of the Swingline Bank to make Swingline Advances) and of any Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, (ii) declare the Notes, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, (iii) by notice to each party required under the terms
of any agreement in support of which a standby Letter of Credit is issued,
request that all Obligations under such agreement be declared to be due and
payable (iv) set off amounts in the Cash Collateral Account or any other
accounts maintained with the Administrative Agent and apply such amounts to the
obligations of the Borrower and the Subsidiary Guarantors hereunder and in the
other Loan Documents and (v) exercise any and all remedies under the Loan
Documents and under applicable law available to the Administrative Agent and the
Lenders.

 

SECTION 6.02.  Application of Funds.  On or after the exercise of any of the
remedies provided in the last paragraph of Section 6.01, (x) all moneys
collected by the Administrative Agent (or, to the extent any Collateral Document
executed by a Loan Party requires proceeds of collateral thereunder to be
applied in accordance with the provisions of this Agreement, the pledgee,
assignee, mortgagee or other corresponding party under such Collateral Document)
upon any sale or other disposition of the Collateral and (y) all other moneys
received by the Administrative Agent hereunder (or, to the extent any Collateral
Document executed by a Loan Party requires proceeds of collateral thereunder to
be applied in accordance with the provisions of this Agreement, the pledgee,
assignee, mortgagee or other corresponding party under such Collateral Document)
upon any exercise of remedies hereunder, in each case on account of the
Obligations or the Cash Management Obligations, shall be applied by the
Administrative Agent in the following order:

 

(A)                                  FIRST, TO PAYMENT OF ANY AND ALL SUMS
ADVANCED BY THE ADMINISTRATIVE AGENT IN ORDER TO PRESERVE THE COLLATERAL OR
PRESERVE ITS SECURITY INTEREST IN THE COLLATERAL;

 

130

--------------------------------------------------------------------------------


 

(B)           SECOND, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, IN THE EVENT OF ANY PROCEEDING FOR THE COLLECTION
OR ENFORCEMENT OF ANY OBLIGATIONS OR CASH MANAGEMENT OBLIGATIONS, AFTER AN EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE EXPENSES OF RETAKING,
HOLDING, PREPARING FOR SALE OR LEASE, SELLING OR OTHERWISE DISPOSING OF OR
REALIZING ON THE COLLATERAL, OR OF ANY EXERCISE BY THE ADMINISTRATIVE AGENT OF
ITS RIGHTS HEREUNDER, TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND COURT COSTS;

 

(C)           THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS AND
CASH MANAGEMENT OBLIGATIONS THAT ARE PRIMARY OBLIGATIONS CONSTITUTING FEES,
INDEMNITIES, EXPENSES AND OTHER AMOUNTS (OTHER THAN PRINCIPAL AND INTEREST, BUT
INCLUDING FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT AND THE
LENDER PARTIES AND THE CASH MANAGEMENT CREDITORS) PAYABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS AND THE CASH MANAGEMENT CREDITORS RATABLY AMONG THEM IN
PROPORTION TO THE AMOUNTS DESCRIBED IN THIS CLAUSE THIRD PAYABLE TO THEM;

 

(D)           FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING ACCRUED AND UNPAID INTEREST ON THE ADVANCES (OTHER THAN LAST OUT
TERM ADVANCES) AND CASH MANAGEMENT OBLIGATIONS CONSTITUTING ACCRUED AND UNPAID
INTEREST, IN EACH CASE THAT ARE PRIMARY OBLIGATIONS, RATABLY AMONG THE SECURED
PARTIES IN PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE FOURTH
PAYABLE TO THEM;

 

(E)           FIFTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING UNPAID PRINCIPAL OF THE ADVANCES (OTHER THAN LAST OUT TERM
ADVANCES), THAT PORTION OF THE CASH MANAGEMENT OBLIGATIONS CONSTITUTING UNPAID
PRINCIPAL AND TO CASH COLLATERALIZE THE AGGREGATE AVAILABLE LC AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 2.03(G), IN EACH CASE THAT ARE PRIMARY OBLIGATIONS, RATABLY AMONG THE
SECURED PARTIES IN PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE
FIFTH PAYABLE TO THEM;

 

(F)            SIXTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO THE PAYMENT OF ALL OTHER OBLIGATIONS AND CASH
MANAGEMENT OBLIGATIONS (OTHER THAN UNMATURED SURVIVING OBLIGATIONS) OF THE LOAN
PARTIES OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS AND/OR THE SECURED CASH
MANAGEMENT AGREEMENTS THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES ON SUCH DATE, IN EACH CASE THAT ARE PRIMARY
OBLIGATIONS, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH
OBLIGATIONS AND CASH MANAGEMENT OBLIGATIONS (OTHER THAN UNMATURED SURVIVING
OBLIGATIONS) OWING TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES ON
SUCH DATE;

 

(G)           SEVENTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE CASH MANAGEMENT
OBLIGATIONS THAT ARE SECONDARY OBLIGATIONS CONSTITUTING FEES, INDEMNITIES,
EXPENSES AND OTHER AMOUNTS (OTHER THAN PRINCIPAL AND INTEREST, BUT INCLUDING
FEES AND EXPENSES OF COUNSEL TO THE

 

131

--------------------------------------------------------------------------------


 

RESPECTIVE CASH MANAGEMENT CREDITORS) PAYABLE TO THE RESPECTIVE CASH MANAGEMENT
CREDITORS RATABLY AMONG THEM IN PROPORTION TO THE AMOUNTS DESCRIBED IN THIS
CLAUSE SEVENTH PAYABLE TO THEM;

 

(H)           EIGHTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING ACCRUED AND UNPAID INTEREST ON THE CASH MANAGEMENT OBLIGATIONS THAT
ARE SECONDARY OBLIGATIONS, RATABLY AMONG THE RESPECTIVE CASH MANAGEMENT
CREDITORS IN PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE
EIGHTH PAYABLE TO THEM;

 

(I)            NINTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE CASH MANAGEMENT
OBLIGATIONS CONSTITUTING UNPAID PRINCIPAL, THAT ARE SECONDARY OBLIGATIONS,
RATABLY AMONG THE RESPECTIVE CASH MANAGEMENT CREDITORS IN PROPORTION TO THE
RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE NINTH PAYABLE TO THEM;

 

(J)            TENTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO THE PAYMENT OF ALL OTHER CASH MANAGEMENT
OBLIGATIONS (OTHER THAN UNMATURED SURVIVING OBLIGATIONS) OF THE LOAN PARTIES
OWING UNDER OR IN RESPECT OF THE SECURED CASH MANAGEMENT AGREEMENTS DUE AND
PAYABLE TO THE RESPECTIVE CASH MANAGEMENT CREDITORS ON SUCH DATE, THAT ARE
SECONDARY OBLIGATIONS, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF
ALL SUCH CASH MANAGEMENT OBLIGATIONS (OTHER THAN UNMATURED SURVIVING
OBLIGATIONS) OWING TO THE RESPECTIVE CASH MANAGEMENT CREDITORS ON SUCH DATE;

 

(K)           ELEVENTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS THAT
ARE LAST OUT OBLIGATIONS CONSTITUTING FEES, INDEMNITIES, EXPENSES AND OTHER
AMOUNTS (OTHER THAN PRINCIPAL AND INTEREST) PAYABLE TO THE LAST OUT TERM LENDERS
RATABLY AMONG THEM IN PROPORTION TO THE AMOUNTS DESCRIBED IN THIS CLAUSE
ELEVENTH PAYABLE TO THEM;

 

(L)            TWELFTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING ACCRUED AND UNPAID INTEREST ON LAST OUT TERM ADVANCES, RATABLY
AMONG THE LAST OUT TERM LENDERS IN PROPORTION TO THE RESPECTIVE AMOUNTS
DESCRIBED IN THIS CLAUSE TWELFTH PAYABLE TO THEM;

 

(M)          THIRTEENTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING UNPAID PRINCIPAL ON LAST OUT TERM ADVANCES, RATABLY AMONG THE LAST
OUT TERM LENDERS IN PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS
CLAUSE THIRTEENTH PAYABLE TO THEM;

 

(N)           FOURTEENTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO PRECEDING CLAUSE, TO THE PAYMENT OF ALL OTHER LAST OUT OBLIGATIONS
(OTHER THAN UNMATURED SURVIVING OBLIGATIONS) OF THE LAST OUT TERM LENDERS OWING
UNDER OR IN RESPECT OF THE LOAN DOCUMENTS THAT ARE DUE AND PAYABLE TO THE LAST
OUT TERM LENDERS ON SUCH DATE RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS OF ALL SUCH OBLIGATIONS (OTHER THAN UNMATURED SURVIVING OBLIGATIONS)
OWING TO THE LAST OUT TERM LENDERS ON SUCH DATE;

 

132

--------------------------------------------------------------------------------


 

(O)           LAST, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION PURSUANT
TO PRECEDING CLAUSE, THE BALANCE, IF ANY, AFTER ALL OF THE OBLIGATIONS AND CASH
MANAGEMENT OBLIGATIONS (OTHER THAN UNMATURED SURVIVING OBLIGATIONS) HAVE BEEN
INDEFEASIBLY PAID IN FULL, NO LETTERS OF CREDIT SHALL BE OUTSTANDING THAT HAVE
NOT BEEN CASH COLLATERALIZED IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND EACH ISSUING BANK THAT ISSUED THEM AND THE COMMITMENTS SHALL HAVE BEEN
TERMINATED, TO THE BORROWER OR AS OTHERWISE REQUIRED BY LAW.

 

For the purposes of applying payments received in accordance with this
Section 6.02, the Administrative Agent shall be entitled to rely upon the Cash
Management Creditors for a determination (which each Cash Management Creditor
agrees (or shall agree) to provide upon request of the Administrative Agent) of
the outstanding Cash Management Obligations of the Loan Parties owed to the Cash
Management Creditors.  Unless it has received written notice from a Cash
Management Creditor to the contrary, the Administrative Agent, in acting
hereunder, shall be entitled to assume that no Secured Cash Management
Agreements are in existence.

 

Subject to the other limitations (if any) set forth herein and in the other Loan
Documents and Secured Cash Management Agreements, it is understood that the Loan
Parties shall remain liable (as and to the extent set forth in the Loan
Documents and Secured Cash Management Agreements) to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Obligations and Cash Management Obligations of the Loan
Parties.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT


 

SECTION 7.01.Authorization and Action.  Each Lender Party (in its capacities as
a Lender, the Swingline Bank (if applicable) and an Issuing Bank (if
applicable)) hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
the Administrative Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto.  The Administrative
Agent shall not have any duties or responsibilities except those expressly set
forth in this Agreement and in the other Loan Documents, and the Administrative
Agent may perform any of its respective duties hereunder by or through its
officers, directors, agents, employees or affiliates.  The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this Agreement or in any other Loan Document, expressed
or implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall not incur any liability to any Lender
Party and shall be fully protected in

 

133

--------------------------------------------------------------------------------


 

so acting or refraining from acting) upon the instructions of the Majority
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that the Administrative Agent shall not be
required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law.  Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Majority Lenders
(or, if so specified by this Agreement, any applicable greater percentage of
Lenders).  The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

 

SECTION 7.02.Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  Without limitation of the generality of the
foregoing, the Administrative Agent:  (a) may deem and treat the payee of any
Note as the holder thereof until the Administrative Agent receives and accepts
an Assignment and Acceptance entered into by the Lender that is the payee of
such Note, as assignor, and any permitted assignee or transferee, as assignee,
as provided in Section 8.07; (b) with respect to any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note, may consider as conclusive and
binding any such request, authority or consent of such Person, as applicable, on
any subsequent holder, transferee, assignee or endorsee, as the case may be, of
such Note or of any Note or Notes issued in exchange therefore; (c) may consult
with legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (d) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any recitals, statements, information, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents;
(e) shall not have any duty to ascertain or to inquire as to (x) the performance
or observance of any of the terms, provisions, covenants or conditions of this
Agreement or any Loan Document on the part of any Loan Party, (y) the financial
condition of any Loan Party or (z) the existence or possible existence of any
Default; (f) shall not have any duty to inspect the property (including the
books and records) of any Loan Party; (g) shall not be responsible to any Lender
Party for the due execution, legality, validity, enforceability, genuineness,
collectability, sufficiency or value of any Loan Document, the financial
condition of the Borrower or any of its Subsidiaries or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (h) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, statement, consent,
order, certificate or other instrument or writing (which may be by telegram,
telecopy, telex, cablegram or electronic mail) or telephone message believed by
it to be genuine and signed, sent or made by the proper party or parties.

 

134

--------------------------------------------------------------------------------


 

SECTION 7.03.DBTCA and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, DBTCA shall have the same rights
and powers under the Loan Documents as any other Lender Party and may exercise
the same as though it were not the Administrative Agent; and the term “Lender
Party” or “Lender Parties” or any similar terms shall, unless otherwise
expressly indicated, include DBTCA in its individual capacity.  DBTCA and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to, any Loan Party, any of its Subsidiaries and any Person
who may do business with or own securities of any Loan Party or any such
Subsidiary, all as if DBTCA were not the Administrative Agent and without any
duty to account therefor to the Lender Parties.  DBTCA may accept fees and other
consideration from any Loan Party or any Affiliate of any Loan Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lender Parties.

 

SECTION 7.04.Lender Party Credit Decision.  Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in
Section 5.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender Party or the holder of any Note
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter.

 

SECTION 7.05.Indemnification.  (a) Each Lender Party severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent (or any affiliate thereof) in performing its
duties hereunder or under any other Loan Document or in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).  Without limitation of the foregoing, each Lender
Party agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrower.  For purposes of this
Section 7.05(a), the Lender Parties’ respective ratable shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective

 

135

--------------------------------------------------------------------------------


 

Lender Parties, (ii) their respective Pro Rata Shares of the aggregate principal
amount of all Swingline Advances outstanding at such time made by the Swingline
Bank, (iii) their respective Pro Rata Shares of the aggregate Available LC
Amount of all Letters of Credit outstanding at such time and (iv) their
respective Unused Revolving Credit Commitments at such time; provided that the
aggregate principal amount of Swingline Advances owing to the Swingline Bank and
the aggregate principal amount of Letter of Credit Advances owing to each
Issuing Bank shall be considered to be owed to the Lenders ratably in accordance
with their respective Revolving Credit Commitments.  In the event that any
Defaulted Advance shall be owing by any Defaulting Lender at any time, such
Lender Party’s Commitment shall be considered to be unused for purposes of this
Section 7.05(a) to the extent of the amount of such Defaulted Advance.  The
failure of any Lender Party to reimburse the Administrative Agent promptly upon
demand for its ratable share of any amount required to be paid by the Lender
Party to the Administrative Agent as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse the Administrative Agent
for its ratable share of such amount, but no Lender Party shall be responsible
for the failure of any other Lender Party to reimburse the Administrative Agent
for such other Lender Party’s ratable share of such amount.  Without prejudice
to the survival of any other agreement of any Lender Party hereunder, the
agreement and obligations of each Lender Party contained in this
Section 7.05(a) shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

 


(B)           EACH LENDER SEVERALLY AGREES TO INDEMNIFY THE SWINGLINE BANK AND
EACH ISSUING BANK (TO THE EXTENT NOT PROMPTLY REIMBURSED BY THE BORROWER) FROM
AND AGAINST SUCH LENDER PARTY’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
SWINGLINE BANK OR SUCH ISSUING BANK IN ANY WAY RELATING TO OR ARISING OUT OF THE
LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE SWINGLINE BANK OR SUCH
ISSUING BANK UNDER THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO LENDER PARTY
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE SWINGLINE BANK’S OR SUCH ISSUING BANK’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION).  WITHOUT LIMITATION OF THE FOREGOING, EACH
SUCH LENDER PARTY AGREES TO REIMBURSE THE SWINGLINE BANK AND EACH ISSUING BANK
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) PAYABLE BY THE
BORROWER UNDER SECTION 8.04, TO THE EXTENT THAT THE SWINGLINE BANK OR SUCH
ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY THE
BORROWER.  FOR PURPOSES OF THIS SECTION 7.05(B), THE LENDER PARTIES’ RESPECTIVE
RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT ANY TIME, ACCORDING TO THE
SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES OUTSTANDING AT SUCH
TIME AND OWING TO THE RESPECTIVE LENDER PARTIES, (II) THEIR RESPECTIVE PRO RATA
SHARES OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL SWINGLINE ADVANCES OUTSTANDING
AT SUCH TIME MADE BY THE SWINGLINE BANK, (III) THEIR RESPECTIVE PRO RATA SHARES
OF THE AGGREGATE AVAILABLE LC AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT
SUCH TIME ISSUED BY SUCH ISSUING BANK AND (IV) THEIR RESPECTIVE UNUSED REVOLVING
CREDIT COMMITMENTS AT SUCH TIME; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF
SWINGLINE ADVANCES OWING TO THE SWINGLINE BANK AND THE AGGREGATE PRINCIPAL
AMOUNT OF LETTER OF CREDIT ADVANCES OWING TO SUCH ISSUING BANK SHALL BE
CONSIDERED TO BE OWED TO THE LENDERS RATABLY IN ACCORDANCE WITH THEIR

 

136

--------------------------------------------------------------------------------


 


RESPECTIVE REVOLVING CREDIT COMMITMENTS.  IN THE EVENT THAT ANY DEFAULTED
ADVANCE SHALL BE OWING BY ANY DEFAULTING LENDER AT ANY TIME, SUCH LENDER PARTY’S
COMMITMENT SHALL BE CONSIDERED TO BE UNUSED FOR PURPOSES OF THIS
SECTION 7.05(B) TO THE EXTENT OF THE AMOUNT OF SUCH DEFAULTED ADVANCE.  THE
FAILURE OF ANY LENDER PARTY TO REIMBURSE THE SWINGLINE BANK OR ANY ISSUING BANK
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY
THE LENDER PARTIES TO THE SWINGLINE BANK OR SUCH ISSUING BANK AS PROVIDED HEREIN
SHALL NOT RELIEVE ANY OTHER LENDER PARTY OF ITS OBLIGATION HEREUNDER TO
REIMBURSE THE SWINGLINE BANK OR SUCH ISSUING BANK FOR ITS RATABLE SHARE OF SUCH
AMOUNT, BUT NO LENDER PARTY SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER PARTY TO REIMBURSE THE SWINGLINE BANK OR SUCH ISSUING BANK FOR SUCH OTHER
LENDER PARTY’S RATABLE SHARE OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL
OF ANY OTHER AGREEMENT OF ANY LENDER PARTY HEREUNDER, THE AGREEMENT AND
OBLIGATIONS OF EACH LENDER PARTY CONTAINED IN THIS SECTION 7.05(B) SHALL SURVIVE
THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


 

SECTION 7.06.Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lender Parties and
the Borrower.  Any such resignation by the Administrative Agent shall also
constitute its resignation as the Swingline Bank and as an Issuing Bank, in
which case the resigning Administrative Agent (x) shall not be required to make
any additional Swingline Advances or issue any further Letters of Credit
hereunder and (y) shall maintain all of its rights as Swingline Bank, as the
case may be, with respect to any Swingline Advances made by it, or any Letters
of Credit issued by it, prior to the date of such resignation.  Upon any such
resignation, the Majority Lenders shall, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed and such consent not to be
required if an Event of Default then exists) have the right to appoint a
successor Administrative Agent.  Such successor Administrative Agent shall serve
until such time, if any, as the Majority Lenders appoint a new successor
Administrative Agent as provided above.  If no successor Administrative Agent
has been appointed by the 20th Business Day after the date such notice of
resignation was given by the retiring Administrative Agent, such retiring
Administrative Agent’s resignation shall become effective and the Majority
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Majority Lenders appoint a successor Administrative Agent as provided above.  If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders and consented to by the Borrower, and shall have accepted such
appointment, within 15 Business Days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lender Parties and with the consent of the Borrower (such consent
not to be unreasonably withheld or delayed and such consent not to be required
if an Event of Default then exists) appoint a successor Administrative Agent,
which shall be a commercial bank or trust company organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan

 

137

--------------------------------------------------------------------------------


 

Documents. Notwithstanding the foregoing, the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents upon the effectiveness of its resignation pursuant to the
fourth sentence of this Section 7.06.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, such retiring Administrative
Agent shall remain indemnified to the extent provided in this Agreement and the
other Loan Documents, and the provisions of this Article VII and Section 8.04
(and the analogous provisions of the other Loan Documents) shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.

 

SECTION 7.07.Lead Arranger; Syndication Agent.  The Lead Arranger and the
Syndication Agent shall have no duties or obligations under this Agreement or
the other Loan Documents in their respective capacities as Lead Arranger and
Syndication Agent, as the case may be.

 

SECTION 7.08.Collateral Matters.  (a)  Each Lender authorizes and directs the
Administrative Agent to enter into the Collateral Documents for the benefit of
the Lenders and the other Secured Parties.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Majority Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Majority Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Administrative
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Collateral Documents which may be necessary to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Collateral Documents.

 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
THE LENDERS OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS
OWNED BY ANY LOAN PARTY OR IS CARED FOR, PROTECTED OR INSURED OR THAT THE LIENS
GRANTED TO THE ADMINISTRATIVE AGENT HEREIN OR PURSUANT HERETO HAVE BEEN PROPERLY
OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE EXERCISING AT
ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY ANY OF
THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE ADMINISTRATIVE
AGENT IN THIS SECTION 7.08 OR IN ANY OF THE COLLATERAL DOCUMENTS, IT BEING
UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR
EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY
DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S OWN
INTEREST IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO THE LENDERS, EXCEPT FOR ITS
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 

SECTION 7.09.Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary of any Loan Party, the
Majority Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Loan Document except (i) as specifically provided in
this Agreement or any other Loan Document and (ii) as specifically

 

138

--------------------------------------------------------------------------------


 

requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

 


ARTICLE VIII


 


MISCELLANEOUS


 


SECTION 8.01.AMENDMENTS, ETC.  (A)  GENERAL.  NO AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR THE NOTES OR ANY OTHER LOAN DOCUMENT, NOR CONSENT
TO ANY DEPARTURE BY THE BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED (OR, IN THE CASE OF THE
COLLATERAL DOCUMENTS, CONSENTED TO) BY (I) THE MAJORITY LENDERS AND (II) ANY
OTHER LENDER, THE CONSENT OF WHICH IS REQUIRED PURSUANT TO ANY OF
SECTION 8.01(B) THROUGH (H), AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE
ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


(B)           ALL FIRST OUT LENDERS.  NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING AND SIGNED BY ALL OF THE REVOLVING CREDIT LENDERS (OTHER THAN
ANY SUCH LENDER THAT IS, AT SUCH TIME, A DEFAULTING LENDER), DO ANY OF THE
FOLLOWING AT ANY TIME:


 

(I)            AMEND, WAIVE OR MODIFY ANY PROVISION OF SECTION 2.20,

 

(II)           WAIVE ANY OF THE CONDITIONS SPECIFIED IN SECTION 3.01 OR, IN THE
CASE OF ANY BORROWING AFTER THE FINAL BORROWING ORDER ENTRY DATE, SECTION 3.02
OR, IN THE CASE OF ANY BORROWING, SECTION 3.03,

 

(III)          CHANGE THE NUMBER OF REVOLVING CREDIT LENDERS OR THE PERCENTAGE
OF (X) THE REVOLVING CREDIT COMMITMENTS, (Y) THE AGGREGATE UNPAID PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT ADVANCES OR (Z) THE AGGREGATE AVAILABLE LC AMOUNT
OF OUTSTANDING LETTERS OF CREDIT THAT, IN EACH CASE, SHALL BE REQUIRED FOR THE
REVOLVING CREDIT LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER,

 

(IV)          AMEND THE DEFINITION OF “SUPERMAJORITY REVOLVING CREDIT LENDERS”,

 

(V)           AMEND, WAIVE OR MODIFY ANY PROVISION THIS SECTION 8.01,

 

(VI)          INCREASE THE COMMITMENT OF ANY REVOLVING CREDIT LENDER OR SUBJECT
ANY REVOLVING CREDIT LENDER TO ANY ADDITIONAL OBLIGATIONS,

 

(VII)         POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OR INTEREST
ON THE REVOLVING CREDIT NOTES OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY
SWINGLINE ADVANCE OR LETTER OF CREDIT OR LETTER OF CREDIT ADVANCE OR ANY FEES OR
OTHER AMOUNTS PAYABLE HEREUNDER OR THE FINAL MATURITY DATE OF THE REVOLVING
CREDIT FACILITY (EXCEPT IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT
AS OF THE ORIGINAL DATE HEREOF IN ACCORDANCE WITH SECTION 2.19),

 

139

--------------------------------------------------------------------------------


 

(VIII)        REDUCE THE PRINCIPAL OF, OR INTEREST (OTHER THAN A WAIVER OF
INCREASED INTEREST FOLLOWING DEFAULT PURSUANT TO SECTION 2.07(B)) ON, THE
REVOLVING CREDIT NOTES OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY
SWINGLINE ADVANCE OR LETTER OF CREDIT OR LETTER OF CREDIT ADVANCE OR ANY FEES OR
OTHER AMOUNTS PAYABLE HEREUNDER,

 

(IX)           INCREASE THE ADVANCE RATE USED IN THE CALCULATION OF INVENTORY
FORMULA AMOUNT OR ACCOUNTS FORMULA AMOUNT,

 

(X)            (OTHER THAN PURSUANT TO ANY TRANSACTION PERMITTED UNDER
SECTION 5.02(D) OR EXCEPT AS EXPRESSLY PROVIDED FOR IN ANY LOAN DOCUMENT),
RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY TRANSACTION OR SERIES
OF RELATED TRANSACTIONS,

 

(XI)           (OTHER THAN PURSUANT TO ANY TRANSACTION PERMITTED UNDER
SECTION 5.02(C) OR SECTION 5.02(D) OR EXCEPT AS EXPRESSLY PROVIDED FOR IN ANY
LOAN DOCUMENT), RELEASE ALL OR SUBSTANTIALLY ALL OF THE LOAN PARTIES (OTHER THAN
THE BORROWER) FROM THEIR OBLIGATIONS AS GUARANTOR UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT IN ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS, OR

 

(XII)          OTHERWISE LIMIT THE BORROWER’S LIABILITY WITH RESPECT TO THE
OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND THE FIRST OUT LENDER PARTIES
UNDER ANY OF THE LOAN DOCUMENTS.

 


(C)           AFFECTED FIRST OUT LENDERS.  NO AMENDMENT, WAIVER OR CONSENT
SHALL, UNLESS IN WRITING AND SIGNED BY EACH AFFECTED REVOLVING CREDIT LENDER
(OTHER THAN ANY SUCH LENDER THAT IS, AT SUCH TIME, A DEFAULTING LENDER)
(I) REDUCE, POSTPONE OR CHANGE THE ORDER OF APPLICATION OF, OR RIGHT TO DECLINE
TO RECEIVE, ANY REPAYMENT OR PREPAYMENT OF PRINCIPAL REQUIRED TO BE PAID
PURSUANT TO SECTIONS 2.04 OR 2.06, OR (II) AMEND, WAIVE OR MODIFY SECTION 6.02
IF SUCH AMENDMENT, WAIVER OR MODIFICATION WOULD ADVERSELY AFFECT SUCH REVOLVING
CREDIT LENDER.


 


(D)           ALL LAST OUT TERM LENDERS.  NO AMENDMENT, WAIVER OR OTHER
MODIFICATION SHALL, UNLESS IN WRITING AND SIGNED BY EACH LAST OUT TERM LENDER
(OTHER THAN ANY SUCH LENDER THAT IS, AT SUCH TIME, A DEFAULTING LENDER), DO ANY
OF THE FOLLOWING AT ANY TIME:


 

(I)            AMEND, WAIVE OR MODIFY ANY PROVISION OF SECTION 2.20,

 

(II)           WAIVE ANY OF THE CONDITIONS SPECIFIED IN SECTIONS 3.01(A), (B),
(C), (F), (G), (H), (I) (OTHER THAN PARAGRAPHS (I)(VII), (I)(VIII), (I)(IX),
(I)(X), (I)(XII) OR (I)(XIII)) OR (K), OR SECTION 3.03(A),

 

(III)          AMEND, WAIVE OR MODIFY ANY PROVISION OF THIS SECTION 8.01(D), OR
SECTION 8.01(E) OR SECTION 8.01(F),

 

(IV)          INCREASE THE COMMITMENT OF ANY LAST OUT TERM LENDER OR SUBJECT ANY
LAST OUT TERM LENDER TO ANY ADDITIONAL OBLIGATIONS,

 

(V)           POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OR INTEREST
ON THE LAST OUT TERM NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR THE
FINAL MATURITY DATE OF THE LAST OUT TERM FACILITY (EXCEPT IN ACCORDANCE WITH THE
EXPRESS TERMS

 

140

--------------------------------------------------------------------------------


 

OF THIS AGREEMENT AS OF THE ORIGINAL DATE HEREOF IN ACCORDANCE WITH
SECTION 2.19),

 

(VI)          REDUCE THE PRINCIPAL OF, OR INTEREST (OTHER THAN A WAIVER OF
INCREASED INTEREST FOLLOWING DEFAULT PURSUANT TO SECTION 2.07(B)) ON, THE LAST
OUT TERM NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, OR

 

(VII)         AMEND, WAIVE OR MODIFY ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT THAT WOULD LIMIT OR ELIMINATE ANY CONSENT OR APPROVAL RIGHT
GRANTED TO THE LAST OUT TERM LENDERS OR THE LAST OUT REQUISITE LENDERS.

 


(E)           AFFECTED LAST OUT TERM LENDERS.  NO AMENDMENT, WAIVER OR OTHER
MODIFICATION SHALL, UNLESS IN WRITING AND SIGNED BY THE LAST OUT REQUISITE
LENDERS AND EACH AFFECTED LAST OUT TERM LENDER (OTHER THAN ANY SUCH LENDER THAT
IS, AT SUCH TIME, A DEFAULTING LENDER), AMEND, WAIVE OR MODIFY SECTION 6.02 IF
SUCH AMENDMENT, WAIVER OR MODIFICATION WOULD ADVERSELY AFFECT SUCH LAST OUT TERM
LENDER.


 


(F)            LAST OUT REQUISITE LENDERS.  NO AMENDMENT, WAIVER OR CONSENT
SHALL, UNLESS IN WRITING AND SIGNED BY THE LAST OUT REQUISITE LENDERS:

 

(i)            amend the definition of “First Out Final Payment Date”,

 

(ii)           waive any of the conditions specified in Sections 3.01(d),
(e) (i)(viii), (i)(ix), (j), (l), (m), (n), (o), (p) or (q), or

 

(iii)          increase the Commitment of any First Out Lender or otherwise
increase the amount of First Out Obligations having priority ahead of the Last
Out Obligations pursuant to Section 2.20 and the other provisions of this
Agreement and the Collateral Documents.

 


(G)           SUPERMAJORITY REVOLVING CREDIT LENDERS.  NO AMENDMENT, WAIVER OR
CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY THE SUPERMAJORITY REVOLVING
CREDIT LENDERS,


 

(I)            AMEND THE DEFINITION OF “DOMINION PERIOD”,

 

(II)           AMEND OR EXPAND ANY OF THE FOLLOWING DEFINITIONS, IN EACH CASE
THE EFFECT OF WHICH WOULD BE TO INCREASE THE AMOUNTS AVAILABLE FOR BORROWING
HEREUNDER: “AVAILABILITY RESERVES”, “BORROWING BASE”, “ELIGIBLE ACCOUNTS”,
“ELIGIBLE INVENTORY” AND “SPECIFIED RESERVES” (INCLUDING, IN EACH CASE, THE
DEFINED TERMS USED THEREIN), PROVIDED THAT THE ADMINISTRATIVE AGENT CAN IN
ACCORDANCE WITH THE TERMS HEREOF INTRODUCE NEW CRITERIA THE EFFECT OF WHICH
WOULD BE TO REDUCE THE AMOUNTS AVAILABLE FOR BORROWING HEREUNDER AND, FOLLOWING
SUCH INTRODUCTION, MAY MODIFY OR ELIMINATE SUCH NEW CRITERIA, IN EACH CASE WITH
RESPECT TO “AVAILABILITY RESERVES”, “ELIGIBLE ACCOUNTS”, “ELIGIBLE INVENTORY”
AND “SPECIFIED RESERVES” AND ANY SUCH CHANGE WILL NOT BE DEEMED TO REQUIRE A
SUPERMAJORITY REVOLVING CREDIT LENDER CONSENT, PROVIDED FURTHER THAT
NOTWITHSTANDING THE FOREGOING PROVISO, IN THE CASE OF THE ESTABLISHMENT,
MODIFICATION OR ELIMINATION OF SPECIFIED RESERVES, THE ADMINISTRATIVE AGENT
SHALL AT ALL TIMES ACT IN ACCORDANCE WITH ANY DIRECTION GIVEN BY A MEMBER OF THE
INSTRUCTING GROUP IN ACCORDANCE WITH THE DEFINITION OF “SPECIFIED RESERVES”.

 

141

--------------------------------------------------------------------------------


 

(h)                                 Swingline Bank, Issuing Bank and
Administrative Agent.  No amendment, waiver or consent shall, unless in writing
and signed by the Swingline Bank and each affected Issuing Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or obligations of the Swingline Bank or such Issuing Bank, as the case
may be, under this Agreement; and no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.

 

SECTION 8.02.Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed or
transmitted by telecopier or electronic mail or delivered, if to the Borrower,
to its address at P.O. Box 15600, 7140 Office Circle, Evansville, IN 47716,
Attn:  Office of General Counsel; if to any Initial Lender or the Initial
Issuing Bank, to its Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender Party, to its Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender Party; and if to
the Administrative Agent, to its address at 60 Wall Street, at Deutsche Bank
Trust Company Americas, 60 Wall Street, MS NYC60-0208, New York, New York 10005,
Attention: Omayra Laucella; or, as to the Borrower or the Administrative Agent,
to such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent pursuant to this Section 8.02; provided that materials
required to be delivered pursuant to Section 5.03(a), (b), (c), (g), (l) and
(m) shall be delivered to the Administrative Agent in an electronic medium in a
format reasonably acceptable to the Administrative Agent.  All such notices and
communications shall, when mailed or transmitted by telecopier or electronic
mail, be effective when deposited in the mail, transmitted by telecopier or
confirmed by electronic mail, respectively, except that notices and
communications to the Administrative Agent pursuant to Sections 2.02, 2.03,
2.05, 2.06(a) and 2.09(a) and with respect to selected Interest Periods in
respect of Eurodollar Rate Advances shall not be effective until received by the
Administrative Agent.  Delivery by telecopier or by electronic mail in PDF
format of an executed counterpart of any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

SECTION 8.03.No Waiver; Remedies.  No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04.Costs, Expenses.  (a)  The Borrower agrees to pay on demand (i) all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review or examination, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of White &
Case LLP, special New York counsel, Stikeman Elliott LLP, Canadian

 

142

--------------------------------------------------------------------------------


 

counsel and Fox Rothschild, Delaware counsel for the Administrative Agent with
respect thereto, with respect to advising the Administrative Agent as to its
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto), (ii) all costs and expenses of the Administrative Agent and the Lender
Parties in connection with the enforcement of the Loan Documents, whether in any
action, suit or litigation, any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of counsel for the Administrative Agent and
each Lender Party with respect thereto), (iii) all costs and expenses of the
Swingline Bank and each Issuing Bank in connection with the Back-Stop
Arrangements entered into by such Persons and (iv) the reasonable and documented
fees and expenses of Finn Dixon & Herling LLP, counsel to General Electric
Capital Corporation, Nixon Peabody LLP, counsel to Eaton Vance Management, and
Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to the Last Out
Term Lenders.

 

(b)                                 The Borrower agrees to indemnify and hold
harmless the Administrative Agent, each Lender Party and each of their
Affiliates and their officers, directors, trustees, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, any real property owned by, leased by
or leased to any Loan Party, the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent, in each case, such claim, damage, loss,
liability or expense is found in a final, non appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurodollar Rate Advance is made by the Borrower to or for the
account of a Lender Party other than on the last day of the Interest Period for
such Advance, as a result of a payment or Conversion pursuant to Section 2.06,
2.09(b)(i) or 2.10(c), acceleration of the maturity of the Notes pursuant to
Section 6.01 or for any other reason, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment, including,

 

143

--------------------------------------------------------------------------------


 

without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender Party to fund or maintain such Advance.

 

(d)                                 If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it under any Loan Document,
including, without limitation, fees and expenses of counsel and indemnities,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
or any Lender Party, in its sole discretion.

 

(e)                                  Without prejudice to the survival of any
other agreement of any Loan Party hereunder or under any other Loan Document,
the agreements and obligations of the Borrower contained in Sections 2.10 and
2.12 and this Section 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

 

SECTION 8.05.Right of Set off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured.  Each Lender
Party agrees promptly to notify the Borrower after any such set off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.  The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set off)
that such Lender Party and its respective Affiliates may have.  Notwithstanding
anything herein to the contrary, the foregoing provisions of this Section 8.05
shall be subject to the provisions of Section 2.20(q).

 

SECTION 8.06.Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Initial Lender, the
Swingline Bank and the Initial Issuing Bank that such Person has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender Party and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
or Obligations hereunder or any interest herein without the prior written
consent of the Lender Parties.

 

SECTION 8.07.Assignments and Participations.  (a)  Each Lender may assign all or
a portion of its interests, rights and obligations under this Agreement
(including all or a portion of its Commitment (if still in existence) and the
Advances at the time owing to it and the Note or Notes held by it) to one or
more assignees (other than (x) the Borrower, any

 

144

--------------------------------------------------------------------------------


 

Subsidiary or any of their respective Affiliates and (y) any natural Person);
provided, however, that (i) (x) the Administrative Agent (and, regardless of the
identity of the assignee, each Issuing Bank) must consent to such assignment in
writing (which consent may not be unreasonably withheld or delayed), except in
the case of an assignment by a Lender to an Affiliate of such Lender, to another
Lender or to a Related Fund of a Lender, and (y) the Borrower must consent to
such assignment in writing (which may not be unreasonably withheld or delayed)
at any time when no Default or Event of Default is continuing hereunder, except
in the case of an assignment by a Lender to an Affiliate of such Lender, to
another Lender or to a Related Fund of a Lender, (ii) each such assignment shall
be of a uniform, and not a varying, percentage of all rights and obligations
under and in respect of the Revolving Credit Facility or the Last Out Term
Facility, (iii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or a Related Fund of any Lender or an assignment which will result in a group of
Lenders which are managed by the same Person holding a Commitment or an Advance
(as the case may be) of not less than $1,000,000 or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 (or
integral multiples of $200,000 in excess thereof), (iii) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and, other than in the case of
an assignment to an Affiliate of such Lender, a processing and recordation fee
of $3,500, provided that only one such fee shall be payable in connection with
simultaneous assignments by or to two or more Related Funds, and (iv) for the
avoidance of doubt, (A) any assignment of Advances that are Last Out Term
Advances shall continue to be Last Out Term Advances and (B) the related
Assignment and Acceptance shall expressly provide that the Advances so assigned
are Last Out Term Advances.

 

(b)                                 Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in such Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
or Issuing Bank, as the case may be, hereunder and (y) the Lender or Issuing
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s or Issuing Bank’s rights and obligations under
this Agreement, such Lender or Issuing Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.10, 2.12 and 8.04).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the Lender Party assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement

 

145

--------------------------------------------------------------------------------


 

or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other Loan Party or the performance
or observance by any Loan Party of any of its obligations under any Loan
Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender Party or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender or
Issuing Bank, as the case may be.


 


(D)                                 THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE (BUT ONLY FOR THIS PURPOSE) AS THE AGENT OF THE BORROWER, SHALL MAINTAIN
AT ITS ADDRESS REFERRED TO IN SECTION 8.02 A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDER PARTIES AND THE COMMITMENT OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING UNDER THE DIP FACILITY TO, EACH LENDER
PARTY FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES SHALL TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER PARTY HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION
BY THE BORROWER OR ANY LENDER PARTY AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.

 

(e)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender Party and an assignee, together with
any Note or Notes subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.  In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes a new Note to the order of the assignee or
transferee of such Lender’s interest in an amount equal to the Commitment
assumed by it under the DIP Facility pursuant to such Assignment and Acceptance
and, if the assigning Lender has retained a Commitment hereunder, a new Note to
the order of the assigning Lender in an amount equal to the Commitment retained
by it hereunder.  Such new Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A.

 

146

--------------------------------------------------------------------------------


 

(f)                                    Each Lender Party may sell participations
to one or more Persons (other than any Loan Party or any of its Affiliates) in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note or Notes (if any) held by it); provided, however, that
(i) such Lender Party’s rights and obligations under this Agreement (including,
without limitation, its Commitments) shall remain unchanged, (ii) such Lender
Party shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender Party shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent and the other Lender Parties shall continue to deal solely
and directly with such Lender Party in connection with such Lender Party’s
rights and obligations under this Agreement, (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest (other than increased interest
following Default pursuant to Section 2.07(b)) on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone the Termination Date, or date fixed for payment of
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, and (vi) the Borrower shall
not be subject to any increased liability to any Lender Party pursuant to this
Agreement by virtue of such participation.

 

(g)                                 Any Lender Party may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished to such
Lender Party by or on behalf of the Borrower; provided, however, that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Lender Party.

 

(h)                                 Notwithstanding any other provision set
forth in this Agreement, any Lender Party may at any time create a security
interest in all or any portion of its rights under this Agreement (including,
without limitation, the Advances owing to it and the Note or Notes held by it)
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender that is a fund that invests in bank loans may
create a security interest in all or any portion of the Advances owing to it and
the Note or Notes held by it to the trustee or other representative for holders
of obligations owed, or securities issued, by such fund as security for such
obligations or securities, provided that, unless and until such trustee or other
representative actually becomes a Lender in compliance with the other provisions
of this Section 8.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee or
representative shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee or representative may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

SECTION 8.08.Replacements of Lenders Under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for

 

147

--------------------------------------------------------------------------------


 

amounts owing pursuant to Section 2.10 or 2.12, (b) is affected in the manner
described in Section 2.10(c) and as a result thereof any of the actions
described in such Section is required to be taken or (c) becomes a Defaulting
Lender, with a replacement bank or other financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement bank or institution shall purchase and
acquire, at par all Unused Revolving Credit Commitments of, and Advances and pay
an amount equal thereto and pay such other amounts (other than any disputed
amounts), pursuant to Section 2.10, 2.11 or 2.12, as the case may be, owing to,
such replaced Lender, in each case prior to the date of replacement (iv) the
replacement bank or institution shall pay to the Swingline Bank an amount equal
to such replaced Lender’s Pro Rata Share of any Mandatory Borrowing to the
extent that such amount was not previously made available by the replaced Lender
to the Swingline Bank in accordance with Section 2.02(c)), in each case prior to
the date of replacement, (v) the replacement bank or institution shall pay to
each Issuing Bank an amount equal to such replaced Lender’s participation in
Letter of Credit Outstandings (to the extent that at such time any Letter of
Credit Advances have not been reimbursed in accordance with
Section 2.03(e)(i) by such replaced Lender), in each case prior to the date of
replacement, (vi) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 8.07 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender Party shall have against the
replaced Lender.

 

SECTION 8.09.Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 8.10.No Liability of an Issuing Bank.  The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit.  Neither any Issuing Bank nor
any of its officers or directors shall be liable or responsible for:  (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by any Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against an Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by such Issuing Bank’s
(i) willful misconduct or gross negligence (as determined in a final, non
appealable judgment by a court of competent jurisdiction) in determining whether
documents presented under any Letter of Credit comply with the terms of the
Letter of Credit or (ii) willful

 

148

--------------------------------------------------------------------------------


 

failure (as determined in a final, non appealable judgment by a court of
competent jurisdiction) to make lawful payment under a Letter of Credit after
the presentation to it of a draft and certificates strictly complying with the
terms and conditions of the Letter of Credit.  In furtherance and not in
limitation of the foregoing, an Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

SECTION 8.11.Confidentiality.  (a)  The Administrative Agent and each Lender
shall hold all non-public information furnished by or on behalf of the Borrower
in connection with such Lender’s evaluation of whether to become a Lender
hereunder or obtained by such Lender or the Administrative Agent pursuant to the
requirements of this Agreement (“Confidential Information”), in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of a Lender that is a bank) in accordance with safe and sound
banking practices.  Neither the Administrative Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (i) to the Administrative Agent’s or such Lender Party’s
Affiliates and their officers, directors, trustees, employees, agents and
advisors, to pledgees under Section 8.07(i) and to actual or prospective
assignees and participants, and then only on a confidential basis, (ii) as
required by any law, rule or regulation or judicial process and (iii) as
requested or required by any state, federal or foreign authority or examiner
regulating such Lender Party or the Administrative Agent.

 

(b)                                 The Borrower, the Administrative Agent and
each Lender Party (and each of their respective officers, directors, employees,
accountants, attorneys and other advisors, agents and representatives) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated by this
Agreement or any other Loan Document and all materials of any kind (including
opinions and other tax analyses) that are provided to any of them relating to
such U.S. tax treatment and U.S. tax structure.

 

SECTION 8.12.Release of Collateral.  (a)  Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.

 

(b)                                 Upon the sale, lease, transfer or other
disposition of all of the capital stock of any Loan Party that is Subsidiary
Guarantor in accordance with the terms of the Loan Documents and the Orders, the
Collateral Agent will, at the Borrower’s expense, execute and deliver to such
Loan Party such documents as such Loan Party may reasonably request to evidence
its release as a Subsidiary Guarantor from its Obligations under the Guarantee
and Collateral Agreement in accordance with the terms of the Loan Documents.

 

149

--------------------------------------------------------------------------------


 

SECTION 8.13.USA Patriot Act.  Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Loan Party that, pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act. 
This notice is given in accordance with the requirements of the USA Patriot Act
and is effective as to the Lenders and the Administrative Agent.

 

SECTION 8.14.Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court
does not have or abstains from jurisdiction, any New York State court or federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court. 
The Borrower irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to the Borrower at its address specified in Section 8.02 and agrees that nothing
herein shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Loan Documents to which it is a party in any New York State or
federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 8.15.Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under any of the other
Loan Documents in U.S. Dollars into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase U.S. Dollars with such other currency at
DBTCA on the Business Day preceding that on which final judgment is given.

 

150

--------------------------------------------------------------------------------


 

(b)                                 The obligation of the Borrower in respect of
any sum due from it to any Lender Party or the Administrative Agent hereunder or
under any of the other Loan Documents held by such Lender Party shall,
notwithstanding any judgment in a currency other than U.S. Dollars, be
discharged only to the extent that on the Business Day of receipt by such Lender
Party or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in such other currency such Lender Party or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase U.S.
Dollars with such other currency; if the U.S. Dollars so purchased are less than
the sum originally due by the Borrower to such Lender Party or the
Administrative Agent (as the case may be) in U.S. Dollars, the Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender Party or the Administrative Agent (as the case may be) against such
loss, and if the U.S. Dollars so purchased exceed the sum originally due by the
Borrower to any Lender Party or the Administrative Agent (as the case may be) in
U.S. Dollars, such Lender Party or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

SECTION 8.16.Governing Law.  Subject to the jurisdiction of the Bankruptcy
Court, this Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York, United States (without
regard to conflicts of laws principles) and, to the extent applicable, the
Bankruptcy Code.

 

SECTION 8.17.Waiver of Jury Trial.  The Borrower, the Administrative Agent and
the Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Advances or the
actions of the Administrative Agent or any Lender Party in the negotiation,
administration, performance or enforcement thereof.

 

SECTION 8.18.Parties Including Trustees; Bankruptcy Court Proceedings.  This
Agreement, the other Loan Documents, and all Liens and other rights and
privileges created hereby or pursuant hereto or to any other Loan Document shall
be binding upon each Debtor, the estate of each Debtor, and any trustee, other
estate representative or any successor in interest of any Debtor in any Chapter
11 Case or any subsequent case commenced under Chapter 7 of the Bankruptcy
Code.  This Agreement and the other Loan Documents shall be binding upon, and
inure to the benefit of, the successors of the Administrative Agent and the
Lenders and their respective assigns, transferees and endorsees.  The Liens
created by this Agreement and the other Loan Documents shall be and remain valid
and perfected in the event of the substantive consolidation or conversion of any
Chapter 11 Case or any other bankruptcy case of any Debtor to a case under
Chapter 7 of the Bankruptcy Code or in the event of dismissal of any Chapter 11
Case or the release of any Collateral from the jurisdiction of the Bankruptcy
Court for any reason, without the necessity that the Administrative Agent file
financing statements or otherwise perfect its Lien under applicable law.  No
Debtor may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior written consent of the Administrative Agent and the
Lenders.  Any such purported assignment, transfer, hypothecation or other
conveyance by any Debtor without the prior express written consent of the
Administrative Agent and the Lenders shall be void.  The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Debtor, the Administrative Agent and Lenders with respect to
the

 

151

--------------------------------------------------------------------------------


 

transactions contemplated hereby, and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

SECTION 8.19.Prepetition Loan Documents.  The Borrower, on behalf of itself and
the other Loan Parties, hereby agrees that (i) this Agreement is separate and
distinct from the Prepetition Credit Agreement and (ii) the Prepetition Credit
Agreement is in full force and effect.  The Borrower further agrees, on behalf
of itself and the other Loan Parties, that by entering into this Agreement,
Lenders do not waive any Default or Event of Default under the Prepetition Loan
Documents or any of their liens, claims, priorities, rights and remedies
thereunder.

 

SECTION 8.20.Conflict of Terms.  Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, and subject to the immediately following sentence,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.  NOTWITHSTANDING THE FOREGOING, IF ANY PROVISION IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT CONFLICTS WITH ANY PROVISION IN THE INTERIM
BORROWING ORDER OR FINAL BORROWING ORDER, THE PROVISION IN THE INTERIM BORROWING
ORDER OR FINAL BORROWING ORDER SHALL GOVERN AND CONTROL.

 

152

--------------------------------------------------------------------------------


 

SCHEDULE I

 

The Debtors intend to file first day motions, including the following:

 

Notice of First Day Hearing and Agenda of Matters Scheduled for Hearing

 

Motion for an Order Directing Joint Administration of Cases Pursuant to Fed. R.
Bankr. P. 1015(b) and Local Rule 1015-1

 

Declaration Of James Woodward In Support Of Chapter 11 Petitions And First Day
Pleadings

 

Motion to Extend Deadline to File Schedules and Statements of Financial Affairs

 

Motion for Entry of an Order Providing That Official Committees are not Required
to Provide Access to Confidential Information of the Debtors or to Privileged
Information

 

Motion for Order Establishing Procedures for Interim Compensation and
Reimbursement of Expenses of Professionals

 

Motion to Approve Debtors’ Motion for Order Under 11 U.S.C. §§ 105, 502 And 503
And Fed. R. Bankr. P. 2002, 3003(C)(3) And 9007 (I) Setting General Bar Date and
Procedures for Filing Proofs of Claim and (II) Approving Form and Manner of
Notice Thereof

 

Motion for Order Enforcing and Restating Automatic Stay and IPSO FACTO
Provisions of the Bankruptcy Code

 

Motion to Allow Debtors’ Motion for Interim and Final Orders Pursuant 11 U.S.C.
Sections 105, 363, 364, 503, 1107, and 1108 (I) Confirming Grant of
Administrative Expense Status to Obligations Arising  from Postpetition Delivery
of Goods and Services and (II) Confirming Grant of Administrative Expense Status
to Obligations Arising from Prepetition Delivery of Goods Received Within 20
Days of the Petition Date and Authorizing But Not Directing Payment of Such
Obligations in the Debtors’ Discretion in the Ordinary Course of Business

 

Pro Hac Vice Motions for Heller, Bacon & Reckler

 

Application to Employ Latham & Watkins LLP and Affiliates as Restructuring
Counsel to The Debtors Nunc Pro Tunc to The Petition Date

 

Application to Employ Young Conaway Stargatt & Taylor and Affiliates as
Restructuring Counsel to The Debtors Nunc Pro Tunc to The Petition Date

 

Application to Retain and Employ The Garden City Group, Inc. as Notice, Claims
and Balloting Agent for the Debtors and Authorizing the Appointment of The
Garden City Group, Inc. as Notice, Claims and Balloting Agent to the Office of
the Clerk of the Court

 

--------------------------------------------------------------------------------


 

Application to Employ Deloitte as Restructuring Advisor

 

Application to Retain PWP as Financial Advisor

 

Application Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code for an
Order Authorizing the Debtors to Retain and Employ Edward Howard & Co. as
Corporate Communications Consultants for the Debtors Nunc Pro Tunc to the
Petition Date

 

Application Pursuant to Sections 327(a) and 428(a) of the Bankruptcy Code and
Bankruptcy Rule 2014 for an Order Authorizing the Debtors to Retain and Employ
Zolfo Cooper, LLC as Restructuring Consultants to the Debtors Nunc Pro Tunc to
the Petition Date

 

Application to Retain BMO Capital Markets Corp. as Investment Banker

 

Application for an Order Pursuant to Sections 327(a) and 328(a) of the
Bankruptcy Code Authorizing the Debtors to Retain and Employ Goodmans LLP as
Canadian Bankruptcy Counsel for the Debtors Nunc Pro Tunc to the Petition Date

 

Application to Retain Hewitt Associates LLC

 

Motion to Authorize Retention of Professionals Utilized by Debtors in Ordinary
Course of Business

 

Motion, pursuant to Sections 361, 362, 363 and 364 of the Bankruptcy Code and
Rule 4001 of the Federal Rules of Bankruptcy Procedures, for Interim and Final
Orders (A) Authorizing the Debtors to (I) Use Cash Collateral of the Prepetition
Secured Parties, (II) Obtain Post-Petition Financing and (III) Provide Adequate
Protection to the Prepetition Secured Parties and (B) Providing Notice and
Scheduling Final Hearing

 

Motion to Authorize Debtors’ Motion for Interim and Final Orders Under 11 U.S.C.
Sections 105(a), 361 and 363(b) Authorizing the Debtors to (I) Maintain Existing
Insurance Policies and Pay All Policy Premiums and Brokers’ Fees Arising
Thereunder or in Connection Therewith, (II) Continue Honoring Prepetition
Insurance Premium Finance Agreements, and (III) Continue Grant of Security
Interest to Insurance Premium Finance Companies

 

Motion For Order Under 11 U.S.C. §§ 345, 363, 364, 503(b)(1), 553, 1107, and
1108 and Local Rule 2015-2 (I) Authorizing Continued Use of Existing (A) Bank
Accounts, (B) Cash Management System, And (C) Business Forms And Checks;
(II) Authorizing The Continuation Of Intercompany Transactions Among Debtors And
Non-Debtor Global Entities And According Superpriority Status To All
Intercompany Transactions; And (III) Waiving Investment And Deposit Requirements
of 11 U.S.C. § 345(b).

 

Motion for Interim and Final Orders (I) Authorizing, But Not Directing, The
Debtors To (A) Pay Prepetition Employee Obligations, (B) Continue Employee
Benefit Plans And Programs Postpetition, And (C) Honor Workers’ Compensation
Obligations; (II) Confirming That Debtors Are Able To Pay Withholding And
Payroll-Related Taxes And;

 

--------------------------------------------------------------------------------


 

(III) Directing All Banks To Honor Prepetition Checks For Payment Of Employee
Obligations.

 

Motion for Interim and Final Orders under 11 U.S.C. § 105(a) and 363 Authorizing
the Debtors to Honor Certain Prepetition Obligations to Customers and to
Continue Other Customer Programs

 

Motion for Interim and Final Orders Under 11 U.S.C. 105(a), 363(b), 507(a)(8),
541, and 1129 Authorizing the Debtors to Pay Prepetition Sales Use and Other
Taxes

 

Motion for an Order Authorizing But Not Directing (I) Payment Of Prepetition
Claims Of Essential U.S. Suppliers And (II) Financial Institutions To Honor And
Process Related Checks And Transfers

 

Motion for an Order Authorizing But Not Directing (I) Payment Of Prepetition
Claims Of Essential Foreign Suppliers And (II) Financial Institutions To Honor
And Process Related Checks And Transfers

 

Motion for an Order Authorizing But Not Directing (I) Payment Of Prepetition
Claims Of Essential Shippers and Warehousemen And (II) Financial Institutions To
Honor And Process Related Checks And Transfers

 

Motion for an Order Authorizing But Not Directing (I) Payment Of Prepetition
Claims Of Essential Lien Claimants And (II) Financial Institutions To Honor And
Process Related Checks And Transfers

 

Motion for Continuation of Utility Service and Approval of Adequate Assurance of
Payment to Utility Company Under Section 366(b)

 

Motion to Approve Order Establishing Notification and Hearing Procedures for
Trading in Equity Securities

 

Motion for Entry of Order Authorizing the Debtors to Reject (I) Certain
Unexpired Leases of Nonresidential Real Property Nunc  Pro Tunc to Petition Date
and (II) Certain Executory Contracts

 

Motion to File Fee Letter Under Seal

 

Motion to Assume the Commitment Letter and Pay Related Fees

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Direct and Indirect Domestic Subsidiaries of Accuride Corporation

 

Accuride Cuyahoga Falls, Inc., a Delaware corporation

Accuride Distributing, LLC, a Delaware limited liability company

Accuride EMI, LLC, a Delaware limited liability company

Accuride Erie L.P., a Delaware limited partnership

Accuride Henderson Limited Liability Company, a Delaware limited liability
company

AKW General Partner L.L.C., a Delaware limited liability company

AOT Inc., a Delaware corporation

Bostrom Holdings, Inc., a Delaware corporation

Bostrom Seating, Inc., a Delaware corporation

Bostrom Specialty Seating, Inc., a Delaware corporation

Brillion Iron Works, Inc., a Delaware corporation

Erie Land Holding, Inc., a Delaware corporation

Fabco Automotive Corporation, a Delaware corporation

Gunite Corporation, a Delaware corporation

Imperial Group Holding Corp. -1, a Delaware corporation

Imperial Group Holding Corp. -2, a Delaware corporation

Imperial Group, L.P., a Delaware limited partnership

JAII Management Company, a Delaware corporation

Transportation Technologies Industries, Inc., a Delaware corporation

Truck Components Inc., a Delaware corporation

 

--------------------------------------------------------------------------------

 